Exhibit 10.1

EXECUTION VERSION

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of September 29, 2017

among

R.R. DONNELLEY & SONS COMPANY,

as the Borrower,

THE GUARANTORS PARTY HERETO,

as Guarantors,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and an L/C Issuer,

CITIGROUP GLOBAL MARKETS INC.,

JPMORGAN CHASE BANK, N.A.,

PNC BANK, NATIONAL ASSOCIATION and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents,

U.S. BANK NATIONAL ASSOCIATION,

as Documentation Agent,

SUNTRUST BANK and

THE NORTHERN TRUST COMPANY,

as Lenders

and

THE OTHER LENDERS PARTY HERETO

Arranged By:

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CITIGROUP GLOBAL MARKETS INC.,

JPMORGAN CHASE BANK, N.A.,

PNC BANK, NATIONAL ASSOCIATION and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Joint Lead Arrangers and Joint Book Runners

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I   DEFINITIONS AND ACCOUNTING TERMS  

SECTION 1.01

   Defined Terms      1  

SECTION 1.02

   Other Interpretive Provisions      35  

SECTION 1.03

   Accounting Terms      36  

SECTION 1.04

   Rounding      36  

SECTION 1.05

   Exchange Rates; Currency Equivalents      36  

SECTION 1.06

   Additional Alternative Currencies      37  

SECTION 1.07

   Change of Currency      37  

SECTION 1.08

   Times of Day; Business Day      38  

SECTION 1.09

   Letter of Credit Amounts      38  

SECTION 1.10

   [Reserved]      38  

SECTION 1.11

   Limited Conditionality      38   ARTICLE II   THE COMMITMENTS AND CREDIT
EXTENSIONS  

SECTION 2.01

   Revolving Loans; Overadvance Loans; and Protective Loans      39  

SECTION 2.02

   Borrowings, Conversions and Continuations of Loans      42  

SECTION 2.03

   Letters of Credit      44  

SECTION 2.04

   Swing Line Loans      50  

SECTION 2.05

   Prepayments      52  

SECTION 2.06

   Termination or Reduction of Aggregate Revolving Commitments      53  

SECTION 2.07

   Repayment of Loans      53  

SECTION 2.08

   Interest      54  

SECTION 2.09

   Fees      54  

SECTION 2.10

   Computation of Interest and Fees      55  

SECTION 2.11

   Evidence of Debt      55  

SECTION 2.12

   Payments Generally; Administrative Agent’s Clawback      55  

SECTION 2.13

   Sharing of Payments by Lenders      57  

SECTION 2.14

   Designated Borrowers      57  

SECTION 2.15

   Cash Collateral      58  

SECTION 2.16

   Defaulting Lenders      59  

SECTION 2.17

   Extension of Maturity Date      61  

SECTION 2.18

   Liquidity Period      62  

SECTION 2.19

   MIRE Event      62   ARTICLE III   TAXES, YIELD PROTECTION AND ILLEGALITY  

SECTION 3.01

   Taxes      62  

SECTION 3.02

   Illegality      65  

SECTION 3.03

   Inability to Determine Rates      66  

SECTION 3.04

   Increased Costs      66  

SECTION 3.05

   Compensation for Losses      67  

SECTION 3.06

   Mitigation Obligations; Replacement of Lenders      68  

SECTION 3.07

   Survival      68  

 

-i-



--------------------------------------------------------------------------------

          Page   ARTICLE IV   GUARANTY  

SECTION 4.01

   The Guarantees      68  

SECTION 4.02

   Obligations Unconditional      68  

SECTION 4.03

   Reinstatement      69  

SECTION 4.04

   Certain Additional Waivers      69  

SECTION 4.05

   Remedies      70  

SECTION 4.06

   Guarantee of Payment; Continuing Guarantee      70  

SECTION 4.07

   Limitation of Guarantors Obligations; Contribution      70  

SECTION 4.08

   Keepwell      70   ARTICLE V   CONDITIONS PRECEDENT TO CREDIT EXTENSIONS  

SECTION 5.01

   Conditions Precedent to Effectiveness      71  

SECTION 5.02

   Conditions Precedent to Each Credit Extension      72  

SECTION 5.03

   Conditions Precedent to Initial Advance to Each Designated Borrower      73  

SECTION 5.04

   Conditions Precedent to Real Property Activation Date      74   ARTICLE VI  
REPRESENTATIONS AND WARRANTIES  

SECTION 6.01

   Representations and Warranties of the Company      74   ARTICLE VII  
AFFIRMATIVE COVENANTS  

SECTION 7.01

   Compliance with Laws, Etc.      79  

SECTION 7.02

   Reporting Requirements      79  

SECTION 7.03

   Use of Proceeds      81  

SECTION 7.04

   Books and Records; Inspection      81  

SECTION 7.05

   Corporate Existence      82  

SECTION 7.06

   Payment of Taxes      82  

SECTION 7.07

   Maintenance of Property; Insurance      82  

SECTION 7.08

   Additional Collateral; Additional Guarantors      82  

SECTION 7.09

   Information Regarding Collateral and Loan Documents      84  

SECTION 7.10

   Further Assurances      84  

SECTION 7.11

   Post-Closing Requirements      84  

SECTION 7.12

   Borrowing Base Reports      85  

SECTION 7.13

   Accounts      85  

SECTION 7.14

   Inventory      86  

SECTION 7.15

   Deposit Accounts      86  

SECTION 7.16

   General Provisions Regarding Collateral      86   ARTICLE VIII   NEGATIVE
COVENANTS  

SECTION 8.01

   Debt      87  

SECTION 8.02

   Investments      88  

 

-ii-



--------------------------------------------------------------------------------

          Page  

SECTION 8.03

   Restricted Payments      89  

SECTION 8.04

   Burdensome Agreements      89  

SECTION 8.05

   Springing Fixed Charge Covenant      90  

SECTION 8.06

   Limitation on Liens, Etc.      90  

SECTION 8.07

   Merger; Sale of Assets      92  

SECTION 8.08

   Conduct of Business      93  

SECTION 8.09

   Transactions with Affiliates      93  

SECTION 8.10

   Dispositions      93  

SECTION 8.11

   [Reserved]      94  

SECTION 8.12

   Prepayments of Debt      94   ARTICLE IX   EVENTS OF DEFAULT AND REMEDIES  

SECTION 9.01

   Events of Default      94  

SECTION 9.02

   Remedies Upon Event of Default      96  

SECTION 9.03

   Application of Funds      97   ARTICLE X   ADMINISTRATIVE AGENT  

SECTION 10.01

   Appointment and Authority      98  

SECTION 10.02

   Rights as a Lender      98  

SECTION 10.03

   Exculpatory Provisions      98  

SECTION 10.04

   Reliance by Administrative Agent      99  

SECTION 10.05

   Delegation of Duties      99  

SECTION 10.06

   Resignation of Administrative Agent      99  

SECTION 10.07

   Non-Reliance on Administrative Agent and Other Lenders      100  

SECTION 10.08

   No Other Duties; Etc.      100  

SECTION 10.09

   Administrative Agent May File Proofs of Claim; Credit Bidding      101  

SECTION 10.10

   Collateral and Guaranty Matters      102  

SECTION 10.11

   Secured Cash Management Agreements and Secured Hedge Agreements      103  

SECTION 10.12

   Withholding Tax      103  

SECTION 10.13

   ERISA Matters      103   ARTICLE XI   MISCELLANEOUS  

SECTION 11.01

   Amendments, Etc.      105  

SECTION 11.02

   Notices; Effectiveness; Electronic Communications      106  

SECTION 11.03

   No Waiver; Cumulative Remedies; Enforcement      108  

SECTION 11.04

   Expenses; Indemnity; and Damage Waiver      109  

SECTION 11.05

   Payments Set Aside      110  

SECTION 11.06

   Successors and Assigns      110  

SECTION 11.07

   Treatment of Certain Information; Confidentiality      114  

SECTION 11.08

   Set-off; License      114  

SECTION 11.09

   Interest Rate Limitation      115  

SECTION 11.10

   Counterparts; Integration; Effectiveness      115  

SECTION 11.11

   Survival of Representations and Warranties      115  

SECTION 11.12

   Severability      115  

SECTION 11.13

   Replacement of Lenders      116  

SECTION 11.14

   Governing Law; Jurisdiction; Etc.      117  

 

-iii-



--------------------------------------------------------------------------------

          Page  

SECTION 11.15

   Waiver of Right to Trial by Jury      117  

SECTION 11.16

   No Advisory or Fiduciary Responsibility      117  

SECTION 11.17

   Electronic Execution of Assignments and Certain Other Documents      118  

SECTION 11.18

   USA PATRIOT Act Notice      118  

SECTION 11.19

   California Judicial Reference      118  

SECTION 11.20

   Judgment Currency      118  

SECTION 11.21

   Appointment of the Company      119  

SECTION 11.22

   Amendment and Restatement of Existing Credit Agreement      119  

SECTION 11.23

   Acknowledgment and Consent to Bail-In of EEA Financial Institutions      120
 

SCHEDULES

     

2.01

   Commitments and Applicable Percentages   

2.03

   Existing Letters of Credit   

5.01(a)(viii)

   Local Counsel   

6.01(v)

   Domestic Subsidiaries   

7.15

   Deposit Accounts   

7.16

   Locations of Inventory and Equipment   

8.01(b)

   Certain Existing Debt   

8.02

   Existing Investments   

8.06

   Existing Liens   

10.10

   Released Guarantors   

11.02

   Certain Addresses for Notices   

EXHIBITS

     

2.02

   Form of Loan Notice   

2.04

   Form of Swing Line Notice   

2.11(a)

   Form of Note   

2.14(a)

   Form of Designated Borrower Request and Assumption Agreement   

2.14(b)

   Form of Designated Borrower Notice   

3.01(e)

   Form of Non-Bank Certificate   

5.01(a)(ix)

   Form of Perfection Certificate   

5.01(a)(x)

   Form of Security Agreement   

5.01(a)(xi)

   Form of Pledge Agreement   

7.02(c)

   Form of Compliance Certificate   

7.02(g)

   Form of Perfection Certificate Supplement   

7.12

   Form of Borrowing Base Report   

11.06(b)

   Form of Assignment and Assumption   

 

 

-iv-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of
September 29, 2017 among R.R. DONNELLEY & SONS COMPANY, a Delaware corporation
(the “Company”), the Guarantors (defined herein) party hereto from time to time,
the Lenders (defined herein) and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and an L/C Issuer.

The Company has requested that the Lenders provide $800,000,000 in credit
facilities for the purposes set forth herein, and the Lenders are willing to do
so on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Account” has the meaning assigned thereto in Article 9 of the UCC.

“Account Debtor” has the meaning assigned thereto in Article 9 of the UCC.

“Accounts Formula Amount” means the sum of (i) 85% of the Value of Eligible
Accounts (other than Eligible Accounts that are either owing by an Investment
Grade Account Debtor or Accounts that are Insured Accounts) plus (ii) 90% of the
Value of Eligible Accounts that are either (x) owing by an Investment Grade
Account Debtor or (y) Insured Accounts plus (iii) the lesser of (x)(1) 85% of
the Value of Eligible Unbilled Accounts (other than Eligible Unbilled Accounts
that are either owing by an Investment Grade Account Debtor or Accounts that are
Insured Accounts) plus (2) 90% of the Value of Eligible Unbilled Accounts that
are either (a) owing by an Investment Grade Account Debtor or (b) Insured
Accounts and (y) $75,000,000.

“Acquisition” by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions that is accounted for in the
financial statements as an acquisition, of either (a) property or assets from
another Person or (b) at least a majority of the Voting Stock of another Person,
in each case whether or not involving a merger or consolidation with such other
Person, in each case with a fair market value in excess of $10,000,000.

“Additional Commitment Lender” has the meaning specified in Section 2.17(d).

“Administrative Agent” means Bank of America, in its capacity as the contractual
representative for all of the Lenders for purposes of this Agreement, as
designated and appointed in accordance with Article X, and any successor thereto
as provided herein.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify to the Company
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, Controls, is controlled by or is under common Control with such
Person.

“Agent Parties” has the meaning specified in Section 11.02(c).

 



--------------------------------------------------------------------------------

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The amount of the Aggregate Revolving Commitments in effect on the
Closing Date is $800,000,000.

“Agreement” means this Second Amended and Restated Credit Agreement, as the same
may be amended, modified, supplemented and/or restated from time to time.

“Alternative Currency” means each of Euro, Sterling, Yen, Canadian Dollars and
each other currency (other than Dollars) that is approved in accordance with
Section 1.06.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the Equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Revolving Commitments and $250,000,000. The Alternative Currency
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

“Applicable Fee Rate” means the unused line fee set forth below, as determined
by the Average Usage for the last fiscal quarter:

 

Level

   Average Usage     Unused Line Fee  

I

     < 50 %      0.375 % 

II

     ³ 50 %      0.250 % 

From the Closing Date through the last day of the first full fiscal quarter
following the Closing Date, the unused line fee shall be determined as if Level
I were applicable. Thereafter, the unused line fee shall be subject to increase
or decrease on the first day of January, April, July and October.

“Applicable Margin” means the margin set forth below, as determined by the
Average Quarterly Availability for the last fiscal quarter:

 

Level

   Average Quarterly
Availability
(expressed as a
percentage of the
Line Cap)     Eurocurrency Rate
Loans and Letter
of Credit Fees     Base Rate Loans  

I

     ³ 50 %      1.25 %      0.25 % 

II

     < 50       1.50 %      0.50 % 

From the Closing Date through the last day of the first full fiscal quarter
following the Closing Date, margins shall be determined as if Level II were
applicable. Thereafter, margins shall be subject to increase or decrease on the
first day of January, April, July and October occurring immediately after the
last day of the fiscal quarter most recently ended. If the Company fails to
deliver any Borrowing Base Report on or before the date required for delivery
thereof, then, at the option of the Required Lenders, the Applicable Margin
shall be determined as if Level II were applicable, from the first day of the
calendar month following the date such Borrowing Base Report was required to be
delivered until the date of delivery of such Borrowing Base Report.

 

-2-



--------------------------------------------------------------------------------

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Revolving
Commitments represented by such Lender’s Revolving Commitment at such time;
provided that if the commitment of each Lender to make Revolving Loans and the
obligation of the L/C Issuers to make L/C Credit Extensions have been terminated
pursuant to Section 9.02 or if the Aggregate Revolving Commitments have expired,
then the Applicable Percentage of each Lender shall be determined based on the
Applicable Percentage of such Lender most recently in effect, giving effect to
any subsequent assignments. The initial Applicable Percentage of each Lender is
set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable. The Applicable Percentages shall be subject to adjustment as
provided in Section 2.16.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.

“Applicant Borrower” has the meaning specified in Section 2.14.

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
that is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or
(c) an entity or an Affiliate of an entity that administers or manages a Lender.

“Arrangers” means Bank of America, N.A., Citigroup Global Markets Inc., JPMorgan
Chase Bank, N.A., PNC Bank, National Association and Wells Fargo Bank, National
Association, in each case solely in the capacity as a joint lead arranger and
joint book runner of the credit facilities provided under this Agreement.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit 11.06(b) or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Audit Trigger Event” means, with respect to any 12-month period, a date during
such 12-month period when Availability has been less than the greater of (i)
$110,000,000 and (ii) 15% of the Line Cap, in either case for a period of five
consecutive Business Days during such 12-month period.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(c)(iii).

“Availability” means, on any date of determination, the Line Cap minus Total
Revolving Outstandings as of such date.

“Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) the Business
Day immediately preceding the Maturity Date, (b) the date of termination of the
Aggregate Revolving Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of the L/C Issuers to make L/C Credit Extensions pursuant to Section 9.02.

“Availability Reserve” means the sum (without duplication) of (a) the Rent
Reserve; (b) the Secured Hedge Agreement Reserve and Secured Cash Management
Reserve; (c) the aggregate amount of liabilities secured by Liens upon
Collateral included in the Borrowing Base that are senior to the Administrative
Agent’s Liens; (d) the Dilution Reserve; (e) the Debt Maturity Reserve, (f) the
Employment Reserve and (g) such additional reserves in such amounts and with
respect to such matters, as the Administrative Agent in its Permitted Discretion
may elect to impose from time to time; provided that, notwithstanding anything
to the contrary herein, (i) the amount of any such

 

-3-



--------------------------------------------------------------------------------

reserve shall have a direct and reasonable relationship to the event, condition
or other matter affecting the Collateral that is the basis for such reserve,
(ii) no reserves shall be duplicative of reserves or changes already accounted
for through the definition of Eligible Accounts, Eligible Unbilled Accounts,
Eligible Inventory, Eligible In-Transit Inventory, Eligible M&E or Eligible Real
Property, or constitute a general reserve applicable to all Inventory, all
Accounts, all Equipment or all Real Property that is the functional equivalent
of a decrease in the Accounts Formula Amount, the Inventory Formula Amount or
the Fixed Asset Component, as applicable, (iii) any such reserve shall be based
on facts or events first occurring after the Closing Date or not known to the
Administrative Agent prior to the Closing Date except that an Employment Reserve
may be established and remain in effect after the Closing Date based on facts or
events known by the Administrative Agent prior to the Closing Date at any time
that Availability is less than the greater of (x) 10.0% of the Line Cap and (y)
$75,000,000 (without giving effect to such Employment Reserve) and (iv) any such
reserve shall be based on the facts or events that (x) have or could reasonably
be expected to have an adverse effect on the value of the Collateral or
(y) could reasonably be expected to have an adverse effect on the enforceability
or priority of the Administrative Agent’s Liens on the Collateral. No reserve
may be established without three Business Days’ prior written notice to the
Company, other than reserves to account for mathematical errors, and during such
three Business Day period, the Administrative Agent shall, if requested, discuss
any such reserve with the Company and the Company may take such action as may be
required so that the event, condition or matter that is the basis for such
reserve no longer exists or exists in a manner that would result in the
establishment of a lower reserve, in a manner and to the extent reasonably
satisfactory to the Administrative Agent in its Permitted Discretion.
Availability Reserves may only be established against the Borrowing Base and not
the Revolving Commitments. No reserves shall be established with regard to Cash
Management Agreement and Swap Contracts other that with respect to Qualified
Secured Cash Management Agreements and Qualified Secured Hedge Agreements.

“Average Quarterly Availability” means for any calendar quarter, an amount equal
to the sum of the Availability for each day of such calendar quarter (determined
as of the close of business of each such day) divided by the actual number of
days in such calendar quarter, as determined by the Administrative Agent, which
determination shall be conclusive absent manifest error. For purposes of
calculating the Applicable Margin, Average Quarterly Availability shall be
expressed as a percentage, the numerator of which is Average Quarterly
Availability during the applicable period and the denominator of which is the
amount of the average Line Cap during the applicable period.

“Average Usage” means the average utilization of Revolving Commitments during
the immediately preceding fiscal quarter.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A., a national banking association,
and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate plus 1.00%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan.”

 

-4-



--------------------------------------------------------------------------------

“Borrower” means the Company and “Borrowers” means the Company and the
Designated Borrowers, if any.

“Borrower Materials” has the meaning set forth in Section 7.02.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type,
in the same currency and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

“Borrowing Base” means, on any date of determination, an amount equal to the sum
of (i) the Accounts Formula Amount, plus (ii) the Inventory Formula Amount plus
(iii) the Fixed Asset Component, minus (iv) the Availability Reserve. The
Borrowing Base at any time shall be determined by reference to the most recent
Borrowing Base Report delivered to the Administrative Agent pursuant to
Section 7.12.

The Administrative Agent shall have the right (but no obligation) to review the
computations in any Borrowing Base Report and if, in its Permitted Discretion,
such computations have not been calculated in accordance with the terms of this
Agreement, the Administrative Agent shall notify the Company of any such
perceived error. The Administrative Agent and the Company shall in good faith
discuss whether an error in calculation has occurred and shall, if the
Administrative Agent and the Company agree an error has occurred, correct such
error as mutually agreed. Any such correction shall not occur earlier than two
Business Days following the Administrative Agent notifying the Company of the
perceived error, or such shorter period as the Company and the Administrative
Agent may agree.

“Borrowing Base Report” means a report of the Borrowing Base by the Company
submitted by the Company and substantially in the form of Exhibit 7.12, or such
other form as is reasonably satisfactory to the Administrative Agent.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, New York, New York and: (a) if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in Dollars or any Base Rate
Loan bearing interest at a rate based on the Eurocurrency Rate, any fundings,
disbursements, settlements and payments in Dollars in respect of any such Loan,
or any other dealings in Dollars to be carried out pursuant to this Agreement in
respect of any such Loan, means any such day that is a London Banking Day;
(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day; (c) if such day relates to any
interest rate settings as to a Eurocurrency Rate Loan denominated in Canadian
Dollars, any other day on which commercial banks are authorized to close under
the laws of, or are in fact closed in, Toronto; (d) if such day relates to any
interest rate settings as to a Eurocurrency Rate Loan denominated in a currency
other than Dollars, Canadian Dollars or Euro, means any day on which dealings in
deposits in the relevant currency are conducted by and between banks in the
London or other applicable offshore interbank market for such currency; and
(e) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars, Canadian Dollars or Euro in respect of a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro, or
any other dealings in any currency other than Dollars or Euro to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan (other
than any interest rate settings), means any such day on which banks are open for
foreign exchange business in the principal financial center of the country of
such currency.

“Canadian Dollars” means the lawful currency of Canada.

“Capital Expenditures” means, without duplication, all expenditures made
(whether made in the form of cash or other property) or costs incurred for the
acquisition or improvement of fixed or capital assets of the Company and its
Subsidiaries (excluding normal replacements and maintenance which are properly
charged to current operations), in each case that are (or should be) set forth
as capital expenditures in a consolidated statement of cash flows of the
Borrower and its Subsidiaries for such period, in each case prepared in
accordance with GAAP.

 

-5-



--------------------------------------------------------------------------------

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent or the
applicable L/C Issuer or Swing Line Lender (as applicable) and the Lenders, as
collateral for L/C Obligations or obligations of Lenders to fund participations
in respect of either thereof (as the context may require), cash or deposit
account balances or, if the applicable L/C Issuer or Swing Line Lender (as
applicable) benefitting from such collateral shall agree in its reasonable
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to (a) the Administrative Agent and
(b) the applicable L/C Issuer or the Swing Line Lender (as applicable). “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

“Cash Management Agreement” means (w) any agreement to provide cash management
services, including treasury, depository, payroll, automated clearing house,
overdraft, credit or debit card, electronic funds transfer and other cash
management arrangements, (x) any arrangements relating to letters of credit
existing on the Closing Date and listed by the Borrower on Schedule 8.01(b) that
are with a Lender or an Affiliate of a Lender on the Closing Date and any
extension, renewal or replacement (or successive extensions, renewals or
replacements) in whole or in part thereof permitted by Section 8.01(b) (it being
understood that if the amount of any letter of credit is increased in connection
with any extension, renewal or replacement, the amount permitted by
Section 8.01(b) shall be permitted to be a Cash Management Agreement and the
amount above the amount permitted under Section 8.01(b) shall be permitted to be
a Cash Management Agreement if permitted under Section 8.01(i)(x)), in each case
to the extent issued by a Person that is a Lender or an Affiliate thereof at the
time of issuance, (y) any arrangements relating to bilateral lines incurred by
Foreign Subsidiaries existing on the Closing Date and listed by the Borrower on
Schedule 8.01(b) that are with a Lender or an Affiliate of a Lender on the
Closing Date and any extension, renewal or replacement (or successive
extensions, renewals or replacements) in whole or in part thereof permitted by
Section 8.01(b) (it being understood that if the amount of any bilateral line is
increased in connection with any extension, renewal or replacement, the amount
permitted by Section 8.01(b) shall be permitted to be a Cash Management
Agreement and the amount above the amount permitted under Section 8.01(b) shall
be permitted to be a Cash Management Agreement if permitted under
Section 8.01(i)(x)), in each case to the extent loaned by a Person that is a
Lender or an Affiliate thereof at the time of commitment or incurrence, and
(z) any arrangements relating to other Debt created after the date hereof
pursuant to clause (x) and (y) above that is listed by the Borrower in a
certificate for the Administrative Agent at the earlier of commitment or
incurrence.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement or, with respect to a Cash Management Agreement existing on
the Closing Date, on the Closing Date, is a Lender or the Administrative Agent
or an Affiliate of a Lender or the Administrative Agent, in its capacity as a
party to such Cash Management Agreement.

“CFC” means a Subsidiary that is a “controlled foreign corporation” within the
meaning of Section 957 of the Internal Revenue Code or a Subsidiary of such a
Subsidiary.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) compliance by an Lender (or for purposes of
Section 3.04, by any lending office of such Lender or by such Lender’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives (including the rules for systemically important banks
contained in “Global systemically important banks: assessment methodology and
the additional loss absorbency requirement – Rules text” published by the Basel
Committee on Banking Supervision in November 2011, as amended, supplemented or
restated) promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III ((x)
and (y) collectively referred to as “Dodd-Frank and Basel III”), shall in each
case be deemed to be a “Change in Law,” regardless of the date created, adopted
or issued, but only to the extent it is general policy of a Lender to impose
applicable increased costs or costs in connection with capital adequacy

 

-6-



--------------------------------------------------------------------------------

or liquidity requirements similar to those described in clauses (a) and (b) of
Section 3.04 generally on other similarly situated borrowers under similar
circumstances under agreements permitting such impositions; provided that such
Lender shall only be required to certify compliance with such requirement and
shall not be obliged to provide any other information.

“Closing Date” has the meaning set forth in Section 5.01.

“Collateral” means all of the “Pledged Collateral,” “Collateral” and “Mortgaged
Property” referred to in the Collateral Documents and all of the other property
that is subject to Liens in favor of the Administrative Agent for the benefit of
the Secured Parties.

“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, each of the Mortgages, including pursuant to Section 5.04,
Section 7.08 or Section 7.10, each of the collateral assignments, joinder
agreements to the security agreement, security agreements, pledge agreements or
other similar agreements delivered to the Administrative Agent pursuant to the
Existing Credit Agreement and each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties provided that no
Mortgages or other Related Real Property Documents shall be required until the
Real Property Activation Date of the applicable the Real Property being added to
the Borrowing Base, as provided in Section 5.04 and Section 7.08.

“Commission” means the Securities and Exchange Commission or any federal body
succeeding to its principal functions.

“Commitment” means, as to each Lender, the Revolving Commitment of such Lender.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” has the meaning set forth in the preamble hereto.

“Consolidated Debt” means the total debt of the Company and its Consolidated
Subsidiaries, as determined on a consolidated basis in accordance with GAAP.

“Consolidated EBITDA” means, for any period,

(a) Consolidated Net Income for such period, plus

(b) to the extent deducted in computing such Consolidated Net Income for such
period, the sum (without duplication) of

(1) all income taxes of the Company and its Consolidated Subsidiaries paid or
accrued in accordance with GAAP,

(2) Consolidated Interest Expense,

(3) depreciation and amortization in accordance with GAAP,

(4) any non-cash charges, accruals or reserves for extraordinary, unusual or
nonrecurring items,

(5) any non-cash compensation expense,

(6) all other non-cash charges, expenses or losses, including any impairment
(including any impairment of intangibles and goodwill) (excluding any non-cash
charge, expense or loss that results in an accrual of a reserve for cash charges
in any future period and any non-cash charge, expense or loss relating to
write-offs, write downs or reserves with respect to accounts receivable or
inventory),

 

-7-



--------------------------------------------------------------------------------

(7) any loss or gain on extinguishment of debt, and

(8) any restructuring and impairment charges and any cash charges in respect of
non-recurring or unusual items, minus

(c) (i) to the extent added in computing Consolidated Net Income for such
period, total interest income, as determined in accordance with GAAP and
(ii) the payment of cash, if any, when actually paid, with respect to any
charge, accrual or reserve that was deducted in determining Consolidated Net
Income in such period, but added back in any prior period pursuant to
clause (b)(iv);

(the sum of clauses (a) and (b) minus clause (c) being referred to as
“Consolidated Unadjusted EBITDA”); minus

(d) cash restructuring and impairment charges and cash charges in respect of
non-recurring or unusual items pursuant to clause (viii) above (excluding
charges and expenses in connection with the Transactions (as defined in the
Existing Credit Agreement) that are accrued no later than September 30, 2017 and
without duplication of any Pro Forma Basis adjustments) in excess of 10% of
Consolidated Unadjusted EBITDA for any measurement period.

“Consolidated Interest Expense” means, for any period, on a Pro Forma Basis
(a) total interest expense of the Company and its Consolidated Subsidiaries for
such period, as determined in accordance with GAAP, plus (b) without
duplication, the consolidated interest, fees, yield or discount accrued during
such period on the aggregate outstanding investment or claim held by purchasers,
assignees or other transferees of (or of interests in) receivables of the
Company and its Consolidated Subsidiaries in connection with securitization
transactions (regardless of the accounting treatment of such securitization
transactions).

“Consolidated Net Income” means, for any period, the consolidated net earnings
(or loss) after taxes of the Company and its Consolidated Subsidiaries for such
period, as determined in accordance with GAAP.

“Consolidated Subsidiary” means, at any date, any subsidiary the accounts of
which would be consolidated with those of the Company in its consolidated
financial statements at such date in accordance with GAAP.

“Consolidated Total Assets” means, as of any date, the amount that would appear
opposite the caption “total assets” (or any like caption) on a consolidated
balance sheet of the Company and its Consolidated Subsidiaries prepared as of
such date in accordance with GAAP.

“Consolidated Unadjusted EBITDA” has the meaning set forth in the definition of
“Consolidated EBITDA.”

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is legally
bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Covenant Trigger Period” means a period commencing on any day that Availability
shall have been less than the greater of (a) 10% of the Line Cap and (b)
$75,000,000 and continuing until Availability has been at least equal to the
greater of (x) 10% of the Line Cap and (y) $75,000,000 for at least 30
consecutive days.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

-8-



--------------------------------------------------------------------------------

“Debt” means (but without duplication of any item) (i) indebtedness for borrowed
money or for the deferred purchase price of property or services other than
(x) trade accounts payable on customary terms in the ordinary course of business
and (y) financial obligations under management consulting contracts or
noncompete agreements with unaffiliated Persons entered into in connection with
the acquisition of the businesses of such Persons, (ii) obligations evidenced by
bonds, debentures, notes or other similar instruments, (iii) obligations as
lessee under leases which shall have been or should be, in accordance with GAAP,
recorded as capital leases, (iv) the maximum amount available to be drawn under
letters of credit (including standby and commercial); provided that letters of
credit that are cash collateralized, up to a maximum aggregate amount of
$50,000,000 at any one time, shall not be deemed Debt and (v) obligations under
direct or indirect guaranties in respect of, and obligations (contingent or
otherwise) to purchase or otherwise acquire, or otherwise assure a creditor
against loss in respect of, indebtedness or obligations of others of the kinds
referred to in clause (i), (ii), (iii) or (iv) above.

“Debt Maturity Reserve” means, as of the date of determination, an Availability
Reserve equal to the aggregate principal amount of any Inside Maturity Notes
maturing within 60 days of the date of determination.

“Debt Maturity Reserve Liquidity Test” means that, during any period commencing
with the establishment of a Debt Maturity Reserve until the date that such Debt
Maturity Reserve is released, (i) Availability shall be not less than
$50,000,000 and (ii) the sum of (x) Availability on the date of determination,
plus (y) cash on hand of the Loan Parties that is not restricted in a manner
that would make such cash unavailable for use for general corporate purposes and
is not subject to a Lien of any Person other than the Administrative Agent plus
(z) 65% of the cash on hand of each Foreign Subsidiary of the Company that is
not restricted in a manner that would make such cash unavailable for use for
general corporate purposes and is not subject to a Lien of any Person other than
the Administrative Agent shall be not less than $100,000,000.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus 2% per annum, in each
case to the fullest extent permitted by applicable law, and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Margin for
Letter of Credit Fees plus 2% per annum to the fullest extent permitted by
applicable law.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, an L/C Issuer or the Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent

 

-9-



--------------------------------------------------------------------------------

and the Borrower), or (d) has, or has a direct or indirect parent company that
has, other than via an Undisclosed Administration, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, each L/C Issuer, the
Swing Line Lender and each other Lender promptly following such determination.

“Deposit Account” has the meaning assigned thereto in Article 9 of the UCC.

“Deposit Account Control Agreement” means a control agreement reasonably
satisfactory to the Administrative Agent among the Administrative Agent, the
institution maintaining a Deposit Account for a Loan Party and the applicable
Loan Party, to perfect the Administrative Agent’s Lien on such Deposit Account.

“Designated Borrower” means the Subsidiaries of the Company party hereto
pursuant to Section 2.14.

“Designated Borrower Notice” has the meaning specified in Section 2.14.

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.14.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or any of its Subsidiaries in connection
with a Disposition; provided that with respect to any Disposition involving
non-cash consideration in excess of $5,000,000, the designation of non-cash
consideration shall be evidenced pursuant to an Officers’ Certificate setting
forth the basis of such valuation, executed by a Responsible Officer of the
Borrower, less the amount of cash received in connection with a subsequent
disposition of or collection on such Designated Non-Cash Consideration.

“Dilution Percent” means the percent, determined as of the end of the most
recent field examination pursuant to Section 7.04, equal to (a) bad debt
write-downs or write-offs, divided by (b) gross sales.

“Dilution Percentage” means at any time, one percentage point (or fraction
thereof) for each percentage point (or fraction thereof) by which the Dilution
Percent for the Loan Parties exceeds five percent (5.0%).

“Dilution Reserve” means, as of the date of determination, a reserve equal to
the product of (x) the Dilution Percentage times (y) the Value of all Eligible
Accounts (other than Insured Accounts).

“Disposition” or “Dispose” by any Person, means the disposition by such Person,
in a single transaction or in a series of related transactions, of property or
assets of such Person or a Subsidiary with fair market value in excess of
$10,000,000, including by way of issuing Equity Interests in a Subsidiary, but
excluding any Involuntary Disposition.

“Distribution Conditions” means, with respect to any transaction undertaken in
reliance on the Distribution Conditions, (a) at the time of such transaction and
after giving effect thereto, no Event of Default shall have

 

-10-



--------------------------------------------------------------------------------

occurred and be continuing and (b) either (1) Availability on a Pro Forma Basis
immediately after giving effect to such transaction (and the Availability over
the prior 30-day period on a Pro Forma Basis assuming such transaction occurred
on the first day of such 30-day prior period) is at least the greater of (i) 15%
of the Line Cap and (ii) $110,000,000 and the Company is in compliance on a Pro
Forma Basis with the Springing Fixed Charge Covenant recomputed as of the last
day of the most recently ended fiscal quarter for which financial statements
have been delivered pursuant to Section 7.02(a) or (b) (or prior to the first
delivery under such sections, the latest financial statements referred to in
Section 6.01(e)), whether or not compliance with such Springing Fixed Charge
Covenant is otherwise required at such time or (2) Availability on a Pro Forma
Basis immediately after giving effect to such transaction (and the Availability
over the prior 30-day period on a Pro Forma Basis assuming such transaction
occurred on the first day of such 30-day prior period) is at least the greater
of (i) 20% of the Line Cap and (ii) $150,000,000.

“Document” has the meaning assigned thereto in Article 9 of the UCC.

“Dodd-Frank and Basel III” has the meaning specified in the definition of
“Change in Law.”

“Dollars” and the sign “$” each mean the lawful currency of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the Equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii), (v) and (vi) (subject to such consents,
if any, as may be required under Section 11.06(b)(iii)).

“Eligible Account” means an Account owing to any Loan Party that arise in the
ordinary course of business from the sale of goods or rendition of services and
is payable in Dollars; provided that no Account shall be an Eligible Account if:

(a) it is unpaid for more than 60 days after the original due date, or more than
120 days after the original invoice date (as may be modified in good faith in
the ordinary course of business by any corrective invoice to reflect the actual
terms);

(b) 50% or more of the Accounts owing by the Account Debtor are not Eligible
Accounts under the foregoing clause (a));

(c) when aggregated with other Accounts owing by the Account Debtor and its
Affiliates, it exceeds 15% of the aggregate Eligible Accounts;

 

-11-



--------------------------------------------------------------------------------

(d) it is owing by a creditor or supplier, or is otherwise subject to potential
offset, counterclaim, dispute, deduction, discount, recoupment, reserve,
defense, chargeback, debit memorandum, short payment, credit or allowance (but
ineligibility shall be limited to the amount thereof);

(e) an insolvency proceeding has been commenced by or against the Account Debtor
(other than post-petition Accounts owing by an Account Debtor that is a
debtor-in-possession under the Bankruptcy Code of the United States (or is
subject to a proceeding under any other Debt Relief Laws) acceptable to the
Administrative Agent in its sole discretion); or the Account Debtor has
suspended or ceased doing business, is liquidating, dissolving or winding up its
affairs, is not Solvent, or is subject to any country sanctions program or
specially designated nationals list maintained by the Office of Foreign Asset
Control of the U.S. Treasury Department, or the Borrower is not able to bring
suit or enforce remedies against the Account Debtor through judicial process;

(f) the Account Debtor is organized or has its chief executive office outside
the United States unless the Account owed by such Account Debtor is an Insured
Account; provided that up to $15,000,000 of Accounts that are not Insured
Accounts that are owing by Account Debtors that are organized or have their
chief executive office located in Australia, Belgium, Denmark, Finland, France,
Germany, Greece, Hong Kong, Italy, Japan, the Netherlands, New Zealand,
Singapore, Spain, Sweden, Switzerland and the United Kingdom shall constitute
Eligible Accounts;

(g) it is owing by a Governmental Authority, unless the Account Debtor is the
United States or any department, agency or instrumentality thereof and the
Account has been assigned to the Administrative Agent in compliance with the
federal Assignment of Claims Act; provided that, unless a Liquidity Period is in
effect, up to $15,000,000 of Accounts owing by the United States or any
department, agency or instrumentality thereof not assigned to the Administrative
Agent in compliance with the federal Assignment of Claims Act shall constitute
Eligible Accounts;

(h) it is not subject to a duly perfected, first priority Lien in favor of the
Administrative Agent, or is subject to any other Lien (other than Permitted
Liens that are subordinate to the Liens in favor of the Administrative Agent or,
if not subordinate, for which an Availability Reserve has been established for
the full extent of such Liens;

(i) the goods giving rise to it have not been delivered to the Account Debtor,
the services giving rise to it have not been accepted by the Account Debtor, or
it otherwise does not represent a final sale;

(j) it is evidenced by Chattel Paper or an Instrument of any kind that has not
been delivered to the Administrative Agent, or has been reduced to judgment;

(k) it arises from a sale to an Affiliate, from a sale on a cash-on-delivery,
sale-or-return, sale-on-approval, consignment, or other repurchase or return
basis, or from a sale for personal, family or household purposes;

(l) it arises from a sale on a bill-and-hold (unless supported by bill-and-hold
letter reasonably acceptable to the Administrative Agent);

(m) is subject to offset by customer deposit;

(n) it includes a billing for interest, fees or late charges, but ineligibility
shall be limited to the extent thereof;

(o) an invoice or other electronic transmission constituting a request for
payment has not been sent on a timely basis to the applicable Account Debtor
according to the normal invoicing and timing procedures of the Borrower; or

 

-12-



--------------------------------------------------------------------------------

(p) it is acquired by a Loan Party after the Closing Date (other than from
another Loan Party) in one transaction or a series of related transactions
outside of the ordinary course of business and (i) unless otherwise agreed to by
the Administrative Agent in its Permitted Discretion, such Account is not of a
substantially similar type to the Accounts included in the Borrowing Base or
(ii) together with all other Accounts described in this clause (p), Inventory
described in clause (p) of the definition of “Eligible Inventory” and Equipment
described in clause (k) of the definition of “Eligible M&E,” in the aggregate,
would constitute more than 15% of the Borrowing Base (or, in the case of
dissimilar assets permitted by clause (i) above, clause (p)(i) of the definition
of “Eligible Inventory” and clause (k)(i) of the definition of “Eligible M&E,”
10%), unless and until such time as the Administrative Agent shall have
conducted field examinations and appraisals with respect to such assets at the
sole expense of the Company; provided, that the Company may request that the
Administrative Agent use its reasonable efforts to conduct and complete such
field examinations and appraisals prior to the consummation of such acquisition,
and the Administrative Agent agrees in such case to use its reasonable efforts
to do so provided that the Administrative Agent shall have been given for a
reasonable period prior to such consummation all information and access to the
properties, records, files and books of account related to the acquired Person
or acquired assets as the Administrative Agent reasonably deems necessary to
complete such due diligence as the Administrative Agent deems, in its Permitted
Discretion, to be necessary under such circumstances.

In calculating delinquent portions of Accounts under clause (a), credit balances
more than 120 days old will be excluded.

In calculating all amounts consisting of contra accounts in determining the
amount of “Eligible Accounts,” the Borrower may at its option (a) include
updated figures as of the date of the relevant monthly Borrowing Base Report, or
(b) deduct a static percentage of contra accounts equal to the proportion of
Accounts classified as ineligible contra accounts by the field examiners at the
time of the most recent field examination; provided, that if the Borrower
chooses at any time to calculate such contra accounts on a monthly basis per
clause (a), such monthly calculations shall continue until the effectiveness of
the next field examination completed pursuant to Section 7.04; and provided,
further, during a Liquidity Period, the Administrative Agent may upon request,
require the Borrower to make such calculations on a monthly basis pursuant to
clause (a) above.

“Eligible In-Transit Inventory” means Inventory owned by a Loan Party that would
meet all of the criteria of “Eligible Inventory” if it were not in transit from
any location to a location of such Loan Party within the United States. In
addition, no Inventory shall be Eligible In-Transit Inventory unless:

(a) it is subject to a negotiable document of title, showing the Administrative
Agent (or, with the consent of the Administrative Agent, the applicable Loan
Party) as consignee and the Administrative Agent has control over such documents
of title (including by delivery of customs broker/freight forwarder agreements
in a form and substance reasonably acceptable to the Administrative Agent);

(b) such Inventory is insured in accordance with the provisions of this
Agreement and the other Loan Documents, including, without limitation, marine
cargo insurance;

(c) such Inventory has been identified to the applicable sales contract and
title has passed to the applicable Loan Party;

(d) such Inventory is not sold by a vendor that has a right to reclaim, divert
shipment of, repossess, stop delivery, claim any reservation of title or
otherwise assert Lien rights against the Inventory;

(e) such Inventory is subject to customary purchase orders and other sale
documentation consistent with such Loan Party’s ordinary course of dealing; and

(f) is being handled by a customs broker, freight-forwarder or other handler
that has delivered a Lien Waiver.

 

-13-



--------------------------------------------------------------------------------

“Eligible Inventory” means Inventory owned by any Loan Party; provided that no
Inventory shall be Eligible Inventory unless:

(a) it is finished goods or raw materials, and not work-in-process, packaging or
shipping materials, labels, samples, display items, bags, replacement parts or
manufacturing supplies, provided that work-in-process, packaging or shipping
materials, labels, samples, display items, bags, replacement parts, and
manufacturing supplies shall not be deemed ineligible under this clause (a) to
the extent the most recent inventory appraisal delivered to the Administrative
Agent ascribes a value to such work-in-process, packaging or shipping materials,
labels, samples, display items, bags, replacement parts, and manufacturing
supplies;

(b) it is not held on consignment, nor subject to any deposit or down payment;

(c) it is in new and saleable condition (as determined in accordance with the
Borrower’s and the other Loan Parties’ customary practices) and is not damaged,
defective, shopworn or otherwise unfit for sale;

(d) it is not classified as slow-moving, perishable, obsolete or unmerchantable
(in each case, as determined in accordance with the Borrower’s and the other
Loan Parties’ standards), and does not constitute returned or repossessed goods
(other than goods that were returned and are in saleable and non-personalized
condition and are reflected in the details of a current perpetual inventory
report);

(e) it meets all standards imposed by any Governmental Authority in all material
respects, and does not constitute Hazardous Materials;

(f) it conforms in all material respects with the covenants and representations
applicable to Inventory herein;

(g) it is subject to the Administrative Agent’s duly perfected, first priority
Lien, and no other Lien except for Permitted Liens that are subordinate to the
Liens in favor of the Administrative Agent (or, if not subordinate, for which an
Availability Reserve has been established to the full extent of such Lien);

(h) it is within the continental United States and is not consigned to any
Person;

(i) it is not bill & hold inventory;

(j) it is not subject to any warehouse receipt or negotiable Document unless the
Administrative Agent has received a Lien Waiver and, in the case of a negotiable
Document, such Document has been delivered to the Administrative Agent;

(k) it is not subject to any license or other property or property right or
other arrangement that restricts the applicable Loan Party’s or the
Administrative Agent’s right to dispose of such Inventory, unless the
Administrative Agent has received an appropriate Lien Waiver or is otherwise
reasonably satisfied that it could sell such Inventory on commercially
reasonable terms following an Event of Default;

(l) it is located on owned or leased premises where Inventory in an amount in
excess of $100,000 is located; provided that (i) if located on leased premises
or in the possession of a warehouseman, repairman or mechanic, (x) such lessor
or Person shall have delivered a Lien Waiver or (y) an appropriate Rent Reserve
shall have been established for such location and (ii) Inventory in the
possession of a third-party processor shall not constitute Eligible Inventory;

(m) it is reflected in the details of a current perpetual inventory report;

(n) it is not represented on the general ledger as an accrual or a reserve;

 

-14-



--------------------------------------------------------------------------------

(o) it is not of the type that would be reasonably classified as a sample, or
experimental, or a product of research and development; and

(p) if it is acquired by a Loan Party after the Closing Date (other than from
another Loan Party) in one transaction or a series of related transactions
outside of the ordinary course of business and (i) unless otherwise agreed to by
the Administrative Agent in its Permitted Discretion, such Inventory is not of a
substantially similar type to the Inventory included in the Borrowing Base or
(ii) together with all other Inventory described in this clause (p), Accounts
described in clause (p) of the definition of “Eligible Accounts” and Equipment
described in clause (k) of the definition of “Eligible M&E,” in the aggregate,
would constitute more than 15% of the Borrowing Base (or, in the case of
dissimilar assets permitted by clause (i) above, clause (p)(i) if the definition
of “Eligible Accounts” and clause (k)(i) if the definition of “Eligible M&E”),
10%), until such time as the Administrative Agent shall have conducted field
examinations and appraisals with respect to such assets at the sole expense of
the Company; provided, that the Company may request that the Administrative
Agent use its reasonable efforts to conduct and complete such field examinations
and appraisals prior to the consummation of such acquisition, and the
Administrative Agent agrees in such case to use its reasonable efforts to do so
provided that the Administrative Agent shall have been given for a reasonable
period prior to such consummation all information and access to the properties,
records, files and books of account related to the acquired Person or acquired
assets as the Administrative Agent reasonably deems necessary to complete such
due diligence as the Administrative Agent deems, in its Permitted Discretion, to
be necessary under such circumstances.

“Eligible M&E” means, with respect to the Loan Parties, Equipment owned by a
Loan Party; provided that no Equipment shall be Eligible M&E if:

(a) it is not Equipment that, in the Administrative Agent’s reasonable opinion,
is readily marketable in its current form;

(b) it is not in good and saleable condition;

(c) it is obsolete, defective or unmerchantable;

(d) it does not meet all material standards imposed by any Governmental
Authority;

(e) it does not conform in all material respects to the warranties and
representations set forth in this Agreement;

(f) it is not at all times subject to the Administrative Agent’s duly perfected,
first priority security interest and no other Lien except a Permitted Lien which
is subordinate to the Administrative Agent’s Lien;

(g) it is not located in the United States of America;

(h) it is located on a leased premises or in the possession of a warehouseman,
processor, repairman, mechanic, shipper, freight forwarder or other Person,
unless the lessor or such Person has delivered a Lien Waiver, or an appropriate
Rent Reserve has been established, or amounts owing in respect of such Equipment
are backed by a letter of credit or such other arrangements reasonably
acceptable to the Administrative Agent;

(i) it is located at an outside repair facility (unless payables in respect
thereof are reserved);

(j) it is not covered by casualty insurance required by this Agreement; or

(k) it is acquired by a Loan Party after the Closing Date (other than from
another Loan Party) in one transaction or a series of related transactions
outside of the ordinary course of business and (i) unless otherwise agreed to by
the Administrative Agent in its Permitted Discretion, such Equipment is not of a

 

-15-



--------------------------------------------------------------------------------

substantially similar type to the Equipment included in the Borrowing Base or
(ii) together with all other Equipment described in this clause (k), Accounts
described in clause (p) of the definition of “Eligible Accounts” and Inventory
described in clause (p) of the definition of “Eligible Inventory,” in the
aggregate, would constitute more than 15% of the Borrowing Base (or, in the case
of dissimilar assets permitted by clause (i) above, clause (p)(i) if the
definition of “Eligible Inventory” and clause (p)(i) if the definition of
“Eligible Accounts,” 10%), unless and until such time as the Administrative
Agent shall have conducted field examinations and appraisals with respect to
such assets at the sole expense of the Company; provided, that the Company may
request that the Administrative Agent use its reasonable efforts to conduct and
complete such field examinations and appraisals prior to the consummation of
such acquisition, and the Administrative Agent agrees in such case to use its
reasonable efforts to do so provided that the Administrative Agent shall have
been given for a reasonable period prior to such consummation all information
and access to the properties, records, files and books of account related to the
acquired Person or acquired assets as the Administrative Agent reasonably deems
necessary to complete such due diligence as the Administrative Agent deems, in
its Permitted Discretion, to be necessary under such circumstances.

“Eligible Real Property” means any Real Property owned in fee by a Loan Party
located in the United States, from and after the Real Property Activation Date
applicable to such Real Property.

“Eligible Unbilled Accounts” means Accounts owned by a Loan Party that would
meet all of the criteria of “Eligible Accounts” other than clause (o) of the
definition thereof. In addition, no Account shall be an Eligible Unbilled
Account unless such Account:

(a) represents an amount due for a completed job;

(b) is traceable to a specific Account Debtor; and

(c) is less than 30 days old.

“Employment Reserve” means, as of the date of determination, a reserve in the
amount of potential priority claims under Wisconsin wage lien laws.

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Action” means any administrative, regulatory or judicial action,
suit, demand, demand letter, claim, notice of noncompliance or violation, notice
of liability or potential liability, investigation, proceeding, consent order or
consent agreement relating in any way to any Environmental Law, Environmental
Permit or Hazardous Materials or arising from alleged injury or threat of injury
to the environment, including (a) by any governmental or regulatory authority
for enforcement, cleanup, removal, response, remedial or other actions or
damages and (b) by any governmental or regulatory authority or any third party
for damages, contribution, indemnification, cost recovery, compensation or
injunctive relief.

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial
interpretation relating to the environment or Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equipment” has the meaning assigned thereto in Article 9 of the UCC.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition

 

-16-



--------------------------------------------------------------------------------

from such Person of shares of capital stock of (or other ownership or profit
interests in) such Person, and all of the other ownership or profit interests in
such Person (including partnership, member or trust interests therein), whether
voting or nonvoting; provided that “Equity Interests” shall not include
convertible Debt securities.

“Equivalent” in Dollars of any Alternative Currency on any date means the
equivalent in Dollars of such Alternative Currency determined by using the
quoted spot rate at which Bank of America’s principal office in London offers to
exchange Dollars for such Alternative Currency in London prior to 4:00 P.M.
(London time) on such date as is required pursuant to the terms of this
Agreement, and the “Equivalent” in any Alternative Currency of Dollars means the
equivalent in such Alternative Currency of Dollars determined using the quoted
spot rate at which Bank of America’s principal office in London offers to
exchange such foreign currency for Dollars in London prior to 4:00 P.M. (London
time) on such date as is required pursuant to the terms of this Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, or the
treatment of a Pension Plan amendment as a termination, under Section 4041 or
4041A of ERISA, (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) receipt of notice from the PBGC of its intent to take action
under Section 4042 of ERISA to terminate or appoint a trustee to administer, any
Pension Plan; (g) the determination that any Pension Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Section 430 or 432 of the Internal Revenue Code or Section 303 or 305 of ERISA
or (h) the imposition of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Company or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” means the lawful currency of the Participating Member States introduced
in accordance with the EMU Legislation.

“Eurocurrency Rate” means:

(a) for any Interest Period with respect to a Eurocurrency Rate Loan
(i) denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate (“LIBOR”) or comparable or successor rate, which
is approved by the Administrative Agent as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period and (ii) denominated in Canadian Dollars, the rate per
annum equal to the Canadian Dealer Offered Rate (“CDOR”), or a comparable or
successor rate which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) (in such case, the “CDOR Rate”) at or about 10:00 a.m.
(Toronto, Ontario time) two (2) Business Days prior to the commencement of such
Interest Period (or such other day as is generally treated as the rate fixing
day by market practice in such interbank market, as determined by the
Administrative Agent) with a term equivalent to such Interest Period; and

 

-17-



--------------------------------------------------------------------------------

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at approximately 11:00 a.m., London time,
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day; and

provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice; provided, further, that to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent; and (ii) if the Eurocurrency Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of definition of “Eurocurrency Rate.”

“Events of Default” has the meaning set forth in Section 9.01.

“Excluded Deposit Account” shall have the meaning assigned to it in the Security
Agreement.

“Excluded Property” shall have the meaning assigned to it in the Security
Agreement.

“Excluded Securities Account” shall have the meaning assigned to it in the
Security Agreement.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 4.08 and any other “keepwell, support
or other agreement” for the benefit of such Guarantor and any and all guarantees
of such Guarantor’s Swap Obligations by other Loan Parties) at the time the
Guaranty of such Guarantor, or a grant by such Guarantor of a security interest,
becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guaranty or security interest is or becomes excluded in
accordance with the first sentence of this definition.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Loan Party hereunder or under any other Loan Document,
(a) Taxes imposed on or measured by such recipient’s net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case imposed by
a jurisdiction as a result of (i) such recipient being organized under the laws
of, having its principal office in or, in the case of any Lender, having its
applicable Lending Office in such jurisdiction (or any political subdivision
thereof) or (ii) any other present or former connection between such recipient
and such jurisdiction (including such recipient carrying on a trade or business,
having a permanent establishment or being a resident for tax purposes in such
jurisdiction), other than any connection arising solely from such recipient
having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under or engaged in any other transaction pursuant to any Loan
Documents (including, for the avoidance of doubt, any backup withholding in
respect of any such Taxes), (b) any Taxes attributable to a Lender’s failure to
comply with Section 3.01(e), (c) in the case of a Lender, any U.S. federal
withholding Tax that is imposed on amounts payable to such Lender with respect
to an applicable interest in a Loan or Commitment pursuant to the laws in force
at the time such Lender (i) acquires such interest in the Commitment (or, to the
extent a Lender acquires an interest in a Loan without acquiring an interest in
the corresponding Commitment, the Loan), provided that this clause (c)(i) shall
not apply to a Lender that acquires its applicable interest pursuant to a
request by the Company under Section 11.13, or (ii) designates a new Lending
Office, except in each case to the extent that such Lender (or its assignor, if
any) was entitled, immediately prior to the designation of a new Lending Office
(or assignment), to receive additional amounts from any Loan Party with respect
to such withholding Tax pursuant to Section 3.01 and (d) any withholding Tax
imposed pursuant to FATCA.

 

-18-



--------------------------------------------------------------------------------

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
October 15, 2012, as amended and restated as of September 30, 2016, among the
Borrower, certain subsidiaries of the Borrower as guarantors, Bank of America,
N.A., as Administrative Agent, the Lenders (as defined therein) and the other
parties thereto, as amended, supplemented, or otherwise modified prior to the
Closing Date.

“Existing Letters of Credit” means the Letters of Credit on Schedule 2.03.

“Extension Offer” has the meaning set forth in Section 2.17(a).

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as of the
date hereof (and any amended or successor version thereof that is substantively
comparable and not materially more onerous to comply with), any current or
future Treasury regulations or other official interpretations thereof, any
agreement entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code as of the date of this Agreement (or any amended or successor version
described above), and any intergovernmental agreement, treaty or convention
among Governmental Authorities (and any related legislation, rules or practices)
implementing any of the foregoing.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent; provided that if Federal
Funds Rate shall be less than zero, such rate shall be deemed zero for purpose
of this Agreement.

“Fee Letter” means that certain fee letter dated as of September 6, 2017 among
Merrill Lynch, Pierce, Fenner & Smith Incorporated, Bank of America and the
Company.

“FILO Borrowing Base” has the meaning set forth in Section 2.01(b).

“FILO Commitments” has the meaning set forth in Section 2.01(b).

“FILO Facility” has the meaning set forth in Section 2.01(b).

“FILO Loans” has the meaning set forth in Section 2.01(b).

“FILO Revolving Loans” has the meaning set forth in Section 2.01(b).

“FILO Term Loans” has the meaning set forth in Section 2.01(b).

“Fixed Asset Component” means the lesser of (i) the sum of (A) from and after
the Real Property Activation Date, the Real Property Percentage of 75% of the
Value of Eligible Real Property plus (B) 85% of the NOLV Percentage of Eligible
M&E of the Loan Parties (with the amount attributable to this clause (B), as of
the date of any determination, to be no greater than the amount attributable to
this clause (B) on the Closing Date) and (ii) $200,000,000.

“Fixed Charge Coverage Ratio” means, for each Test Period, the ratio of
(x) Consolidated EBITDA less cash income taxes paid and Capital Expenditures
(except those financed with Debt other than Loans), to (y) the sum of
(i) Consolidated Interest Expense paid or payable in cash, plus (ii) scheduled
principal payments made on debt (excluding principal payments at maturity or
paid with the proceeds of Debt (other than Loans)), plus (iii) cash dividends
and other distributions on account of Equity Interests, plus (iv) cash pension
contributions to the extent not deducted in calculating Consolidated Net Income
for such period.

“Fixtures” has the meaning assigned thereto in Article 9 of the UCC.

 

-19-



--------------------------------------------------------------------------------

“Flood Certificate” means a life of loan “Standard Flood Hazard Determination
Form” of the Federal Emergency Management Agency and any successor Governmental
Authority performing a similar function.

“Flood Program” means, collectively, (i) the National Flood Insurance Act of
1994 (which comprehensively revised the National Flood Insurance Act of 1968 and
the Flood Disaster Protection Act of 1973) as now or hereafter in effect or any
successor statute thereto, (ii) the Flood Insurance Reform Act of 2004 as now or
hereafter in effect or any successor statute thereto, and (v) the Biggert-Waters
Flood Insurance Reform Act of 2012, as now or hereinafter in effect or any
successor statute thereto, including, in each case, any rules and regulations
enacted thereunder.

“Flood Zone” means areas identified as a special flood hazard area as described
in the Flood Program.

“Foreign Lender” means any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Internal Revenue Code.

“Foreign Subsidiary” means a Subsidiary that is not a Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

“GAAP” means generally accepted accounting principles in the United States as
set forth in the Financial Accounting Standards Board (“FASB”) Accounting
Standards Codification (“ASC”) and other sources as described in FASB ASC 105,
“Generally Accepted Accounting Principles,” that are applicable to the
circumstances as of the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank)
and any group or body charged with setting regulatory capital rules or standards
(including the Bank for International Settlements or the Basel Committee on
Banking Supervision or any successor or similar authority to any of the
foregoing).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Debt or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such Debt or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Debt or other obligation
of the payment or performance of such Debt or other obligation, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Debt or other obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Debt or other obligation of the payment or performance thereof
or to protect such obligee against loss in respect thereof (in whole or in
part), or (b) any Lien on any assets of such Person securing any Debt or other
obligation of any other Person, whether or not such Debt or other obligation is
assumed by such Person (or any right, contingent or otherwise, of any holder of
such Debt to obtain any such Lien). The amount of any Guarantee shall be deemed
to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

 

-20-



--------------------------------------------------------------------------------

“Guarantors” means each Borrower (other than with respect to its own Secured
Obligations), the Guarantors on the signature pages hereto and any other
Domestic Subsidiary that becomes a Guarantor after the date hereof (whether
required to by this Agreement or otherwise).

“Guaranty” means, collectively, the Guaranty made by the Guarantors in favor of
the Secured Parties pursuant to Article IV or any Guaranty and Security
Agreement Joinder.

“Guaranty and Security Agreement Joinder” means a joinder to the Guaranty and
the Security Agreement substantially in the form of Exhibit 2 of the Security
Agreement, or such other form as is reasonably satisfactory to the
Administrative Agent.

“Hazardous Materials” means petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials, radon
gas and any other chemicals, materials or substances designated, classified or
regulated as being “hazardous” or “toxic,” or words of similar import, under any
federal, state, local or foreign statute, law, ordinance, rule, regulation,
code, order, judgment, decree or judicial interpretation.

“Hedge Bank” means any Person that, at the time it enters into an interest rate
or foreign currency Swap Contract permitted hereunder, or in the case of such a
Swap Contract existing on the Closing Date, on the Closing Date, is a Lender or
the Administrative Agent or an Affiliate of a Lender or the Administrative
Agent, in its capacity as a party to such Swap Contract.

“HMT” has the meaning specified in the definition of “Sanction(s).”

“Honor Date” has the meaning set forth in Section 2.03(d)(i).

“Incremental Amendment” has the meaning set forth in Section 2.01(b).

“Incremental Amount” means the excess (if any) of (i) $200,000,000 over (ii) the
aggregate amount of all Incremental Facilities established after the Closing
Date and prior to the date of determination.

“Incremental Facility” has the meaning set forth in Section 2.01(b).

“Indemnified Taxes” means all Taxes imposed on or with respect to any payment
made by or on account of any obligation of any Loan Party under any Loan
Document, other than Excluded Taxes.

“Indemnitee” has the meaning set forth in Section 11.04(b).

“Indentures” means (1) the Indenture, dated as of November 1, 1990, between the
Borrower The Bank of New York Trust Company, N.A. as Trustee, as amended or
supplemented, and (2) the Indenture, dated as of January 3, 2007, between the
Borrower and Wells Fargo Bank, National Association, as successor in interest to
LaSalle Bank National Association, as amended or supplemented.

“Information” has the meaning specified in Section 11.07.

“Information Documents” means the Company’s Annual Report on Form 10-K for the
year ended December 31, 2016 together with all schedules and exhibits thereto,
including those incorporated therein by reference, as filed with the Commission
pursuant to the Securities Exchange Act of 1934, as amended.

“Inside Maturity Notes” means each of, individually, the Company’s (i) 11.25%
senior notes due 2019, (ii) 7.625% senior notes due 2020, (iii) 7.875% senior
notes due 2021, (iv) 8.875% debentures due 2021 and (v) 7.00% senior notes due
2022.

“Instrument” has the meaning assigned thereto in Article 9 of the UCC.

 

-21-



--------------------------------------------------------------------------------

“Insurance Policy Debt” means Debt of the Company or any of its Subsidiaries
under policies of life insurance now or hereafter owned by the Company or any of
its Subsidiaries under which policies the sole recourse for such borrowing is
against such policies.

“Insured Accounts” means any Account supported by a (i) letter of credit,
(ii) bank guarantee or (iii) credit insurance, in each case, reasonably
acceptable to the Administrative Agent, and in the case of clauses (i) and (ii),
upon the request of the Administrative Agent during a Liquidity Period, the
Borrower shall use commercially reasonable efforts to assign such letter of
credit or bank guarantee to the Administrative Agent in a manner satisfactory to
the Administrative Agent.

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under
United States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
trade secrets, trade secret licenses, technology, know-how and processes, and
all rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

“Interest Payment Date” means (a) as to any Eurocurrency Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurocurrency Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan or Swing Line Loan, the first day of each January, April, July
and October and the Maturity Date.

“Interest Period” means, as to each Eurocurrency Rate Loan, (a) initially the
period commencing on the date such Eurocurrency Rate Loan is disbursed or
converted to or continued as a Eurocurrency Rate Loan and ending on the date one
week (with respect to Loans denominated in Dollars only) or one, two, three or
six months thereafter, as selected by the Company in its Loan Notice (or such
other period that is twelve months or less requested by the Company and
consented to by the Lenders) and (b) thereafter, each period commencing on the
last day of the next preceding Interest Period applicable to such Eurocurrency
Rate Loan and ending one week with respect to Loans denominated in Dollars only,
one month, two months, three months or six months (or, if agreed to by all
Lenders under the applicable facility, twelve months or such other, shorter
period) thereafter, as selected by the Borrower by irrevocable Loan Notice to
the Administrative Agent not later than 12:00 noon, New York City time, on the
date that is three Business Days prior to the last day of the then current
Interest Period with respect thereto; provided that all of the foregoing
provisions relating to Interest Periods are subject to the following:

(1) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurocurrency Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(2) any Interest Period pertaining to a Eurocurrency Rate Loan of at least one
month’s duration that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall end on the last Business Day of the
calendar month at the end of such Interest Period; and

(3) no Interest Period shall extend beyond the Maturity Date.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Inventory” has the meaning assigned thereto in Article 9 of the UCC.

“Inventory Formula Amount” means (i) the lesser of (x) 75% of the Value of
Eligible Inventory and (y) 85% of the NOLV Percentage of the Value of Eligible
Inventory plus (ii) the lesser of (x) the lesser of (1) 75% of the Value of
Eligible In-Transit Inventory and (2) 85% of the NOLV Percentage of the Value of
the Eligible In-Transit Inventory and (y) $10,000,000.

 

-22-



--------------------------------------------------------------------------------

“Investment” means, as to any Person, any direct or indirect Acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) an
Acquisition, less any amount paid, repaid, returned, distributed or otherwise
received in cash in respect of any Investment. The amount of any Investment
shall be the amount actually invested without adjustment for subsequent
increases or decreases in value.

“Investment Grade Account” means an Account owing by an Investment Grade Account
Debtor.

“Investment Grade Account Debtor” means any Account Debtor that has an issuer
rating (or has a direct or indirect parent entity that has an issuer rating) of
BBB- or better from S&P or Baa3 or better from Moody’s.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Borrower or
any Subsidiary.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Company (or any Subsidiary) or in favor of the
applicable L/C Issuer and relating to such Letter of Credit.

“Judgment Currency” has the meaning specified in Section 11.20.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means, with respect to a particular Letter of Credit, (a) Bank of
America, (b) Citibank, N.A., (c) JPMorgan Chase Bank, N.A., (d) Wells Fargo
Bank, N.A., (e) U.S. Bank National Association and (f) PNC Bank, National
Association, each in its capacity as an issuer of Letters of Credit hereunder,
or (g) such other Lender selected by the Borrower (upon notice to the
Administrative Agent) from time to time to issue such Letter of Credit (provided
that no Lender shall be required to become an L/C Issuer pursuant to this
clause (g) without such Lender’s consent), or any successor issuer of Letters of
Credit hereunder. It is understood and agreed that any L/C Issuer appointed
under clause (g) may be appointed to issue only certain letters of credit or
even one specific letter of credit.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“LCT Election” has the meaning specified in Section 1.11.

“LCT Test Date” has the meaning specified in Section 1.11.

 

-23-



--------------------------------------------------------------------------------

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto and each other Person that becomes a “Lender” in accordance with
this Agreement and their successors and assigns and, as the context requires,
includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Maturity Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means with respect to any L/C Issuer, the amount set
forth opposite such L/C Issuer’s name on Schedule 2.01 under the heading “Letter
of Credit Sublimit”; provided that the Borrower and any L/C Issuer may from time
to time by written agreement delivered to the Administrative Agent vary the
amount of any L/C Issuer’s Letter of Credit Sublimit. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments. The aggregate Letter of Credit Sublimit as of the Closing Date is
$150,000,000.

“Leverage Ratio” means, on a Pro Forma Basis, as of any date of determination,
the ratio of (a) Consolidated Debt on such date to (b) Consolidated EBITDA for
the each Test Period.

“LIBOR” has the meaning specified in the definition of “Eurocurrency Rate.”

“LIBOR Quoted Currency” means Dollars, Euro, Sterling, Swiss Francs and Yen, in
each case as long as there is a published LIBOR rate with respect thereto.

“Lien” means, with respect to any asset, any security interest, mortgage,
pledge, lien, claim, charge or encumbrance of any kind in respect of such asset.

“Lien Waiver” means an agreement, in form and substance reasonably satisfactory
to the Administrative Agent, by which (a) for any Collateral located on leased
premises, the lessor waives or subordinates any Lien it may have on the
Collateral, and agrees to permit the Administrative Agent to enter upon the
premises and remove the Collateral or to use the premises to store or dispose of
the Collateral; (b) for any Collateral held by a warehouseman, shipper, customs
broker or freight forwarder, such Person waives or subordinates any Lien it may
have on the Collateral, agrees to hold any Documents in its possession relating
to the Collateral as agent for the Administrative Agent, and agrees to deliver
the Collateral to the Administrative Agent upon request and (c) for any
Collateral held by a repairman, mechanic or bailee, such Person acknowledges the
Administrative Agent’s Lien, waives or subordinates any Lien it may have on the
Collateral, and agrees to deliver the Collateral to the Administrative Agent
upon request.

“Limited Condition Transaction” means each of (i) any Permitted Acquisition or
other similar permitted Investment whose consummation is not conditioned on the
availability of, or on obtaining, third-party financing (ii) any redemption,
repurchase, defeasance, satisfaction and discharge or repayment of Debt
requiring irrevocable notice in advance of such redemption, repurchase,
defeasance, satisfaction and discharge or repayment, (iii) any Disposition or
(iv) declaration of a dividend or other Restricted Payment.

 

-24-



--------------------------------------------------------------------------------

“Line Cap” means, at the time of determination, the lesser of (i) the Aggregate
Revolving Commitments in effect at such time and (ii) the Borrowing Base at such
time.

“Liquidity Condition” has the meaning specified in the definition of “Liquidity
Period.”

“Liquidity Period” means (a) any period commencing on the date Availability
shall have been less than the greater of (i) 10.0% of the Line Cap and (ii)
$75,000,000, in either case for five consecutive Business Days, in each case
ending on the date Availability shall have been at least equal to the greater of
(i) 10.0% of the Line Cap and (ii) $75,000,000 for 30 consecutive calendar days
(this clause (a), a “Liquidity Condition”) or (b) the period that any Specified
Default have occurred and shall be continuing.

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Loan, a Swing Line Loan, or, if applicable, an L/C
Borrowing.

“Loan Documents” means this Agreement, each Note, the Guaranty, the Collateral
Documents, each Issuer Document, each Designated Borrower Request and Assumption
Agreement and the Fee Letter.

“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans, (b) a
conversion of Loans from one Type to the other, or (c) a continuation of
Eurocurrency Rate Loans, in each case pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit 2.02 or such other form
as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.

“Loan Parties” means each of the Borrowers and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Margin Stock” has the meaning specified in Regulation U issued by the Board of
Governors of the Federal Reserve System.

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition, results of operations or properties of the Company and its
Subsidiaries, taken as a whole, (b) the legality, validity or enforceability of
this Agreement or the Notes or any Collateral Document, or (c) the ability of
the Company to perform its material obligations under this Agreement or any
Collateral Document.

“Material Subsidiary” means (a) any Designated Borrower and (b) any other
Subsidiary of the Company which, at the time of determination, (i) shall own
assets comprising in excess of 2% of all of the assets of the Company and its
consolidated Subsidiaries on a consolidated basis or (ii) has net sales for the
four fiscal quarters most recently ended in excess of 2% of the net sales of the
Company and its consolidated Subsidiaries on a consolidated basis.

“Maturity Date” means September 29, 2022 unless such date is extended pursuant
to Section 2.17; provided, however, that if such date is not a Business Day, the
Maturity Date shall be the next preceding Business Day.

“Maximum Rate” has the meaning specified in Section 11.09.

“Minimum Extension Condition” has the meaning assigned to such term in
Section 2.17(b).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means deeds of trust, trust deeds, deeds to secure debt and
mortgages, in each case, substantially in the form to be reasonably agreed upon
by the Borrower and Administrative Agent with such changes as may be appropriate
to comply with applicable state and local laws and such other changes as are
reasonably agreed upon by the Administrative Agent and the Borrower, provided
that no “Mortgage” shall be required prior to the Real Property Activation Date
applicable to the underlying Real Property.

 

-25-



--------------------------------------------------------------------------------

“Mortgaged Property” means Real Property encumbered by a Mortgage pursuant to
Section 7.08.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“NOLV Percentage” means, with respect to Inventory or Equipment, as applicable,
the net orderly liquidation value of Inventory and Equipment, expressed as a
percentage, expected to be realized at an orderly, negotiated sale held within a
reasonable period of time, net of all liquidation expenses, as determined from
the most recent appraisal of any Loan Party’s Inventory or Equipment pursuant to
Section 7.04.

“Non-Bank Certificate” has the meaning specified in Section 3.01(e).

“Non-Consenting Lender” has the meaning specified in Section 11.13.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(c)(iii).

“Note” has the meaning specified in Section 2.11(a).

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Borrower, Guarantor or Specified Pledgor arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, fees and other amounts that accrue after the
commencement by or against any Borrower, any Guarantor, any Specified Pledgor or
any Affiliate of any thereof of any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest, fees and other amounts are allowed claims in such proceeding.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Other Taxes” means all present or future stamp, documentary, intangible,
recording, filing or similar Taxes arising from any payment made hereunder or
under any other Loan Document or from the execution, delivery, registration or
enforcement of, from the receipt or perfection of a security interest under or
otherwise with respect to, this Agreement or any other Loan Document, except any
such Taxes that are imposed with respect to an assignment (other than an
assignment made pursuant to Section 11.13) as a result of any other present or
former connection between such recipient and such jurisdiction (including such
recipient carrying on a trade or business, having a permanent establishment or
being a resident for tax purposes in such jurisdiction), other than any
connection arising solely from such recipient having executed, delivered,
enforced, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under or engaged in any other
transaction pursuant to and/or enforced by any Loan Documents.

“Outstanding Amount” means (a) with respect to any Loans on any date, the Dollar
Equivalent of the aggregate outstanding principal amount thereof after giving
effect to any borrowings and prepayments or repayments of any Loans occurring on
such date; and (b) with respect to any L/C Obligations on any date, the amount
of such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements by the Company of Unreimbursed Amounts.

“Overadvance” has the meaning specified in Section 2.01(c).

 

-26-



--------------------------------------------------------------------------------

“Overadvance Loan” means a Base Rate Loan made when an Overadvance exists or is
caused by the funding thereof.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, in accordance with banking industry rules on interbank compensation, and
(b) with respect to any amount denominated in an Alternative Currency, the rate
of interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Bank of America in the applicable offshore interbank market for
such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 11.06(d).

“Participating Member State” means each state so described in any EMU
Legislation.

“Payment Conditions” means, with respect to any transaction undertaken in
reliance on the Payment Conditions, the following conditions: (a) no Event of
Default has occurred and is continuing or would immediately result from any
applicable action and (b) either (1) Availability on a Pro Forma Basis
immediately after giving effect to such transaction (and the Availability over
the prior 30 day period on a Pro Forma Basis assuming such transaction occurred
on the first day of such 30 day prior period) is at least the greater of (i)
12.5% of the Line Cap and (ii) $90,000,000 at such time and the Company is in
compliance on a Pro Forma Basis with the Springing Fixed Charge Covenant
recomputed as of the last day of the most recently ended fiscal quarter for
which financial statements are available, whether or not compliance with such
Springing Fixed Charge Covenant is otherwise required at such time or
(2) Availability on a Pro Forma Basis immediately after giving effect to such
transaction (and the Availability over the prior 30 day period on a Pro Forma
Basis assuming such transaction occurred on the first day of such 30 day prior
period) is at least the greater of (i) 17.5% of the Line Cap and (ii)
$130,000,000.

“PBGC” means the Pension Benefit Guaranty Corporation and its successors and
assigns.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in, with respect to plan years ending
prior to the effective date of the Pension Act, Section 412 of the Internal
Revenue Code and Section 302 of ERISA, each as in effect prior to the Pension
Act and, thereafter, Section 412, 430, 431, 432 and 436 of the Internal Revenue
Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company or any ERISA Affiliate and is either covered by Title IV of ERISA
or is subject to the minimum funding standards under Section 412 of the Internal
Revenue Code.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit 5.01(a)(ix) hereto or any other form approved by the Administrative
Agent, as the same shall be supplemented from time to time by a Perfection
Certificate Supplement or otherwise.

“Perfection Certificate Supplement” means a certificate supplement substantially
in the form of Exhibit 7.02(g) hereto or any other form approved by the
Administrative Agent.

“Permitted Acquisition” has the meaning specified in Section 8.02(e).

“Permitted Discretion” means reasonable credit judgment made in good faith and
in accordance with customary business practices and the exercise of commercially
reasonable business judgement for comparable asset-based lending transactions,
and as it relates to the establishment of reserves shall require that (a) the
contributing factors to the imposition of any reserves shall not duplicate
(i) the exclusionary criteria set forth in the definitions of

 

-27-



--------------------------------------------------------------------------------

Eligible Accounts, Eligible Unbilled Accounts, Eligible Inventory, Eligible
In-Transit Inventory, Eligible M&E or Eligible Real Property as applicable (and
vice versa) or (ii) any reserves deducted in computing the value of the
Collateral for purposes of the Borrowing Base, (b) the amount of any such
reserve so established shall be a reasonable quantification (as reasonably
determined by the Administrative Agent) of the incremental dilution of the
Borrowing Base attributable to such contributing factors and be based on facts
or events that have or could reasonably be expected to have an adverse effect on
the value of the Collateral or could reasonably be expected to have an adverse
effect on the enforceability or priority of the Administrative Agent’s liens on
the Collateral, and (c) such reserve shall be based on facts or events first
occurring after the Closing Date or not known to the Administrative Agent prior
to the Closing Date.

“Permitted Encumbrances” means Permitted Liens pursuant to Section 8.06(a), (k),
(l), (m), (n), (p), (q), (t), (u) or (w).

“Permitted Liens” has the meaning specified in Section 8.06.

“Permitted Investments” means: (a) direct obligations of the United States of
America, or of any agency of either thereof, or obligations guaranteed as to
principal and interest by the United States of America or by any agency of
either thereof, in either case maturing not more than 270 days from the date of
acquisition thereof; (b) certificates of deposit issued or bankers’ acceptances
issued by any Lender or any other bank or trust company organized under the laws
of the United States of America or any state thereof and having capital, surplus
and undivided profits of at least U.S. $500,000,000 (or equivalent amount in
other currencies); (c) commercial paper rated A-1 or better or P-1, R-1 low or
A-1 or better by S&P, Moody’s or Dominion Bond Rating Service Limited,
respectively, or other recognized international rating agency approved by the
Administrative Agent, maturing not more than 180 days from the date of
acquisition thereof; (d) commercial paper rated A-2 or better (but less than
A-1) or P-2 or better (but less than P-1) by S&P or Moody’s respectively or a
recognized international rating agency approved by the Administrative Agent,
maturing not more than 30 days from the date of acquisition thereof; (e) money
market funds which have a rating of “R 1 (low)” by Dominion Bond Rating Service
Limited or “AAA m” or “AAA mg” by S&P or have otherwise been approved in writing
by the Administrative Agent; (f) time deposits held at a bank or trust company
organized under the laws of the United States of America or any state thereof
and having capital, surplus and undivided profits of at least U.S. $500,000,000
(or equivalent amount in other currencies); (g) in the case of Investments by
any Foreign Subsidiary made in a country outside the United States of America,
other customarily utilized high-quality Investments in the country where such
Foreign Subsidiary is located that are comparable to the Investments listed
above; and (h) any other investments approved in writing by the Administrative
Agent.

“Permitted Refinancing” means, with respect to any Debt, any refinancing
thereof; provided, however, that: (a) no Default or Event of Default shall have
occurred and be continuing or would arise therefrom; (b) any such refinancing
Debt shall (i) not have a stated maturity or weighted average life that is
shorter than that of the Debt being refinanced (provided that the stated
maturity or weighted average life may be shorter if the stated maturity of any
principal payment (including any amortization payments) is not earlier than the
earlier of (1) the stated maturity in effect prior to such refinancing or (2) 91
days after the Maturity Date then in effect at the time of issuance), (ii) if
the Debt being refinanced is subordinated by its terms or by the terms of any
agreement or instrument relating to such Debt, be at least as subordinate to the
Obligations as the Debt being refinanced (and unsecured if the refinanced Debt
is unsecured) and (iii) be in a principal amount that does not exceed the
principal amount so refinanced, plus accrued interest, plus any premium or other
payment required to be paid in connection with such refinancing, plus, in either
case, the amount of fees and reasonable expenses of the Company or any of its
Subsidiaries incurred in connection with such refinancing; and (c) the sole
obligor on such refinancing Debt shall be the Company or the original obligor on
such Debt being refinanced; provided, however, that (i) any guarantor of the
Debt being refinanced shall be permitted to guarantee the refinancing Debt and
(ii) any Loan Party shall be permitted to guarantee any such refinancing Debt of
any other Loan Party.

“Person” means an individual, partnership, corporation (including a company or
business trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.

 

-28-



--------------------------------------------------------------------------------

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company or any
ERISA Affiliate or any such plan to which the Company or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

“Platform” has the meaning set forth in Section 7.02.

“Pledge Agreement” means a pledge agreement in substantially the form of Exhibit
5.01(a)(xi), as amended, modified, supplemented or restated, among the
Administrative Agent and the Specified Pledgors.

“Pro Forma Basis” means, with respect to any transaction, that for purposes of
calculating the financial covenant set forth in Section 8.05 or the Fixed Charge
Coverage Ratio for purposes of Payment Conditions or Distribution Conditions for
purposes of calculating the availability of baskets, commitment increases or
incremental facilities, such transaction shall be deemed to have occurred as of
the first day of the most recent four fiscal quarter period preceding the date
of such transaction for which financial statements were required to be delivered
pursuant to Section 7.02(a) or (b) (or, prior to the delivery of any such
financials statements, the latest financial statements referred to in
Section 6.01(e)). In connection with the foregoing, (a) with respect to any
Disposition (i) income statement and cash flow statement items (whether positive
or negative) attributable to the property disposed of shall be excluded to the
extent relating to any period occurring prior to the date of such transaction
(it being agreed that with respect to any Disposition, such pro forma
calculations may include a reasonable estimate of corporate overhead costs and
expenses attributable to the property, assets or Subsidiary Disposed of that
will no longer be incurred following such Disposition) and (ii) Debt which is
retired shall be excluded and deemed to have been retired as of the first day of
the applicable period, and (b) with respect to any Acquisition, (i) income
statement and cash flow statement items attributable to the Person or property
acquired shall be included to the extent relating to any period applicable in
such calculations to the extent (A) such items are not otherwise included in
such income statement and cash flow statement items for the Company and its
Subsidiaries in accordance with GAAP and (B) such items are supported by
financial statements or other information (it being agreed that with respect to
any Acquisition, such pro forma calculations may include a reasonable estimate
of savings resulting from such Acquisition that have been realized or for which
the steps necessary for realization have been taken and are expected to be
realized in an amount not to exceed 10% of Consolidated Unadjusted EBITDA before
giving effect to such synergies for any measurement period) and (ii) any Debt
incurred or assumed by the Company or any Subsidiary (including the Person or
property acquired) in connection with such transaction and any Debt of the
Person or property acquired which is not retired in connection with such
transaction (A) shall be deemed to have been incurred as of the first day of the
applicable period and (B) if such Debt has a floating or formula rate, shall
have an implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Debt as at the relevant date of determination.

“Protective Advances” has the meaning set forth in Section 2.01(d).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning set forth in Section 7.02.

“Qualified ECP Guarantor” means, at any time, in respect of any Swap Obligation,
each Loan Party with total assets exceeding $10,000,000 or that qualifies at
such time as an “eligible contract participant” under the Commodity Exchange Act
and can cause another person to qualify as an “eligible contract participant” at
such time by entering into a keepwell under § 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

“Qualified Secured Cash Management Agreement” means any Secured Cash Management
Agreement of the kind described in clause (x) of the definition of Cash
Management Agreement with respect to which the Company provides a certificate to
the Administrative Agent at the time of commitment or incurrence designating
such Secured Cash Management Agreement as a Qualified Secured Cash Management
Agreement with such certificate stating the maximum amount under such Secured
Cash Management Agreement; provided that all Secured Cash Management Agreements
of the kind described in clause (x) of the definition of Cash Management
Agreement where the counterparty is the Administrative Agent or an Affiliate
thereof shall be a Qualified Secured Cash Management Agreement.

 

-29-



--------------------------------------------------------------------------------

“Qualified Secured Hedge Agreement” means any Secured Hedge Agreement with
respect to which the Company provides a certificate to the Administrative Agent
at the time of commitment or incurrence designating such Secured Hedge Agreement
as a Qualified Secured Hedge Agreement with such certificate stating the maximum
amount under such Secured Hedge Agreement; provided that all Secured Hedge
Agreements where the counterparty is the Administrative Agent or an Affiliate
thereof shall be a Qualified Secured Hedge Agreement.

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned, leased or operated by any Person, whether by
lease, license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto and all improvements located
thereon and appurtenant fixtures and equipment.

“Real Property Percentage” means, with respect to any such Eligible Real
Property, (x) for the period commencing on the Real Property Activation Date of
such Eligible Real Property and ending on the last day of the first full fiscal
quarter thereafter, 100%, and (y) thereafter, an amount, expressed as a
percentage, equal to 100% minus a fraction, the numerator of which is the number
of full fiscal quarters elapsed from the first day of the first fiscal quarter
commencing after the Real Property Activation Date of such Eligible Real
Property and the denominator of which is 60.

“Real Property Activation Date” means, with respect to any Real Property, the
first date (if any) on which the conditions in Section 5.04 have been satisfied
or waived for such Real Property.

“Register” has the meaning set forth in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisers of such
Person and of such Person’s Affiliates.

“Related Real Property Documents” means with respect to any Real Property
subject to a Mortgage, the following, in form and substance reasonably
satisfactory to the Administrative Agent (a) a mortgagee title policy (or binder
therefor) insuring the Administrative Agent’s interest under the Mortgage, by a
nationally recognized title insurance company reasonably acceptable to the
Administrative Agent, in an amount equal to the Value of the Real Property
subject to the Mortgage, which must be fully paid on such effective date; (b) an
as-built survey of the Real Property, containing a metes-and-bounds property
description and certified by a licensed surveyor reasonably acceptable to the
Administrative Agent that reflects the current improvements; (c) (i) a completed
Flood Certificate, which Flood Certificate shall (x) be addressed to the
Administrative Agent and (y) otherwise comply with the Flood Program; (ii) if
the Flood Certificate states that such Real Property is located in a Flood Zone,
the applicable Loan Party’s written acknowledgment of receipt of written
notification from the Administrative Agent (x) as to the existence of such Real
Property and (y) as to whether the community in which each Real Property is
located is participating in the Flood Program; and (iii) if such Real Property
is located in a Flood Zone and is located in a community that participates in
the Flood Program, evidence that the Borrower has obtained a policy of flood
insurance that is in compliance with all applicable requirements of the Flood
Program; (d) a current appraisal of the Real Property within 6 months of the
relevant Real Property becoming Eligible Real Property, prepared by an appraiser
reasonably acceptable to the Lenders, (e) environmental reports, including Phase
I reports and (f) opinions of local counsel with respect to the due
authorization, execution, delivery and enforceability of the Mortgage.

“Released Guarantors” has the meaning set forth in Section 10.10.

“Rent Reserve” means a reserve not to exceed three months’ rent; provided that
(i) no Rent Reserve shall be established against any Collateral located on a
location which is subject to a Lien Waiver; (ii) no Rent Reserve shall be
established against any Collateral prior to 90 days after the Closing Date and
(iii) a Rent Reserve shall only be established against Eligible Inventory in a
leased location that is located in a state in which a landlord’s claim for rent
has priority by operation of law over the Lien of the Administrative Agent on
any of the Collateral consisting of Eligible Inventory.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

 

-30-



--------------------------------------------------------------------------------

“Required Lenders” means, at any time, Lenders holding in the aggregate more
than 50% of (a) the unfunded Commitments and the outstanding Loans, L/C
Obligations and participations therein or (b) if the Commitments have been
terminated, the outstanding Loans, L/C Obligations and participations therein.
The unfunded Commitments of, and the outstanding Loans, L/C Obligations and
participations therein held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
and solely for purposes of the delivery of incumbency certificates pursuant to
Section 5.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” has the meaning set forth in Section 8.03.

“Revaluation Date” means (a) each date of a Borrowing of a Eurocurrency Rate
Loan denominated in an Alternative Currency, (b) each date of a continuation of
a Eurocurrency Rate Loan denominated in an Alternative Currency pursuant to
Section 2.02, and (c) such additional dates as the Administrative Agent shall
determine or the Required Lenders shall require.

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrowers pursuant to Section 2.01, (b) purchase
participations in L/C Obligations and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the Dollar amount set forth opposite such Lender’s name on Schedule 2.01
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto or in any documentation executed by such Lender pursuant to
Section 2.01(b), as applicable, as such amount may be adjusted from time to time
in accordance with this Agreement.

“Revolving Commitment Increase” has the meaning specified in Section 2.01(b).

“Revolving Commitment Increase Lender” has the meaning specified in
Section 2.01(b).

“Revolving Loan” has the meaning specified in Section 2.01(a).

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

“Sanction(s)” means any sanction, law, rule or regulation administered or
enforced by the United States Government (including without limitation, OFAC),
the United Nations Security Council, the European Union, Her Majesty’s Treasury
(“HMT”) or other relevant sanctions authority.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Company or any of its Subsidiaries and any Cash
Management Bank.

“Secured Cash Management Obligations” means the due and punctual payment and
performance of all obligations of the Company or any of its Subsidiaries
(including overdrafts and related liabilities) under each Secured Cash
Management Agreement.

 

-31-



--------------------------------------------------------------------------------

“Secured Cash Management Reserve” means the aggregate amount of reserves
established by the Administrative Agent from time to time in its Permitted
Discretion in respect of, the outstanding Secured Cash Management Obligations
under Qualified Secured Cash Management Agreements; provided that such reserve
shall at all times equal to the maximum amount of all Qualified Secured Cash
Management Agreements outstanding at such time, as may be updated from time to
time by written notice to the Administrative Agent from the Company and the
applicable Cash Management Bank (so long as the taking of a Secured Cash
Management Reserve at such time in such updated amount would not cause an
Overadvance); provided, further, that no such reserve shall be taken with
respect to any Secured Cash Management Obligations other than Secured Cash
Management Obligations owed under Qualified Secured Cash Management Agreements.

“Secured Hedge Agreement” means any interest rate or foreign currency Swap
Contract permitted hereunder that is entered into by and between the Company or
any of its Subsidiaries and any Hedge Bank.

“Secured Hedge Obligations” means the due and punctual payment and performance
of all obligations of the Company or any of its Subsidiaries under each Secured
Hedge Agreement; provided that the Secured Hedge Obligations shall exclude any
Excluded Swap Obligations.

“Secured Hedge Agreement Reserve” means the aggregate amount of reserves
established by the Administrative Agent from time to time in its Permitted
Discretion in respect of, the outstanding the Secured Hedge Obligations under
Qualified Secured Hedge Agreements; provided that such reserve shall at all
times equal to the maximum amount of all Qualified Secured Hedge Agreements
outstanding at such time, as may be updated from time to time by written notice
to the Administrative Agent from the Company and the applicable Hedge Bank (so
long as the taking of a Secured Hedge Agreement Reserve at such time in such
updated amount would not cause an Overadvance); provided, further, that no such
reserve shall be taken with respect to any Secured Hedge Obligations other than
Secured Hedge Obligations owed under Qualified Secured Hedge Agreements.

“Secured Obligations” means (a) the Obligations, (b) the Secured Hedge
Obligations, and (c) the Secured Cash Management Obligations.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Swingline Lenders, the L/C Issuers, the Hedge Banks, the Cash Management
Banks, each co-agent or sub-agent appointed by the Administrative Agent from
time to time pursuant to Section 10.05, and the other Persons the Obligations
owing to which are or are purported to be secured by the Collateral under the
terms of the Collateral Documents.

“Security Agreement” means, in each case, as may be amended, modified,
supplemented and/or restated, and together with each other security agreement
and joinder agreement to the security agreement delivered hereunder, the amended
and restated security agreement in substantially the form of Exhibit 5.01(a)(x)
hereto.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

-32-



--------------------------------------------------------------------------------

“Specified Default” means any Event of Default arising under Section 9.01(a),
(b), (c) (but only to the extent due to the delivery of a materially incorrect
Borrowing Base Report), (d) (but only to the extent due to failure to timely
delivery a Borrowing Base Report, failure to comply with the Springing Fixed
Charge Covenant or failure to comply with Sections 7.13(c), or 7.15) or (f).

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 4.08).

“Specified Pledgor” means any direct or indirect domestic subsidiary of the
Company that is not a Loan Party that holds Equity Interest of a first tier
Foreign Subsidiary; provided that, for purposes of the definition of Specified
Pledgor, (i) the Equity Interests of Courier Tecnologia em Serviços Gráficos and
Consolidated Graphics de Mexico S. de R.L. de C.V. shall not constitute Equity
Interest of a first tier Foreign Subsidiary so long as Courier Tecnologia em
Serviços Gráficos and Consolidated Graphics de Mexico S. de R.L. de C.V. have no
material assets and (ii) the Equity Interests of RRD SSC Europe BVBA shall not
constitute Equity Interests of a first tier Foreign Subsidiary so long as RRD
SSC Europe BVBA is liquidated by December 31, 2017 or such later date as the
Administrative Agent may agree. As of the Closing Date, the Specified Pledgor is
RRD Netherlands, LLC.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 12:00 noon on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or such L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or such L/C Issuer
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that such L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.

“Springing Fixed Charge Covenant” means the covenant set forth in Section 8.05.

“Sterling” means the lawful currency of the United Kingdom.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other business entity
(a) of which a majority of the shares of Voting Stock is at the time
beneficially owned by such Person, (b) over which such Person has the ability to
direct the management, or (c) whose financial results are consolidated into the
financial statements of such Person. Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Company.

“Supermajority Lenders” means, at any time, Lenders holding in the aggregate
more than 66 2/3% of (a) the unfunded Commitments and the outstanding Loans, L/C
Obligations and participations therein or (b) if the Commitments have been
terminated, the outstanding Loans, L/C Obligations and participations therein.
The unfunded Commitments of, and the outstanding Loans, L/C Obligations and
participations therein held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Supermajority Lenders.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

-33-



--------------------------------------------------------------------------------

“Swap Obligation” means, with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, the termination value thereof.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit 2.04 or
such other form as approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Revolving Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Revolving Commitments.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Test Period” means the most recent period of four fiscal quarters of the
Company ended on or prior to such time in respect of which financial statements
have been or were required to be delivered pursuant to Section 7.02(a) or (b)
(or, prior to the delivery of any such financials statements, the latest
financial statements referred to in Section 6.01(e)).

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, Swing Line Loans and all L/C Obligations.

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“Undisclosed Administration” means, in relation to a Lender or its direct or
indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian, or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or such parent company is subject to home jurisdiction, if
applicable law requires that such appointment not be disclosed.

“United States” means the United States of America.

 

-34-



--------------------------------------------------------------------------------

“Unreimbursed Amount” has the meaning specified in Section 2.03(d)(i).

“Unused Line Fee” has the meaning specified in Section 2.09(a).

“USA PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“Value” means (a) for Inventory, its value determined on the basis of the lower
of cost or market, calculated on a first-in, first-out basis, (b) for an
Account, its face amount, net of any returns, rebates, discounts (calculated on
the shortest terms), credits, unapplied cash payments, allowances or Taxes
(including sales, excise or other taxes) that have been or could be claimed by
the Account Debtor or any other Person and (c) for Real Property, its fair
market value, (it being understood that, to the extent an appraisal has been
done on such Real Property, the fair market value of such Real Property shall be
determined as of the most recent appraisal with respect to such Real Property).

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

“Wholly Owned Subsidiary” means, as to any Person, (a) any corporation 100% of
whose common stock (other than directors’ qualifying shares or similar nominal
shares to the extent required under applicable legal requirements) is at the
time owned by such Person and/or one or more Wholly Owned Subsidiaries of such
Person and (b) any partnership, association, joint venture, limited liability
company or other entity in which such Person and/or one or more Wholly Owned
Subsidiaries of such Person have 100% of the common equity interests (other than
directors’ qualifying shares or similar nominal shares to the extent required
under applicable legal requirements) at such time.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yen” means the lawful currency of Japan.

SECTION 1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any organization document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property”

 

-35-



--------------------------------------------------------------------------------

(except when used as accounting terms, in which case GAAP shall apply) shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

SECTION 1.03 Accounting Terms.

(a) Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the statements referenced in Section 6.01(e). Notwithstanding
the foregoing, for purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained herein, Debt of
the Company and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 on
financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Administrative Agent shall so request,
the Administrative Agent and the Company shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP. Upon any agreement between the Company and the
Administrative Agent as to any such amendment, the Administrative Agent shall
provide the Lenders with prompt written notice of such amendment. Unless the
Required Lenders shall have objected to such amendment within ten Business Days
after the Lenders shall have been notified thereof by the Administrative Agent,
such amendment shall become effective and shall be binding on all parties
hereto; provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Company shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

SECTION 1.04 Rounding. Any financial ratios required to be maintained by the
Company pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

SECTION 1.05 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of Credit
Extensions and Outstanding Amounts denominated in Alternative Currencies. Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur. Except for purposes of financial
statements delivered by the Company hereunder or calculating the financial
covenant hereunder or except as otherwise provided herein, the applicable amount
of any currency (other than Dollars) for purposes of the Loan Documents shall be
such Dollar Equivalent amount as so determined by the Administrative Agent.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Borrowing
or Eurocurrency Rate Loan, such amount shall be the relevant Alternative
Currency Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent.

 

-36-



--------------------------------------------------------------------------------

(c) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.

SECTION 1.06 Additional Alternative Currencies.

(a) The Company may from time to time request that Eurocurrency Rate Loans be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency”; provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the making of Eurocurrency Rate Loans,
such request shall be subject to the approval of the Administrative Agent and
the Lenders that would be obligated to make Credit Extensions denominated in
such requested currency.

(b) Any such request shall be made to the Administrative Agent not later than
12:00 noon, ten Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent). In
the case of any such request pertaining to Eurocurrency Rate Loans, the
Administrative Agent shall promptly notify each Lender thereof. Each Lender
shall notify the Administrative Agent, not later than 12:00 noon, two Business
Days after receipt of such request whether it consents, in its reasonable
discretion, to the making of Eurocurrency Rate Loans in such requested currency.

(c) Any failure by a Lender to respond to such request within the time period
specified in the preceding sentence shall be deemed to be a refusal by such
Lender to permit Eurocurrency Rate Loans to be made in such requested currency.
If the Administrative Agent and all the Lenders that would be obligated to make
Credit Extensions denominated in such requested currency consent to making
Eurocurrency Rate Loans in such requested currency, the Administrative Agent
shall so notify the Company and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Borrowings
of Eurocurrency Rate Loans. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.06, the
Administrative Agent shall promptly so notify the Company.

SECTION 1.07 Change of Currency.

(a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) In connection with Alternative Currency, each provision of this Agreement
also shall be subject to such reasonable changes of construction as the
Administrative Agent may from time to time specify to be appropriate to reflect
a change in currency of any other country and any relevant market conventions or
practices relating to the change in currency.

 

-37-



--------------------------------------------------------------------------------

SECTION 1.08 Times of Day; Business Day.

(a) Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

(b) If any report, certificate or other information required to be furnished by
the Borrower or any other Loan Party is due on any day that is not a Business
Day, it shall be deemed due on the next succeeding Business Day.

SECTION 1.09 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

SECTION 1.10 [Reserved].

SECTION 1.11 Limited Conditionality. Notwithstanding anything in this Agreement
or any Loan Document to the contrary (but subject to the last sentence of this
Section 1.11), when (i) calculating any applicable ratio in connection with
incurrence of Debt, the creation of Liens, the making of any Disposition, the
making of an Investment, the making of any Restricted Payment or the repayment
of Debt or (ii) determining compliance with any provision of this Agreement
which requires that no Default or Event of Default has occurred, is continuing
or would result therefrom and/or that representations and warranties be true and
correct, in the case of each of clauses (i) and (ii) in connection with a
Limited Condition Transaction, the date of determination of such ratio, of
whether any Default or Event of Default has occurred, is continuing or would
result therefrom and whether the representations and warranties are true and
correct shall, at the option of the Company (the Company’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCT
Election”), be deemed to be the date the definitive agreements for such Limited
Condition Transaction are entered into (the “LCT Test Date”). If on a Pro Forma
Basis after giving effect to such Limited Condition Transaction and the other
transactions to be entered into in connection therewith (including any
incurrence of Debt and the use of proceeds thereof) such ratios and other
provisions are calculated as if such Limited Condition Transaction or other
transactions had occurred as of the first day of the most recent four fiscal
quarter period ending prior to such LCT Test Date for which financial statements
were required to be delivered pursuant to Section 7.02(a) or (b) (or, prior to
the delivery of any such financials statements, the latest financial statements
referred to in Section 6.01(e)), the Company could have taken such action on the
relevant LCT Test Date in compliance with the applicable ratios or other
provisions, such provisions shall be deemed to have been complied with, unless
an Event of Default pursuant to Sections 9.01(a), (b) or (f) shall be continuing
on the date such Limited Condition Transaction is consummated. For the avoidance
of doubt, (i) if any of such ratios or other provisions are exceeded or breached
as a result of fluctuations in such ratio (including due to fluctuations in
Consolidated EBITDA) or other provisions at or prior to the consummation of the
relevant Limited Condition Transaction, such ratios and other provisions will
not be deemed to have been exceeded as a result of such fluctuations solely for
purposes of determining whether the Limited Condition Transaction is permitted
hereunder and (ii) such ratios and compliance with such conditions shall not be
tested at the time of consummation of such Limited Condition Transaction, unless
on such date an Event of Default pursuant to Sections 9.01(a), (b) or (f) shall
be continuing. If the Company has made an LCT Election for any Limited Condition
Transaction, then in connection with any subsequent calculation of any ratio or
basket availability with respect to any other Limited Condition Transaction on
or following the relevant LCT Test Date and prior to the earlier of the date on
which such Limited Condition Transaction is consummated or the date that the
definitive agreement for such Limited Condition Transaction is terminated or
expires without consummation of such Limited Condition Transaction, any such
ratio or basket shall be calculated, and be required to be satisfied, on a Pro
Forma Basis assuming such Limited Condition Transaction and other transactions
in connection therewith (including any incurrence of Debt and the use of
proceeds thereof) have been consummated. Notwithstanding anything in this
Agreement or any Loan Document to the contrary, if the Company or its
Subsidiaries (x) incurs Debt, creates Liens, makes Dispositions, makes
Investments, makes Restricted Payments, or repays any Debt in connection with
any Limited Condition Transaction under a ratio-based basket and (y) incurs
Debt, creates Liens, makes Dispositions, makes Investments, makes Restricted
Payments, or repays any Debt in connection with such Limited Condition
Transaction under a non-ratio-based basket (which shall occur simultaneously

 

-38-



--------------------------------------------------------------------------------

with the events in clause (x) above), then the applicable ratio will be
calculated with respect to any such action under the applicable ratio-based
basket without regard to any such action under such non-ratio-based basket made
in connection with such Limited Condition Transaction. Notwithstanding anything
to the contrary in this Agreement, the provisions of this Section 1.11 shall not
apply when determining the amount of Availability under this Agreement or
whether the Availability component of the definition of Payment Conditions or
Distribution Conditions have been satisfied.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

SECTION 2.01 Revolving Loans; Overadvance Loans; and Protective Loans.

(a) Revolving Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Revolving Loan”) to
the Company or if applicable a Designated Borrower in Dollars or in one or more
Alternative Currencies from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of such Lender’s Revolving Commitment; provided, however, that after
giving effect to any Borrowing of Revolving Loans, (i) the Total Revolving
Outstandings shall not exceed the Line Cap, (ii) the aggregate Outstanding
Amount of the Revolving Loans of any Lender (other than Swing Line Loans), plus
such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations (other than Cash Collateralized L/C Obligations), plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Lender’s Revolving Commitment, and (iii) the aggregate
Outstanding Amount of all Revolving Loans denominated in Alternative Currencies
shall not exceed the Alternative Currency Sublimit. Within the limits of each
Lender’s Revolving Commitment, and subject to the other terms and conditions
hereof, the Borrowers may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01. Revolving Loans may be Base
Rate Loans or Eurocurrency Rate Loans, as further provided herein; provided,
however, that all Borrowings made on the Closing Date shall be made as Base Rate
Loans unless the Company has provided a funding indemnity letter to the
Administrative Agent on a timely basis in form and substance acceptable to the
Administrative Agent. Each Lender may, at its option, make any Loan available to
any Borrower by causing any foreign or domestic branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of such Borrower to repay such Loan in accordance with the
terms of this Agreement, and such Lender shall not be entitled to any amounts
payable under Section 3.01 or Section 3.04 solely in respect of increased costs
resulting from such exercise and existing at the time of such exercise.

(b) Increases of the Aggregate Commitments.

(i) The Company may at any time or from time to time after the Closing Date, by
notice to the Administrative Agent (whereupon the Administrative Agent shall
promptly deliver a copy to each of the Lenders), request (i) one or more
increases in the amount of the Revolving Commitments (each such increase, a
“Revolving Commitment Increase”) or (ii) one or more tranches of term loans
(each such increase in the form of a term loan, a “FILO Term Loan” and, together
with any Revolving Commitment Increase, each an “Incremental Facility”). Any
Revolving Commitment Increase may be designated as FILO Facility (such Revolving
Commitment Increase or Incremental Facility in the form of a FILO Term Loan,
each a “FILO Facility” and loans and commitments thereunder “FILO Revolving
Loans,” “FILO Term Loans,” “FILO Loans” or “FILO Commitments” as applicable);
provided that there may be only one FILO Facility outstanding hereunder at any
one time and the maximum amount of FILO Commitments or FILO Loans under such
FILO Facility shall not exceed $100,000,000. Each Incremental Facility shall be
in an aggregate principal amount that is not less than $25,000,000 (provided
that such amount may be less than $25,000,000 if such amount represents all
remaining availability under the limit set forth in the next sentence) and, in
each case in integral multiples of $1,000,000 in excess thereof. Notwithstanding
anything to the contrary herein, the aggregate outstanding amount of the
Incremental Facilities (for this purpose, treating any Revolving Commitment
Increase as if the same were fully drawn and outstanding) shall not exceed, on
the date of incurrence thereof, the Incremental Amount.

(ii) Each Revolving Commitment Increase (other than a Revolving Commitment
Increase for FILO Revolving Loans) (A) shall rank pari passu in right of payment
with the Revolving Loans, (B) shall benefit from the

 

-39-



--------------------------------------------------------------------------------

same Guaranties as, and be secured on a pari passu basis by the same Collateral
securing, the Revolving Loans, (C) shall be subject to the same terms and
conditions as the then outstanding Revolving Loans and (D) shall be deemed added
to, and made a part of, the Revolving Commitments to which such Revolving
Commitment Increase relates.

(iii) The FILO Facility (A) shall rank pari passu in right of payment with any
other Loans hereunder, except that (i) for purposes of Section 9.03, amounts
received on account of the Obligations to be applied to FILO Revolving Loans or
FILO Term Loans shall be applied (1) after the payment in full of the principal
amount of all other Loans, the cash collateralization of all L/C Obligations
and, to the extent but only to the extent the same are required to be paid pro
rata with principal on the Loans pursuant to Section 9.03(a), the payment of all
Secured Hedge Obligations and Secured Cash Management Obligations and (2) prior
to the payment of all other Secured Hedge Obligations and Secured Cash
Management Obligations pursuant to Section 9.03(a), and (ii) all payments made
in respect of the Loans (including without limitation those made pursuant to
Section 2.05) to be applied to the FILO Revolving Loans or FILO Term Loans shall
be applied after the payment in full of the principal amount of all other Loans
and the cash collateralization of all L/C Obligations, (B) shall be Base Rate
Loans or Eurocurrency Rate Loans and bear interest at the Base Rate or
Eurocurrency Rate, as applicable, plus the Applicable Margin for Revolving Loans
that are not FILO Loans plus 1.00% per annum (or such lower applicable margin as
Lenders having FILO Commitments or making FILO Term Loans making may agree), (C)
shall have the same or later Maturity Date as the latest Maturity Date in effect
as of the effective date of the FILO Facility, (D) if a FILO Term Loan, shall be
fully funded on the effective date of such FILO Facility, (E) if a Revolving
Commitment Increase, shall be funded on the effective date of such Revolving
Commitment Increase in an amount not less than the lesser of the full amount
such FILO Commitments or the amount necessary to repay any then outstanding
Loans in full and thereafter shall be drawn in full prior to any other
Borrowings being made hereunder (other than additional Revolving Loans that are
not FILO Revolving Loans), (F) shall provide for condition precedent to a Credit
Extension under the FILO Facility to the effect that immediately after giving
effect to such Credit Extension, the outstanding amount of Loans under the FILO
Facility shall not exceed the lesser of (i) the FILO Commitments and (ii) the
FILO Borrowing Base, (G) shall provide that such FILO Loans may not be prepaid,
or the Commitments with respect thereto terminated, prior to the payment in full
of all other Revolving Loans and (H) shall provide for a FILO Borrowing Base
that includes eligible inventory, eligible accounts receivable, eligible
Investment Grade Accounts and eligible Insured Accounts of the Loan Parties with
advance rates not more than 10% greater for eligible inventory and eligible
Accounts (other than Investment Grade Accounts and Insured Accounts) and not
more than 5% greater for Investment Grade Accounts and Insured Accounts, than
the advance rates set forth in the definition of Borrowing Base as in effect on
the Closing Date (the “FILO Borrowing Base”). The Incremental Amendment (as
defined below) establishing FILO Commitments or FILO Term Loans (x) shall
provide that (I) amounts outstanding under the FILO Facility shall be
disregarded in determining the amount available under the Borrowing Base for
purposes of calculating Availability for purposes of satisfying the conditions
precedent to a Revolving Loan (other than a FILO Loan under Section 5.02), (II)
the FILO Borrowing Base shall be added to the Borrowing Base for purposes of
calculating the Line Cap and Availability when calculating the Audit Trigger
Event, the Covenant Trigger Period, the Debt Maturity Reserve Liquidity Test,
the Distribution Conditions, the Liquidity Period and Payment Conditions,
(III) the FILO Commitments and FILO Loans shall be included in calculating the
Line Cap and (IV) that outstanding Loans under the FILO Facility shall be
included in calculating Total Revolving Outstandings and (y) may also provide
for such inter-lender provisions as are deemed necessary to implement the FILO
Facility by the Company, the Administrative Agent and the Lenders having FILO
Commitments, including, without limitation, amendments to Sections 9.03 and
11.01 and the definitions of Required Lenders and Supermajority Lenders.

(iv) As a condition precedent to the effectiveness of any Incremental Amendment
and the incurrence of any Revolving Commitment Increase or FILO Term Loan, and
in addition to the other requirements set forth in this Section 2.01(b), the
following conditions precedent shall be satisfied:

(A) subject to Section 1.11, no Default shall have occurred and be continuing
both immediately before and immediately after the effectiveness of any
Incremental Amendment and at the time that any FILO Term Loan is made or any
Revolving Commitment Increase is made available (and immediately after giving
effect thereto);

(B) subject to Section 1.11, the representations and warranties set forth in
Article VI and the other Loan Documents shall be true and correct in all
material respects on and as of the date of the effectiveness of the applicable
Incremental Amendment, except (x) to the extent that such representations and

 

-40-



--------------------------------------------------------------------------------

warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date and (y) for
any representation and warranty that is qualified by materiality or reference to
Material Adverse Effect, which such representation and warranty shall be true
and correct in all respects;

provided that the conditions set forth in clauses (A) and (B) above may be
waived (or not required) by the Persons providing such Incremental Facilities
for purposes of a Permitted Acquisition or other third-party Investment, other
than, in the case of clause (B), with respect to customary “specified
representations” and customary specified acquisition agreement representations
as applied to the target of such Permitted Acquisition or third-party Investment
(conformed as reasonably necessary for such Permitted Acquisition or third party
Investment) and with respect to such customary specified acquisition agreement
representations, only to the extent that the Company or any of its Subsidiaries
(or their respective applicable affiliate) have the right to terminate their (or
its) obligations under the applicable acquisition agreement or to decline to
consummate such Permitted Acquisition or Investment as a result of a breach of
such representations in such acquisition agreement; and

(C) the Administrative Agent shall have received a certificate from the Borrower
as well as all other documents (including, if applicable, resolutions of the
board of directors of the Borrower) it may reasonably request relating to the
corporate or other necessary authority for the applicable Incremental Facility,
and any other matters relevant thereto, all in form and substance reasonably
satisfactory to the Administrative Agent.

(v) Revolving Commitment Increases may be provided and FILO Term Loans may be
made by any existing Lender or by any Additional Commitment Lender. Commitments
in respect of Revolving Commitment Increases and FILO Term Loans shall become
Commitments (or in the case of a Revolving Commitment Increase to be provided by
an existing Lender, an increase in such Lender’s applicable Revolving
Commitment) under this Agreement pursuant to an amendment (an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Company, each Guarantor, each Lender agreeing to provide such
Commitment, if any, each Additional Commitment Lender, if any, and the
Administrative Agent. The Incremental Amendment may, without the consent of any
other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Company, to effect the provisions of this
Section 2.01(b), including, without limitation, in the case of FILO Loans,
amendments to the Collateral Documents to establish and/or give effect to the
order specified in Section 9.03 and any changes to establish that the FILO Loans
and other Obligations shall be treated as separate classes of secured claims for
purposes of any insolvency or liquidation proceeding. The effectiveness of (and,
in the case of any Incremental Amendment for a FILO Term Loan or Revolving
Commitment Increase, any Credit Extension under) any FILO Amendment may be
subject to the satisfaction on the date thereof of such other conditions as the
parties thereto shall agree. The Borrower shall use the proceeds of the
Revolving Commitment Increases, and Letters of Credit issued pursuant to any
Revolving Commitment Increases and FILO Term Loans, for working capital needs
and other general corporate purposes and any other purpose not prohibited by
this Agreement. No Lender shall be obligated to provide any Revolving Commitment
Increases or FILO Term Loans unless it so agrees.

(vi) Upon each Revolving Commitment Increase pursuant to this Section 2.01(b),
(A) each Lender immediately prior to such increase will automatically and
without further act be deemed to have assigned to each Lender providing a
portion of the Revolving Commitment Increase (each, a “Revolving Commitment
Increase Lender”) in respect of such increase, and each such Revolving
Commitment Increase Lender will automatically and without further act be deemed
to have assumed a portion of such Lender’s participations hereunder in
outstanding Letters of Credit such that, after giving effect to each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding participations hereunder in Letters of Credit held by each Lender
(including each such Revolving Commitment Increase Lender) will equal the
percentage of the aggregate Revolving Commitments of all Lenders represented by
such Lender’s Revolving Commitment and (B) if, on the date of such increase,
there are any Revolving Loans outstanding, such Revolving Loans shall on or
prior to the effectiveness of such Revolving Commitment Increase be prepaid from
the proceeds of additional Revolving Loans made hereunder (reflecting such
increase in Revolving Commitments), such that, after giving effect thereto, the
percentage of the aggregate outstanding Revolving Loans held by each Lender
(including each such Revolving Commitment Increase Lender) will equal the
percentage of the aggregate Revolving Commitments of all Lenders represented by
such Lender’s

 

-41-



--------------------------------------------------------------------------------

Revolving Commitment, which prepayment shall be accompanied by accrued interest
on the Revolving Loans being prepaid and any costs incurred by any Lender in
accordance with Section 3.05. The Administrative Agent and the Lenders hereby
agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence.

(vii) Any Incremental Amendment with respect to any Incremental Facility that
satisfies each of the requirements of this Section 2.01(b) shall not be deemed
to require the consent of other Lenders that are not otherwise required by the
provisions of this Section 2.01(b), notwithstanding the provisions of
Section 11.01 hereof to the contrary with respect thereto.

(c) Overadvances. If Total Revolving Outstandings exceeds the Line Cap
(“Overadvance”) at any time, the excess amount shall be payable by the Borrowers
on demand by the Administrative Agent, but all such Revolving Loans shall
nevertheless constitute Obligations secured by the Collateral and entitled to
all benefits of the Loan Documents. The Administrative Agent may require Lenders
to honor requests for Overadvance Loans and to forbear from requiring the
Borrowers to cure an Overadvance, (i) when no other Event of Default is known to
the Administrative Agent, as long as (A) the Overadvance does not continue for
more than 30 consecutive days (and no Overadvance may exist for at least five
consecutive days thereafter before further Overadvance Loans are required), and
(B) the Overadvance is not known by the Administrative Agent to exceed, when
taken together with Protective Advances pursuant to Section 2.01(d), 10% of the
Line Cap; and (ii) regardless of whether an Event of Default exists, if the
Administrative Agent discovers an Overadvance not previously known by it to
exist, as long as from the date of such discovery the Overadvance is not
increased by more than 10% of the Line Cap and does not continue for more than
30 consecutive days. In no event shall Overadvance Loans be required that would
cause Total Revolving Outstandings to exceed the aggregate Revolving
Commitments. Any funding of an Overadvance Loan or sufferance of an Overadvance
shall not constitute a waiver by the Administrative Agent or Lenders of the
Event of Default caused thereby. In no event shall the Borrowers or any other
Loan Party be deemed a beneficiary of this Section nor authorized to enforce any
of its terms. The Required Lenders may at any time revoke the Administrative
Agent’s authority to make further Overadvances by written notice to the
Administrative Agent. Absent such revocation, the Administrative Agent’s
determination that funding of an Overadvance is appropriate shall be conclusive.

(d) Protective Advances. The Administrative Agent shall be authorized, in its
discretion, at any time, to make Base Rate Loans (“Protective Advances”) (i) up
to an aggregate amount not to exceed, when taken together with Overadvance Loans
pursuant to Section 2.01(c), 10% of the Line Cap outstanding at any time, if the
Administrative Agent deems such Revolving Loans necessary or desirable to
preserve or protect Collateral, or to enhance the collectability or repayment of
Obligations, as long as such Revolving Loans do not cause Total Revolving
Outstandings to exceed the aggregate Revolving Commitments; or (ii) to pay any
other amounts chargeable to the Loan Parties under any Loan Documents, including
interest, costs, fees and expenses. Lenders shall participate on a pro rata
basis in Protective Advances outstanding from time to time. The Required Lenders
may at any time revoke the Administrative Agent’s authority to make further
Protective Advances by written notice to the Administrative Agent. Absent such
revocation, the Administrative Agent’s determination that funding of a
Protective Advance is appropriate shall be conclusive.

SECTION 2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the Company’s
irrevocable notice to the Administrative Agent, which may be given by
(A) telephone or (B) a Loan Notice; provided that any telephonic notice must be
confirmed by delivery to the Administrative Agent of a Loan Notice. Each such
notice must be received by the Administrative Agent not later than (i) 12:00
noon three Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of, Eurocurrency Rate Loans denominated in Dollars
or of any conversion of Eurocurrency Rate Loans denominated in Dollars to Base
Rate Loans, (ii) 12:00 noon four Business Days (or five Business Days in the
case of a Special Notice Currency) prior to the requested date of any Borrowing
or continuation of Eurocurrency Rate Loans denominated in Alternative
Currencies, and (iii) 1:00 p.m. on the requested date of any Borrowing of Base
Rate Loans. Each telephonic notice by the Company pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Loan Notice, appropriately completed and signed by a

 

-42-



--------------------------------------------------------------------------------

Responsible Officer of the applicable Borrower. Each Borrowing of, conversion to
or continuation of Eurocurrency Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Sections 2.03(d) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple
of $500,000 in excess thereof. Each Loan Notice shall specify (i) whether the
Company is requesting a Borrowing, a conversion of Loans from one Type to the
other, or a continuation of Eurocurrency Rate Loans, (ii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted, (v) if applicable, the duration of the Interest Period with
respect thereto, (vi) the currency of the Loans to be borrowed, and (vii) if
applicable, the Designated Borrower. If the Company fails to specify a currency
in a Loan Notice requesting a Borrowing, then the Loans so requested shall be
made in Dollars. If the Company fails to specify a Type of a Loan in a Loan
Notice or if the Company fails to give a timely notice requesting a conversion
or continuation, then the applicable Loans shall be made as, or converted to,
Base Rate Loans; provided, however, that in the case of a failure to timely
request a continuation of Loans denominated in an Alternative Currency, such
Loans shall be continued as Eurocurrency Rate Loans in their original currency
with an Interest Period of one month. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans. If the Company
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month. No Loan may be
converted into or continued as a Loan denominated in a different currency, but
instead must be prepaid in the original currency of such Loan and reborrowed in
the other currency. Notwithstanding anything to the contrary herein, a Swing
Line Loan may not be converted to a Eurocurrency Rate Loan.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount (and currency) of its Applicable Percentage of
the applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Company, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans or continuation of
Loans denominated in a currency other than Dollars, in each case as described in
the preceding subsection. In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in Same Day Funds at
the Administrative Agent’s Office for the applicable currency not later than
1:00 p.m., in the case of any Loan denominated in Dollars, and not later than
the Applicable Time specified by the Administrative Agent in the case of any
Loan in an Alternative Currency, in each case on the Business Day specified in
the applicable Loan Notice; provided that a Base Rate Loan requested after noon
on the same day funding is requested shall be available no later than 2:00 p.m.
on that Business Day. Upon satisfaction of the applicable conditions set forth
in Section 5.02 (and, if such Borrowing is the initial Credit Extension,
Section 5.01), the Administrative Agent shall make all funds so received
available to the Company or the other applicable Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of such
Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Company; provided, however, that if, on the date of a Borrowing of Revolving
Loans there are L/C Borrowings outstanding, then the proceeds of such Borrowing,
first, shall be applied to the payment in full of any such L/C Borrowings and
second, shall be made available to such Borrower as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurocurrency Rate Loan. During the existence of an Event of Default, no Loans
may be requested as, converted to or continued as Eurocurrency Rate Loans
(whether in Dollars or any Alternative Currency) without the consent of the
Required Lenders, and the Required Lenders may demand that any or all of the
then outstanding Eurocurrency Rate Loans denominated in an Alternative Currency
be prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.

(d) The Administrative Agent shall promptly notify the Company and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten Interest Periods in effect.

 

-43-



--------------------------------------------------------------------------------

SECTION 2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars for the account of the Company or any of its
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of the Company or its Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (w) the Total Revolving
Outstandings shall not exceed the Line Cap (x) the aggregate Outstanding Amount
of the Revolving Loans of any Lender (other than Swing Line Loans), plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations
and Swing Line Loans shall not exceed such Lender’s Revolving Commitment,
(y) the Outstanding Amount of the L/C Obligations shall not exceed the aggregate
Letter of Credit Sublimit and (z) the aggregate face amount of Letters of Credit
issued by any L/C Issuer shall not, unless otherwise agreed by such L/C Issuer,
exceed its Letter of Credit Sublimit. Each request by the Company for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Company that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Company’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Company may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.

(ii) An L/C Issuer shall not issue any Letter of Credit if:

(A) subject to Section 2.03(c)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless approved by the applicable L/C Issuer.

(iii) An L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms enjoin or restrain such L/C Issuer from issuing such Letter
of Credit, or any law applicable to such L/C Issuer or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or request that such L/C
Issuer refrain from, the issuance of letters of credit generally or such Letter
of Credit in particular or shall impose upon such L/C Issuer with respect to
such Letter of Credit any restriction, reserve or capital requirement for which
such L/C Issuer is not otherwise compensated hereunder not in effect on the
Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost
or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;

 

-44-



--------------------------------------------------------------------------------

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(F) any Lender is at that time a Defaulting Lender, unless such L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral, reasonably
satisfactory to such L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate such L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.16(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which such L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

(iv) An L/C Issuer shall not amend any Letter of Credit if such L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) An L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(b) An L/C Issuer shall act on behalf of the Lenders with respect to any Letters
of Credit issued by it and the documents associated therewith, and such L/C
Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included such L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to such L/C Issuer.

(c) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Company delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application may be sent by facsimile, by United States mail, by
overnight courier, by electronic transmission using the system provided by such
L/C Issuer, by personal delivery or by any other means acceptable to such L/C
Issuer. Such Letter of Credit Application must be received by the applicable L/C
Issuer and the Administrative Agent not later than 1:00 p.m. at least two
Business Days (or such later date and time as the Administrative Agent and such
L/C Issuer may agree in a particular instance in their reasonable discretion)
prior to the proposed issuance date or date of amendment, as the case may be. In
the case of a request for an initial issuance of a Letter of Credit, such Letter
of Credit Application shall specify in form and detail reasonably satisfactory
to such L/C Issuer: (A) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (B) the amount thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as such L/C Issuer may require. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail reasonably satisfactory
to the applicable L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as such L/C Issuer
may require. Additionally, the Company shall furnish to the applicable L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as such L/C Issuer or the Administrative Agent may
require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Company and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the applicable L/C Issuer
has received written notice from any Lender, the Administrative Agent or any
Borrower, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article V shall not be satisfied, then, subject to the
terms and conditions hereof, such L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Company or the applicable Subsidiary
or enter into the applicable amendment, as the

 

-45-



--------------------------------------------------------------------------------

case may be, in each case in accordance with such L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from such L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Letter of Credit.

(iii) If the Company so requests in any applicable Letter of Credit Application,
the applicable L/C Issuer may, in its reasonable discretion, agree to issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the applicable L/C Issuer, the Company shall not be required to make
a specific request to any L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) such L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that such L/C Issuer shall not permit
any such extension if (A) such L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is ten Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Company that one or more of the applicable conditions specified in Section 5.02
is not then satisfied, and in each case directing such L/C Issuer not to permit
such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(d) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Company and the Administrative Agent thereof. Not later than 12:00 noon on the
Business Day following any payment by such L/C Issuer under a Letter of Credit
(each such date, an “Honor Date”), the Company shall reimburse such L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing and in the applicable currency. In the event that (A) a drawing
denominated in an Alternative Currency is to be reimbursed in Dollars pursuant
to the second sentence in this Section 2.03(d)(i) and (B) the Dollar amount paid
by the Company, whether on or after the Honor Date, shall not be adequate on the
date of that payment to purchase in accordance with normal banking procedures a
sum denominated in the Alternative Currency equal to the drawing, the Company
agrees, as a separate and independent obligation, to indemnify the applicable
L/C Issuer for the loss resulting from its inability on that date to purchase
the Alternative Currency in the full amount of the drawing. If the Company fails
to so reimburse the applicable L/C Issuer by such time, the Administrative Agent
shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Company shall be
deemed to have requested a Borrowing of Revolving Loans that are Base Rate Loans
to be disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the conditions set forth in
Section 5.02 (other than the delivery of a Loan Notice) and provided that, after
giving effect to such Borrowing, the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments. Any notice given by the applicable
L/C Issuer or the Administrative Agent pursuant to this Section 2.03(d)(i) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.03(d)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the applicable L/C Issuer, in Dollars, at the
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative

 

-46-



--------------------------------------------------------------------------------

Agent, whereupon, subject to the provisions of Section 2.03(d)(iii), each Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Company in such amount. The Administrative Agent shall remit the funds so
received to the applicable L/C Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Revolving Loans that are Base Rate Loans because the conditions set
forth in Section 5.02 cannot be satisfied or for any other reason, the Company
shall be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(d)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.03(d) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Applicable
Percentage of such amount shall be solely for the account of such L/C Issuer.

(v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the applicable L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(d), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, the Company or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.03(d) is subject to the conditions set forth in
Section 5.02 (other than delivery by the Company of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Company to reimburse the applicable L/C Issuer for the amount of any payment
made by such L/C Issuer under any Letter of Credit, together with interest as
provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of any L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(d) by the time specified in
Section 2.03(d)(ii), then, without limiting the other provisions of this
Agreement, such L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to such L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by such L/C Issuer
in accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by such L/C
Issuer in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Loan included in the relevant Borrowing or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be. A certificate of the
applicable L/C Issuer submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (vi) shall be conclusive
absent manifest error.

(vii) If any L/C Issuer shall make any payment or disbursement pursuant to a
drawing under a Letter of Credit, then, (x) the unpaid amount thereof shall bear
interest, for each day from and including the date such payment or disbursement
is made to but excluding the Honor Date, at the Applicable Margin for Revolving
Loans that are Base Rate Loans, and (y) unless the Borrowers shall reimburse
such payment or disbursement in full on the Honor Date, the unpaid amount
thereof shall bear interest payable on demand, for each day from and including
the Honor Date to but excluding the date that the Borrowers reimburse such
payment or disbursement, at the rate per annum determined pursuant to
Section 2.08(b). Interest accrued pursuant to this paragraph shall be for the
account of the applicable L/C Issuer, except that interest accrued on and after
the date of payment by any Lender pursuant to this Section 2.03(d) to reimburse
the applicable L/C Issuer shall be for the account of such Lender to the extent
of such payment.

(e) Repayment of Participations.

(i) At any time after the applicable L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(d),

 

-47-



--------------------------------------------------------------------------------

if the Administrative Agent receives for the account of such L/C Issuer any
payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Company or otherwise, including proceeds of cash
collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Percentage thereof in
Dollars and in the same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
applicable L/C Issuer pursuant to
Section 2.03(d)(i) is required to be returned under any of the circumstances
described in Section 11.05 (including pursuant to any settlement entered into by
the applicable L/C Issuer in its discretion), each Lender shall pay to the
Administrative Agent for the account of such L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.

(f) Obligations Absolute. The obligation of the Company to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; and

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the applicable L/C Issuer. The Company shall be
conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.

(g) Role of L/C Issuers. Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit, the applicable L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any
correspondent,

 

-48-



--------------------------------------------------------------------------------

participant or assignee of the L/C Issuers shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders or the Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Company hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Company’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuers shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(f); provided, however, that anything in such clauses to the
contrary notwithstanding, the Company may have a claim against the applicable
L/C Issuer, and such L/C Issuer may be liable to the Company, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Company which the Company proves were caused by such L/C
Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuers may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuers shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(h) Applicability of ISP. Unless otherwise expressly agreed by the applicable
L/C Issuer and the Company when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit) the rules of the ISP shall
apply to each standby Letter of Credit.

(i) Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each Lender in accordance, subject to adjustments as provided in
Section 2.16, with its Applicable Percentage, in Dollars, a Letter of Credit fee
(the “Letter of Credit Fee”) for each Letter of Credit equal to the Applicable
Margin for Letter of Credit Fees times the daily amount available to be drawn
under such Letter of Credit; provided, however, any Letter of Credit Fees
otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the applicable L/C Issuer pursuant to this
Section 2.03 shall be payable to the maximum extent permitted by applicable law,
to the other Lenders in accordance with the upward adjustments in their
respective Applicable Percentages allocable to such Letter of Credit pursuant to
Section 2.16(a)(iv) with the balance of such fee, if any, payable to the
applicable L/C Issuer for its own account. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.09. Letter of
Credit Fees shall be (i) due and payable on the first day of each January,
April, July and October, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears. If there
is any change in the Applicable Margin for Letter of Credit Fees during any
quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by such Applicable Margin separately for each
period during such quarter that such Applicable Margin was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Lenders, while any Event of Default pursuant to Section 9.01(a) or
9.01(b) exists, all Letter of Credit Fees shall accrue at the Default Rate.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Company shall pay directly to the applicable L/C Issuer for its own account,
in Dollars, a fronting fee with respect to each Letter of Credit, at the rate
equal to 0.125% per annum, computed on the daily amount available to be drawn
under such Letter of Credit and on a quarterly basis in arrears. Such fronting
fee shall be due and payable on the first day after the end of each January,
April, July and October in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. In addition, the Company shall pay directly to the applicable L/C
Issuer for its own account, in Dollars, the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
such L/C Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.

 

-49-



--------------------------------------------------------------------------------

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Company shall be obligated to reimburse
the L/C Issuers hereunder for any and all drawings under such Letter of Credit.
The Company hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of the Company, and that the
Company’s business derives substantial benefits from the businesses of such
Subsidiaries.

SECTION 2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, agrees to make loans (each such loan, a “Swing Line
Loan”) to the Borrowers from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Percentage of the Outstanding
Amount of Revolving Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Revolving Commitment; provided,
however, that after giving effect to any Swing Line Loan, (i) the Total
Revolving Outstandings shall not exceed the Line Cap at such time, and (ii) the
aggregate Outstanding Amount of the Revolving Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
and Swing Line Loans shall not exceed such Lender’s Revolving Commitment,
(y) the Borrowers shall not use the proceeds of any Swing Line Loan to refinance
any outstanding Swing Line Loan and (z) the Swing Line Lender shall not be under
any obligation to make any Swing Line Loan if it shall determine (which
determination shall be conclusive and binding absent manifest error) that it
has, or by such Credit Extension may have, Fronting Exposure. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall bear interest only
at a rate based on the Base Rate. Immediately upon the making of a Swing Line
Loan, each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 2:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business Day.
Promptly after receipt by the Swing Line Lender of any Swing Line Loan Notice,
the Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Swing Line
Loan Notice and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof. Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Lender) prior to 2:00 p.m.
on the date of the proposed Swing Line Borrowing (A) directing the Swing Line
Lender not to make such Swing Line Loan as a result of the limitations set forth
in the first proviso to the first sentence of Section 2.04(a), or (B) that one
or more of the applicable conditions specified in Article V is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 4.00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Borrower at its office by crediting the account of the Borrower on the books of
the Swing Line Lender in immediately available funds.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time (but no less frequently than weekly) in
its sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so

 

-50-



--------------------------------------------------------------------------------

request on its behalf), that each Lender make a Base Rate Loan in an amount
equal to such Lender’s Applicable Percentage of the amount of Swing Line Loans
then outstanding. Such request shall be made in writing (which written request
shall be deemed to be a Loan Notice for purposes hereof) and in accordance with
the requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Revolving Commitments and the conditions set forth
in Section 5.02. The Swing Line Lender shall furnish the Company with a copy of
the applicable Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Loan Notice available to the
Administrative Agent in immediately available funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan) for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Loan
Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Company or
applicable Designated Borrower in such amount. The Administrative Agent shall
remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such Base
Rate Loans in accordance with Section 2.04(c)(i), the request for Base Rate
Loans submitted by the Swing Line Lender as set forth herein shall be deemed to
be a request by the Swing Line Lender that each of the Lenders fund its risk
participation in the relevant Swing Line Loan and each Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Borrowing or funded participation in the relevant Swing
Line Loan, as the case may be. A certificate of the Swing Line Lender submitted
to any Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.

(iv) Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Revolving Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 5.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

-51-



--------------------------------------------------------------------------------

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Loan or risk participation pursuant to
this Section 2.04 to refinance such Lender’s Applicable Percentage of any Swing
Line Loan, interest in respect of such Applicable Percentage shall be solely for
the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

SECTION 2.05 Prepayments.

(a) Voluntary Prepayments of Loans.

(i) Each Borrower may, upon notice from the Company to the Administrative Agent
in such form as may be reasonably approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be reasonably approved by the Administrative Agent), appropriately
completed and signed by a Responsible Officer, at any time or from time to time
voluntarily prepay Revolving Loans in whole or in part without premium or
penalty; provided that (A) such notice must be received by the Administrative
Agent not later than 12:00 noon (1) two Business Days prior to any date of
prepayment of Eurocurrency Rate Loans denominated in Dollars, (2) three Business
Days (or five, in the case of prepayment of Loans denominated in Special Notice
Currencies) prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies and (3) on the date of prepayment of Base
Rate Loans; (B) any such prepayment of Eurocurrency Rate Loans denominated in
Dollars shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof (or, if less, the entire principal amount thereof
then outstanding); (C) any prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies shall be in a minimum principal amount of $5,000,000 (or
its Alternative Currency Equivalent) or a whole multiple of $1,000,000 (or its
Alternative Currency Equivalent) in excess thereof (or, if less, the entire
principal amount thereof then outstanding) and (D) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof (or, if less, the entire principal amount thereof then
outstanding). Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurocurrency Rate
Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Company, the Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein; provided that a notice of prepayment
delivered by the Company may state that such notice is conditioned upon the
effectiveness of other credit facilities or another transaction, in which case
such notice may be revoked by the Company (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not satisfied.
Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each such prepayment shall be applied to the Loans of
the Lenders in accordance with their respective Applicable Percentages.

(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided that a notice of prepayment delivered by the Borrower may state that
such notice is conditioned upon the effectiveness of other credit facilities or
another transaction, in which case such notice may be revoked by the Borrower
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied.

 

-52-



--------------------------------------------------------------------------------

(b) Mandatory Prepayments of Loans.

(i) Subject to Section 2.01(c), if an Overadvance exists at any time, the
Borrower shall, on the sooner of the first Business Day after the Administrative
Agent’s demand or the first Business Day after the Borrower has knowledge
thereof, repay Revolving Loans and/or Cash Collateralize the L/C Obligations in
an amount sufficient to reduce Total Revolving Outstandings to the Borrowing
Base.

(ii) Alternative Currency Sublimit. If the Administrative Agent notifies the
Company at any time that the Outstanding Amount of all Loans denominated in
Alternative Currencies at such time exceeds an amount equal to 105% of the
Alternative Currency Sublimit then in effect, then, within two Business Days
after receipt of such notice, the Borrowers shall prepay Loans in an aggregate
amount sufficient to reduce such Outstanding Amount as of such date of payment
to an amount not to exceed 100% of the Alternative Currency Sublimit then in
effect.

(iii) Debt Maturity Reserve Liquidity Test. If at any time the Debt Maturity
Reserve Liquidity Test is not satisfied when in effect, the Borrower shall, on
the sooner of the first Business Day after the Administrative Agent’s demand or
the first Business Day after the Borrower has knowledge thereof, repay Revolving
Loans and/or Cash Collateralize the L/C Obligations in an amount sufficient so
that the Debt Maturity Reserve Liquidity Test is satisfied.

(iv) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.05(b) shall be applied, first, ratably to the L/C
Borrowings and Swing Line Loans, second, to the outstanding Revolving Loans
(other than Swing Line Loans), and, third, to Cash Collateralize the Letters of
Credit (in each case without a corresponding reduction in Aggregate Revolving
Commitments).

Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurocurrency Rate Loans in direct
order of Interest Period maturities. All prepayments under this Section 2.05(b)
shall be subject to Section 3.05, but otherwise without premium or penalty, and
shall be accompanied by interest on the principal amount prepaid through the
date of prepayment.

SECTION 2.06 Termination or Reduction of Aggregate Revolving Commitments. The
Company may, upon notice to the Administrative Agent, terminate the Aggregate
Revolving Commitments, or from time to time permanently reduce the Aggregate
Revolving Commitments to an amount not less than the Total Revolving
Outstandings; provided that (i) any such notice shall be received by the
Administrative Agent not later than 12:00 noon two Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Company shall not terminate or reduce the Aggregate Revolving
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Revolving Outstandings would exceed the Line Cap and
(iv) if, after giving effect to any reduction of the Aggregate Revolving
Commitments, the Alternative Currency Sublimit, the Swing Line Sublimit or the
aggregate Letter of Credit Sublimit exceeds the amount of the Aggregate
Revolving Commitments, such sublimit shall be automatically reduced by the
amount of such excess. The Administrative Agent will promptly notify the Lenders
of any such notice of termination or reduction of the Aggregate Revolving
Commitments. The amount of any such Aggregate Revolving Commitment reduction
shall not be applied to the Alternative Currency Sublimit, the Swing Line
Sublimit or the aggregate Letter of Credit Sublimit unless otherwise specified
by the Company. Any reduction of the Aggregate Revolving Commitments shall be
applied to the Revolving Commitment of each Lender according to its Applicable
Percentage. All fees accrued with respect thereto until the effective date of
any termination of the Aggregate Revolving Commitments shall be paid on the
effective date of such termination.

SECTION 2.07 Repayment of Loans.

(a) Revolving Loans. Each Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of all Loans made to such Borrower
outstanding on such date and all other Obligations then outstanding, including
all accrued but unpaid interest and fees.

(b) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date.

 

-53-



--------------------------------------------------------------------------------

SECTION 2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the sum of the Eurocurrency
Rate for such Interest Period plus the Applicable Margin for Eurocurrency Rate
Loans; (ii) each Base Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the sum of the Base Rate plus the Applicable Margin for Base Rate Loans; and
(iii) each Swing Line Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Margin for Base Rate Loans.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable laws.

(ii) If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable laws.

(iii) Upon the request of the Required Lenders, while any Event of Default under
Section 9.01(a) or 9.01(b) exists, the Borrowers shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(d) For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.

SECTION 2.09 Fees. In addition to certain fees described in subsections (i) and
(j) of Section 2.03:

(a) Unused Line Fee. The Company shall pay to the Administrative Agent, for the
account of each Lender in accordance with its Applicable Percentage, an unused
line fee equal to the Applicable Fee Rate times the amount by which the
Aggregate Revolving Commitments exceed the average daily Total Revolving
Outstandings during any quarter (the “Unused Line Fee”). Such unused line fee
shall be due and payable quarterly in arrears, on the first day of each January,
April, July and October, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period (and, if
applicable, thereafter on demand). For purposes of clarification, Swing Line
Loans shall not be considered outstanding for purposes of determining the unused
portion of the Aggregate Revolving Commitments.

 

-54-



--------------------------------------------------------------------------------

(b) Fee Letter. The Company shall pay fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.

SECTION 2.10 Computation of Interest and Fees. All computations of interest for
Base Rate Loans (including Base Rate Loans determined by reference to the
Eurocurrency Rate) shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year), or, in the case of interest in respect
of Loans denominated in Alternative Currencies as to which market practice
differs from the foregoing, in accordance with such market practice. Interest
shall accrue on each Loan for the day on which the Loan is made, and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid, provided that any Loan that is repaid on the same day on which
it is made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

SECTION 2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender to a Borrower
made through the Administrative Agent, such Borrower shall execute and deliver
to such Lender (through the Administrative Agent) a promissory note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each such
promissory note shall be in the form of Exhibit 2.11(a) (a “Note”). Each Lender
may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount, currency and maturity of its Loans and payments with
respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

SECTION 2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Borrowers hereunder with respect to
principal and interest on Loans denominated in an Alternative Currency shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the applicable Administrative Agent’s Office in
such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United States.
If, for any reason, any Borrower is prohibited by any law from making any
required payment hereunder in an Alternative Currency, such Borrower shall make
such payment in Dollars in the Dollar Equivalent of the Alternative Currency
payment amount. The Administrative Agent will promptly distribute to each Lender
its Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire

 

-55-



--------------------------------------------------------------------------------

transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent (i) after 2:00 p.m., in the case of payments in Dollars, or
(ii) after the Applicable Time specified by the Administrative Agent in the case
of payments in an Alternative Currency, shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. If any payment to be made by any Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 1:00 p.m. on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by such Borrower, the
interest rate applicable to Base Rate Loans. If such Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by such Borrower shall be without prejudice to any
claim such Borrower may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or applicable L/C Issuer hereunder that such Borrower will not make
such payment, the Administrative Agent may assume that such Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or applicable L/C Issuer, as the case may
be, the amount due. In such event, if such Borrower has not in fact made such
payment, then each of the Lenders or applicable L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such L/C Issuer, in Same Day Funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article V
are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall promptly return such funds (in like funds as received
from such Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).

 

-56-



--------------------------------------------------------------------------------

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, (ii) second, toward payment of principal of Swing Line
Loans and L/C Borrowings then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of principal and L/C Borrowings then due
to such parties and (iii) third, toward payment of principal of Revolving Loans
(other than Swing Line Loans, in each case, without a corresponding commitment
reduction).

SECTION 2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Loans made by it, or the
participations in L/C Obligations held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and subparticipations in L/C
Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of a Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.15, or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Company or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

For purposes of subclause (b)(i) of the definition of “Excluded Taxes,” a Lender
that acquires a participation or subparticipation pursuant to this Section 2.13
shall be treated as having acquired such participation on the date(s) on which
such Lender acquired the applicable interest(s) in the Commitment(s), L/C
Obligation(s) and/or Loan(s) to which such participation relates.

SECTION 2.14 Designated Borrowers.

(a) The Company may at any time, upon not less than five Business Days’ notice
from the Company to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent in its reasonable discretion), designate any
additional Domestic Subsidiary of the Company (an “Applicant Borrower”) as a
Designated Borrower to receive Loans hereunder by delivering to the
Administrative Agent (which shall promptly deliver counterparts thereof to each
Lender) a duly executed notice and agreement in substantially the form of
Exhibit 2.14(a) (a “Designated Borrower Request and Assumption Agreement”). The
parties hereto acknowledge and agree that prior to any Applicant Borrower
becoming entitled to utilize the credit facilities provided for herein the
Administrative Agent and the Lenders shall have received the information
required by Section 5.03 and shall have consented to such designation. If the
Administrative Agent and all the Lenders agree in writing that an Applicant
Borrower

 

-57-



--------------------------------------------------------------------------------

shall be entitled to receive Loans hereunder, then promptly following receipt of
all information required by Section 5.03, the Administrative Agent shall send a
notice in substantially the form of Exhibit 2.14(b) (a “Designated Borrower
Notice”) to the Company and the Lenders specifying the effective date upon which
the Applicant Borrower shall constitute a Designated Borrower for purposes
hereof, whereupon each of the Lenders agrees to permit such Designated Borrower
to receive Loans hereunder, on the terms and conditions set forth herein, and
each of the parties agrees that such Designated Borrower otherwise shall be a
Borrower for all purposes of this Agreement; provided that (i) no Loan Notice or
Letter of Credit Application may be submitted by or on behalf of such Designated
Borrower until the date two Business Days after such effective date, and (ii) no
Lender shall be obligated to make Loans to any Designated Borrower that is a
Foreign Subsidiary if such Lender is unauthorized to lend in such Foreign
Subsidiary’s jurisdiction. For the avoidance of doubt, any Guarantor may become
a Designated Borrower, subject to the requirements of this Section 2.14.

(b) The Obligations of all Designated Borrowers shall be several in nature,
subject to Article IV.

(c) Each Subsidiary of the Company that becomes a “Designated Borrower” pursuant
to this Section 2.14 hereby irrevocably appoints the Company as its agent for
all purposes relevant to this Agreement and each of the other Loan Documents,
including (i) the giving and receipt of notices, (ii) the execution and delivery
of all documents, instruments and certificates contemplated herein and all
modifications hereto, and (iii) the receipt of the proceeds of any Loans made by
the Lenders, to any such Designated Borrower hereunder. Any acknowledgment,
consent, direction, certification or other action which might otherwise be valid
or effective only if given or taken by all Borrowers, or by each Borrower acting
singly, shall be valid and effective if given or taken only by the Company,
whether or not any such other Borrower joins therein. Any notice, demand,
consent, acknowledgement, direction, certification or other communication
delivered to the Company in accordance with the terms of this Agreement shall be
deemed to have been delivered to each Designated Borrower.

(d) The Company may from time to time, upon not less than three Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its reasonable discretion),
terminate a Designated Borrower’s status as such, provided that there are no
outstanding Loans payable by such Designated Borrower, or other amounts payable
by such Designated Borrower on account of any Loans made to it, as of the
effective date of such termination. The Administrative Agent will promptly
notify the Lenders of any such termination of a Designated Borrower’s status.

SECTION 2.15 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the applicable L/C Issuer (i) if such L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any
L/C Obligation for any reason remains outstanding, the Company shall, in each
case, immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent or the applicable L/C Issuer, the
Company shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to
Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Company, and to
the extent provided by any Lender, such Lender, hereby grants to (and subjects
to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuers and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.15(c). If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Company or the relevant Defaulting Lender will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency.

 

-58-



--------------------------------------------------------------------------------

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03, 2.05, 2.16 or 9.03 in respect of Letters of Credit or Swing Line Loans
shall be held and applied to the satisfaction of the specific L/C Obligations,
Swing Line Loans, obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 11.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of the
Company shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.15 may be
otherwise applied in accordance with Section 9.03), and (y) the Person providing
Cash Collateral and the applicable L/C Issuer, as applicable, may agree that
Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.

SECTION 2.16 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article IX or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 11.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuers or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the L/C Issuers, to be held as Cash Collateral for future funding
obligations of that Defaulting Lender of any participation in any Letter of
Credit; fourth, as the Company may request (so long as no Event of Default
exists), to the funding of any Loan in respect of which that Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Company, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuers or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lenders, the L/C
Issuers or the Swing Line Lender against that Defaulting Lender as a result of
that Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Event of Default exists, to the payment of any amounts
owing to the Company as a result of any judgment of a court of competent
jurisdiction obtained by the Company against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in
Section 5.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

-59-



--------------------------------------------------------------------------------

(iii) Certain Fees. That Defaulting Lender (x) shall be entitled to receive any
Unused Line Fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender only to extent allocable to the sum of (1) the
Outstanding Amount of the Revolving Loans funded by it and (2) its Applicable
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 2.03, 2.05, 2.15 or 2.16(a)(ii), as
applicable (and the Company shall (A) be required to pay to each of the L/C
Issuers the amount of such fee allocable to its Fronting Exposure arising from
that Defaulting Lender to the extent that the Company has not posted Cash
Collateral for such exposure and (B) not be required to pay the remaining amount
of such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03(i).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit and Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Applicable Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Revolving Commitment of
that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Revolving Commitment of that non-Defaulting Lender minus (2) the
aggregate Outstanding Amount of the Revolving Loans of that Lender.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall within two Business Days following notice by the
Administrative Agent, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.15 (after giving effect to any reallocation)
for so long as any Letters of Credit are outstanding.

(b) Defaulting Lender Cure. The rights and remedies against a Defaulting Lender
under this Agreement are in addition to other rights and remedies that a
Borrower may have against such Defaulting Lender with respect to any funding
default and that the Administrative Agent or any Lender may have against such
Defaulting Lender with respect to any funding default. If the Company, the
Administrative Agent, the Swing Line Lender and the L/C Issuers agree in writing
in their sole discretion that a Defaulting Lender should no longer be deemed to
be a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), then the Fronting Exposure shall be readjusted to
reflect the inclusion of such Lender’s Revolving Commitment (less the aggregate
Outstanding Amount of the Revolving Loans of that Lender) and that Lender will,
to the extent applicable, purchase that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.16(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender and any applicable cash collateral shall be promptly
returned to the Borrower and such Lender’s Applicable Percentage of Fronting
Exposure reallocated pursuant to the requirements above shall be reallocated
back to such Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Company
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.

 

-60-



--------------------------------------------------------------------------------

SECTION 2.17 Extension of Maturity Date.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Company to all Lenders with Revolving Commitments with a like maturity date on a
pro rata basis (based on the aggregate outstanding principal amount of Revolving
Commitments with a like maturity date), on the same terms to each such Lender,
the Company is hereby permitted to consummate from time to time transactions
with individual Lenders that accept the terms contained in such Extension Offers
to extend the maturity date of each such Lender’s Revolving Commitments and
otherwise modify the terms of such Revolving Commitments pursuant to the terms
of the relevant Extension Offer (including, without limitation, by increasing
the interest rate or fees payable in respect of such Revolving Commitments or
Loans in respect thereof and/or modifying the scheduled termination of such
Revolving Commitments and the scheduled repayments of principal in respect of
such Revolving Loans) (each, an “Extension”), so long as the following terms are
satisfied:

(i) no Default or Event of Default shall have occurred and be continuing at the
time the Extension Offer is consummated,

(ii) except as to interest rates, fees and final maturity date (which shall,
subject to the immediately succeeding clauses (iii), (iv) and (v), be determined
by the Company and set forth in the relevant Extension Offer), the applicable
Revolving Commitments of any Lender that agrees to an Extension with respect to
such Revolving Commitments (an “Extended Lender”) extended pursuant to any
Extension (“Extended Revolving Commitment”) shall have terms applicable prior to
the original Maturity Date related to the Extended Revolving Commitments that
are no more favorable in any material respect, taken as a whole, to the Extended
Lender than the terms of the Revolving Commitments subject to such Extension
Offer,

(iii) the final maturity date of any Extended Revolving Commitments shall be no
earlier than the original Maturity Date and at no time shall the Revolving
Commitments (including Extended Revolving Commitments) have more than two
different maturity dates,

(iv) if the aggregate amount of Revolving Commitments (calculated on the face
amount thereof), in respect of which applicable Lenders shall have accepted the
relevant Extension Offer shall exceed the maximum aggregate amount of Revolving
Commitments offered to be extended by the Company pursuant to such Extension
Offer, then the Revolving Commitments of such applicable Lenders shall be
extended ratably up to such maximum amount based on the respective Revolving
Commitments (but not to exceed actual holdings of record) with respect to which
such Lenders have accepted such Extension Offer,

(v) all documentation in respect of such Extension shall be consistent with the
foregoing, and

(vi) any applicable Minimum Extension Condition shall be satisfied unless waived
by the Borrower.

(b) With respect to all Extensions consummated by the Borrower pursuant to this
Section 2.17(b), (i) such Extensions shall not constitute optional or mandatory
payments or prepayments for purposes of Section 2.05 and (ii) no Extension Offer
is required to be in any minimum amount or any minimum increment; provided that
the Company may at its election specify as a condition (a “Minimum Extension
Condition”) to consummating any such Extension that a minimum amount (to be
determined and specified in the relevant Extension Offer in the Company’s sole
discretion and may be waived by the Company) of applicable Revolving Commitments
be tendered. The Administrative Agent and the Lenders hereby consent to the
Extensions and the other transactions contemplated by this Section 2.17
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Extended Revolving Commitments on such terms as may be set
forth in the relevant Extension Offer) and hereby waive the requirements of any
provision of this Agreement (including, without limitation, Section 11.01 and
any provision in this Agreement or the other Loan Documents providing for
payment on a pro rata basis) or any other Loan Document that may otherwise
prohibit any such Extension or any other transaction contemplated by this
Section 2.17.

 

-61-



--------------------------------------------------------------------------------

(c) No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than the consent of each Lender agreeing to such
Extension with respect to any of its Revolving Commitments (including any
Extended Revolving Commitments). All Extended Revolving Commitments and all
obligations in respect thereof shall be Obligations under this Agreement and the
other Loan Documents that are secured by the Collateral on a pari passu basis
with all other applicable Obligations under this Agreement and the other Loan
Documents. The Lenders hereby irrevocably authorize the Administrative Agent to
enter into amendments to this Agreement and the other Loan Documents with the
Borrower and the other Loan Parties as may be necessary in order to establish
new tranches or sub-tranches in respect of the Revolving Commitments so extended
and such technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrower in connection
with the establishment of such new tranches or sub-tranches, in each case on
terms consistent with this Section 2.17.

(d) In connection with any Extension, the Company shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion) prior written
notice thereof, and shall agree to such procedures (to ensure reasonable
administrative management of the credit facilities hereunder after such
Extension), if any, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Section 2.17.

SECTION 2.18 Liquidity Period. During any Liquidity Period, at the election of
the Administrative Agent, the Administrative Agent may cause the ledger balance
in any Deposit Account subject to a Deposit Account Control Agreement as of the
end of a Business Day to be applied to the Secured Obligations at the beginning
of the next Business Day. If a credit balance results from such application, it
shall be made available to the Borrower upon its request.

SECTION 2.19 MIRE Event. Notwithstanding anything to the contrary herein, for
Mortgaged Properties included in the Borrowing Base, the making, increasing,
extension or renewal of any Loans pursuant to this Agreement (but, for the
avoidance of doubt, excluding any Credit Extension where the conditions of
Section 5.02 are met without regard to this Section 2.19) shall be subject to
flood insurance due diligence and flood insurance compliance in accordance with
Section 7.07(c) hereto and shall otherwise be reasonably satisfactory to the
Administrative Agent and the Lenders.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

SECTION 3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall, except to the extent required
by applicable laws, be made free and clear of and without reduction or
withholding for any Taxes.

(ii) If any Loan Party or any other applicable withholding agent shall be
required by any applicable laws to withhold or deduct any Taxes from or in
respect of any payment made by any Loan Party under any Loan Document (as
determined by the applicable withholding agent), then (A) the applicable Loan
Party or other applicable withholding agent shall withhold or make such
deductions as are determined by such withholding agent to be required, (B) the
applicable Loan Party or other applicable withholding agent shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with applicable law, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the Lender (or, in the case of any amount received by the
Administrative Agent for its own account, the Administrative Agent), receives an
amount equal to the sum it would have received had no such withholding or
deduction on account of Indemnified Taxes or Other Taxes been made.

 

-62-



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, the applicable Borrower shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable laws.

(c) Tax Indemnification. Without limiting the provisions of subsection (a) or
(b) above, each applicable Borrower shall indemnify the Administrative Agent and
each Lender, and shall make payment in respect thereof within ten days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) paid or payable by the
Administrative Agent or such Lender, as the case may be, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of any
such payment or liability delivered to a Borrower by a Lender (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.

(d) Evidence of Payments. Upon request by any of the Loan Parties or the
Administrative Agent, as the case may be, after any payment of Taxes by any Loan
Party or by the Administrative Agent to a Governmental Authority as provided in
this Section 3.01, the applicable Loan Party shall deliver to the Administrative
Agent or the Administrative Agent shall deliver to the applicable Loan Party, as
the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
laws to report such payment or other evidence of such payment reasonably
satisfactory to such Loan Party or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Each Lender shall deliver to the Company and to the Administrative Agent, at
the time or times reasonably requested by any Loan Party or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable laws or by the taxing authorities of any jurisdiction and such other
reasonably requested information as will permit the Company or other applicable
Loan Party or the Administrative Agent, as the case may be, to determine
(A) whether or not payments made by the respective Loan Parties hereunder or
under any other Loan Document are subject to withholding or deduction for any
Taxes, (B) if applicable, the required rate of withholding or deduction, and
(C) such Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by any
Loan Party pursuant to this Agreement or any other Loan Document or otherwise to
establish such Lender’s status for withholding tax purposes in the applicable
jurisdictions. Notwithstanding the preceding sentence, the completion, execution
and submission of any documentation with respect to any Tax other than United
States federal withholding tax shall not be required if in a Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code shall deliver to the Company
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Company or the Administrative Agent) duly completed, executed
originals of Internal Revenue Service Form W-9 (or any successor form)
certifying that such Lender is exempt from U.S. federal backup withholding tax
or such other documentation or information prescribed by applicable laws or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

(B) each Foreign Lender that is entitled under the Internal Revenue Code or any
applicable treaty to an exemption from or reduction of withholding Tax with
respect to any payments hereunder or under any other Loan Document shall deliver
to the Company and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Company or the Administrative Agent, but only if such
Foreign Lender is legally eligible to do so), duly completed, executed originals
of whichever of the following is applicable:

(I) Internal Revenue Service Form W-8BEN or Internal Revenue Service Form
W-8BEN-E, as applicable (or any successor form) claiming eligibility for
benefits of an income tax treaty to which the United States is a party,

 

-63-



--------------------------------------------------------------------------------

(II) Internal Revenue Service Form W-8ECI (or any successor form),

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Internal
Revenue Code, (x) a certificate substantially in the form of Exhibit 3.01(e) (a
“Non-Bank Certificate”) to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(B) a “10 percent shareholder” of the Company within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code, or (C) a “controlled foreign
corporation” related to the Company as described in
Section 881(c)(3)(C) of the Internal Revenue Code, and that no payments in
connection with any Loan Document are effectively connected with such Foreign
Lender’s conduct of a United States trade or business and (y) Internal Revenue
Service Form W-8BEN or Internal Revenue Service Form W-8BEN-E, as applicable (or
any successor form),

(IV) to the extent a Foreign Lender is not the beneficial owner, Internal
Revenue Service Form W-8IMY (or any successor form), accompanied by Internal
Revenue Service Form W-8ECI, Internal Revenue Service Form W-8BEN, Internal
Revenue Service Form W-8BEN-E, a Non-Bank Certificate, Internal Revenue Service
Form W-9, and/or other certification documents (or successor forms) from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership (and not a participating lender) and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption, a
Non-Bank Certificate may be provided by such Foreign Lender on behalf of each
such direct and indirect partner, or

(V) any other form prescribed by applicable laws as a basis for claiming
exemption from or a reduction in United States federal withholding Tax, together
with such supplementary documentation as may be prescribed by applicable laws to
permit the Company or the Administrative Agent to determine the withholding or
deduction required to be made.

(C) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Sections 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Company and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Company or the Administrative Agent as
may be necessary for the Company and the Administrative Agent to comply with
their FATCA obligations, to determine whether such Lender has or has not
complied with such Lender’s FATCA obligations and, if necessary, to determine
the amount to deduct and withhold from such payment. Solely for the purposes of
this Clause (C), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(D) From and after the Closing Date, solely for purposes of FATCA, the Loan
Parties and the Administrative Agent shall treat, and the Lenders hereby
authorize the Loan Parties and the Administrative Agent to treat, the Agreement
and all Loans made thereunder (including any Loans already outstanding) as not
qualifying as “grandfathered obligations” within the meaning of Treasury
Regulation section 1.1471-2(b)(2)(i).

(iii) Each Lender agrees that if any documentation it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall promptly
update such documentation or promptly notify the Company and the Administrative
Agent in writing of its inability to do so.

 

-64-



--------------------------------------------------------------------------------

(iv) Notwithstanding any other provisions of this Section 3.01(e), a Lender
shall not be required to deliver any documentation that such Lender is not
legally eligible to deliver.

(v) Each Lender hereby authorizes the Administrative Agent to deliver to the
Loan Parties and to any successor Administrative Agent any document provided by
such Lender to the Administrative Agent pursuant to this Section 3.01(e).

(f) Treatment of Certain Refunds. Unless required by applicable laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by a Loan Party or with respect to
which any Loan Party has paid additional amounts pursuant to this Section 3.01,
it shall pay to the indemnifying Loan Party an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
any Loan Party under this Section 3.01 with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the indemnifying Loan
Party, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to such Loan Party pursuant to this paragraph (f)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph (f) shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its taxes that it deems confidential) to any Loan
Party or any other Person. Notwithstanding anything to the contrary in this
paragraph (f), in no event will the Administrative Agent or any Lender be
required to pay any amount to any Loan Party pursuant to this paragraph (f) the
payment of which would place the Administrative Agent or such Lender in a less
favorable net after-Tax position than the Administrative Agent or such Lender
would have been if the Indemnified Taxes or Other Taxes giving rise to such
refund had never been imposed.

(g) For the avoidance of doubt, for purposes of this Section 3.01, the term
“Lender” shall include any Swing Line Lender and any L/C Issuer.

SECTION 3.02 Illegality. If any Lender determines that any law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans (whether denominated in Dollars or an Alternative
Currency), or to determine or charge interest rates based upon the Eurocurrency
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars or
any Alternative Currency in the applicable interbank market, then, on notice
thereof by such Lender to the Company through the Administrative Agent, (i) any
obligation of such Lender to make or continue Eurocurrency Rate Loans in the
affected currency or currencies or, in the case of Eurocurrency Rate Loans in
Dollars, to convert Base Rate Loans to Eurocurrency Rate shall be suspended and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurocurrency Rate component of the Base Rate, the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate, in each case, until such Lender notifies the
Administrative Agent and the Company that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (x) the Borrowers
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable and such Loans are denominated in Dollars, convert all
of such Lender’s Eurocurrency Rate Loans to Base Rate Loans (the interest rate
on which Base Rate Loans of such Lender shall, if necessary, to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurocurrency Rate, the Administrative Agent shall during
the period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate. Upon any such prepayment or conversion, the Borrowers shall
also pay accrued interest on the amount so prepaid or converted.

 

-65-



--------------------------------------------------------------------------------

SECTION 3.03 Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a Eurocurrency Rate Loan
or a conversion to or continuation thereof that (a) deposits (whether in Dollars
or an Alternative Currency) are not being offered to banks in the applicable
offshore interbank market for such currency for the applicable amount and
Interest Period of such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan, or (c) the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan or in connection with a Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly notify the Company and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurocurrency
Rate Loans in the affected currency or currencies shall be suspended and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case, until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the applicable
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans in the affected currency or currencies
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans in the amount specified therein.

SECTION 3.04 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(including any reserve for eurocurrency funding that may be established or
reestablished under Regulation D of the Board of Governors of the Federal
Reserve System) or any L/C Issuer;

(ii) subject any Lender or any L/C Issuer to any Taxes (other than any
Indemnified Taxes, Other Taxes, and Excluded Taxes) on its loans, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting into or maintaining any Loan the
interest on which is determined by reference to the Eurocurrency Rate (or, in
the case of paragraph (ii), any Loan), or of maintaining its obligation to make
any such Loan, or to increase the cost to such Lender or such L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or such L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or such L/C Issuer, the Company will pay (or cause the
applicable Designated Borrower to pay) to such Lender or such L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
such L/C Issuer, as the case may be, for such additional costs incurred or
reduction suffered.

(b) Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitment of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or

 

-66-



--------------------------------------------------------------------------------

the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy or liquidity), then from time
to time the Company will pay (or cause the applicable Designated Borrower to
pay) to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer or such
Lender’s or such L/C Issuer’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section shall be delivered to the Company and
shall be conclusive absent manifest error. The Company will pay (or cause the
applicable Designated Borrower to pay) such Lender or such L/C Issuer, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that no Borrower shall be required
to compensate a Lender or an L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or such L/C Issuer, as the case
may be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or such L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

SECTION 3.05 Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Company shall promptly
compensate (or cause the applicable Designated Borrower to compensate) such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan on the date or in the amount notified by the Company; or

(c) any failure by any Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 11.13; or

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Company shall also pay (or cause the applicable Designated
Borrower to pay) any customary administrative fees charged by such Lender in
connection with the foregoing.

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate used in determining the Eurocurrency Rate for such Loan by a
matching deposit or other borrowing in the offshore interbank eurodollar market
for such currency for a comparable amount and for a comparable period, whether
or not such Eurocurrency Rate Loan was in fact so funded.

 

-67-



--------------------------------------------------------------------------------

SECTION 3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or any L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or such L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The Company hereby agrees to
pay (or to cause the applicable Designated Borrower to pay) all reasonable costs
and expenses incurred by any Lender or any L/C Issuer in connection with any
such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Company may replace such Lender in accordance with
Section 11.13.

SECTION 3.07 Survival. All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Revolving Commitments and repayment
of all other Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV

GUARANTY

SECTION 4.01 The Guarantees. The Guarantors hereby absolutely and
unconditionally and irrevocably guarantee, as a guaranty of payment and
performance and not merely as a guaranty of collection, prompt payment when due,
whether at stated maturity, by required prepayment, upon acceleration, demand or
otherwise, and at all times thereafter, of any and all of the Secured
Obligations, whether for principal, interest, premiums, fees, indemnities,
damages, costs, expenses or otherwise, and whether arising hereunder or under
any other Loan Document, any Secured Cash Management Agreement or any Secured
Hedge Agreement (including all renewals, extensions, amendments, refinancings
and other modifications thereof and all reasonable and documented costs,
attorneys’ fees and expenses of one outside counsel and one local counsel in
each relevant jurisdiction and one regulatory counsel incurred by the Secured
Parties in connection with the collection or enforcement thereof) to the
Administrative Agent and the other Secured Parties. The Administrative Agent’s
books and records showing the amount of the Secured Obligations shall be
admissible in evidence in any action or proceeding, and shall be binding upon
the Company, and conclusive (absent manifest error) for the purpose of
establishing the amount of the Secured Obligations. This Guaranty shall not be
affected by the genuineness, validity, regularity or enforceability of the
Secured Obligations or any instrument or agreement evidencing any Secured
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Secured Obligations which might otherwise
constitute a defense to the obligations of the Guarantors under this Guaranty,
and the Guarantors hereby irrevocably waive any defenses (other than the defense
of payment and the benefit of any statute of limitations) they may now have or
hereafter acquire in any way relating to any or all of the foregoing.

SECTION 4.02 Obligations Unconditional. The obligations of the Guarantors under
Section 4.01 are absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of any of the Loan
Documents, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Secured Obligations, and, to the fullest
extent permitted by applicable law, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, it being the intent of this Section 4.02 that
the obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances. The Guarantors agrees that they shall have no
right of subrogation, indemnity, reimbursement or contribution against any
Guarantor for amounts paid under this Article IV until such time as the Secured
Obligations have been paid in full and the Commitments have expired or
terminated.

 

-68-



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, it is agreed that, to the
fullest extent permitted by law, the occurrence of any one or more of the
following shall not alter or impair the liability of the Guarantors hereunder,
which shall remain absolute and unconditional as described above:

(a) at any time or from time to time, without notice to a Guarantors, the time
for any performance of or compliance with any of the Secured Obligations shall
be extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of any of the Loan
Documents shall be done or omitted;

(c) the maturity of any of the Secured Obligations shall be accelerated, or any
of the Secured Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Loan Documents shall be waived or any
other guarantee of any of the Secured Obligations or any security therefor shall
be released, impaired or exchanged in whole or in part or otherwise dealt with;

(d) any Lien granted to, or in favor of, the Administrative Agent or any other
holder of the Secured Obligations as security for any of the Secured Obligations
shall fail to attach or be perfected; or

(e) any of the Secured Obligations shall be determined to be void or voidable
(including for the benefit of any creditor of the Company) or shall be
subordinated to the claims of any Person (including any creditor of the
Company).

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any other
holder of the Secured Obligations exhaust any right, power or remedy or proceed
against any Person under any of the Loan Documents or against any other Person
under any other guarantee of, or security for, any of the Secured Obligations.
To the extent permitted by law, each Guarantor expressly waives any law or
regulation of any jurisdiction or any other event which affects any term of such
Guarantor’s obligations hereunder. Each Guarantor waives any rights and defenses
that are or may become available to it by reason of §§ 2787 to 2855, inclusive,
and §§ 2899 and 3433 of the California Civil Code. As provided below, this
Guaranty shall be governed by, and construed in accordance with, the laws of the
State of New York. The foregoing waivers and the provisions hereinafter set
forth in this Guaranty which pertain to California law are included solely out
of an abundance of caution, and shall not be construed to mean that any of the
above-referenced provisions of California law are in any way applicable to this
Guaranty or the Secured Obligations.

SECTION 4.03 Reinstatement. The obligations of the Company and the Guarantors
under this Article IV shall be automatically reinstated if and to the extent
that for any reason any payment by or on behalf of any Person in respect of the
Secured Obligations is rescinded or must be otherwise restored by any holder of
any of the Secured Obligations, whether as a result of any Debtor Relief Law or
otherwise, and each Guarantor agrees that it will indemnify the Administrative
Agent and each other holder of the Secured Obligations on demand for all
reasonable costs and expenses (including the fees, charges and disbursements of
counsel) incurred by the Administrative Agent or such holder of the Secured
Obligations in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any Debtor Relief Law.

SECTION 4.04 Certain Additional Waivers.

(a) Each Guarantor agrees that it shall have no right of recourse to security
for the Secured Obligations, except through the exercise of rights of
subrogation as limited by Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.07. Each Guarantor understands and
acknowledges that if the Secured Parties foreclose judicially or nonjudicially
against any real property security for the Secured Obligations, that foreclosure
could impair or destroy any ability that it may have to seek reimbursement,
contribution, or indemnification from the Borrower or others based on any right
it may have of subrogation, reimbursement, contribution, or indemnification for
any amounts paid by the Borrower under this Guaranty. Each Guarantor further
understands and

 

-69-



--------------------------------------------------------------------------------

acknowledges that in the absence of this paragraph, such potential impairment or
destruction of its rights, if any, may entitle it to assert a defense to this
Guaranty based on Section 580d of the California Code of Civil Procedure as
interpreted in Union Bank v. Gradsky, 265 Cal. App. 2d 40 (1968). By executing
this Guaranty, each Guarantor freely, irrevocably, and unconditionally:
(i) waives and relinquishes that defense and agrees that it will be fully liable
under this Guaranty even though the Secured Parties may foreclose, either by
judicial foreclosure or by exercise of power of sale, any deed of trust securing
the Secured Obligations; (ii) agrees that it will not assert that defense in any
action or proceeding which the Secured Parties may commence to enforce this
Guaranty; (iii) acknowledges and agrees that the rights and defenses waived by
each Guarantor in this Guaranty include any right or defense that it may have or
be entitled to assert based upon or arising out of any one or more of §§ 580a,
580b, 580d, or 726 of the California Code of Civil Procedure or § 2848 of the
California Civil Code; and (iv) acknowledges and agrees that the Secured Parties
are relying on this waiver in creating the Secured Obligations, and that this
waiver is a material part of the consideration which the Secured Parties are
receiving for creating the Secured Obligations.

(b) Each Guarantor waives all rights and defenses that it may have because any
of the Secured Obligations is secured by real property. This means, among other
things: (i) the Secured Parties may collect from it without first foreclosing on
any real or personal property collateral pledged by the other Loan Parties; and
(ii) if the Secured Parties foreclose on any real property collateral pledged by
the other Loan Parties: (A) the amount of the Secured Obligations may be reduced
only by the price for which that collateral is sold at the foreclosure sale,
even if the collateral is worth more than the sale price, and (B) the Secured
Parties may collect from it even if the Secured Parties, by foreclosing on the
real property collateral, have destroyed any right it may have to collect from
the Borrower. This is an unconditional and irrevocable waiver of any rights and
defenses each Guarantor may have because any of the Secured Obligations is
secured by real property. These rights and defenses include, but are not limited
to, any rights or defenses based upon § 580a, 580b, 580d, or 726 of the
California Code of Civil Procedure.

Each Guarantor waives any right or defense it may have at law or equity,
including California Code of Civil Procedure § 580a, to a fair market value
hearing or action to determine a deficiency judgment after a foreclosure.

SECTION 4.05 Remedies. Each Guarantor agrees that, to the fullest extent
permitted by law, as between the such Guarantor, on the one hand, and holders of
the Secured Obligations, on the other hand, the Secured Obligations may be
declared to be forthwith due and payable as provided in Section 9.02 (and shall
be deemed to have become automatically due and payable in the circumstances
specified in Section 9.02) for purposes of Section 4.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Secured Obligations from becoming automatically due and payable) as against
any other Person and that, in the event of such declaration (or the Secured
Obligations being deemed to have become automatically due and payable), the
Secured Obligations (whether or not due and payable by any other Person) shall
forthwith become due and payable by the Company for purposes of Section 4.01.

SECTION 4.06 Guarantee of Payment; Continuing Guarantee. The guarantee given by
the Company and the Guarantors in this Article IV is a guaranty of payment and
not of collection, is a continuing guarantee, and shall apply to all Secured
Obligations whenever arising, and consents and agrees that any Lender or the
Administrative Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.

SECTION 4.07 Limitation of Guarantors Obligations; Contribution. Notwithstanding
any other provision herein or in any other Loan Document to the contrary, the
amount of the obligations of any Guarantor under this Guaranty shall be limited
to the highest amount (after giving effect to the right of contribution
established in this Section 4.07) that is valid and enforceable and not
subordinated to the claims of other creditors in accordance with applicable law.
Each Guarantor hereby agrees to the extent that a Guarantor shall have paid more
than its proportionate share of any payment made hereunder (including by way of
set off rights being exercised against it), such Guarantor shall be entitled to
seek and receive contribution from and against any other Guarantor hereunder who
has not paid its proportionate share of such payment. Each Guarantor’s right of
contribution shall be subject to the terms and conditions of Section 4.02
hereof.

SECTION 4.08 Keepwell. Each Loan Party that is a Qualified ECP Guarantor at the
time the Guaranty or the grant of the security interest under the Loan
Documents, in each case, by any Specified Loan Party, becomes effective with
respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and

 

-70-



--------------------------------------------------------------------------------

irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under
this Guaranty and the other Loan Documents in respect of such Swap Obligation
(but, in each case, only up to the maximum amount of such liability that can be
hereby incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Article IV voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full. Each Qualified ECP Guarantor intends
this Section to constitute, and this Section shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of, each Specified Loan
Party for purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

ARTICLE V

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

SECTION 5.01 Conditions Precedent to Effectiveness. This Agreement shall become
effective upon satisfaction of the following conditions precedent (the “Closing
Date”):

(a) The Administrative Agent shall have received the following, in form and
substance reasonably satisfactory to the Administrative Agent:

(i) An executed counterpart of this Agreement signed on behalf of the Company,
the Guarantors, the Administrative Agent and each Lender;

(ii) To the extent requested pursuant to Section 2.11(a), a duly executed Note
of the Company, for the account of each requesting Lender;

(iii) Certified copies of UCC, tax and judgment lien searches, or equivalent
reports or searches, each of a recent date listing all effective financing
statements, lien notices or comparable documents (together with copies of such
financing statements and documents) that name certain identified Loan Parties as
debtor and that are filed in those state and county jurisdictions in which such
Loan Party is organized or maintains its principal place of business, none of
which encumber the Collateral covered or intended to be covered by the
Collateral Documents (other than Permitted Liens),

(iv) A certificate of the Secretary of the Company certifying (A) copies
attached thereto of the resolutions of the Board of Directors of the Company
authorizing and empowering certain officers of the Company to effect such
borrowings as such officers may deem necessary or desirable for proper corporate
purposes, subject to the limitations set forth in such resolutions, (B) copies
attached thereto of the Certificate of Incorporation and by-laws of the Company
and (C) the names and true signatures of the officers of the Company authorized
to sign this Agreement and the Notes and other documents to be executed and
delivered by the Company hereunder;

(v) A certificate from the relevant Secretary of State dated a date reasonably
close to the date hereof as to the good standing of and organizational documents
filed by each Loan Party;

(vi) A certificate of a duly authorized officer of the Company, dated the
Closing Date, certifying that as of such date, (A) the representations and
warranties contained in Section 6.01 are correct in all material respects on and
as of the Closing Date, (B) no Default or Event of Default as of the date
thereof has occurred and is continuing and (C) from the Chief Financial Officer,
the Solvency of the Company on a consolidated basis both before and after giving
effect to the transactions occurring on such date;

 

-71-



--------------------------------------------------------------------------------

(vii) An opinion of Skadden, Arps, Slate, Meagher & Flom LLP, in a form
reasonably satisfactory to the Administrative Agent;

(viii) Opinions of the local counsel to the Borrower identified on Schedule
5.01(a)(viii), in each case, in a form reasonably satisfactory to the
Administrative Agent;

(ix) A Perfection Certificate, duly executed by each of the Loan Parties;

(x) The Security Agreement, duly executed by each of the Loan Parties;

(xi) The Pledge Agreement, duly executed by each Specified Pledgor; and

(xii) Subject to Section 7.11(b), delivery of all documents, instruments and
certificates and evidence that all other actions, recordings and filings that
the Administrative Agent may deem reasonably necessary or desirable in order to
create and perfect Liens on the Collateral has been taken.

(b) The Company shall have paid all reasonable accrued fees and expenses of the
Arrangers, the Administrative Agent and the Lenders which are due and payable on
the Closing Date to the extent invoiced (including fees set forth in the Fee
Letter and the reasonable and documented fees and disbursements of Cahill
Gordon & Reindel LLP, counsel for the Arrangers and the Administrative Agent);

(c) There shall have occurred no material adverse change in the business,
financial condition, results of operations or properties of the Company and its
Subsidiaries, taken as a whole, since December 31, 2016;

(d) There shall exist no action, suit or proceeding (investigative, judicial or
otherwise) against the Company or any of its Subsidiaries pending before any
court or arbitrator or any governmental body, agency or official, or to the
knowledge of the Company, threatened, that could reasonably be expected to have
a Material Adverse Effect;

(e) Receipt of such documentation as may be required by any Lender, any L/C
Issuer or the Administrative Agent in order to comply with Section 326 of the
USA PATRIOT Act or necessary for any Lender, any L/C Issuer or the
Administrative Agent to verify the identity of any Borrower as required by
Section 326 of the USA PATRIOT Act, as requested through the Administrative
Agent at least 5 days in advance of the Closing Date; and

(f) The Administrative Agent shall have received a Borrowing Base Report as of
August 31, 2017. Upon giving effect to the initial funding of Revolving Loans
and issuance of Letters of Credit, and the payment by the Borrower of all fees
and expenses incurred in connection herewith, Availability shall be at least
$250,000,000.

Without limiting the generality of the provisions of Section 10.04, for purposes
of determining compliance with the conditions specified above in this
Section 5.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved and accepted, and to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to the Lenders unless the Administrative Agent shall have
received notice from such Lender prior to the proposed Closing Date, as notified
by the Administrative Agent to the Lenders, specifying its objection thereto.
The Administrative Agent shall promptly notify the Lenders of the occurrence of
the Closing Date.

SECTION 5.02 Conditions Precedent to Each Credit Extension. The obligation of
each Lender to honor any request for Credit Extension and the obligation to
issue, amend, extend or renew a Letter of Credit shall be subject to the further
conditions precedent on the date of such request for Credit Extension or the
date of issuance, amendment, extension or renewal of a Letter of Credit, that
the following statements shall be true (and the giving of the applicable Loan
Notice or Swing Line Loan Notice and the acceptance by the applicable Borrower
of the proceeds

 

-72-



--------------------------------------------------------------------------------

of such Borrowing and/or the receipt of a Letter of Credit Application
requesting the issuance of such Letter of Credit as required by Section 2.03
shall constitute a representation and warranty by the applicable Borrower that
on the date of such request for Credit Extension such statements are true):

(a) The representations and warranties contained in Section 6.01 are correct in
all material respects on and as of the date of such Credit Extension (other than
those representations and warranties that expressly relate solely to a specific
earlier date, which shall remain correct in all material respects as of such
earlier date), before and after giving effect to such Credit Extension and to
the application of the proceeds therefrom, as though made on and as of such
date;

(b) No event has occurred and is continuing, or would result from such Credit
Extension or from the application of the proceeds therefrom or from such
amendment, extension or renewal of such Letter of Credit, which constitutes a
Default or an Event of Default;

(c) The Administrative Agent shall have received a Loan Notice or Letter of
Credit Application, as applicable;

(d) After giving effect to such Credit Extension, Availability shall be greater
than $0; and

(e) In the case of Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent or
the Required Lenders would make it impracticable for such Credit Extension to be
denominated in the relevant Alternative Currency.

SECTION 5.03 Conditions Precedent to Initial Advance to Each Designated
Borrower. The obligation of each Lender to make its initial advance hereunder to
any Applicant Borrower and the obligation to issue, amend, extend or renew a
Letter of Credit is subject to the conditions precedent that the Closing Date
shall have occurred and the Administrative Agent shall have received on or
before the day of the initial Borrowing by such Applicant Borrower or the date
of issuance, amendment, extension or renewal of a Letter of Credit the
following, each in form and substance reasonably satisfactory to the
Administrative Agent:

(a) The Designated Borrower Request and Assumption Agreement executed and
delivered by such Applicant Borrower (and containing the written consent of the
Company), in accordance with Section 2.14 hereof;

(b) To the extent requested pursuant to Section 2.11(a), a Note executed by such
Applicant Borrower, payable for the account of each requesting Lender;

(c) Copies of any and all governmental approvals, if any, required with respect
to the Designated Borrower Request and Assumption Agreement;

(d) A certificate of the Secretary of such Applicant Borrower certifying
(A) copies attached thereto of the resolutions of the Board of Directors or
similar body of such Applicant Borrower authorizing and empowering certain
officers of such Applicant Borrower to enter into and perform the Designated
Borrower Request and Assumption Agreement, (B) copies attached thereto of the
organizational documents of such Applicant Borrower, and (C) the names and true
signatures of the officers of such Applicant Borrower authorized to sign the
Designated Borrower Request and Assumption Agreement and, to the extent
requested pursuant to Section 2.11, any Notes;

(e) An opinion of counsel to such Applicant Borrower, in form and substance as
the Administrative Agent shall reasonably request;

 

-73-



--------------------------------------------------------------------------------

(f) A certificate from the jurisdiction of organization of such Applicant
Borrower dated a date reasonably close to the date hereof as to the good
standing of and organizational documents filed by such Applicant Borrower, in
each case to the extent available;

(g) Such documentation as may be required by any Lender, any L/C Issuer or the
Administrative Agent in order to comply with Section 326 of the USA PATRIOT Act
or necessary for any Lender, any L/C Issuer or the Administrative Agent to
verify the identity of such Applicant Borrower as required by Section 326 of the
USA PATRIOT Act, as requested through the Administrative Agent; and

(h) Such other approvals, opinions and documents relating to the Designated
Borrower Request and Assumption Agreement, this Agreement and the transactions
contemplated hereby as the Administrative Agent may reasonably request.

SECTION 5.04 Conditions Precedent to Real Property Activation Date. With respect
to any Real Property to be included in the Borrowing Base, the Real Property
Activation Date for such Real Property shall occur upon the satisfaction of the
following conditions precedent:

(a) The Administrative Agent shall have received the Mortgage and all of the
Related Real Property Documents for such Real Property; provided that all
certificates, acknowledgments, evidence and other materials required under
clause (c) of the definitions of “Related Real Property Documents” shall have
been delivered to the Lenders at least (i) 10 days if such Real Property is not
in a Flood Zone or (ii) 20 days prior to the Real Property Activation Date if
such Real Property is in a Flood Zone;

(b) Confirmation from the Administrative Agent that all flood insurance due
diligence and flood insurance compliance with respect to such Real Property has
been completed; and

(c) The Administrative Agent shall have received an updated Borrowing Base
Report including such Real Property.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

SECTION 6.01 Representations and Warranties of the Company. The Company hereby
represents and warrants to the Administrative Agent and each Lender and each L/C
Issuer that:

(a) Each Loan Party is a corporation or limited liability company duly formed,
validly existing and in good standing under the laws of its jurisdiction of
formation.

(b) (i) The execution, delivery and performance by each Loan Party of each of
the Loan Documents to which it is a party are within the Loan Party’s powers,
have been duly authorized by all necessary organizational action, require no
action by or in respect of, or filing with, any governmental body, agency or
official, and do not contravene or constitute a default under, (A) the Loan
Party’s certificate or articles of incorporation or organization or by-laws,
each as amended or (B) any provision of applicable law or regulation or any
contractual restriction, judgment, order, injunction, decree or other instrument
binding on or affecting the Loan Party.

(ii) The execution, delivery and performance by a Designated Borrower of a
Designated Borrower Request and Assumption Agreement and any Notes are within
such Designated Borrower’s powers, have been duly authorized by all necessary
corporate action, require no action by or in respect of, or filing with, any
governmental body, agency or official, and do not conflict with or contravene or
constitute a default under, (A) such Designated Borrower’s organizational
documents or (B) any provision of applicable law or regulation or any
contractual restriction, judgment, order, injunction, decree or other instrument
binding on or affecting such Designated Borrower.

 

-74-



--------------------------------------------------------------------------------

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by any Loan Party of any Loan Document or a
Designated Borrower of any Designated Borrower Request and Assumption Agreement.

(d) Each Loan Document has been, and each of the Notes when delivered hereunder
will have been, duly executed and delivered by each Loan Party party thereto.
Each Loan Document is, and each of the Notes when delivered hereunder will be, a
legal, valid and binding obligation of each Loan Party enforceable against such
Loan Party in accordance with their respective terms, subject to any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and to general principles of equity.

(e) (i) The consolidated balance sheets of the Company and its Consolidated
Subsidiaries as of December 31, 2016, and the related consolidated statements of
income, cash flow and shareholders’ equity of the Company and its Consolidated
Subsidiaries for the fiscal year then ended, copies of which have been furnished
to each Lender, fairly present the financial condition of the Company and its
Consolidated Subsidiaries as at such date and the consolidated results of the
operations of the Company and its Consolidated Subsidiaries for the period ended
on such date, all in accordance with in accordance with GAAP consistently
applied throughout the period covered thereby.

(ii) The consolidated balance sheets of the Company and its Consolidated
Subsidiaries as of March 31, 2017 and June 30, 2017, and the related
consolidated statements of income, cash flow and shareholders’ equity of the
Company and its Consolidated Subsidiaries for the fiscal quarter then ended,
copies of which have been furnished to each Lender, fairly present the financial
condition of the Company and its Consolidated Subsidiaries as at such date and
the consolidated results of the operations of the Company and its Consolidated
Subsidiaries for the period ended on such date, all in accordance with in
accordance with GAAP consistently applied throughout the period covered thereby.

(iii) The consolidated balance sheets of the Company and its Consolidated
Subsidiaries most recently delivered pursuant to Sections 7.02 (a) and (b), and
the related consolidated statements of income, cash flow and shareholders’
equity of the Company and its Consolidated Subsidiaries for the applicable
fiscal period then ended fairly present the financial condition of the Company
and its Consolidated Subsidiaries as at each such date and the consolidated
results of the operations of the Company and its Consolidated Subsidiaries for
the period ended on such date, all in accordance with in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein (subject, in the case of unaudited financial statements,
to the absence of footnotes and to normal year-end audit adjustments).

(iv) Since December 31, 2016, there has been no material adverse change in the
business, financial condition, results of operations or properties of the
Company and its Subsidiaries, taken as a whole.

(f) There are no actions, suits or proceedings (investigative, judicial or
otherwise) against the Company or any of its Subsidiaries pending before any
court or arbitrator or any governmental body, agency or official, or, to the
knowledge of any Responsible Officer of the Company, threatened, that could
reasonably be expected (i) to have a Material Adverse Effect or (ii) to
materially and adversely affect the legality, validity or enforceability of this
Agreement or any Note.

(g) Each Loan Party and each of its Subsidiaries has title in fee simple to each
Mortgaged Property, and good title to, or a valid leasehold interest in, all its
other material U.S. domestic real property, and no Mortgaged Property is subject
to any Lien except as permitted by Section 8.06.

(h) Following application of the proceeds of each Loan to the Company, less than
25% of the value of the assets of the Company and its Consolidated Subsidiaries
will consist of Margin Stock.

 

-75-



--------------------------------------------------------------------------------

(i) The Company is not principally engaged in the business of extending credit
for the purpose of purchasing or carrying Margin Stock.

(j) The Loans to each Borrower, and all related obligations of such Borrower
under this Agreement, rank pari passu with all other indebtedness for money
borrowed or raised by such Borrower that is not, by its terms, expressly
subordinated to other such indebtedness of such Borrower.

(k) Neither the Company nor any Loan Party is required to register as an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

(l) (i) All necessary Environmental Permits have been obtained and are in effect
for the operations and properties of the Company and its Subsidiaries, and the
Company and its Subsidiaries are in compliance with all such Environmental
Permits, except to the extent that the failure to so obtain or comply could not
reasonably be expected to have a Material Adverse Effect; and (ii) no
circumstances exist that could reasonably be expected to (A) form the basis of
an Environmental Action against the Company or any of its Subsidiaries or any of
their properties that could reasonably be expected to have a Material Adverse
Effect or (B) cause any such property to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law that
could reasonably be expected to have a Material Adverse Effect.

(m) None of the properties owned or leased by the Company or any of its
Subsidiaries is the subject of any investigation or cleanup, whether voluntary
or required pursuant to any Environmental Law or ordered by any governmental
authority, that could reasonably be expected to have a Material Adverse Effect.

(n) Except to the extent that it could not reasonably be expected to have a
Material Adverse Effect, each Plan is in compliance with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state laws
and each Plan that is intended to be a qualified plan under Section 401(a) of
the Internal Revenue Code has received a favorable determination letter from the
Internal Revenue Service to the effect that the form of such Plan is qualified
under Section 401(a) of the Internal Revenue Code and the trust related thereto
has been determined by the Internal Revenue Service to be exempt from federal
income tax under Section 501(a) of the Internal Revenue Code, or an application
for such a letter is currently being processed by the Internal Revenue Service.
To the best knowledge of the Company, nothing has occurred that would prevent or
cause the loss of such tax-qualified status, except to the extent that it could
not reasonably be expected to have a Material Adverse Effect.

(o) There are no pending or, to the best knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(p) Except to the extent that it could not reasonably be expected to have a
Material Adverse Effect (i) no ERISA Event has occurred, and neither the Company
nor any ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) the Company and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Internal Revenue Code) is 60% or higher
and neither the Company nor any ERISA Affiliate knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of the most recent
valuation date; (iv) neither the Company nor any ERISA Affiliate has incurred
any liability to the PBGC other than for the payment of premiums, and there are
no premium payments which have become due that are unpaid; (v) neither the
Company nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or

 

-76-



--------------------------------------------------------------------------------

Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.

(q) None of the Borrowers are or will be using “plan assets” (within the meaning
of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more
Benefit Plans in connection with the Loans, the Letters of Credit or the
Revolving Commitments.

(r) All of the Company’s Subsidiaries that are corporations are duly
incorporated, validly existing and in good standing under the laws of their
respective jurisdictions of incorporation, and have all corporate powers and all
material governmental licenses, authorizations, consents and approvals required
to carry on their respective businesses as now conducted. All of the Company’s
Subsidiaries that are a limited partnership or limited liability company are
duly organized, validly existing and in good standing under the laws of their
respective jurisdictions of organization, and have all powers and all material
governmental licenses, authorizations, consents and approvals required to carry
on their respective businesses as now conducted.

(s) The information set forth in the Information Documents was true and accurate
in all material respects on the date thereof and on the Closing Date, except
that the Company makes no representation whatsoever (express or implied) with
respect to any statements, information, estimates or projections with respect to
the future trends or performance of the Company and its Subsidiaries. All
written information regarding the Company and its Subsidiaries furnished by, or
on behalf of, the Company at any meeting to which all the Lenders were invited
and any written information regarding the Company and its Subsidiaries furnished
by, or on behalf of, the Company to the Administrative Agent or any Lender
pursuant to or in connection with this Agreement was true and accurate in all
material respects on the date as of which such information was furnished,
subject to the exception set forth in the preceding sentence for statements,
information, estimates or projections with respect to the future trends or
performance of the Company and its Subsidiaries.

(t) The Company and its Material Subsidiaries maintain, with financially sound
and responsible insurance companies (which may include so-called captive
insurance companies), such insurance against such risks as are customarily
insured against by Persons engaged in similar businesses; provided, the Company
and its Material Subsidiaries may self-insure to the same extent as such other
Persons.

(u) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) the Company and each of its
Material Subsidiaries have filed all Tax returns and reports required to be
filed, and have paid all Taxes levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been provided in accordance with GAAP and (ii) there is no
proposed Tax assessment, deficiency or other claim against any the Company or
any Subsidiary.

(v) The Company and each of its Subsidiaries is in compliance with the
requirements of all laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.

(w) (a) Schedule 6.01(v) sets forth (i) the name and jurisdiction of
organization of each Subsidiary that is a Loan Party and each of its direct
Domestic Subsidiaries, (ii) the name and jurisdiction of organization of each
Subsidiary that is a Specified Pledgor and each of its direct Foreign
Subsidiaries and (iii) as to each such Domestic Subsidiary and first tier
Foreign Subsidiary, the number of each class of its Equity Interests authorized,
and the number outstanding, in each case, on the Closing Date, the number of
shares covered by all outstanding options, warrants, rights of conversion or
purchase and similar rights at the Closing Date and the percentage of each class
of Equity Interests owned by any Loan Party or Specified Pledgor on the Closing
Date, (b) all Equity Interests of the Company and its Subsidiaries are duly and
validly

 

-77-



--------------------------------------------------------------------------------

issued and are fully paid and, in the case of common stock of a corporation that
is a Domestic Subsidiary or a first tier Foreign Subsidiary, non-assessable,
and, except as set forth in Schedule 6.01(v) on the Closing Date, other than the
Equity Interests of the Company, are owned by the Company, directly or
indirectly through Wholly Owned Subsidiaries, (c) each Loan Party is the record
and beneficial owner of, and has good and marketable title to, the Equity
Interests pledged by it under the Security Agreement, free of any and all Liens,
except the security interest created by the Security Agreement and Permitted
Liens, (d) each Specified Pledgor is the record and beneficial owner of, and has
good and marketable title to, the Equity Interests pledged by it under the
Pledge Agreement, free of any and all Liens, except the security interest
created by the Pledge Agreement and Permitted Liens and (e) no party other than
the Company or its Subsidiaries owns any outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than directors
and directors’ qualifying shares or similar nominal shares to the extent
required under applicable legal requirements) of any nature relating to any
Equity Interest of any of the Domestic Subsidiaries and the first tier Foreign
Subsidiaries, except as created by the Loan Documents. No consent of any Person,
including any other general or limited partner any other member of a limited
liability company, any shareholder or any trust beneficiary, that has not been
received is necessary in connection with the creation, perfection or first
priority status of the security interest of the Administrative Agent in any
Equity Interests pledged to the Administrative Agent for the benefit of the
Secured Parties under the Security Agreement or the Pledge Agreement or the
exercise by the Administrative Agent of the voting or other rights provided for
in the Security Agreement or the Pledge Agreement or the exercise of remedies in
respect thereof.

(x) The provisions of the Collateral Documents are effective to create in favor
of the Administrative Agent for the benefit of the Secured Parties a legal,
valid and enforceable first priority Lien (subject to Permitted Liens) on all
right, title and interest of the respective Loan Parties and the Specified
Pledgors in the Collateral described therein (limited with respect to the Equity
Interests of first tier Foreign Subsidiaries solely to the extent set forth in
the Collateral Documents and governed by the UCC). Except for filings completed
prior to or on the Closing Date and as contemplated hereby and by the Collateral
Documents, no filing or other action will be necessary to perfect or protect
such Liens to the extent perfection can be effected via filing (limited with
respect to the Equity Interests of first tier Foreign Subsidiaries solely to the
extent set forth in the Collateral Documents and governed by the UCC). Upon the
taking of possession or control by the Administrative Agent of Collateral with
respect to which a security interest may be perfected by possession or control,
the Liens created by the Collateral Documents shall constitute first priority
perfected Liens on, and security interests in, such Collateral (other than
Equity Interests in first tier Foreign Subsidiaries) (subject to Permitted
Liens).

(y) As of the Closing Date, both before and after giving effect to the Loans on
the Closing Date, the Company and its Subsidiaries on a consolidated basis are
Solvent.

(z) Neither the Company, nor any of its Subsidiaries, nor, to the knowledge of
the Company and its Subsidiaries, any director, officer, employee, agent,
affiliate or representative thereof, is an individual or entity that is, or is
owned or controlled by any Persons that are (i) the target of any Sanctions,
(ii) included on OFAC’s List of Specially Designated nationals, HMT’s
Consolidated List of Financial Sanctions Targets and the Investment Ban List, or
any similar list enforced by any other relevant sanctions authority or
(iii) located, organized or resident in a Designated Jurisdiction.

(aa) The Company and its Subsidiaries have conducted their businesses in
compliance in all material respects with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.

(bb) Borrower and each of its subsidiaries are in compliance with the applicable
provisions of the USA PATRIOT Act in all material respects.

(cc) No Loan Party is an EEA Financial Institution.

(dd) No Released Guarantor is a Material Subsidiary.

 

-78-



--------------------------------------------------------------------------------

(ee) The Administrative Agent may rely, in determining which Accounts are
Eligible Accounts or Eligible Unbilled Accounts, on all statements and
representations made by the Borrower with respect thereto. At the time of
delivery of each Borrowing Base Report, assuming that any eligibility criterion
that requires the approval or satisfaction of the Administrative Agent has been
approved by or is satisfactory to the Administrative Agent, each Account
reflected therein as eligible for inclusion in the Borrowing Base is an Eligible
Account or Eligible Unbilled Account, the Inventory reflected therein as
eligible for inclusion in the Borrowing Base constitutes Eligible Inventory or
Eligible In-Transit Inventory, the Real Property reflected therein as eligible
for inclusion in the Borrowing Base constitutes Eligible Real Property and the
Equipment reflected therein as eligible for inclusion in the Borrowing Base
constitutes Eligible M&E.

(ff) All Equipment is in good operating condition and repair, and all necessary
replacements and repairs have been made so that the value and operating
efficiency of the Equipment is preserved at all times, reasonable wear and tear
excepted.

ARTICLE VII

AFFIRMATIVE COVENANTS

So long as any Loan or Obligation (other than contingent indemnification
obligations for which no claim has been made) shall remain unpaid, or any Lender
shall have any Commitment hereunder or any Letter of Credit is outstanding
(other than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the applicable L/C Issuer shall have been made), unless
the Required Lenders shall otherwise consent in writing:

SECTION 7.01 Compliance with Laws, Etc. The Company shall comply, and cause each
of its Subsidiaries to comply, in all material respects with all applicable
laws, rules, regulations and orders, except for laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property except
where the failure to do so, in the aggregate, could not reasonably be expected
to have a Material Adverse Effect.

SECTION 7.02 Reporting Requirements. The Company shall furnish to the
Administrative Agent (for delivery to the Lenders):

(a) within 60 days after the end of each of the first three quarters of each
fiscal year of the Company, but in no case earlier than when such report shall
be required to be filed with the Commission, a copy of the Company’s Quarterly
Report on Form 10-Q filed with the Commission for such quarter, or any similar
quarterly report required to be filed by the Company with the Commission;
provided that if the Company shall no longer be required to so file with the
Commission, the Company shall nonetheless thereafter continue to furnish to the
Lenders such financial statements and related materials as would have comprised
such filings, at such times as the Company would have otherwise delivered the
same to the Commission;

(b) within 120 days after the end of each fiscal year of the Company, but in no
case earlier than when such report shall be required to be filed with the
Commission, a copy of the Company’s Annual Report on Form 10-K filed with the
Commission for such year, or any similar annual report required to be filed by
the Company with the Commission; provided that if the Company shall no longer be
required to so file with the Commission, the Company will nonetheless thereafter
continue to furnish to the Lenders such financial statements and related
materials as would have comprised such filings, at such times as the Company
would have otherwise delivered the same to the Commission;

(c) simultaneously with the delivery of the reports referred to in clauses
(a) and (b) above, a certificate of a Responsible Officer of the Company
substantially in the form of Exhibit 7.02(c) (i) setting forth in reasonable
detail the calculations required to establish whether the Company was in
compliance with the Springing Fixed Charge Covenant on the date of such
financial statements and (ii) stating whether there exists on the date of such
certificate any Default or Event of Default and setting forth the details
thereof and the action which the Company is taking with respect thereto;

 

-79-



--------------------------------------------------------------------------------

(d) promptly after the sending or filing thereof, copies of all reports which
the Company sends to any of its security holders, and copies of all reports and
registration statements (other than Form S-8 or any similar form) which any
Borrower files with the Commission or any national securities exchange;

(e) promptly following any Responsible Officer’s knowledge thereof, notice in
writing of (i) the occurrence of any Default or Event of Default and setting
forth the details thereof and the action which the Company is taking with
respect thereto, (ii) the institution of, or any adverse final judgment in, any
litigation, arbitration proceeding or governmental proceeding which, in the
Company’s judgment, would reasonably be expected to have a Material Adverse
Effect or (iii) the occurrence of any ERISA Event that would reasonably be
expected to have a Material Adverse Effect;

(f) within 60 days after the Company completes its annual renewal of its
insurance, a certificate of insurance of the Company’s primary insurance company
or insurance broker(s) summarizing the general liability and property insurance
coverage (specifying type, amount and carrier) in effect for the Borrower and
the Loan Parties, in form and detail reasonably satisfactory to the
Administrative Agent;

(g) concurrently with the delivery of financial statements pursuant to
Section 7.02(a), a Perfection Certificate Supplement (or a certificate
confirming that there has been no change in information since the date of the
Perfection Certificate or latest Perfection Certificate Supplement), signed by a
Responsible Officer of the Company;

(h) not later than 30 days after such amendment, copies of each amendment to any
organization document (i.e., charter, bylaw or the equivalent of either)of any
Loan Party;

(i) at the request of the Administrative Agent, not later than 120 days
following the first day of each fiscal year of the Company, a forecast in form
reasonably satisfactory to the Administrative Agent (including projected monthly
estimates of sales and EBITDA by business unit, quarterly income and cash flow
statements and annual balance sheets for the Company and its Subsidiaries on a
consolidated basis) with appropriate principal assumptions upon which such
forecast is based;

(j) such other information as any Lender through the Administrative Agent may
reasonably request; and

(k) within three (3) Business Days of such a Disposition, an updated Borrowing
Base Report upon the Disposition of Collateral in excess of $20,000,000 included
in the Borrowing Base.

Documents required to be delivered pursuant to Section 7.02(a), (b) or (d) (to
the extent any such documents are included in materials otherwise filed with the
Commission) may be delivered electronically and if so delivered, shall be deemed
to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet
at the website address listed on Schedule 11.02; or (ii) on which such documents
are posted on the Company’s behalf on Venue (or such other Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Company shall deliver (including
by electronic mail) paper copies of such documents to the Administrative Agent
or any Lender upon its request to the Company to deliver such paper copies until
a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (ii) the Company shall notify the
Administrative Agent and each Lender (by facsimile or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Company with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

The Company hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Company

 

-80-



--------------------------------------------------------------------------------

hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on Venue (the “Platform”) and (b) certain of the Lenders (each a “Public
Lender”) may have personnel who do not wish to receive material non-public
information with respect to the Company or its Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities. The
Company hereby agrees that (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Company shall be deemed to have authorized the Administrative Agent, the
Arrangers, the L/C Issuers and the Lenders to treat such Borrower Materials as
not containing any material non-public information with respect to the Company
or its securities for purposes of United States federal securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.09); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Side Information”; and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform that is not marked as “Public Side Information.”
Notwithstanding the foregoing, the Company shall be under no obligation to mark
any Borrower Materials “PUBLIC.”

SECTION 7.03 Use of Proceeds. A Borrower shall use the proceeds of the Credit
Extensions made under this Agreement for general corporate purposes of the
Borrower and its Subsidiaries, including acquisitions; provided, that none of
such proceeds will be used in violation of any applicable law or regulation. No
proceeds of any Loan or any Letter of Credit will be used, directly or
indirectly, or contributed or otherwise made available to any Subsidiary or
other Person, to fund any activities of or business with any individual or
entity, or in any Designated Jurisdiction, that, at the time of such funding, is
the target of Sanctions, or in any other manner that will result in a violation
by a party to this Agreement or any of its Related Parties (including any
individual or entity participating in the transaction, whether as Lender,
Arranger, Administrative Agent, L/C Issuer, Swing Line Lender, or otherwise) of
Sanctions.

SECTION 7.04 Books and Records; Inspection. The Company shall, and shall cause
each of its Subsidiaries to:

(a) Maintain complete and accurate books and records, in which full and correct
entries shall be made of all financial transactions of the Company and each such
Subsidiary in accordance with generally accepted accounting principles.

(b) Permit the Administrative Agent up to one time per 12-month period, subject
to reasonable notice and normal business hours, to visit and inspect the
properties of the Borrower or any of its Subsidiaries, conduct field
examinations and Inventory and Equipment appraisals, inspect, audit and make
extracts from the Company’s or any of its Subsidiaries’ books and records, and
discuss with its officers, employees, agents, advisors and independent
accountants the Company’s or any of its Subsidiaries’ business, financial
condition, assets, prospects and results of operations; provided that (x) there
shall be no restriction on the number of inspections, appraisals or audits if an
Event of Default has occurred and is continuing, (y) the Administrative Agent
shall be entitled to conduct one additional field examination and one additional
Inventory appraisal (but no additional appraisals of Equipment or Real Property)
during any 12-month period in which an Audit Trigger Event occurs and (z) the
Administrative Agent shall not discuss the affairs of the Company with the
Company’s independent public accountants except in the presence of a Responsible
Officer of the Company. Neither the Administrative Agent nor any Lender shall
have any duty to any Loan Party to make any inspection, nor to share any results
of any inspection, appraisal or report with any Loan Party. Notwithstanding
anything to the contrary in this Section 7.04(b), none of the Company nor any of
its Subsidiaries will be required to disclose, permit the inspection,
examination or making of extracts, or discussion of, any documents, information
or other matter that (i) in respect of which disclosure to the Administrative
Agent is then prohibited by law, rule or regulation or any agreement binding on
the Company any of its Subsidiaries, as long as such agreement was not entered
into in contemplation of or in connection with such inspection or (ii) in any of
the Company or any of its Subsidiaries’ reasonable judgment, would compromise,
or likely cause the Company or any Subsidiary of the Company to lose the benefit
of protection in respect of, any attorney-client privilege, privilege afforded
to attorney work product or similar privilege.

 

-81-



--------------------------------------------------------------------------------

(c) Reimburse the Administrative Agent for all charges, costs and expenses of
the Administrative Agent in connection with (i) examinations of any Loan Party’s
books and records or any other financial or Collateral matters as the
Administrative Agent deems appropriate, up to one time per 12-month period; and
(ii) appraisals of Inventory and Equipment (but not appraisals of Real Property)
up to one time each per 12-month period; provided, however, that (x) if an
examination or appraisal is initiated during an Event of Default, all charges,
costs and expenses relating thereto shall be reimbursed by the Borrower without
regard to such limits, (y) the Administrative Agent shall be entitled to
reimbursement of all charges, costs and expenses in connection with one
additional field examination, one additional Inventory appraisal (but no
additional appraisals of Equipment or Real Property) during any 12-month period
in which an Audit Trigger Event occurs and (z) if an examination or appraisal is
initiated after an Audit Trigger Event occurs, the Administrative Agent shall be
permitted to complete such examination or appraisal regardless of whether such
Audit Trigger Event has ended. The Company agrees to pay the Administrative
Agent’s reasonable and documented charges, costs and expenses for examination
activities, including charges for the Administrative Agent’s internal
examination and appraisal groups, as well as the charges of any third party used
for such purposes.

SECTION 7.05 Corporate Existence. Subject to the Company’s rights under Sections
8.07 and 8.10, the Company shall, and shall cause each of its Material
Subsidiaries to, at all times maintain its corporate existence and preserve and
keep, or cause to be preserved and kept, in full force and effect its rights and
franchises material to its businesses.

SECTION 7.06 Payment of Taxes. Except as would not, individually or in the
aggregate, have a Material Adverse Effect, the Company shall pay and discharge,
and cause each of its Material Subsidiaries to pay and discharge, before the
same shall become delinquent, all Taxes (whether or not shown on a Tax return)
imposed upon it or its property; provided, however, that neither the Company nor
any of its Material Subsidiaries shall be required to pay or discharge any such
Tax that is being contested in good faith and by proper proceedings and as to
which appropriate reserves are being maintained in accordance with GAAP, as long
as no action has been commenced to enforce any Lien securing any such Tax.

SECTION 7.07 Maintenance of Property; Insurance.

(a) The Company shall, and shall cause its Subsidiaries to, keep all property
useful and necessary in their respective businesses in good working order and
condition, ordinary wear and tear excepted, except where the failure to do so
would not have a Material Adverse Effect.

(b) The Company and its Material Subsidiaries shall maintain, with financially
sound and responsible insurance companies (which may include so-called captive
insurance companies), such insurance against such risks as are customarily
insured against by companies engaged in similar businesses; provided, the
Company and its Material Subsidiaries may self-insure to the same extent as such
other Persons. The general and umbrella liability and property insurance
(including business interruption) of the Company and the Loan Parties shall name
the Administrative Agent as additional insured or loss payee, as applicable.

(c) The Company shall provide the Administrative Agent with written notice of
its desire to have any Real Property become Mortgaged Property pursuant to
Section 7.08 and to have such Mortgaged Property included in the Borrowing Base
in accordance with the terms of Section 5.04. Prior to such date on which such
Real Property becomes Mortgaged Property (or such other date as may be
reasonably agreed in writing between the Company and the Administrative Agent),
the Company shall, and shall cause each other Loan Party to deliver to the
Administrative Agent all applicable certificates, acknowledgments, evidence and
other materials required under clause (c) of the definition of “Related Real
Property Documents.”

SECTION 7.08 Additional Collateral; Additional Guarantors.

(a) With respect to any property acquired after the Closing Date by any Loan
Party that is intended to be subject to the Lien created by any of the
Collateral Documents but is not so subject, promptly (and in any event within 90
days after the acquisition thereof, or such longer period as may be agreed to
the Administrative Agent in its sole discretion) (i) execute and deliver to the
Administrative Agent such amendments or supplements to the relevant

 

-82-



--------------------------------------------------------------------------------

Collateral Documents or such other documents as the Administrative Agent shall
deem necessary or advisable to grant to the Administrative Agent, for its
benefit and for the benefit of the other Secured Parties, a Lien on such
property subject to no Liens other than Permitted Liens and (ii) take all
actions necessary to cause such Lien to be duly perfected to the extent required
by such Collateral Document in accordance with all applicable requirements of
law, including the filing of financing statements in such jurisdictions as may
be reasonably requested by the Administrative Agent. The Company shall otherwise
take such actions and execute and/or deliver to the Administrative Agent such
documents as the Administrative Agent shall require to confirm the validity,
perfection and priority of the Lien of the Collateral Documents on such
after-acquired properties.

(b) With respect to any Person that is or becomes a Domestic Subsidiary (other
than (1) a Domestic Subsidiary of a Foreign Subsidiary that is a CFC or (2) a
Domestic Subsidiary that owns (directly or through one or more entities that are
disregarded for U.S. federal income tax purposes) no material assets other than
Equity Interests in one or more Foreign Subsidiaries that are CFCs) that is a
Material Subsidiary after the Closing Date (i) cause such new Domestic
Subsidiary, promptly (and in any event within 90 days after such Person becomes
a Material Subsidiary, or such longer period as may be agreed to by the
Administrative Agent in its sole discretion) (A) to execute a Guaranty and
Security Agreement Joinder and (B) to take all actions necessary or advisable in
the opinion of the Administrative Agent to cause the Lien created by the
Security Agreement to be duly perfected to the extent required by such agreement
in accordance with all applicable requirements of law, including the filing of
financing statements in such jurisdictions as may be reasonably requested by the
Administrative Agent.

(c) With respect to any Person that becomes a Specified Pledgor or any Specified
Pledgor that acquires Equity Interest of a first tier Foreign Subsidiary, within
90 days (x) if such Specified Pledgor is not party to the Pledge Agreement,
cause such Specified Pledgor to execute a joinder agreement to the Pledge
Agreement in substantially the form annexed thereto and (y) cause such Specified
Pledgor to take all actions necessary or advisable to cause the Liens created by
the Pledge Agreement to be duly perfected to the extent required by the Pledge
Agreement.

(d) For the avoidance of doubt and notwithstanding anything to the contrary in
any of the Loan Documents, in no event shall any (i)(x) non-Wholly Owned
Subsidiary or (y) newly-formed Subsidiary that is intended to be and becomes a
non-Wholly Owned Subsidiary within 90 days of its formation, be required to
become a Guarantor or party to the Security Agreement; and (ii) action in any
non-U.S. jurisdiction or required by the laws of any non-U.S. jurisdiction be
required in order to create any security interests in assets located or titled
outside of the U.S. or to perfect such security interests (it being understood
that there shall be no security agreements or pledge agreements governed under
the laws of any non-U.S. jurisdiction).

(e) No Real Property shall be included in the Borrowing Base as of the Closing
Date. Following the Closing Date, the Company will grant and cause each of the
other Borrowers and the Guarantors to grant to the Administrative Agent security
interests in, and Mortgages on, any Real Property of such Loan Parties that the
Company designates to be included in the Borrowing Base pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Company, which security interest and Mortgage shall
constitute valid and enforceable Liens subject to no other Liens except
Permitted Liens and record, register or file, and cause each such Subsidiary to
record, register or file, the Mortgage or instruments related thereto in such
manner and in such places as is required by law to establish, perfect, preserve
and protect the Liens in favor of the Administrative Agent (for the benefit of
the Secured Parties) required to be granted pursuant to the Mortgages and pay,
and cause each such Subsidiary to pay, in full, all Taxes, fees and other
charges required to be paid in connection with such recording, registration or
filing provided, however, that in no event shall a Mortgage be deemed executed
and delivered to Administrative Agent until the Administrative Agent has
received all applicable certificates, acknowledgments, evidence and other
materials required under clause (c) of the definition of “Related Real Property
Documents.” Unless otherwise waived by the Administrative Agent or the
applicable Lender (solely with respect to clause (i)(B) below), with respect to
each such Mortgage, the Borrowers shall cause the following requirements to be
satisfied with respect to such Real Property:

(i) the Administrative Agent shall have received:

(A) (i) counterparts of each Mortgage to be entered into with respect to each
such Real Property duly executed and delivered by the record owner of such Real
Property and suitable

 

-83-



--------------------------------------------------------------------------------

for recording, registering or filing (together with any other forms or
undertakings that are required or customary to effect such recording,
registration or filing) in all filing, registration or recording offices that
the Administrative Agent may reasonably deem necessary or desirable in order to
create a valid and enforceable Lien subject to no other Liens except Permitted
Liens, at the time of filing, registration or recordation thereof and (ii) such
counterparts of each Mortgage shall have been deemed released and delivered to
the Administrative Agent pursuant to the terms of this Agreement; and

(B) all of the Related Real Property Documents for such Real Property; and

(ii) confirmation from the Administrative Agent that all flood insurance due
diligence and flood insurance compliance with respect to such Real Property has
been completed.

SECTION 7.09 Information Regarding Collateral and Loan Documents. The Company
shall not and shall not permit any other Loan Party or Specified Pledgor to
effect any change in (i) such Loan Party’s or Specified Pledgor’s legal name,
(ii) in the location of such Loan Party’s or Specified Pledgor’s chief executive
office, (iii) in such Loan Party’s or Specified Pledgor’s identity or
organizational structure, (iv) in such Loan Party’s or Specified Pledgor’s
Federal Taxpayer Identification Number or organizational identification number,
if any, or (v) in such Loan Party’s or Specified Pledgor’s jurisdiction of
organization (in each case, including by merging with or into any other entity,
reorganizing, dissolving, liquidating, reorganizing or organizing in any other
jurisdiction), until (A) it shall have given the Administrative Agent not less
than 10 days’ prior written notice (in a form bearing the signature of a
Responsible Officer), or such lesser notice period agreed to by the
Administrative Agent, of its intention so to do, clearly describing such change
and providing such other information in connection therewith as the
Administrative Agent may reasonably request and (B) it shall have taken all
action reasonably satisfactory to the Administrative Agent to maintain the
perfection and priority of the security interest of the Administrative Agent for
the benefit of the Secured Parties in the Collateral, if applicable. Each Loan
Party agrees to promptly provide the Administrative Agent with certified
organization documents reflecting any of the changes described in the preceding
sentence.

SECTION 7.10 Further Assurances. Promptly, upon the reasonable request of the
Administrative Agent, at the Borrowers’ expense, execute, acknowledge and
deliver, or cause the execution, acknowledgment and delivery of, and thereafter
register, file or record, or cause to be registered, filed or recorded, in an
appropriate governmental office, any document or instrument supplemental to or
confirmatory of the Collateral Documents or otherwise deemed by the
Administrative Agent reasonably necessary or desirable for the continued
validity, perfection and priority of the Liens on the Collateral covered thereby
subject to no other Liens except Permitted Liens, or obtain any consents or
waivers as may be necessary or appropriate in connection therewith. Upon the
exercise by the Administrative Agent of any power, right, privilege or remedy
pursuant to any Loan Document which requires any consent, approval,
registration, qualification or authorization of any Governmental Authority,
execute and deliver all applications, certifications, instruments and other
documents and papers that the Administrative Agent may reasonably require. The
Administrative Agent shall, at the Borrowers’ expense and upon receipt of any
certifications reasonably requested by the Administrative Agent in connection
therewith, execute and deliver to the applicable Loan Party such documents as
such Loan Party may reasonably request to evidence the release of Collateral
from the assignment and security interest granted under the Collateral Documents
or to subordinate its interest in such item, or to release a Guarantor from its
obligations under the Guaranty, in each case in accordance with the terms of the
Loan Documents. If requested by the Administrative Agent or any Lender, the
Company will, and will cause each of its Subsidiaries to cooperate with and
provide any information necessary for the Administrative Agent or such Lender,
as the case may be, to conduct its flood due diligence and flood insurance
compliance.

SECTION 7.11 Post-Closing Requirements.

(a) Within 90 days following the Closing Date (or such longer period as the
Administrative Agent may reasonably agree), the Company shall, or shall cause
the applicable Loan Party, comply with the requirements of Section 7.15.

(b) Within 30 days following the Closing Date, the Company shall use
commercially reasonable efforts, or shall use commercially reasonable efforts to
cause Banta Global Turnkey LLC, to (i) amend the agreement constituting Section
III of that certain Credit Application dated June 26, 2017, by Banta Global
Turnkey LLC with

 

-84-



--------------------------------------------------------------------------------

Cardinal Health, Inc., an Ohio corporation (collectively with its subsidiaries
and Affiliates) (the “Cardinal Health Agreement”), in a manner reasonably
acceptable to the Administrative Agent and (ii) (x) file an amendment to the
UCC-1 financing statements filed with the Texas Secretary of State with filing
number 17-0026814655 to amend the collateral description in a manner reasonably
acceptable to the Administrative Agent or (y) terminate such financing
statement; provided that if the actions set forth in clauses (i) and (ii) have
not been completed within 30 days of the Closing Date, the Administrative Agent
may establish reserves in its Permitted Discretion in an amount equal to at any
time the outstanding amount of the obligations of the Company and its
Subsidiaries under the Cardinal Health Agreement.

SECTION 7.12 Borrowing Base Reports.

(a) By the 20th day of each calendar month, the Company shall deliver to the
Administrative Agent (and the Administrative Agent shall promptly deliver same
to Lenders) a Borrowing Base Report as of the close of business on the last day
of the previous calendar month; provided that, notwithstanding the foregoing,
during any Liquidity Period, the Company shall deliver such Borrowing Base
Reports prepared as of the close of business each previous Friday, not later
than the third Business Day of the following week; provided, further, that such
more frequent Borrowing Base Reports provided for in the previous proviso shall
be limited to the amount of the gross Accounts, less the amount of ineligible
Accounts reported for the most recently ended calendar month.

(b) The Company may elect, in its sole discretion, to deliver to the
Administrative Agent a Borrowing Base Report more frequently than required in
Section 7.12(a), provided that, upon such an election, the Company shall
continue to deliver Borrowing Base Reports to the Administrative Agent at such a
frequency for at least two (2) calendar months.

SECTION 7.13 Accounts.

(a) Records and Schedules of Accounts. Each Loan Party shall keep accurate and
complete records of its Accounts in all material respects, including all
payments and collections thereon, and shall submit to the Administrative Agent
reports reflecting such, in a form reasonably satisfactory to the Administrative
Agent on a periodic basis (but not more frequently than at the time of delivery
of each of the financial statements required pursuant to Sections 7.02(a) and
(b)), including upon the Administrative Agent’s reasonable request, sales,
collection and reconciliation reports. Each Loan Party shall also provide to the
Administrative Agent, on or before the 20th day of each calendar month, a
detailed aged trial balance of all Accounts as of the end of the preceding
fiscal month, as the Administrative Agent may reasonably request. If Accounts of
Loan Parties owing from any single Account Debtor in an aggregate face amount of
$10,000,000 or more cease to be Eligible Accounts (other than through ordinary
course collections), the Borrower shall notify the Administrative Agent of such
occurrence promptly (and in any event within five Business Days) after any
Responsible Officer of the Borrower has actual knowledge thereof.

(b) Account Verification. To the extent that a Specified Default has occurred
and is continuing, the Administrative Agent shall have the right at any time, in
accordance with the Administrative Agent’s customary practice in administering
asset-based financing similar to the financing hereunder, in the name of the
Administrative Agent, any designee of the Administrative Agent or any Loan
Party, to verify the validity, amount or any other matter relating to any
Accounts of the Loan Parties by mail, telephone or otherwise. The Loan Parties
shall cooperate fully with the Administrative Agent in an effort to facilitate
and promptly conclude any such verification process.

(c) Proceeds of Collateral. The Loan Parties shall request in writing and
otherwise take all commercially reasonable steps to instruct Account Debtors to
make all payments on Accounts or Receivables (as defined in the Security
Agreement), direct proceeds of Inventory, Equipment or Mortgaged Property are
made directly to a Deposit Account that is subject to a Deposit Account Control
Agreement. If the Company or any Loan Party receives cash with respect to any
Collateral included in the Borrowing Base, it shall hold same in trust for the
Administrative Agent and promptly (not later than the five (5) Business Days
following receipt) deposit same into a Deposit Account that is subject to a
Deposit Account Control Agreement.

 

-85-



--------------------------------------------------------------------------------

SECTION 7.14 Inventory.

(a) Records and Reports of Inventory. Each Loan Party shall keep accurate and
complete records of its Inventory in all material respects, and, prior to the
20th day after the end of each fiscal month, shall submit or otherwise make
available to the Administrative Agent inventory and reconciliation reports for
such month in form reasonably satisfactory to the Administrative Agent.

(b) Returns of Inventory. No Loan Party shall return any Inventory to a
supplier, vendor or other Person, whether for cash, credit or otherwise, unless
(i) such return is in the ordinary course of business; or (ii) if such return is
return is outside the ordinary course of business and the aggregate Value of all
Inventory returned in any month exceeds $10,000,000, (x) the Administrative
Agent is promptly notified and (y) an updated Borrowing Base Report reflecting
such return is delivered to the Administrative Agent.

SECTION 7.15 Deposit Accounts. In order to facilitate the administration of the
credit facilities contemplated hereby and the Administrative Agent’s security
interest in the Loan Parties’ assets, the Loan Parties agree to maintain Bank of
America or one or more Lenders as the Loan Parties’ principal depository bank,
including for the maintenance of operating and Deposit Accounts, lockbox
administration, funds transfer, information reporting services and other
treasury management services. Schedule 7.15 sets forth all Deposit Accounts
(other than Excluded Deposit Accounts) maintained by the Loan Parties. Each Loan
Party shall take all actions necessary to establish, in the case of Deposit
Accounts maintained on the Closing Date within 90 days of the Closing Date (or
such later date as agreed by the Administrative Agent in its reasonable
discretion) and with respect to any Deposit Account acquired or established
after the Closing Date, within 60 days of the date so acquired or established
(or such later date as agreed by the Administrative Agent in its reasonable
discretion), the Administrative Agent’s control of each such Deposit Account
(other than Excluded Deposit Accounts). Each Deposit Account (other than an
Excluded Deposit Account) shall be subject to a Deposit Account Control
Agreement which shall perfect the Administrative Agent’s security interest by
control at all times after (x) with respect to Deposit Accounts maintained on
the Closing Date, 90 days after the Closing Date (or such later date as agreed
by the Administrative Agent in its reasonable discretion) and (y) with respect
to Deposit Accounts acquired or established after the Closing Date, 60 days
after the date so acquired or established (or such later date as agreed by the
Administrative Agent in its reasonable discretion). Each Loan Party shall be the
sole account holder of each Deposit Account (other than Excluded Deposit
Accounts) and shall not allow any other Person (other than the Administrative
Agent) to have control over a Deposit Account (other than Excluded Deposit
Accounts) or any Collateral or proceeds of Collateral deposited therein. Each
Loan Party shall promptly notify the Administrative Agent of any opening or
closing of a Deposit Account (other than Excluded Deposit Accounts) and will
amend Schedule 7.15 to reflect same. Notwithstanding any other provisions
contained herein, the Borrower and the other Loan Parties shall not open or
close any account during the occurrence of an Event of Default without the
Administrative Agent’s advance written consent. Each Loan Party hereby
authorizes and directs each bank or other depository to deliver to the
Administrative Agent, upon request, all balances in any Deposit Account (other
than Excluded Deposit Accounts) maintained for such Loan Party without inquiry
into the authority or right of the Administrative Agent to make such request.
The Administrative Agent and Lenders assume no responsibility to the Loan
Parties for any lockbox arrangement or Deposit Account; provided that, at the
reasonable request of the Borrower, the Administrative Agent agrees to send
notices to each Deposit Account bank following the termination of all Liquidity
Periods requesting the termination of exercise of exclusive control over such
Deposit Account. The Administrative Agent shall not give instructions with
respect to any Deposit Account other than during a Liquidity Period or when an
Event or Default has occurred and is continuing.

SECTION 7.16 General Provisions Regarding Collateral. All Inventory and
Equipment, other than Inventory and Equipment in transit and Inventory and
Equipment in the possession of a third party for the purpose of repair,
maintenance, remanufacture or sale in the ordinary course of business, shall at
all times be kept by the Loan Parties at the business locations set forth in
Schedule 7.16, except the Loan Parties (i) may make sales or other dispositions
of Collateral in accordance with Section 8.07; and (ii) move Inventory and
Equipment to owned or leased locations within the United States.

 

-86-



--------------------------------------------------------------------------------

ARTICLE VIII

NEGATIVE COVENANTS

So long as any Loan or Obligation (other than contingent indemnification
obligations for which no claim has been made) shall remain unpaid or any Lender
shall have any Commitment hereunder or any Letter of Credit is outstanding
(other than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the applicable L/C Issuer shall have been made), unless
the Required Lenders shall otherwise consent in writing:

SECTION 8.01 Debt. The Company shall not, and shall not permit any of its
Subsidiaries to create or suffer to exist any Debt other than:

(a) Debt under the Loan Documents;

(b) Debt issued and outstanding or available under existing lines of credit or
other facilities on the Closing Date so long as such Debt is listed on Schedule
8.01(b) hereto, and any extension, renewal or replacement (or successive
extensions, renewals or replacements) in whole or in part thereof that meets the
definition of Permitted Refinancing (it being understood that if the amount of
any Debt is increased in connection with any extension, renewal or replacement,
the amount permitted as a Permitted Refinancing shall be permitted under this
clause (b) and the amount above the amount permitted as a Permitted Refinancing
shall be permitted if permitted under another clause of this Section 8.01);

(c) Debt (i) among Loan Parties, (ii) from a Subsidiary that is not a Loan Party
owing to a Loan Party to the extent permitted by Section 8.02, or (iii) among
Subsidiaries that are not Loan Parties;

(d) cash management obligations and Debt incurred in respect of netting
services, overdraft protection and similar arrangements;

(e) Debt of a Person that existed at the time such Person is acquired and
becomes a Subsidiary of the Company or Debt of a Person that existed at the time
such Person is merged or consolidated with a Subsidiary or Debt acquired by a
Subsidiary in connection with an Acquisition, in each case, to the extent such
Debt was not created in contemplation of such acquisition, merger or
consolidation and is not secured by any assets other than those acquired so long
as all such Debt outstanding pursuant to this clause (e) shall not exceed
$100,000,000 in the aggregate at any time;

(f) any earn-out obligation that comprises a portion of the consideration for an
acquisition or Debt consisting of obligations under deferred compensation or
other similar arrangements incurred in connection with an acquisition;

(g) capital lease obligations and purchase money obligations for the purchase of
goods on ordinary trade terms, fixed assets or capital assets so long as all
such Debt outstanding pursuant to this clause (g) shall not exceed $50,000,000
in the aggregate at any time;

(h) Guarantees with respect to Debt of Loan Parties permitted under this
Section 8.01;

(i) (x) Debt under Secured Hedge Agreements or Secured Cash Management
Agreements or (y) Debt (secured or unsecured) at Subsidiaries that are not
Guarantors, so long as all Debt outstanding pursuant to this clause (y) of this
clause (i) shall not exceed $300,000,000 in the aggregate;

(j) Debt under Section 2.01(b) and other Debt (which may be secured to the
extent permitted under Section 8.06) in the aggregate not to exceed
$200,000,000; and

(k) unsecured Debt of a Loan Party so long as after giving effect to such
transaction the Leverage Ratio is 6.00 to 1.00 or less.

 

-87-



--------------------------------------------------------------------------------

SECTION 8.02 Investments. The Company shall not, and shall not permit any of its
Subsidiaries to make or hold any Investments, except:

(a) Permitted Investments;

(b) (i) Investments by the Company and its Subsidiaries outstanding on the
Closing Date and listed on Schedule 8.02 hereto and any modification or
replacement thereof not involving an increase in the aggregate amount of such
Investments as of the Closing Date (it being understood that if the amount of
any Investment is increased in connection with any modification or replacement,
the amount outstanding on the Closing Date shall be permitted under this clause
(b)(i) and the increased amount shall be permitted if permitted under another
clause or sub-clause of this Section 8.02) and (ii) Investments by Subsidiaries
that are not Loan Parties;

(c) Investments in current assets, including extensions of credit in the nature
of accounts receivable or notes receivable and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors in the ordinary course of business;

(d) Guarantees permitted by Section 8.01;

(e) the purchase or other acquisition of all of the Equity Interests in any
Person or a business unit or all or a substantial part of the business of any
Person if upon the consummation thereof such Person or assets will be a Wholly
Owned Subsidiary; provided that, with respect to each purchase or other
acquisition made pursuant to this Section 8.02(e) (each, a “Permitted
Acquisition”):

(i) any such newly-created or acquired Subsidiary shall comply with the
applicable requirements of Section 7.08;

(ii) the lines of business of the Person to be (or the property of which is to
be) so purchased or otherwise acquired shall be (A) the businesses engaged in by
the Company and its Subsidiaries on the date hereof, (B) the businesses of
media, business services or business outsourcing and (C) any business or
activities substantially similar or related thereto (which shall include other
businesses related to the handling and/or distribution of data used or processed
in the businesses engaged in by the Company and its Subsidiaries on the date
hereof);

(iii) (A) subject to Section 1.11, immediately before and immediately after
giving pro forma effect to any such purchase or other acquisition, no Default or
Event of Default shall have occurred and be continuing, and (B) immediately
after giving effect to such purchase or other acquisition, the Payment
Conditions shall be satisfied;

(iv) the Company shall have delivered to the Administrative Agent, no later than
the Business Day prior to the date on which any such purchase or other
acquisition is to be consummated, a certificate of a Responsible Officer, in
form and substance reasonably satisfactory to the Administrative Agent,
certifying that all of the requirements set forth in this clause (e) have been
satisfied or will be satisfied on or prior to the consummation of such purchase
or other acquisition; provided that such certificate shall not be required for
any purchase or other acquisition involving cash consideration of less than
$50,000,000; and

(v) the Company shall have delivered to the Administrative Agent, within 60 days
following the date on which any such purchase or other acquisition is
consummated, annual projections for the business acquired in the Permitted
Acquisition for the period through the Maturity Date; provided that such annual
projections shall only be required for any purchase or other acquisition
involving cash consideration of more than $350,000,000.

(f) Investments (i) by the Company in any Guarantor, (ii) by any Guarantor in
the Company, (iii) by a Guarantor in another Guarantor, (iv) by a Subsidiary
that is not a Loan Party in another Subsidiary

 

-88-



--------------------------------------------------------------------------------

(including a Loan Party) to the extent any Debt of a Loan Party is subordinated
to the Secured Obligations pursuant to a global intercompany note, and (v) not
exceeding $200,000,000 in the aggregate at any time consisting of intercompany
loans from the Company or a Guarantor to a Subsidiary that is not a Guarantor;

(g) other Investments so long as the Payment Conditions shall have been
satisfied at the time of such Investment, (it being understood that after an
Investment is made in compliance with this clause (g), such Investment may be
held without regard to whether the Payment Conditions are still satisfied); and

(h) other Investments not to exceed $150,000,000 in the aggregate at any time
outstanding.

SECTION 8.03 Restricted Payments. The Company shall not (a) declare, or permit
any Subsidiary to declare, dividend or distribution in respect of its Equity
Interests or instruments convertible into or exchangeable for Equity Interests
(whether in cash, securities or other property) or incur any obligation
(contingent or otherwise) to do so or (b) make, or permit a Subsidiary to make,
any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Equity Interests or
instruments convertible into or exchangeable for Equity Interests (other than
convertible Debt instruments or securities) or on account of any return of
capital to the Company or a Subsidiary’s stockholders, partners or members (or
the equivalent Person thereof), or any setting apart of funds or property for
any of the foregoing (in each case, a “Restricted Payment”), other than, in each
case:

(i) a Subsidiary may make a dividend or distribution (A) to the Company or
another Subsidiary or (B) to the extent required by applicable law, regulation
or order, any other Person;

(ii) the Company or a Subsidiary may declare and pay dividends and other
payments solely in common shares of the Company;

(iii) the Company may declare and pay dividends of $60,000,000 annually in the
aggregate, subject to no Event of Default immediately before and immediately
after giving pro forma effect thereto;

(iv) the Company or any Subsidiary may, in the ordinary course of business,
(x) repurchase its equity interests owned by retiring directors, officers or
employees of the Company and (y) make payments to directors, officers or
employees of the Company or any of its Subsidiaries upon termination of
employment in connection with the exercise of stock options, stock appreciation
rights or similar equity or equity-based incentives pursuant to management or
other incentive plans or in connection with the death or disability of such
employees;

(v) the Company or any Subsidiary may, in the ordinary course of business,
repurchase restricted equity interests of the Company issued as compensation to
officers, directors and employees upon the vesting of such restricted equity
interests if the fair market value of such repurchased equity interests
represent an amount equal to the tax withholding obligations of such officers,
directors and employees that result from the vesting of such restricted equity
interests; and

(vi) the Company or any Subsidiary may make other Restricted Payments so long as
on a Pro Forma Basis after giving effect to such Restricted Payment, the
Distribution Conditions are satisfied, subject to no Event of Default
immediately before and immediately after giving pro forma effect thereto.

SECTION 8.04 Burdensome Agreements. The Company shall not, nor shall it permit
its Material Subsidiaries to, enter into, or permit to exist, any consensual
Contractual Obligation that (a) encumbers or restricts the ability of such
Material Subsidiary to (i) make dividends or distributions to the Company,
(ii) pay any Debt or other obligation owed to the Company, (iii) make loans or
advances to the Company, (iv) transfer any of its property to the Company or
(b) encumbers or restricts the ability of the Company or such Material
Subsidiary to pledge its property pursuant to the Loan Documents or any
renewals, refinancings, exchanges, refundings or extension thereof, except, in
each case, those (1) existing under the Loan Documents and any other agreement
in effect on the Closing Date and any amendments, modifications, restatements,
renewals, extensions, supplements, refundings, replacements

 

-89-



--------------------------------------------------------------------------------

or refinancings thereof, provided that the encumbrances and restrictions in any
such amendments, modifications, restatements, renewals, extensions, supplements,
refundings, replacements or refinancings are not materially more restrictive,
taken as a whole, than those contained in such existing agreement, (2) existing
under, by reason of, or with respect to, applicable law, rule, regulation or
order, (3) with respect to any Person or the property or assets of a Person
acquired by the Company or any Material Subsidiary existing at the time of such
acquisition and not incurred in connection with or in contemplation of such
acquisition and any amendments, modifications, restatements, renewals,
extensions, supplements, refundings, replacements or refinancings thereof,
provided that the encumbrances or restrictions in any such amendments,
modifications, restatements, renewals, extensions, supplements, refundings,
replacements, or refinancings are not materially more restrictive, taken as a
whole, than those in effect at the time of the acquisition, (4) that restrict in
a customary manner the subletting, assignment or transfer of any property or
asset that is a lease, license, conveyance or contract or similar property or
asset, (5) existing by virtue of any transfer of, agreement to transfer, option
or right with respect to, or Lien on, any property or assets of the Company or
any Material Subsidiary not otherwise prohibited by the Loan Documents,
(6) arising or agreed to in the ordinary course of business, not relating to any
Debt, and that do not, individually or in the aggregate, materially detract from
the value of any property or assets of the Company or any Material Subsidiary,
(7) existing under, by reason of or with respect to any agreement for the sale
or other disposition of all or substantially all of the capital stock of, or
property and assets of, a Material Subsidiary that restrict distributions by
that Material Subsidiary pending such sale or other disposition, (8) existing
under, by reason of, or with respect to, customary supermajority voting
provisions and customary provisions with respect to the disposition or
distribution of assets or property, in each case contained in joint venture,
partnership or limited liability company agreements, and (9) restrictions on
cash or other deposits or net worth imposed by customers or lessors or required
by insurance, surety or bonding companies, in each case, under contracts, leases
or other agreements entered into in the ordinary course of business, and
(10) those with respect to any Lien that is permitted to be incurred pursuant to
Section 8.06.

SECTION 8.05 Springing Fixed Charge Covenant. The Company shall maintain a Fixed
Charge Coverage Ratio for each four fiscal-quarter period of at least 1.0 to 1.0
while a Covenant Trigger Period is in effect, tested as of the end of the most
recent four fiscal-quarter period for which financial statements were required
to be delivered pursuant to Section 7.02(a) or (b) (or, prior to the delivery of
any such financials statements, the latest financial statements referred to in
Section 6.01(e)), and each four fiscal-quarter period ending thereafter until
the Covenant Trigger Period is no longer in effect. Notwithstanding anything
herein to the contrary, the parties hereto acknowledge and agree that all
calculations of, or compliance with, the financial covenant set forth above
shall be made on a Pro Forma Basis.

SECTION 8.06 Limitation on Liens, Etc. The Company shall not create, incur,
assume or suffer to exist, or permit any of its Subsidiaries to create, incur,
assume or suffer to exist, any Lien, upon or with respect to any of the
Collateral, whether now owned or hereafter acquired, in each case to secure any
Debt of any Person or entity, other than the following (“Permitted Liens”):

(a) Liens existing on the Closing Date and listed on Schedule 8.06 hereto;

(b) Liens arising in connection with the obligations of the Company or any
Subsidiary under industrial revenue bonds;

(c) Liens on assets of a Subsidiary of a Loan Party to secure Debt of such
Subsidiary to any Loan Party;

(d) Purchase money Liens claimed by sellers of goods on ordinary trade terms
provided that no financing statement has been filed to perfect such Liens, and
provided that no such Lien shall extend to assets of any character other than
the goods being acquired;

(e) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by such Person in the
ordinary course of business not prohibited by this Agreement;

(f) Liens securing Debt on property of a corporation or firm (or division
thereof) that becomes a Subsidiary of the Company or of any of its Subsidiaries
after the date hereof in accordance with

 

-90-



--------------------------------------------------------------------------------

Section 8.02 and existing at the time such corporation is merged or consolidated
with the Company or any Subsidiary, at the time such corporation or firm (or
division thereof) becomes a Subsidiary of the Company or any of its
Subsidiaries, or at the time of a sale, lease or other disposition of the
properties of a corporation or a firm (or division thereof) as an entirety or
substantially as an entirety to the Company or a Subsidiary, provided that such
Liens were not created in contemplation of such merger, consolidation,
acquisition, sale, lease or disposition and do not extend to assets other than
those of the Person merged into or consolidated with the Company or such
Subsidiary or acquired by the Company or such Subsidiary and such Debt was
permitted by Section 8.01(e); provided that such Liens are expressly made junior
to the Liens in favor of the Administrative Agent;

(g) Liens on life insurance policies owned by the Company or any Subsidiary,
securing Insurance Policy Debt;

(h) (i) pledges or deposits by such Person under workers’ compensation laws,
unemployment insurance laws or other social security legislation, and deposits
securing liability to insurance carriers under related insurance or
self-insurance arrangements, (ii) Liens incurred in the ordinary course of
business securing insurance premiums or reimbursement obligations under
insurance policies related to the items specified in the foregoing clause (i),
or (iii) obligations in respect of letters of credit or bank guarantees that
have been posted by such Person to support the payment of the items set forth in
clauses (i) and (ii) of this clause (h);

(i) (i) deposits to secure the performance of bids, tenders, contracts (other
than for borrowed money) or leases to which such Person is a party,
(ii) deposits to secure public or statutory obligations of such Person, surety
and appeal bonds, performance bonds and other obligations of a like nature,
(iii) deposits as security for contested taxes, import duties or the payment of
rent, and (iv) obligations in respect of letters of credit or bank guarantees
that have been posted by such Person to support the payment of items set forth
in clauses (i) and (ii) of this clause (i);

(j) Liens consisting of pledges or deposits of cash or securities made by such
Person as a condition to obtaining or maintaining any licenses issued to it by,
or to satisfy other similar requirements of, any applicable Governmental
Authority;

(k) Liens imposed by law, such as (i) carriers’, warehousemen’s and mechanics’
materialmen’s, landlords’, or repairmen’s Liens, or (ii) other like Liens
arising in the ordinary course of business securing obligations which are not
overdue by more than 60 days or which if more than 60 days overdue, the period
of grace, if any, related thereto has not expired or which are being contested
in good faith by appropriate proceedings;

(l) Liens arising out of judgments or awards not constituting an Event of
Default;

(m) Liens for property taxes not yet due and payable or which are being
contested in good faith and by appropriate proceedings and as to which
appropriate reserves are being maintained to the extent required in accordance
with GAAP;

(n) survey exceptions, encumbrances, easements or reservations of, or rights of
others for rights of way, sewers, electric lines, telegraph and telephone lines
and other similar purposes, or other restrictions or encumbrances as to the use
of real properties or Liens incidental to the conduct of the business of such
Person or to the ownership of its properties which do not in the aggregate
materially impair their use in the ordinary operation of the business of such
Person;

(o) Liens arising in the ordinary course of business by virtue of any
contractual, statutory or common law provision relating to banker’s Liens,
rights of set-off or similar rights and remedies covering deposit or securities
accounts (including funds or other assets credited thereto and pooling and
netting arrangements) or other funds maintained with a depository institution or
securities intermediary;

 

-91-



--------------------------------------------------------------------------------

(p) any zoning, building or similar laws or rights reserved to or vested in any
Governmental Authority;

(q) Liens arising from precautionary UCC financing statement filings (or similar
filings under applicable law) regarding leases entered into by such Person;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(s) Purchase money Liens on fixed and capital assets financed with Debt
permitted under Section 8.01(g), including Liens constituting the interest of a
lessor under a lease that would be capitalized on the lessee’s balance sheet in
accordance with GAAP, or under a sale-leaseback transaction, in each case
relating to equipment, provided that after giving effect thereto the related
Debt was permitted under Section 8.01(g);

(t) Any extension, renewal or replacement (or successive extensions, renewals or
replacements) in whole or in part of any Liens referred to in the foregoing
clause (a); provided that the principal amount of Debt secured thereby shall not
exceed the principal amount of Debt so secured at the time of such extension,
renewal or replacement, plus accrued interest, plus any premium or other payment
required to be paid in connection with such refinancing, plus, in either case,
the amount of fees and reasonable expenses of the Company or any of its
Subsidiaries incurred in connection with such refinancing, and that such
extension, renewal or replacement Lien shall be limited to all or a part of the
property which is subject to the Lien so extended, renewed or replaced (plus
improvements on such property);

(u) Liens securing the Secured Obligations and Liens securing Debt at
Subsidiaries that are not Guarantors that is incurred pursuant to
Section 8.01(i) if such Liens are solely on non-Guarantor assets; and

(v) additional Liens so long as the aggregate principal outstanding amount of
the obligations secured thereby does not exceed $10,000,000 at any time;
provided that in the case of such Liens that secure Debt for borrowed money,
such Liens are expressly made junior to the Liens in favor of the Administrative
Agent.

Notwithstanding the foregoing, no Liens securing Debt pursuant to clause (i) of
the definition thereof may be incurred on Equity Interests that are Collateral,
Real Property that is Collateral, Equipment that is Collateral or Fixtures that
are Collateral in each case owned by the Company or its Domestic Subsidiaries,
other than Liens (x) pursuant to clause (u) above and (y) pursuant to clauses
(a), (b), (d), (f), (s), and (t) above on Equipment or Fixtures.

SECTION 8.07 Merger; Sale of Assets. The Company shall not, and shall not permit
its Subsidiaries to, merge or consolidate with or into any other Person, or
sell, transfer, lease or otherwise dispose of all or substantially all of its
assets (whether now owned or hereafter required), except:

(a) the Company or a Subsidiary may merge or consolidate with or into any other
Person; provided that, if the Company or a Designated Borrower is a party to
such merger or consolidation, the Company or such Designated Borrower is the
surviving entity and if a Guarantor is a party to such merger or consolidation a
Guarantor is the surviving entity;

(b) any Subsidiary that is a Designated Borrower may sell or otherwise dispose
of any or all of its assets to, the Company or a Guarantor, and any Subsidiary
that is not a Designated Borrower may sell or otherwise dispose of any or all of
its assets to any other Person;

provided that (i) after giving effect to such merger, consolidation, sale or
other disposition, no Default or Event of Default shall exist, and (ii) in the
case of a transaction involving a Subsidiary, the assets to be sold or conveyed
do not constitute all or substantially all of the assets of the Company and its
Subsidiaries, taken as a whole; and

 

-92-



--------------------------------------------------------------------------------

(c) the Company or a Subsidiary may consummate Permitted Acquisitions not
involving a merger of the Company.

For the avoidance of doubt, nothing contained in this Section 8.07 shall
prohibit the ability of the Company and its Subsidiaries to make Investments not
prohibited by Section 8.02, to make Restricted Payment not prohibited by
Section 8.03 or to consummate Dispositions not prohibited by Section 8.10.

SECTION 8.08 Conduct of Business. The Company shall not, and shall not permit
its Subsidiaries to, engage in any line of business other than (A) the
businesses engaged in by the Company and its Subsidiaries on the date hereof,
(B) the businesses of media, business services or business outsourcing and
(C) any business or activities substantially similar or related thereto (which
shall include other businesses related to the handling and/or distribution of
data used or processed in the businesses engaged in by the Company and its
Subsidiaries on the date hereof).

SECTION 8.09 Transactions with Affiliates. The Company shall not, and shall not
permit its Subsidiaries to, enter into any transaction of any kind with any
Affiliate of the Company that is not a Subsidiary of the Company, whether or not
in the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Company or such Subsidiary as would be
obtainable by the Company or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate; provided that the
foregoing restriction shall not apply to (a) transactions for fair market value
of less than $25,000,000, (b) transactions between or among the Company and its
Subsidiaries, (c) entering into employment and severance arrangements with
directors, officers and employees, (d) Restricted Payments not prohibited under
Section 8.03, (e) investments permitted under Section 8.02 that would be subject
to this Section 8.09 because the Company or a Subsidiary owns Equity Interests
in or otherwise Controls such Person and (f) any other transaction approved by a
majority of the disinterested members of the Borrower as being fair to the
Borrower and its Subsidiaries.

For purposes of this Section 8.09, any transaction with any Affiliate shall be
deemed to have satisfied the standard set forth in the language preceding the
proviso in this Section 8.09 if such transaction has been approved by the board
of directors of the Company or Subsidiary of the Company, as applicable.

SECTION 8.10 Dispositions. The Company shall not, and shall not permit its
Subsidiaries to, make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions by the Borrowers and their Subsidiaries not otherwise permitted
under this Section 8.10; provided that (i) subject to Section 1.11, at the time
of such Disposition, no Specified Default has occurred and is continuing or
would result from such Disposition, and (ii) at least 75% of the purchase price
for such asset shall be paid to the Borrower or its Subsidiary in cash,
provided, that (1) any Designated Non-Cash Consideration received in respect of
such disposition having an aggregate fair market value, taken together with all
other Designated Non-Cash Consideration received pursuant to this clause (iii)
from the Closing Date until the Maturity Date, not in excess of $250,000,000,
with the fair market value of each item of Designated Non-Cash Consideration
being measured at the time received and without giving effect to subsequent
changes in value, shall be deemed cash and (2) any liabilities or obligations
that are assumed by the transferee in connection with such Disposition shall be
deemed cash and any securities, notes or other obligations received by the
Borrower or any of its Subsidiaries from the transferee or Affiliates in
connection with such Disposition shall be deemed cash if the Borrower or the
applicable Subsidiary intends at the time of receipt to convert such securities,
notes or other obligations to cash within fifteen months of receipt thereof
(with the proceeds thereof being cash proceeds upon any such conversion);
provided, further, that any such Disposition shall be for fair market value;

(b) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired;

(c) Dispositions of current assets in the ordinary course of business and
Dispositions of Permitted Investments;

 

-93-



--------------------------------------------------------------------------------

(d) Dispositions of property by a Borrower or any Subsidiary to a Borrower or to
a Wholly Owned Subsidiary; provided that if the transferor of such property is a
Borrower or a Guarantor, the transferee thereof must either be a Borrower or a
Guarantor;

(e) Dispositions of property that is no longer to be used in Borrowers’ or their
Subsidiaries’ business;

(f) Restricted Payments permitted under Section 8.03;

(g) Dispositions of Intellectual Property or other intangible assets, including
through licensing or cross-licensing of Intellectual Property or the
abandonment, cancellation or disposition of Intellectual Property;

(h) the sale or issuance of any Subsidiary’s Equity Interest to the Borrowers or
any Guarantor;

(i) the leasing, occupancy agreements or sub-leasing of property that would not
materially interfere with the required use of such property by the Borrowers or
their Subsidiaries;

(j) the sale or discount of accounts receivable arising in the ordinary course
of business, but only in connection with the compromise or collection thereof
(and not as part of any financing of receivables);

(k) Involuntary Dispositions;

(l) Dispositions of Investments to the extent required by, or made pursuant to,
customary buy/sell arrangements between the holders of Equity Interests pursuant
to shareholders’ or joint venture agreements or similar arrangements; and

(m) Dispositions over the life of this Agreement constituting no more than 5% of
Consolidated Total Assets as of the prior fiscal year at the time of any such
Disposition may be disposed of through an exchange or swap for similar property
(including assumption of liabilities or obligations in connection therewith)
useful in the business of the Borrower and its Subsidiaries of comparable fair
market value.

SECTION 8.11 [Reserved].

SECTION 8.12 Prepayments of Debt. The Loan parties shall not and shall not
permit any Subsidiary to make (or give any notice with respect thereto) any
voluntary or optional (i) prepayment or (ii) redemption or acquisition for value
of any Debt (including without limitation, by way of depositing money or
securities with the trustee with respect thereto before due for the purpose of
paying when due), unless before and after giving effect to such payment, the
Distribution Conditions are satisfied; provided that nothing in this subsection
(b) shall prohibit (x) any non-cash payment or redemption (excluding any such
non-cash payment or redemption comprised of an offset with respect to assets
included in the Borrowing Base) not in excess of $10,000,000 or (y) any renewal,
refinancing, replacement or extension of any Debt with any Debt permitted
hereunder.

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

SECTION 9.01 Events of Default. If one or more of the following events (“Events
of Default”) shall have occurred and be continuing:

(a) A Borrower or other Loan Party shall fail to pay when due any installment of
principal of any Loan or any L/C Obligation or deposit any funds as cash
collateral in respect of L/C Obligations required to be made in accordance with
the provisions of this Agreement; or

 

-94-



--------------------------------------------------------------------------------

(b) A Borrower or other Loan Party shall fail to pay any fee under this
Agreement, or any installment of interest on any Loan, within five (5) days
after the due date thereof; or

(c) Any written representation or warranty, certification or statement made or
deemed made by a Borrower or other Loan Party herein, in any other Loan
Document, or in any certificate delivered in connection herewith or therewith
shall prove to have been incorrect in any material respect when made or deemed
made; or

(d) The Company or other Loan Party shall fail to perform or observe (i) any
term, covenant or agreement contained in Section 7.02(a), (b) or (e), 7.03,
7.04, 7.05, 7.06, 7.15 or Article VIII, (ii) any term, covenant or agreement in
Section 7.12 and such failure continues for five (5) days (or at any time that
weekly Borrowing Base Reports are required to be delivered pursuant to this
Agreement, two (2) Business Days or (iii) any other term, covenant or agreement
contained in this Agreement, other than as otherwise provided in this
Section 9.01, on its part to be performed or observed if such failure in the
case of this clause (iii) shall remain unremedied for 30 days after written
notice thereof shall have been given to the Company by the Administrative Agent
or any Lender; or

(e) The Company or any Material Subsidiary shall fail to pay any principal of or
premium or interest on any Debt, any obligations in respect of acceptances,
letters of credit or other similar instruments, of the Company or such Material
Subsidiary which is outstanding in a principal amount of at least $75,000,000 in
the aggregate (but excluding Debt arising under this Agreement), when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Debt or other obligation; or any other event shall occur or
condition shall exist under any agreement or instrument relating to any such
Debt or other obligation and shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such event
or condition is to accelerate, or permit the acceleration of, the maturity of
such Debt or other obligation; or any Debt or other such obligation in which the
outstanding principal exceeds $75,000,000 shall be otherwise declared to be due
and payable (by acceleration or otherwise) or required to be prepaid, redeemed,
defeased or otherwise repurchased by the Company or any Material Subsidiary
(other than by a regularly-scheduled required prepayment), or any offer to
prepay, redeem, defease or purchase such Debt shall be required to be made,
prior to the stated maturity thereof; or there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from any
event of default under such Swap Contract as to which Company or any Material
Subsidiary is the Defaulting Party (as defined in such Swap Contract) and, the
Swap Termination Value owed by the Company or such Material Subsidiary as a
result thereof is greater than $75,000,000; or

(f) (i) The Company or any Material Subsidiary (A) shall generally not pay its
debts as such debts become due, or (B) shall admit in writing its inability to
pay its debts generally, or (C) shall make a general assignment for the benefit
of creditors; or (ii) any proceeding shall be instituted by or against the
Company or any Material Subsidiary seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, or other similar official for it or for any substantial part of its
property, and in the event of any such proceeding instituted against the Company
or any Material Subsidiary (but not instituted by it), such proceeding shall
remain undismissed or unstayed for a period of 60 days or shall result in the
entry of an order for relief, the appointment of a trustee or receiver, or other
action in such proceeding or result adverse to the Company or such Material
Subsidiary, as applicable; (iii) the Company or any Material Subsidiary shall
take any corporate action to authorize any of the actions set forth above in
this subsection (f)(i)(B), (i)(C) or (ii); or

(g) Any Person, or a group of Persons acting in concert, shall at any time
acquire beneficial ownership (within the meaning of Rule 13d-3 of the Commission
under the Securities Exchange Act of 1934), directly or indirectly, of Voting
Stock of the Company representing 35% or more of the combined voting power of
all Voting Stock of the Company; or

 

-95-



--------------------------------------------------------------------------------

(h) (i) An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in liability
of any Borrower under Title IV of ERISA to the Pension Plan, Multiemployer Plan
or the PBGC that would reasonably be expected to have a Material Adverse Effect,
or (ii) the Company or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any payment or payments with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan which has resulted or could reasonably be expected to result in liability
of any Borrower in an aggregate amount in excess of $75,000,000; or

(i) One or more final judgments or orders for the payment of money, in an
aggregate amount exceeding $75,000,000 at any one time outstanding (exclusive of
judgment amounts fully covered by insurance, to the extent the insurer has
admitted liability in respect thereof), shall be rendered against the Company or
any Material Subsidiary and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order, or (ii) such judgments or
orders shall not be discharged (or provision shall not have been made for such
discharge), a stay of execution thereof shall not be obtained, or such judgments
or orders shall not be paid or bonded, within 60 days from the date of entry
thereof, and the Company or such Material Subsidiary, as the case may be, shall
not, within such 60-day period, appeal therefrom and cause the execution thereof
to be stayed pending such appeal; or

(j) Any Loan Document, at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder or thereunder or satisfaction
in full of all the Obligations, ceases to be in full force and effect; or the
Company or any Loan Party contests the validity or enforceability of any
material provision of any Loan Document; or the Company or any Loan Party denies
that it has any or further liability or obligation under any material provision
of any Loan Document, or purports to revoke, terminate or rescind any material
provision of any Loan Document;

(k) Any Collateral Document after delivery thereof including pursuant to
Section 7.11 shall for any reason (other than pursuant to the terms thereof)
cease to create a valid and perfected first priority Lien (in the case of
Mortgaged Property, subject to Permitted Encumbrances and in the case of all
other Collateral, subject to Permitted Liens) on the Collateral purported to be
covered thereby; provided that it shall not be an Event of Default under this
clause (k) if the Administrative Agent shall not have, or shall cease to have, a
valid and perfected first priority Lien on Collateral purported to be covered
thereby that has a fair market value, individually or in the aggregate, of less
than $20,000,000.

SECTION 9.02 Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
any L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Company;

(c) require that the Company cash collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents or applicable law or equity;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Company or any Material Subsidiary under
the Bankruptcy Code of the United States, the obligation of each Lender to make
advances and any obligation of the L/C Issuers to make L/C Credit Extensions
shall automatically terminate,

 

-96-



--------------------------------------------------------------------------------

the unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

SECTION 9.03 Application of Funds. After the exercise of remedies provided for
in Section 9.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 9.02),

(a) any amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans and L/C
Borrowings (and similar amounts with respect to Secured Cash Management
Agreements under clause (x) of the definition of Cash Management Agreement),
ratably among the applicable Secured Parties in proportion to the respective
amounts described in this clause Third held by them;

Fourth, to (a) payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, L/C Borrowings and Secured Obligations then owing
under Qualified Secured Hedge Agreements and Qualified Secured Cash Management
Agreements (in the case of such Qualified Secured Hedge Agreements and Qualified
Secured Cash Management Agreements, up to the amount of Reserves taken
specifically therefor); (b) Cash Collateralize that portion of L/C Obligations
comprised of the aggregate undrawn amount of Letters of Credit (and similar
amounts with respect to Qualified Secured Cash Management Agreements under
clause (x) of the definition of Cash Management Agreement), ratably among the
Secured Parties in proportion to the respective amounts held by them;

Fifth, to all obligations then owing under Secured Hedge Agreements that are not
Qualified Secured Hedge Agreements (or that are Qualified Secured Hedge
Agreements, the portion of which is not covered by clause Fourth above) and
Secured Cash Management Agreements that are not Qualified Secured Cash
Management Agreements (or that are Qualified Secured Cash Management Agreements,
the portion of which is not covered by clause Fourth above); and

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(d), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Secured Obligations, if any, in the order set forth above.

 

-97-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article X
hereof for itself and its Affiliates as if a “Lender” party hereto.

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Secured Obligations otherwise set forth above in this Section.

ARTICLE X

ADMINISTRATIVE AGENT

SECTION 10.01 Appointment and Authority. Each of the Lenders and the L/C Issuers
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.

The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (including in its capacities as a potential
Hedge Bank and a potential Cash Management Bank) and the L/C Issuers hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and such L/C Issuer for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Secured Obligations, together with such powers and discretion
as are reasonably incidental thereto (including, for the avoidance of doubt,
exercising any discretion under Section 7.11 or otherwise). In this connection,
the Administrative Agent, as “collateral agent” and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to
Section 10.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent shall be entitled to the benefits of all provisions of this
Article X and Article XI (including Section 11.04(c), as though such co-agents,
sub-agents and attorneys-in-fact were the “collateral agent” under the Loan
Documents) as if set forth in full herein with respect thereto.

SECTION 10.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

SECTION 10.03 Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other

 

-98-



--------------------------------------------------------------------------------

Loan Documents), provided that the Administrative Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Administrative Agent to liability or that is contrary to any Loan Document
or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.02 and 11.01) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final and non-appealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice describing such Default is given to the Administrative
Agent by the Company, a Lender or an L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral or (vi) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 10.04 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
incurrence of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the applicable L/C Issuer, the Administrative Agent
may presume that such condition is satisfactory to such Lender or such L/C
Issuer unless the Administrative Agent shall have received notice to the
contrary from such Lender or such L/C Issuer prior to the making of such Loan or
the issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Company), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

SECTION 10.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct with respect to the actions of
such sub-agents or their selection.

SECTION 10.06 Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders, the L/C Issuers and
the Company. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Company, to appoint a
successor, which

 

-99-



--------------------------------------------------------------------------------

shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the L/C Issuers, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender; provided, further, that
if the Administrative Agent shall notify the Company and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) if the
Person serving as Administrative Agent is a Defaulting Lender pursuant to clause
(d) of the definition thereof, the Required Lenders may, to the extent permitted
by applicable law, by notice in writing to the Company and such Person, remove
such Person as Administrative Agent and in consultation with the Borrower,
appoint a successor, (b) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (c) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and each L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired) or
removed Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuers hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(d). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the acceptance of
a successor’s appointment as Administrative Agent hereunder, (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer and Swing Line Lender, (ii) the retiring
L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (iii) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements reasonably satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.

SECTION 10.07 Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and each L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

SECTION 10.08 No Other Duties; Etc. Anything herein to the contrary
notwithstanding, none of the bookrunners, arrangers, syndication agents,
documentation agents or co-agents shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or L/C
Issuer hereunder.

 

-100-



--------------------------------------------------------------------------------

SECTION 10.09 Administrative Agent May File Proofs of Claim; Credit Bidding. In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other Secured
Obligations arising under the Loan Documents that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuers and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuers and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the L/C
Issuers and the Administrative Agent under Sections 2.03(i) and (j), 2.09 and
11.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or any L/C Issuer
to authorize the Administrative Agent to vote in respect of the claim of any
Lender or any L/C Issuer in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable law. In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such purchase).
In connection with any such bid (i) the Administrative Agent shall be authorized
to form one or more acquisition vehicles to make a bid, (ii) to adopt documents
providing for the governance of the acquisition vehicle or vehicles; provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or Equity Interests
thereof shall be governed, directly or indirectly, by the vote of the Required
Lenders, irrespective of the termination of this Agreement and without giving
effect to the limitations on actions by the Required Lenders contained in
Section 11.01 and Section 11.03 of this Agreement, and (iii) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition

 

-101-



--------------------------------------------------------------------------------

vehicle exceeds the amount of debt credit bid by the acquisition vehicle or
otherwise), such Obligations shall automatically be reassigned to the Lenders
pro rata and the Equity Interests and/or debt instruments issued by any
acquisition vehicle on account of the Obligations that had been assigned to the
acquisition vehicle shall automatically be cancelled, without the need for any
Secured Party or any acquisition vehicle to take any further action.

SECTION 10.10 Collateral and Guaranty Matters.

(I) Without limiting the provisions of Section 10.09, each of the Lenders
(including in its capacities as a potential Cash Management Bank and a potential
Hedge Bank) and each of the L/C Issuers irrevocably authorize the Administrative
Agent, at its option and in its discretion,

(a) to release any Lien on or to file any UCC-3 amendment related to any
property granted to or held by the Administrative Agent under any Loan Document
(i) upon termination of the Aggregate Revolving Commitments and payment in full
of all Secured Obligations (other than (A) contingent indemnification
obligations and (B) obligations and liabilities not yet due and payable under
Secured Cash Management Agreements and Secured Hedge Agreements) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to the Administrative Agent and the
applicable L/C Issuer shall have been made), (ii) that is sold or to be sold to
a Person that is not a Loan Party (and in the case of Equity Interests of first
tier Foreign Subsidiaries, to a Person that is not a Loan Party or a Specified
Pledgor) as part of or in connection with any sale permitted hereunder or under
any other Loan Document, (iii) that is or becomes Excluded Property or is not
and is not required to be collateral or (iv) if approved, authorized or ratified
in writing in accordance with Section 11.01;

(b) to release any Guarantor from its obligations under the Guaranty and the
Security Agreement if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder; or

(c) to subordinate (or release, in the case of Liens permitted under
Section 8.06(d) or Section 8.06(s)) any Lien on any property granted to or held
by the Administrative Agent under any Loan Document to the holder of any Lien on
such property that is permitted (i) to exist or to be incurred pursuant to
Section 8.06(d) or Section 8.06(s) or (ii) to be superior to the Lien of the
applicable Collateral Documents by Section 8.06;

(II) On the Closing Date, each of the Subsidiaries listed on Schedule 10.10 that
was a Guarantor immediately prior to the Closing Date (the “Released
Guarantors”) shall be and hereby is automatically released from its obligations
under the Guaranty and the other Loan Documents, and the Liens on the Collateral
of the Released Guarantors granted to the Administrative Agent under the Loan
Documents shall be automatically released. Each of the Lenders (including in its
capacity as a potential Cash Management Bank and a potential Hedge Bank) and
each of the L/C Issuers irrevocably authorize the Administrative Agent to
execute and deliver such documents and instruments (including UCC-3 financing
statements) as may be reasonably requested by the Borrowers to evidence the
release of the Liens on the Collateral of the Released Guarantors granted to the
Administrative Agent under the Loan Documents

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 10.10. In each case as specified in this Section 10.10, the
Administrative Agent will (and is hereby irrevocable authorized to), at the
Borrowers’ expense and upon receipt of any certifications reasonably requested
by the Administrative Agent in connection therewith, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 10.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

-102-



--------------------------------------------------------------------------------

SECTION 10.11 Secured Cash Management Agreements and Secured Hedge Agreements.
No Cash Management Bank or Hedge Bank that obtains the benefits of Section 9.03,
the Guaranty or any Collateral by virtue of the provisions hereof or of the
Guaranty or any Collateral Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article X to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Secured
Obligations arising under Secured Cash Management Agreements and Secured Hedge
Agreements unless the Administrative Agent has received written notice of such
Secured Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.

SECTION 10.12 Withholding Tax. To the extent required by any applicable laws,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. Without limiting or expanding the
provisions of Section 3.01, each Lender shall indemnify and hold harmless the
Administrative Agent against, and shall make payable in respect thereof within
10 days after demand therefor, any and all Taxes and any and all related losses,
claims, liabilities and expenses (including fees, charges and disbursements of
any counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the Internal Revenue Service or any other Governmental
Authority as a result of the failure of the Administrative Agent to properly
withhold Tax from amounts paid to or for the account of such Lender for any
reason (including because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding Tax ineffective). A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 10.12. The agreements in
this Section 10.12 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations. For the avoidance of doubt, for purposes of
this Section 10.12, the term “Lender” shall include any Swing Line Lender and
any L/C Issuer.

SECTION 10.13 ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that at least one of the following is and will
be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Revolving
Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Commitments and
this Agreement,

 

-103-



--------------------------------------------------------------------------------

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Revolving Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Revolving Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Revolving Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:

(i) none of the Administrative Agent or the Arrangers or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Commitments and
this Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is
a bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Commitments and
this Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Commitments and
this Agreement is a fiduciary under ERISA or the Code, or both, with respect to
the Loans, the Letters of Credit, the Revolving Commitments and this Agreement
and is responsible for exercising independent judgment in evaluating the
transactions hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent, the Arrangers or any of their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Revolving Commitments or this Agreement.

(c) The Administrative Agent and the Arrangers hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Revolving Commitments and this Agreement, (ii) may
recognize a gain if it extended the Loans, the Letters of Credit or the
Revolving Commitments for an amount less than the amount being paid for an
interest in the Loans, the Letters of Credit or the Revolving Commitments by
such Lender or (iii) may receive

 

-104-



--------------------------------------------------------------------------------

fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

ARTICLE XI

MISCELLANEOUS

SECTION 11.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Company or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, further, that

(a) no such amendment, waiver or consent shall:

(i) extend or increase the Commitment of a Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender
whose Commitment is being extended or increased (it being understood and agreed
that a waiver of any condition precedent set forth in Section 5.02 or of any
Default or a mandatory reduction in Commitments is not considered an extension
or increase in Commitments of any Lender);

(ii) postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) or any scheduled reduction of
the Commitments hereunder or under any other Loan Document without the written
consent of each Lender entitled to receive such payment or whose Commitments are
to be reduced;

(iii) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to receive
such amount; provided, however, that only the consent of the Required Lenders
shall be necessary to amend the definition of “Default Rate” or waive any
obligation of any Borrower to pay interest or Letter of Credit Fees at the
Default Rate;

(iv) change Section 9.03 (other than to establish and/or give effect to any FILO
Loans) without the written consent of each Lender directly affected thereby;

(v) change any provision of this Section 11.01(a) or the definition of “Required
Lenders” or “Supermajority Lenders” without the written consent of each Lender
directly affected thereby;

(vi) amend Section 1.06, Section 1.07 or the definition of “Alternative
Currency” without the written consent of each Lender directly affected thereby;

(vii) release the Company from its Obligations hereunder, including those
Obligations under Article IV, without the written consent of each Lender
directly affected thereby;

(viii) release all or substantially all of the Collateral in any transaction or
series of related transactions (it being understood that a transaction or series
of related transactions that is not prohibited by Section 8.10 shall not
constitute the release of all or substantially all of the Collateral) without
the written consent of each Lender directly affected thereby;

 

-105-



--------------------------------------------------------------------------------

(ix) release all or substantially all of the value of the Guaranty, without the
written consent of each Lender directly affected thereby, except to the extent
the release of any Subsidiary from the Guaranty is permitted pursuant to
Section 10.10 (in which case such release may be made by the Administrative
Agent acting alone);

(x) subordinate the Obligations or, except as expressly permitted hereunder, the
Liens securing them without the written consent of each Lender directly affected
thereby;

(xi) amend the definition of Borrowing Base (or any defined term used in such
definitions) if the effect of such amendment is to increase Availability without
the prior written consent of the Supermajority Lenders; or

(xii) amend Section 2.01(b)(iii) if the effect of such amendment is to change
the “last out” nature of Incremental Facilities in the form of FILO Facilities
without the prior written consent of each Lender directly affected thereby.

(b) unless also signed by the applicable L/C Issuer, no amendment, waiver or
consent shall affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it;

(c) unless also signed by the Swing Line Lender, no amendment, waiver or consent
shall affect the rights or duties of the Swing Line Lender under this Agreement;

(d) unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document;

provided, however, that notwithstanding anything to the contrary herein, (i) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) each Lender is entitled to
vote as such Lender sees fit on any bankruptcy reorganization plan that affects
the Loans, and each Lender acknowledges that the provisions of Section 1126(c)
of the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein, (iii) the Required Lenders shall determine whether
or not to allow a Borrower to use cash collateral in the context of a bankruptcy
or insolvency proceeding and such determination shall be binding on all of the
Lenders, (iv) this Agreement may be amended in accordance with the provisions of
Section 2.01(b) and Section 2.17. In addition, in the event term loans are added
to this Agreement a majority in interest of the revolving Lenders shall be
required to consent to any waiver or change affecting borrowing conditions for
Revolving Loans or affecting the revolving Lenders adversely with respect to
payments in a manner differently than that affecting term loan lenders.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

Notwithstanding anything to the contrary, any Loan Document may be waived,
amended, supplemented or modified pursuant to an agreement or agreements in
writing entered into by the Company and the Administrative Agent (without the
consent of any Lender) solely to cure a defect or error, or to grant a new Lien
for the benefit of the Secured Parties or extend an existing Lien over
additional property.

SECTION 11.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided

 

-106-



--------------------------------------------------------------------------------

for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i) if to the Company or any other Borrower, the Administrative Agent, the Swing
Line Lender or an L/C Issuer, to the address, facsimile number, electronic mail
address or telephone number specified for such Person on Schedule 11.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or any L/C Issuer
pursuant to Article II if such Lender or such L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it, provided that approval of such procedures may be limited to particular
notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that, for both clauses (i) and (ii), if such
notice, email or other communication is not sent during the normal business
hours of the recipient, such notice, email or communication shall be deemed to
have been sent at the opening of business on the next business day for the
recipient, and (ii) notices or communications posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (i) of
notification that such notice or communication is available and identifying the
website address therefor, provided that, for both clauses (i) and (ii), if such
notice, email or other communication is not sent during the normal business
hours of the recipient, such notice, email or communication shall be deemed to
have been sent at the opening of business on the next business day for the
recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower’s or
the Administrative Agent’s transmission of Borrower Materials or notices through
the platform, any other electronic platform or electronic message services or
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to any Borrower, any Lender, any L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

 

-107-



--------------------------------------------------------------------------------

(d) Change of Address, Etc. Each of the Borrowers, the Administrative Agent, the
Swing Line Lender and the L/C Issuers may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, the Swing Line Lender and the L/C Issuers. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable law, including United States Federal and state securities laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of any Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Company shall indemnify the Administrative Agent, the L/C Issuers,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of any Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

SECTION 11.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, the L/C Issuer, the Swing Line Lender or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document (including the
imposition of the Default Rate) preclude any other or further exercise thereof
or the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrowers or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the
applicable L/C Issuer or the Swing Line Lender from exercising the rights and
remedies that inure to its benefit (solely in its capacity as L/C Issuer or
Swing Line Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 11.08 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 9.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

 

-108-



--------------------------------------------------------------------------------

SECTION 11.04 Expenses; Indemnity; and Damage Waiver.

(a) Costs and Expenses. The Company shall pay (i) all reasonable, documented,
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, restatements, modifications or waivers (or any proposed
amendments, restatements, modifications or waivers) of the provisions hereof or
thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable, documented, out-of-pocket expenses incurred
by the L/C Issuers in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable, documented, out-of-pocket expenses incurred by the
Administrative Agent, any Lender or any L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or any
L/C Issuer) in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such reasonable, documented,
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Company. The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and reasonable, documented,
out-of-pocket related expenses (including the reasonable, documented fees,
charges and disbursements of (A) one primary counsel for all Indemnitees in any
one action and (B) one local counsel in each applicable jurisdiction unless, in
each case, in the reasonable opinion of such counsel representation of all
Indemnitees would be inappropriate due to the existence of an actual or
potential conflict of interest owed to any unaffiliated third party) that may be
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by any Borrower or any other Loan Party arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the applicable L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by a Borrower or any of its
Subsidiaries, or any Environmental Action related in any way to a Borrower or
any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Borrower or any other Loan Party or by any such persons directors, shareholders
or creditors, and regardless of whether any Indemnitee is a party thereto, in
all cases, whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of the Indemnitee; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by any Borrower against an Indemnitee for breach
in bad faith or a material breach of such Indemnitee’s obligations hereunder or
under any other Loan Document, if such Borrower has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), an L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), such L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), the Swing Line Lender or such L/C

 

-109-



--------------------------------------------------------------------------------

Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the Swing
Line Lender or an L/C Issuer in connection with such capacity. The obligations
of the Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Borrower shall assert, and each Borrower hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof; provided that the foregoing shall not in any way
limit the indemnification obligations of the Borrower pursuant to subsection
(b) above. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the Swing Line Lender and any L/C Issuer, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

SECTION 11.05 Payments Set Aside. To the extent that any payment by or on behalf
of any Borrower is made to the Administrative Agent, any L/C Issuer or any
Lender, or the Administrative Agent, any L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect, in the applicable currency of
such recovery or payment. The obligations of the Lenders and the L/C Issuers
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

SECTION 11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that no Borrower may assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the L/C Issuers and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

-110-



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the related Loans at the time owing to it or in the case
of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section 11.06, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $10,000,000 (and in increments of not less than
$1,000,000 in excess thereof) unless each of the Administrative Agent and, so
long as no Event of Default under Section 9.01(a), (b) or (f) has occurred and
is continuing, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single assignee (or to an assignee and members
of its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and obligations with respect thereto, assigned, except
that this clause (ii) shall not (A) apply to the Swing Line Lender’s rights and
obligations in respect of Swing Line Loans or (B) prohibit any Lender from
assigning all or a portion of its rights and obligations in respect of its
Revolving Commitment (and the related Revolving Loans thereunder) on a non-pro
rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section 11.06 and, in
addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default under Section 9.01(a),
(b) or (f) has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a Person that is not a Lender with a Commitment in respect of the Commitment
subject to such assignment, an Affiliate of such Lender or an Approved Fund with
respect to such Lender;

(C) the consent of the L/C Issuers (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to

 

-111-



--------------------------------------------------------------------------------

waive such processing and recordation fee in the case of any assignment. The
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire.

(v) No Assignment to Company. No such assignment shall be made to (A) the
Company or any of the Company’s Affiliates or Subsidiaries, (B) any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing persons described in this
clause (B) or (C) a natural person.

(vi) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, each Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
related interest amounts) of the Loans, L/C Obligations, and FILO Term Loans (to
the extent applicable) owing to, each Lender and L/C Issuer pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive (absent manifest error), and the Loan Parties, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender or L/C Issuer,
as applicable, hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. In addition, the Administrative Agent shall maintain on
the Register information regarding the designation, and revocation of
designation of any Lender as a Defaulting Lender. The Register shall be
available for inspection by the Borrowers and any Lender at any reasonable time
(with respect to its own interests) and from time to time upon reasonable prior
notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Company or any of the Company’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other

 

-112-



--------------------------------------------------------------------------------

parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the other Lenders and the L/C Issuers shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in clauses (i) through (vii) of Section 11.01(a) that
affects such Participant. Subject to subsection (e) of this Section, each
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section
(subject to the requirements and limitations of such Sections and Section 3.06).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender.

Each Lender that sells participations, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain a register for the
recordation of the names and addresses of all of such Lender’s Participants and
the principal amounts (and related interest amounts) of each Participant’s
interest in the Loans or other obligations under the Loan Documents. The entries
in the participant register shall be conclusive (absent manifest error), and
such Lender shall treat each Person whose name is recorded in the participant
register pursuant to the terms hereof as the owner of the applicable
participation for all purposes of this Agreement, notwithstanding notice to the
contrary; provided that no Lender shall have the obligation to disclose all or a
portion of the participant register (including the identity of any Participant
or any information relating to a Participant’s interest in any Loans or other
obligations under any Loan Document) to any Person expect to the extent that
such disclosure is necessary in connection with a Tax audit or other proceeding
to establish that any loans are in registered form for U.S. federal income tax
purposes.

(e) Limitation on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, except to the extent that the Participant’s right to a
greater payment results from a Change in Law after the Participant became a
Participant.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment (or any foreclosure with respect thereto)
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.

(g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment and Revolving Loans pursuant
to subsection (b) above, Bank of America may, (i) upon thirty days’ notice to
the Company and the Lenders, resign as L/C Issuer and/or (ii) upon thirty days’
notice to the Company, resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Company shall be entitled to
appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Company to appoint any such
successor shall affect the resignation of Bank of America as L/C Issuer or Swing
Line Lender, as the case may be. If Bank of America resigns as L/C Issuer, it
shall retain all the rights, powers, privileges and duties of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(d)).
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (1) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (2) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements reasonably satisfactory to Bank of America
to effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

 

-113-



--------------------------------------------------------------------------------

SECTION 11.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to become a Lender pursuant to Section 2.01(b) or
2.17(d) or (ii) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to the Company and its obligations,
(g) with the consent of the Company, (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender, any
L/C Issuer or any of their respective Affiliates on a nonconfidential basis from
a source other than the Company, (i) on a confidential basis to (i) any rating
agency in connection with rating the Borrower or its Subsidiaries or the credit
facilities provided hereunder or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers of other
market identifiers with respect to the credit facilities provided hereunder, or
(j) subject to an agreement containing provisions substantially the same as
those of this Section, to any Person to whom or for whose benefit that such
Lender pledges or assigns a security interest pursuant to Section 11.06(f).

For purposes of this Section, “Information” means all information received from
a Borrower or any Subsidiary relating to the Borrowers or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by such Borrower or any Subsidiary,
provided that, in the case of information received from a Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable law,
including Federal and state securities laws.

SECTION 11.08 Set-off; License.

(a) If an Event of Default shall have occurred and be continuing, each Lender,
each L/C Issuer and each of their respective Affiliates is hereby authorized at
any time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such L/C
Issuer or any such Affiliate to or for the credit or the account of any Borrower
or any other Loan Party against any and all of the obligations of such Borrower
or such Loan Party (including, for the avoidance of doubt, the obligations of
the Company in its capacity as Guarantor) now or hereafter existing under this
Agreement or any other Loan Document to such Lender or such L/C Issuer,
irrespective of whether or not such Lender or such L/C Issuer shall have made
any demand under this Agreement or any other Loan Document and although such
obligations of such Borrower or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender or such L/C Issuer different
from the branch or office holding such deposit or obligated on such Debt;
provided, that in the event that any Defaulting Lender shall exercise any such
right of set-off, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.16 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative

 

-114-



--------------------------------------------------------------------------------

Agent a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, the L/C Issuers and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, the L/C Issuers or their respective Affiliates may have. Each
Lender and the L/C Issuers agree to notify the Company and the Administrative
Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

(b) Solely during the continuance of an Event of Default, the Administrative
Agent is hereby granted an irrevocable (until the cure of the Event of Default),
non-exclusive license or other right to use, license or, to the extent permitted
under licenses granting such Loan Party rights in Intellectual Property,
sub-license (without payment of royalty or other compensation to any Person) any
or all Intellectual Property of the Loan Parties, computer hardware and
software, trade secrets, brochures, customer lists, promotional and advertising
materials, labels, packaging materials and other similar property, in
advertising for sale, marketing, selling, collecting, completing manufacture of,
or otherwise exercising any rights or remedies with respect to, any Collateral;
provided that (i) such license shall be subject to the rights of any licensee
under any license granted prior to such Event of Default, to the extent such
license is a Permitted Lien; (ii) the quality of any services or products in
connection with which any trademarks included in such Intellectual Property are
used will not be materially inferior to the quality of such services and
products sold by such Loan Party under such trademarks immediately prior to such
Event of Default and such Loan Party shall have the right to inspect any such
services and products to monitor compliance with such standard; and (iii) to the
extent the foregoing license is a sublicense of such Loan Party’s rights as
licensee under any third party license, the license to Administrative Agent
shall be in accordance with any limitations in such third party license
including prohibitions on further sublicensing.

SECTION 11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

SECTION 11.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 11.11 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

SECTION 11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this

 

-115-



--------------------------------------------------------------------------------

Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuers
or the Swing Line Lender, as applicable, then such provisions shall be deemed to
be in effect only to the extent not so limited.

SECTION 11.13 Replacement of Lenders. If (i) any Lender requests compensation
under Section 3.04, (ii) any Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, (iii) a Lender (a “Non-Consenting Lender”) does not
accept an Extension Offer pursuant to Section 2.17 or does not consent to a
proposed change, waiver, discharge or termination with respect to any Loan
Document that has been approved by the Required Lenders as provided in
Section 11.01 but requires unanimous consent of all Lenders or all Lenders
directly affected thereby (as applicable), (iv) a Lender does not consent to a
proposed Designated Borrower pursuant to Section 2.14, (v) a Lender does not
approve another Alternative Currency requested by the Company or (vi) any Lender
is a Defaulting Lender, then the Company may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

(a) the Company shall have paid to the Administrative Agent the assignment fee
specified in Section 11.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable laws; and

(e) in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed change, waiver, discharge or termination with
respect to any Loan Document under subclause (iii) above, the applicable
replacement bank, financial institution or fund consents to the proposed change,
waiver, discharge or termination;

provided, further, that the failure by such Lender to execute and deliver an
Assignment and Assumption shall not impair the validity of the removal of such
Lender and the mandatory assignment of such Non-Consenting Lender’s Commitments
and outstanding Loans and participations in L/C Obligations pursuant to this
Section 11.13 shall nevertheless be effective without the execution by such
Lender of an Assignment and Assumption.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 

-116-



--------------------------------------------------------------------------------

SECTION 11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (OTHER THAN AS PROVIDED
IN ANY MORTGAGE WITH RESPECT TO ITSELF), OR FOR RECOGNITION OR ENFORCEMENT OF
ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTWITHSTANDING THE FOREGOING WITH RESPECT TO COLLATERAL
DOCUMENTS (INCLUDING FINANCING STATEMENTS) GOVERNED BY LAWS OTHER THAN THOSE OF
THE STATE OF NEW YORK THE ADMINISTRATIVE AGENT MAY FILE ACTIONS OR PROCEEDINGS
RELATED TO SUCH COLLATERAL DOCUMENTS IN ANY COURT IN THE STATE WHOSE LAWS GOVERN
SUCH COLLATERAL DOCUMENT AND ALL PARTIES HERETO CONSENT TO EACH SUCH COURT’S
JURISDICTION.

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

SECTION 11.15 Waiver of Right to Trial by Jury. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 11.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Loan Parties acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative

 

-117-



--------------------------------------------------------------------------------

Agent, the Lenders and the Arrangers, are arm’s-length commercial transactions
between the Loan Parties and their respective Affiliates, on the one hand, and
the Administrative Agent, the Lenders and the Arrangers, on the other hand,
(B) each of the Loan Parties has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) each of the
Loan Parties is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents; (ii) (A) the Administrative Agent, the Lenders and the Arrangers
each is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for any Loan Party or any of their
respective Affiliates, or any other Person and (B) neither the Administrative
Agent nor any Arranger or Lender has any obligation to any Loan Party or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Lenders and the Arrangers and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and neither the Administrative Agent nor any Arranger or
Lender has any obligation to disclose any of such interests to the Loan Parties
and their respective Affiliates. Each of the Loan Parties hereby agrees that it
will not claim that any of the Administrative Agent, the Lender, the Arrangers
or their respective Affiliates has rendered advisory services of any nature or
respect or owes fiduciary duty in connection with any respect of any transaction
contemplated hereby.

SECTION 11.17 Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “execute,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other Loan Notices, Swing line Loan
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

SECTION 11.18 USA PATRIOT Act Notice. Each Lender that is subject to the USA
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Loan Parties that pursuant to the requirements of
the USA PATRIOT Act, it is required to obtain, verify and record information
that identifies each Loan Party, which information includes the name and address
of each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the USA PATRIOT Act. Each Loan Party shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.

SECTION 11.19 California Judicial Reference. If any action or proceeding is
filed in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Agreement or any
other Loan Document, (a) the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure Section 638 to
a referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (b) without limiting the generality of
Section 11.04, the Borrower shall be solely responsible to pay all fees and
expenses of any referee appointed in such action or proceeding.

SECTION 11.20 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is

 

-118-



--------------------------------------------------------------------------------

given. The obligation of each Borrower in respect of any such sum due from it to
the Administrative Agent or the Lenders hereunder or under the other Loan
Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from any Borrower in the Agreement Currency, such Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).

SECTION 11.21 Appointment of the Company. Each of the Loan Parties hereby
appoints the Company to act as its agent for all purposes of this Agreement, the
other Loan Documents and all other documents and electronic platforms entered
into in connection herewith and agrees that (a) the Company may execute such
documents and provide such authorizations on behalf of such Loan Parties as the
Company deems appropriate in its sole discretion and each Loan Party shall be
obligated by all of the terms of any such document and/or authorization executed
on its behalf, (b) any notice or communication delivered by the Administrative
Agent, an L/C Issuer or a Lender to the Company shall be deemed delivered to
each Loan Party and (c) the Administrative Agent, the L/C Issuers or the Lenders
may accept, and be permitted to rely on, any document, authorization, instrument
or agreement executed by the Company on behalf of each of the Loan Parties.

SECTION 11.22 Amendment and Restatement of Existing Credit Agreement.

(a) This Agreement does not extinguish the obligations for the payment of money
outstanding under the Existing Credit Agreement or discharge or release the
obligations under the Existing Credit Agreement. Nothing herein contained shall
be construed as a substitution or novation of the obligations outstanding under
the Existing Credit Agreement or instruments securing the same, which shall
remain in full force and effect, except as modified hereby or by instruments
executed concurrently herewith. Except as provided in Section 10.10(II), nothing
expressed or implied in this Agreement shall be construed as a release or other
discharge of any Loan Parties under the Existing Credit Agreement from any of
its obligations and liabilities thereunder, as modified hereby. Each Loan Party
hereby confirms and agrees that, except as modified or amended and restated
hereby or by a Loan Document or other instruments executed concurrently
herewith, each “Loan Document” (as defined in the Existing Credit Agreement) to
which it is a party is, and shall continue to be, in full force and effect and
is hereby ratified and confirmed in all respects except that on and after the
Closing Date all references in any such Loan Document to the “Agreement,”
“thereto,” “thereof,” “thereunder” or words of like import referring to the
Existing Credit Agreement shall mean this Agreement.

(b) Each Loan Party (a) consents to the amendment and restatement of the
Existing Credit Agreement by this Agreement; (b) acknowledges and agrees that
its obligations under each of the “Loan Documents” (as defined in the Existing
Credit Agreement) owing to each lender thereunder that is also a Lender
hereunder shall be in respect of the obligations of the Company under this
Agreement and the other Loan Documents; (c) reaffirms all of its obligations
under each “Loan Document” (as defined in the Existing Credit Agreement) and
each other Loan Document and all other Secured Obligation, reaffirms its grants
of Liens on the Collateral to secure the Secured Obligations and with respect to
each of the Guarantors, its guarantee of the Secured Obligations; and (d) agrees
that, except as expressly amended, restated or modified hereby or by any Loan
Document or other instrument executed concurrently herewith, each of the “Loan
Documents” (as defined in the Existing Credit Agreement) to which it is a party
is and shall remain in full force and effect. Each Loan Party hereby expressly
acknowledges that the amendment and restatement of the Existing Credit Agreement
by this Agreement does not (i) impair the validity, effectiveness or priority of
the Liens granted pursuant to any Loan Document, and such Liens continue
unimpaired with the same priority to secure repayment of all Secured
Obligations, whether heretofore or hereafter incurred; or (ii) require that any
new filings be made or other action taken to perfect or to maintain the
perfection of such Liens, except as set forth in Sections 7.08 and 7.11. Each
Loan Party hereby confirms and agrees that all outstanding principal, interest
and fees and other obligations under the Existing Credit Agreement immediately
prior to the date hereof shall, to the extent not paid on the date hereof, from
and after the date hereof, be, without duplication, Obligations and

 

-119-



--------------------------------------------------------------------------------

Secured Obligations owing and payable pursuant to this Agreement and the other
Loan Documents as in effect from time to time, shall accrue interest thereon as
specified in this Agreement, and shall be secured by this Agreement and the
other Loan Documents.

(c) On the Closing Date, each Lender party to the Credit Agreement immediately
prior to the Closing Date (each, an “Existing Lender”) will automatically and
without further act be deemed to have assigned to each Lender party to the
Credit Agreement as of the Closing Date (each, a “Closing Date Lender”), and
each such Closing Date Lender will automatically and without further act be
deemed to have assumed, a portion of such Existing Lender’s Revolving Loans
outstanding immediately prior to the Closing Date (“Existing Revolving Loans”)
and participations under the Credit Agreement in outstanding Letters of Credit
(if any are outstanding on the Closing Date) and Swing Line Loans (if any are
outstanding on the Closing Date) such that, after giving effect to each such
deemed assignment and assumption of Existing Revolving Loans and participations,
the percentage of the aggregate outstanding (i) Revolving Loans,
(ii) participations under the Credit Agreement in Letters of Credit and
(iii) participations under the Credit Agreement in Swing Line Loans held by each
Lender (including each such Closing Date Lender) will equal the percentage of
the aggregate Revolving Commitments of all Lenders represented by such Lender’s
Commitment as of the Closing Date.

SECTION 11.23 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Solely to the extent any Lender or L/C Issuer that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or L/C Issuer that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[SIGNATURE PAGES FOLLOW]

 

-120-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER

R.R. DONNELLEY & SONS COMPANY,

a Delaware corporation

 

By:   

/s/ Terry Peterson

Name:      Terry Peterson Title:    Executive Vice President, Chief Financial
Officer

 

 

[Signature page to RRD Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS:

AMERICAN LITHOGRAPHERS, INC.

AGS CUSTOM GRAPHICS, INC.

AUTOMATED GRAPHIC SYSTEMS, LLC

BANTA CORPORATION

BANTA GLOBAL TURNKEY LLC

BRIDGETOWN PRINTING CO.

CDS PUBLICATIONS, INC.

CHAS. P. YOUNG COMPANY

CLEAR VISIONS, INC.

COLUMBIA COLOR, INC.

CONSOLIDATED CARQUEVILLE PRINTING COMPANY

CONSOLIDATED GRAPHICS INTERNATIONAL, INC.

CONSOLIDATED GRAPHICS PROPERTIES II, INC.

CONSOLIDATED GRAPHICS SERVICES, INC.

CONSOLIDATED GRAPHICS, INC.

COPY-MOR, INC.

COURIER PRINTING COMPANY

CP SOLUTIONS, INC.

DDM-DIGITAL IMAGING, DATA PROCESSING AND MAILING SERVICES, L.C.

EGT PRINTING SOLUTIONS, LLC

ELECTRIC CITY PRINTING COMPANY

EMERALD CITY GRAPHICS, INC.

FITTJE BROS. PRINTING CO.

FREDERIC PRINTING COMPANY

GARNER PRINTING COMPANY

GILLILAND PRINTING, INC.

GRAPHIC TECHNOLOGY OF MARYLAND, INC.

GSL FINE LITHOGRAPHERS

H&N PRINTING & GRAPHICS, INC.

HICKORY PRINTING SOLUTIONS, LLC

IRONWOOD LITHOGRAPHERS, INC.

KELMSCOTT COMMUNICATIONS LLC

KEYS PRINTING COMPANY

LINCOLN PRINTING CORPORATION

MERCURY PRINTING COMPANY, LLC

METROPOLITAN PRINTING SERVICES, LLC

 

By   

/s/ Terry Peterson

  

Name: Terry Peterson

Title: Authorized Signatory

 

 

[Signature page to RRD Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS:

MOUNT VERNON PRINTING COMPANY

NIES/ARTCRAFT, INC.

OFFICETIGER HOLDINGS INC.

OFFICETIGER LLC

PBM GRAPHICS, INC.

PCA, LLC

PRECISION DIALOGUE DIRECT, INC.

PRECISION DIALOGUE MARKETING, LLC

PRECISION DIALOGUE, INC.

PRECISION LITHO, INC.

PRINTING CONTROL SERVICES INCORPORATED

RR DONNELLEY LOGISTICS SERVICES WORLDWIDE, INC.

RRD DUTCH HOLDCO, INC.

RRD WEST CALDWELL, LLC

S & S GRAPHICS, LLC

SPANGLER GRAPHICS, LLC

STORTERCHILDS PRINTING CO., INC.

TEWELL WARREN PRINTING COMPANY

THE GRAPHICS GROUP, INC.

THE HENNEGAN COMPANY

THE JACKSON GROUP LLC

THE JARVIS PRESS, INC.

THE MCKAY PRESS, INC.

THEO. DAVIS SONS, INCORPORATED

THOUSAND OAKS PRINTING & SPECIALTIES, INC.

TUCKER PRINTERS, INC.

VERITAS DOCUMENT SOLUTIONS, LLC

WATERMARK PRESS, LTD.

WENTWORTH CORPORATION

WESTLAND PRINTERS, INC.

WETZEL BROTHERS, LLC

 

By   

/s/ Terry Peterson

  

Name: Terry Peterson

Title: Authorized Signatory

 

 

[Signature page to RRD Credit Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

     

BANK OF AMERICA, N.A.,

as Administrative Agent

     

By:

 

/s/ Michael Fine

       

Name:     Michael Fine

       

Title:       Senior Vice President

[Signature Page to RRD Credit Agreement]



--------------------------------------------------------------------------------

 

LENDERS:

     

BANK OF AMERICA, N.A.,

as a Lender, Swing Line Lender and L/C Issuer

     

By:

 

/s/ Michael Fine

       

Name:     Michael Fine

       

Title:       Senior Vice President

[Signature Page to RRD Credit Agreement]

 



--------------------------------------------------------------------------------

Citibank, N.A., as a Lender and L/C Issuer

 

By:  

/s/ Christopher Marino

  Name: Christopher Marino   Title: Vice President and Director

[Signature Page to RRD Credit Agreement]

 



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as a Lender and L/C Issuer

 

By:  

/s/ Gene Riego de Dios

  Name: Gene Riego de Dios  

Title: Executive Director

[Signature Page to RRD Credit Agreement]

 



--------------------------------------------------------------------------------

PNC Bank, National Association, as a Lender and L/C Issuer

 

By:  

/s/ Michael T. Keenan

  Name: Michael T. Keenan  

Title: Senior Vice President

[Signature Page to RRD Credit Agreement]

 



--------------------------------------------------------------------------------

Wells Fargo Bank, National Association, as a Lender and L/C Issuer

 

By:  

/s/ Lynn Gosselin

  Name: Lynn Gosselin  

Title: Director

Wells Fargo Bank, National Association, London Branch, as a Lender

 

By:  

/s/ T. Saldanha

  Name: T. Saldanha  

Title: Authorized Signatory

[Signature Page to RRD Credit Agreement]

 



--------------------------------------------------------------------------------

U.S. Bank National Association, as a Lender and L/C Issuer

 

By:  

/s/ Robert Don

  Name: Robert Don  

Title: Assistant Vice President

[Signature Page to RRD Credit Agreement]

 



--------------------------------------------------------------------------------

SunTrust Bank, as a Lender

 

By:  

/s/ Mark Fidati

  Name: Mark Fidati  

Title:   Managing Director

[Signature Page to RRD Credit Agreement]

 



--------------------------------------------------------------------------------

The Northern Trust Company, as a Lender

 

By:

 

/s/ Lisa DeCristofaro

 

Name: Lisa DeCristofaro

 

Title: SVP

[Signature Page to RRD Credit Agreement]

 



--------------------------------------------------------------------------------

Exhibit 2.02

FORM OF LOAN NOTICE

Date:                 ,         

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of September 29, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), among R.R.
DONNELLEY & SONS COMPANY, a Delaware corporation (the “Company”), the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent.

The undersigned hereby requests on behalf of itself or, if applicable, the
Designated Borrower specified in item 6 below (select one):

 

  ☐ A Borrowing of Revolving Loans

 

  ☐ A conversion or continuation of Revolving Loans

 

  1. On                      (a Business Day)

 

  2. In the amount of $                      1

 

  3. Comprised of                      2

 

       [Type of Loan requested]

 

  4. For Eurocurrency Rate Loans: with an Interest Period of
                    .

 

  5. Applicable Currency:                     3

 

  6. On behalf of                      [if applicable, insert name of Designated
Borrower].

[With respect to such Borrowing, the Company hereby represents and warrants that
such request complies with the requirements of Section 2.01 of the Credit
Agreement. Upon the acceptance by the Borrower or Designated Borrower, as
applicable, of the proceeds of such Borrowing, the Company shall be deemed to
have represented and warranted that the conditions to lending specified in
Section 5.02 of the Credit Agreement have been satisfied or waived.]4

 

1  Minimum amounts of (a) $5,000,000 and a whole multiple of $1,000,000 in
excess thereof, in the case of Eurocurrency Rate Loans and (b) $1,000,000 and a
whole multiple of $500,000 in excess thereof, in the case of Base Rate Loans.

2  Select Eurocurrency Rate or Base Rate, as appropriate.

3  Select Dollars, Euros, Sterling, Yen or Canadian Dollars (or such other
currency that has been approved pursuant to Section 1.06 of the Credit
Agreement), as appropriate.

4  Include only if requesting a Borrowing.



--------------------------------------------------------------------------------

R.R. DONNELLEY & SONS COMPANY By:  

                                                      

Name:   Title  



--------------------------------------------------------------------------------

Exhibit 2.04

FORM OF SWING LINE NOTICE

Date:                 ,         

 

To: Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of September 29, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among R.R.
DONNELLEY & SONS COMPANY, a Delaware corporation (the “Company”), the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender.

The undersigned hereby requests a Swing Line Loan on behalf of itself or, if
applicable, the Designated Borrower specified in item 3 below:

 

  1. On                      (a Business Day).

 

  2. In the amount of $                    .

 

  3. On behalf of                      [if applicable, insert name of Designated
Borrower].

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Credit Agreement.

Upon the acceptance by the Borrower or the Designated Borrower, as applicable,
of the proceeds of such Borrowing, the Company shall be deemed to have
represented and warranted that the conditions specified in Section 5.02(a), (b)
and (c) of the Credit Agreement applicable to such Borrowing shall have been
satisfied or waived.

 

R.R. DONNELLEY & SONS COMPANY

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

Exhibit 2.11(a)

FORM OF NOTE

                , 20        

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                             or registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by the Lender to the
Borrower under that certain Second Amended and Restated Credit Agreement, dated
as of September 29, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), among R.R.
DONNELLEY & SONS COMPANY, the Lenders from time to time party thereto, and Bank
of America, N.A., as Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Credit Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in the applicable currency in Same Day Funds at the
Administrative Agent’s Office for such currency. If any amount is not paid in
full when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Credit Agreement.

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. Upon the occurrence and continuation of
one or more of the Events of Default specified in the Credit Agreement, all
amounts then remaining unpaid on this Note shall become, or may be declared to
be, immediately due and payable all as provided in the Credit Agreement. Loans
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

[R.R. DONNELLEY & SONS COMPANY]/ [APPLICABLE DESIGNATED BORROWER]

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Exhibit 2.14(a)

FORM OF DESIGNATED BORROWER

REQUEST AND ASSUMPTION AGREEMENT

Date:                 ,         

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

This Designated Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 2.14 of that certain Second Amended and Restated Credit
Agreement, dated as of September 29, 2017 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among R.R. DONNELLEY & SONS COMPANY, a Delaware corporation (the
“Company”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent and L/C Issuer, and reference is made thereto for
full particulars of the matters described therein. All capitalized terms used in
this Designated Borrower Request and Assumption Agreement and not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

Each of                          (the “Additional Designated Borrower”) and the
Company hereby confirms, represents and warrants to the Administrative Agent and
the Lenders that the Additional Designated Borrower is a Domestic Subsidiary of
the Company.

The parties hereto hereby confirm that with effect from the Effective Date (as
defined below), the Additional Designated Borrower shall have the rights,
obligations, duties and liabilities toward each of the other parties to the
Credit Agreement identical to those which the Additional Designated Borrower
would have had if the Additional Designated Borrower had been an original party
to the Credit Agreement as a Borrower.

The Company acknowledges and confirms its obligations as a Guarantor of the
Secured Obligations incurred by the Additional Designated Borrower under the
Credit Agreement.

The parties hereto hereby request that the Additional Designated Borrower be
entitled to receive Loans under the Credit Agreement, and understand,
acknowledge and agree that neither the Additional Designated Borrower nor the
Company on its behalf shall have any right to request any Loans for the
Additional Designated Borrower’s account until the date two Business Days after
the effective date designated by the Administrative Agent in a Designated
Borrower Notice delivered to the Company and the Lenders pursuant to
Section 2.14(a) of the Credit Agreement (the “Effective Date”).

This Designated Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Credit Agreement.

THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.

 

[ADDITIONAL DESIGNATED BORROWER] By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                         R.R. DONNELLEY & SONS
COMPANY By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                        



--------------------------------------------------------------------------------

Exhibit 2.14(b)

FORM OF DESIGNATED BORROWER NOTICE

Date:                 ,         

 

To:  R.R. DONNELLEY & SONS COMPANY and

      [applicable Designated Borrower]

 

      The Lenders party to the Credit Agreement referred to below

Ladies and Gentlemen:

This Designated Borrower Notice is made and delivered pursuant to Section 2.14
of that certain Second Amended and Restated Credit Agreement, dated as of
September 29, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among R.R.
DONNELLEY & SONS COMPANY, a Delaware corporation (the “Company”), the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent and L/C Issuer, and reference is made thereto for full particulars of the
matters described therein. All capitalized terms used in this Designated
Borrower Notice and not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.

The Administrative Agent hereby notifies the Company and the Lenders that
(i) effective as of the date hereof (the “Effective Date”)
[                            ] (the “Subsidiary”) shall be a Designated Borrower
and all the Lenders have previously consented to such designation and (ii) that
after two Business Days from the Effective Date the Subsidiary, or the Company
on its behalf, may receive Loans for its account on the terms and conditions set
forth in the Credit Agreement.

This Designated Borrower Notice shall constitute a Loan Document under the
Credit Agreement.

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                        



--------------------------------------------------------------------------------

Exhibit 3.01(e)

EXHIBIT 3.01(e)-1

FORM OF NON-BANK CERTIFICATE

(For Foreign Lenders That Are Not Treated As Partnerships For

U.S. Federal Income Tax Purposes)

Reference is made to the Second Amended and Restated Credit Agreement dated as
of September 29, 2017 (as amended, supplemented or otherwise modified from time
to time) (the “Credit Agreement”), among R.R. Donnelley & Sons Company, a
Delaware corporation (the “Borrower”), the subsidiaries of the Borrower party
thereto, as guarantors, each lender from time to time party thereto
(collectively, the “Lenders”), and Bank of America, N.A., as Administrative
Agent. Capitalized terms used but not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a “controlled foreign corporation” related to the Borrower
as described in Section 881(c)(3)(C) of the Code, and (v) no payments in
connection with any Loan Document are effectively connected with the
undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent in writing and
(2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made by
the Borrower to the undersigned, or in either of the two calendar years
preceding each such payment.

[Signature Page Follows]



--------------------------------------------------------------------------------

[Foreign Lender] By:  

 

  Name:   Title: [Address]

Dated:                 , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT 3.01(e)-2

FORM OF NON-BANK CERTIFICATE

(For Foreign Lenders That Are Treated As Partnerships For

U.S. Federal Income Tax Purposes)

Reference is made to the Second Amended and Restated Credit Agreement dated as
of September 29, 2017 (as amended, supplemented or otherwise modified from time
to time) (the “Credit Agreement”), among R.R. Donnelley & Sons Company, a
Delaware corporation (the “Borrower”), the subsidiaries of the Borrower party
thereto, as guarantors, each lender from time to time party thereto
(collectively, the “Lenders”), and Bank of America, N.A., as Administrative
Agent. Capitalized terms used but not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.

Pursuant to the provisions of 3.01(e) of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members claiming the portfolio
interest exemption (the “applicable partners”) are the sole beneficial owners of
such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii) neither the
undersigned nor any of its direct or indirect partners/members is a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its applicable
partners is a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (v) none of the applicable partners is a
“controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) no payments in connection with any
Loan Document are effectively connected with the undersigned’s or any applicable
partner’s conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of applicable
partners: (i) an IRS Form W-8BEN or W-8BEN-E, as applicable, or (ii) and IRS
Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E, as applicable, from
each of such applicable partner’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent
in writing and (2) the undersigned shall have at all times furnished the
Borrower and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made by the Borrower to the undersigned, or in either of the two calendar years
preceding each such payment.

[Signature Page Follows]



--------------------------------------------------------------------------------

[Foreign Lender]

By:

 

 

 

Name:

 

Title:

[Address]

Dated:                 , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT 3.01(e)-3

FORM OF NON-BANK CERTIFICATE

(For Foreign Participants That Are Not Treated As Partnerships For

U.S. Federal Income Tax Purposes)

Reference is made to the Second Amended and Restated Credit Agreement dated as
of September 29, 2017 (as amended, supplemented or otherwise modified from time
to time) (the “Credit Agreement”), among R.R. Donnelley & Sons Company, a
Delaware corporation (the “Borrower”), the subsidiaries of the Borrower party
thereto, as guarantors, each lender from time to time party thereto
(collectively, the “Lenders”), and Bank of America, N.A., as Administrative
Agent. Capitalized terms used but not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.

Pursuant to the provisions of Section 3.01(e) and Section 11.06(d) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled
foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (v) no payments in connection with any
Loan Document are effectively connected with the undersigned’s conduct of a U.S.
trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made by the Borrower to
the undersigned, or in either of the two calendar years preceding each such
payment.

[Signature Page Follows]



--------------------------------------------------------------------------------

[Foreign Participant] By:  

 

  Name:   Title: [Address]

Dated:                 , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT 3.01(e)-4

FORM OF NON-BANK CERTIFICATE

(For Foreign Participants That Are Treated As Partnerships For

U.S. Federal Income Tax Purposes)

Reference is made to the Second Amended and Restated Credit Agreement dated as
of September 29, 2017 (as amended, supplemented or otherwise modified from time
to time) (the “Credit Agreement”), among R.R. Donnelley & Sons Company, a
Delaware corporation (the “Borrower”), the subsidiaries of the Borrower party
thereto, as guarantors, each lender from time to time party thereto
(collectively, the “Lenders”), and Bank of America, N.A., as Administrative
Agent. Capitalized terms used but not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.

Pursuant to the provisions of Section 3.01(e) and Section 11.06(d) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate,
(ii) its direct or indirect partners/members are the sole beneficial owners of
such participation, (iii) neither the undersigned nor any of its direct or
indirect applicable partners claiming the portfolio interest exemption (the
“applicable partners”) is a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
applicable partners is a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) no payments
in connection with any Loan Document are effectively connected with the
undersigned’s or any applicable partner’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its applicable partners:
(i) an IRS Form W-8BEN or W-8BEN-E, as applicable, or (ii) and IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
applicable partner’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made by
the Borrower to the undersigned, or in either of the two calendar years
preceding each such payment.

[Signature Page Follows]



--------------------------------------------------------------------------------

[Foreign Participant] By:  

 

  Name:   Title: [Address]

Dated:                 , 20[    ]



--------------------------------------------------------------------------------

Exhibit 5.01(a)(iii)

FORM OF SECURITY AGREEMENT

[Attached]



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

 

AMENDED AND RESTATED SECURITY AGREEMENT

By

R. R. DONNELLEY & SONS COMPANY,

as Borrower

and

THE GUARANTORS PARTY HERETO

and

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

Dated as of September 29, 2017

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS AND INTERPRETATION   

SECTION 1.1

  Definitions      2  

SECTION 1.2

  Interpretation      6  

SECTION 1.3

  Resolution of Drafting Ambiguities      6  

SECTION 1.4

  Perfection Certificate      6   ARTICLE II    GRANT OF SECURITY AND SECURED
OBLIGATIONS   

SECTION 2.1

  Grant of Security Interest      7  

SECTION 2.2

  Filings      8   ARTICLE III    PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
   USE OF PLEDGED COLLATERAL   

SECTION 3.1

  Delivery of Certificated Securities Collateral      9  

SECTION 3.2

  Perfection of Uncertificated Securities Collateral      9  

SECTION 3.3

  Financing Statements and Other Filings; Maintenance of Perfected Security
Interest      10  

SECTION 3.4

  Other Actions      10  

SECTION 3.5

  Joinder of Additional Guarantors      13  

SECTION 3.6

  Supplements; Further Assurances      14   ARTICLE IV    REPRESENTATIONS,
WARRANTIES AND COVENANTS   

SECTION 4.1

  Title      14  

SECTION 4.2

  Validity of Security Interest      14  

SECTION 4.3

  Defense of Claims; Transferability of Pledged Collateral      15  

SECTION 4.4

  Other Financing Statements      15  

SECTION 4.5

  Due Authorization and Issuance      15  

SECTION 4.6

  Consents, etc.      16  

SECTION 4.7

  Pledged Collateral      16  

SECTION 4.8

  Insurance      16   ARTICLE V    CERTAIN PROVISIONS CONCERNING SECURITIES
COLLATERAL   

SECTION 5.1

  Pledge of Additional Securities Collateral      16  

SECTION 5.2

  Voting Rights; Distributions; etc.      16  

SECTION 5.3

  Defaults, etc.      18  

SECTION 5.4

  Certain Agreements of Pledgors As Issuers and Holders of Equity Interests     
18  

 

i



--------------------------------------------------------------------------------

ARTICLE VI    CERTAIN PROVISIONS CONCERNING RECEIVABLES   

SECTION 6.1

  Maintenance of Records      19  

SECTION 6.2

  Modification of Terms, etc.      19  

SECTION 6.3

  Collection      19   ARTICLE VII    TRANSFERS   

SECTION 7.1

  Transfers of Pledged Collateral      20   ARTICLE VIII    REMEDIES   

SECTION 8.1

  Remedies      20  

SECTION 8.2

  Notice of Sale      22  

SECTION 8.3

  Waiver of Notice and Claims      22  

SECTION 8.4

  Certain Sales of Pledged Collateral      22  

SECTION 8.5

  No Waiver; Cumulative Remedies      24   ARTICLE IX    APPLICATION OF PROCEEDS
  

SECTION 9.1

  Application of Proceeds      24   ARTICLE X    MISCELLANEOUS   

SECTION 10.1

  Concerning Administrative Agent      25  

SECTION 10.2

  Administrative Agent May Perform; Administrative Agent Appointed
Attorney-in-Fact      26  

SECTION 10.3

  Continuing Security Interest; Assignment      26  

SECTION 10.4

  Termination; Release      27  

SECTION 10.5

  Modification in Writing      27  

SECTION 10.6

  Notices      27  

SECTION 10.7

  Governing Law, Consent to Jurisdiction and Service of Process; Waiver of Jury
Trial      28  

SECTION 10.8

  Severability of Provisions      28  

SECTION 10.9

  Execution in Counterparts      28  

SECTION 10.10

  Business Days      28  

SECTION 10.11

  No Credit for Payment of Taxes or Imposition      28  

SECTION 10.12

  No Claims Against Administrative Agent      28  

SECTION 10.13

  No Release      28  

SECTION 10.14

  Obligations Absolute      29  

SECTION 10.15

  Amendment and Restatement      30  

SCHEDULE 1 Pledged Securities

SCHEDULE 2 Cash Collateralized Letters of Credit

EXHIBIT 1 Form of Securities Pledge Amendment

EXHIBIT 2 Form of Joinder Agreement

 

ii



--------------------------------------------------------------------------------

AMENDED AND RESTATED SECURITY AGREEMENT

This AMENDED AND RESTATED SECURITY AGREEMENT dated as of September 29, 2017 (as
amended, amended and restated, supplemented or otherwise modified from time to
time in accordance with the provisions hereof, this “Agreement”) made by R. R.
DONNELLEY & SONS COMPANY, a Delaware corporation (the “Borrower”), and each of
the other entities (other than the Administrative Agent) listed on the signature
pages hereof or that becomes a party hereto pursuant to Section 3.5 or otherwise
(the “Guarantors”), as pledgors, assignors and debtors (the Borrower, together
with the Guarantors, in such capacities and together with any successors in such
capacities, the “Pledgors,” and each, a “Pledgor”), in favor of BANK OF AMERICA,
N.A., in its capacity as administrative agent pursuant to the Credit Agreement
(as hereinafter defined), as pledgee, assignee and secured party (in such
capacities and together with any successors in such capacities, the
“Administrative Agent”).

R E C I T A L S:

A. The Borrower, the Administrative Agent and the lending institutions listed
therein have, in connection with the execution and delivery of this Agreement,
entered into that certain second amended and restated credit agreement, dated as
of September 29, 2017 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; which term shall
also include and refer to any increase in the amount of indebtedness under the
Credit Agreement and any refinancing or replacement of the Credit Agreement
(whether under a bank facility, securities offering or otherwise) or one or more
successor or replacement facilities whether or not with a different group of
agents or lenders (whether under a bank facility, securities offering or
otherwise) and whether or not with different obligors upon the Administrative
Agent’s acknowledgment of the termination of the predecessor Credit Agreement).

B. Each Guarantor has, pursuant to the Credit Agreement, unconditionally
guaranteed the Secured Obligations.

C. This Agreement amends and restates that certain Security Agreement dated as
of October 15, 2012 (as amended, supplemented, modified and in effect on the
date hereof immediately prior to the execution of this Agreement, the “Existing
Security Agreement”) among the Pledgors and the Administrative Agent.

D. The Borrower and each Guarantor will receive substantial benefits from the
execution, delivery and performance of the obligations under the Credit
Agreement and the other Loan Documents and each is, therefore, willing to enter
into this Agreement.

E. This Agreement is given by each Pledgor in favor of the Administrative Agent
for the benefit of the Secured Parties to secure the payment and performance of
all of the Secured Obligations.

F. It is a condition to (i) the obligations of the Lenders to make the Loans
under the Credit Agreement, (ii) the obligations of the L/C Issuer to issue
Letters of Credit and (iii) the performance of the obligations of the Secured
Parties under Secured Hedge Agreements and Secured Cash Management Agreements
that each Pledgor execute and deliver the applicable Loan Documents, including
this Agreement.



--------------------------------------------------------------------------------

A G R E E M E N T :

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor and the Administrative Agent hereby agree to amend
and restate the Existing Security Agreement as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

SECTION 1.1 Definitions

(a) Unless otherwise defined herein or in the Credit Agreement, capitalized
terms used herein that are defined in the UCC shall have the meanings assigned
to them in the UCC; provided that in any event, the following terms shall have
the meanings assigned to them in the UCC:

“Accounts”; “Account Debtor”; “Bank”; “Chattel Paper”; “Commercial Tort Claim”;
“Deposit Account”; “Documents”; “Electronic Chattel Paper”; “General
Intangibles”; “Goods”, “Inventory”; “Letter-of-Credit Rights”; “Letters of
Credit”; “Money”; “Payment Intangibles”; “Proceeds”; “Records”; “Securities
Account”; “Supporting Obligations”; and “Tangible Chattel Paper.”

(b) Terms used but not otherwise defined herein that are defined in the Credit
Agreement shall have the meanings given to them in the Credit Agreement.

(c) The following terms shall have the following meanings:

“Administrative Agent” shall have the meaning assigned to such term in the
Preamble hereof.

“Agreement” shall have the meaning assigned to such term in the Preamble hereof.

“Borrower” shall have the meaning assigned to such term in the Preamble hereof.

“Credit Agreement” shall have the meaning assigned to such term in Recital A
hereof.

“Distributions” shall mean, collectively, with respect to each Pledgor, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged Securities, from time to
time received, receivable or otherwise distributed to such Pledgor in respect of
or in exchange for any or all of the Pledged Securities.

 

2



--------------------------------------------------------------------------------

“Excluded Deposit Account” shall mean (a) any Deposit Account maintained by Loan
Parties and used solely for payroll, payroll taxes, withholding tax, employee
benefits, escrow, customs and other fiduciary accounts and any trust account, in
each case of the foregoing for the benefit of unaffiliated third parties,
(b) any zero-balance disbursement account (i.e., any account used only for
disbursement purposes in which balance of zero is maintained by automatically
transferring funds from another account in an amount only large enough to cover
checks presented), (c) any segregated Deposit Account maintained by the Loan
Parties that holds solely the identifiable proceeds of assets that do not
constitute Pledged Collateral or Collateral (as defined in the Credit Agreement)
and (d) other Deposit Accounts as long as the balance in any individual Deposit
Account does not exceed $5,000,000 and the aggregate balance in all such other
Deposit Accounts does not exceed $15,000,000 at any time.

“Excluded Property” shall mean

(a) any permit, license or other right issued or granted by a Governmental
Authority to any Pledgor or any contract, agreement, instrument, undertaking or
other arrangement to which any Pledgor is a party, in each case, only to the
extent and for so long as (i) the terms of such permit, license, right,
contract, instrument, undertaking, agreement or arrangement or any requirement
of law applicable thereto, prohibit the creation by such Pledgor of a security
interest in such permit, license, right, contract, instrument, undertaking,
agreement or arrangement in favor of the Administrative Agent (in each case,
after giving effect to Sections 9-406(d), 9-407(a), 9-408(a) or 9-409 of the UCC
(or any successor provision or provisions) or any other applicable law, or
(ii) the grant of a security interest under the Loan Documents (A) would
invalidate any underlying right of such Pledgor in such permit, license, right,
contract, instrument, undertaking, agreement or arrangement, (B) would give any
other party to such permit, license, right, contract, instrument, undertaking,
agreement or arrangement the right to terminate its obligations or limit its
performance thereunder or (C) is not permitted without consent of a third party
(other than a Pledgor) (in each case, after giving effect to Sections 9-406(d),
9-407(a), 9-408(a) or 9-409 of the UCC (or any successor provision or
provisions) or any other applicable law;

(b) assets owned by any Pledgor on the date hereof or hereafter acquired and any
proceeds thereof that are subject to a purchase money Lien permitted to be
incurred pursuant to the provisions of the Credit Agreement to the extent and
for so long as (i) the contract or other agreement in which such Lien is granted
(or the documentation providing for such purchase money Lien) prohibits the
creation of any other Lien on such assets and proceeds, or (ii) the grant of a
security interest under the Loan Documents (A) would invalidate any underlying
rights of such Pledgor in such assets, (B) would give any other party to such
contract or agreement the right to terminate its obligations or limit its
performance thereunder or (C) is not permitted without consent of a third party
(other than a Pledgor);

(c) any property of a person existing at the time such person is acquired or
merged with or into or consolidated with any Pledgor that is subject to a Lien
permitted by Section 8.06(b) of the Credit Agreement to the extent and for so
long as the contract or other agreement in which such Lien is granted validly
prohibits the creation of any other Lien on such property (in each case, after
giving effect to Sections 9-406(d), 9-407(a), 9-408(a) or 9-409 of the UCC (or
any successor provision or provisions) or any other applicable law;

 

3



--------------------------------------------------------------------------------

(d) (i) any Equity Interests acquired after the date hereof in accordance with
the Credit Agreement if, and to the extent that, and for so long as the grant of
such security interest under the Loan Documents would violate applicable law or
any Contractual Obligation binding on such Equity Interests at the time of such
acquisition (other than organization documents of wholly owned subsidiaries) or
would require the consent of a Governmental Authority (in each case, after
giving effect to Sections 9-406(d), 9-407(a), 9-408(a) or 9-409 of the UCC (or
any successor provision or provisions) or other applicable law and (ii) any
property or asset held any Pledgor if, and to the extent that, and for so long
as, the creation by such Pledgor of a security interest therein (A) is
prohibited pursuant to the terms of any requirement of law applicable thereto,
(B) requires the consent of a Governmental Authority or (C) in the case of
property or assets acquired after the date hereof (either through direct
purchase or through the acquisition of the Equity Interests of the Person that
owns such property or asset) is prohibited by a Contractual Obligation binding
on such property or asset at the time of the acquisition and not entered in
connection with such acquisition (in each case, after giving effect to
Sections 9-406(d), 9-407(a), 9-408(a) or 9-409 of the UCC (or any successor
provision or provisions) or other applicable law;

(e) any Equity Interests of a Foreign Subsidiary other than the Pledged
Securities;

(f) any Equity Interests of a Domestic Subsidiary;

(g) any segregated Deposit Account or segregated Securities Account established
solely to hold identifiable Proceeds of assets not constituting Pledged
Collateral or Collateral (as defined in the Credit Agreement);

(h) motor vehicles and any other assets subject to certificates of title;

(i) Intellectual Property and Margin Stock; and

(j) that certain Deposit Account, account number ending 1853349791, maintained
by the Company at Comerica Bank and all cash on deposit therein, to the extent
and for so long as such account is used solely to hold cash used to cash
collateralize the letters of credit issued by Comerica Bank listed on Schedule
2.

provided, however, that Excluded Property shall not include (x) any assets
included in the Borrowing Base and (y) any Proceeds, substitutions or
replacements of any Excluded Property (unless such Proceeds, substitutions or
replacements would constitute Excluded Property).

“Excluded Securities Account” shall mean (a) any segregated Securities Account
maintained by the Loan Parties that holds solely the identifiable proceeds of
assets that do not constitute Pledged Collateral or Collateral (as defined in
the Credit Agreement) and (b) other Securities Accounts as long as the balance
in any individual Securities Account does not exceed $5,000,000 and the
aggregate balance in all such other Securities Accounts does not exceed
$15,000,000 at any time.

 

4



--------------------------------------------------------------------------------

“Existing Security Agreement” shall have the meaning assigned to such term in
Recital C hereof.

“Guarantors” shall have the meaning assigned to such term in the Preamble
hereof.

“Indenture Threshold Amount” shall have the meaning assigned to such term in
Section 2.1.

“Instruments” shall mean, collectively, with respect to each Pledgor, all
“instruments,” as such term is defined in Article 9, rather than Article 3, of
the UCC, and shall include all promissory notes, drafts, bills of exchange or
acceptances.

“Intercompany Notes” shall mean, with respect to each Pledgor, all intercompany
indebtedness owed to such Pledgor by the Borrower or a Subsidiary of the
Borrower.

“Investment Property” means “investment property” as defined in the UCC, other
than Intercompany Notes and Equity Interests that are not Pledged Securities.

“Perfection Certificate” shall mean that certain perfection certificate dated as
of the date hereof, executed and delivered by each Pledgor in favor of the
Administrative Agent for the benefit of the Secured Parties, and each other
Perfection Certificate (which shall be in form and substance reasonably
acceptable to the Administrative Agent) executed and delivered by the applicable
Guarantor in favor of the Administrative Agent for the benefit of the Secured
Parties contemporaneously with the execution and delivery of each Joinder
Agreement executed in accordance with Section 3.5 hereof, in each case, as the
same may be amended, amended and restated, supplemented or otherwise modified
from time to time in accordance with the Credit Agreement or upon the request of
the Administrative Agent.

“Pledge Amendment” shall have the meaning assigned to such term in Section 5.1
hereof.

“Pledged Collateral” shall have the meaning assigned to such term in Section 2.1
hereof.

“Pledged Securities” shall mean, collectively, in each case other than Excluded
Property, (i) 65% of the Equity Interests of each first tier Foreign Subsidiary,
now owned or hereafter acquired, other than RRD SSC Europe BVBA unless RRD SSC
Europe BVBA has not been liquidated by December 31. 2017 (or such later date as
the Administrative Agent may agree), including, without limitation, the Equity
Interests set forth on Schedule 1 hereto, together with all rights, privileges,
authority and powers of such Pledgor relating to such Equity Interests or under
any organizational document of any such issuer, and the certificates,
instruments and agreements representing such Equity Interests and any and all
interest of such Pledgor in the entries on the books of any financial
intermediary pertaining to such Equity Interests, from time to time acquired by
such Pledgor in any manner and (ii) all Equity Interests issued in respect of
the Equity Interests referred to in clause (i) upon any consolidation or merger
of any issuer of such Equity Interests, provided that no Equity Interests of any
first tier Foreign Subsidiary in excess of 65% shall constitute Pledged
Securities.

 

5



--------------------------------------------------------------------------------

“Pledgor” shall have the meaning assigned to such term in the Preamble hereof.

“Receivables” shall mean all (i) Accounts, (ii) a right to payment evidenced by
Chattel Paper or Instruments and (iii) Payment Intangibles, and all other rights
to payment, whether or not earned by performance, for goods or other property
sold, leased, licensed, assigned or otherwise disposed of, or services rendered
or to be rendered, including Commercial Tort Claims, regardless of how
classified under the UCC, together with all of the Pledgors’ rights, if any, in
any goods or other property giving rise to such right to payment and all
collateral support and Supporting Obligations related thereto and all Records
relating thereto.

“Restricted Property” shall have the meaning assigned to such term in
Section 2.1.

“Securities Account Control Agreement” means a control agreement reasonably
satisfactory to the Administrative Agent executed by an institution maintaining
a Securities Account for a Loan Party, to perfect the Administrative Agent’s
Lien on such Securities Account.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Securities Collateral” shall mean, collectively, the Pledged Securities, the
Distributions. The actions required to be taken with respect to the Securities
Collateral shall be limited by the provisions of Sections 3.1 and 3.2.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Administrative Agent’s and the Secured Parties’ security interest in any item or
portion of the Pledged Collateral is governed by the Uniform Commercial Code as
in effect in a jurisdiction other than the State of New York, the term “UCC”
shall mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions relating to such provisions.

SECTION 1.2 Interpretation. The rules of interpretation specified in the Credit
Agreement (including Section 1.02 thereof) shall be applicable to this
Agreement.

SECTION 1.3 Resolution of Drafting Ambiguities. Each Pledgor acknowledges and
agrees that it was represented by counsel in connection with the execution and
delivery hereof, that it and its counsel reviewed and participated in the
preparation and negotiation hereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party (i.e., the
Administrative Agent) shall not be employed in the interpretation hereof.

SECTION 1.4 Perfection Certificate. The Administrative Agent and each Secured
Party agree that the Perfection Certificate and all descriptions of Pledged
Collateral, schedules, amendments and supplements thereto are and shall at all
times remain a part of this Agreement.

 

6



--------------------------------------------------------------------------------

ARTICLE II

GRANT OF SECURITY AND SECURED OBLIGATIONS

SECTION 2.1 Grant of Security Interest. As collateral security for the payment
and performance in full of all the Secured Obligations, each Pledgor
(i) confirms and reaffirms its prior continuing pledge and grant to the extent
that “Pledged Collateral” (as defined in the Existing Security Agreement) of
such Pledgor also constitutes “Pledged Collateral” under this Agreement and
(ii) hereby pledges and grants to the Administrative Agent for the benefit of
the Secured Parties, a lien on and security interest in all of the right, title
and interest of such Pledgor in, to and under the following property , in all
cases wherever located, whether now existing or hereafter arising or acquired
from time to time (collectively, the “Pledged Collateral”):

(i) all Accounts and Receivables;

(ii) all Payment Intangibles representing the right to payment for goods sold or
services rendered, in each case, in the ordinary course of business;

(iii) all Equipment and Inventory;

(iv) all Securities Collateral;

(v) all Investment Property;

(vi) all Money, all Deposit Accounts and all Securities Accounts;

(vii) all Supporting Obligations;

(viii) all books and records and General Intangibles relating to the foregoing;

(ix) all Documents, Instruments (other than Intercompany Notes) and Chattel
Paper evidencing the foregoing; and

(x) all Proceeds and products of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of, each of
the foregoing, and any and all Proceeds of any insurance, indemnity, warranty or
guaranty payable to such Pledgor from time to time with respect to any of the
foregoing.

 

7



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in clauses (i) through (x)
above, the security interest created by this Agreement shall not extend to, and
the term “Pledged Collateral” shall not include, any Excluded Property.

Notwithstanding any of the other provisions set forth in this Article II or
anything else contained in this Agreement or any other Loan Document, the
aggregate amount of all Secured Obligations secured under the Collateral
Documents by Principal Property (as defined in each Indenture) or any shares of
capital stock or indebtedness (as defined in each Indenture) of any Restricted
Subsidiary (as defined in each Indenture) and owned by the Borrower or any
Restricted Subsidiary (as defined in each Indenture) (collectively, the
“Restricted Property”) shall not, at any time, exceed the aggregate amount (such
amount, the “Indenture Threshold Amount”) of indebtedness (as defined in each
Indenture) that may be secured by Restricted Property under each Indenture,
determined in accordance with the terms of each Indenture, without requiring
holders of the Securities or Notes (as defined in and issued under each
applicable Indenture) to be equally and ratably secured in accordance with the
terms of such Indenture. It is understood and acknowledged by the parties hereto
(including, by its acceptance of the benefit of this Agreement, each Secured
Party) that (v) as of the Closing Date, the total amount of Secured Obligations
is in excess of the Indenture Threshold Amount as of the Closing Date, (w) from
time to time after the Closing Date, the total amount of the Secured Obligations
may be in excess of the Indenture Threshold Amount then in effect, (x) as of the
Closing Date, the Secured Obligations in excess of the Indenture Threshold
Amount are not secured by any Restricted Property hereunder or under any other
Collateral Document, (y) at any time after the Closing Date, any Secured
Obligations in excess of the Indenture Threshold Amount in effect at such time
shall not be secured by any Restricted Property hereunder or under any other
Collateral Document and (z) in no event shall any mortgage (as defined in each
Indenture) on any Restricted Property in favor of any Secured Party created
hereunder or under any other Collateral Document at any time secure any Secured
Obligations in excess of the Indenture Threshold Amount then in effect. For the
avoidance of doubt, the calculation of the Indenture Threshold Amount at any
date of determination shall take into account all outstanding Attributable Debt
(as defined in each Indenture) of all Sale and Lease-Back Transactions (as
defined in each Indenture) permitted pursuant to the last paragraph of
Section 407 or 1007 of each Indenture, as applicable, as of such date and all
indebtedness (as defined in each Indenture) of the Borrower and its Restricted
Subsidiaries (as defined in each Indenture) secured by mortgages (as defined in
each Indenture) permitted pursuant to the last paragraph of Section 406 or 1006
of each Indenture as of such date.

SECTION 2.2 Filings.

(a) Each Pledgor hereby irrevocably authorizes the Administrative Agent at any
time and from time to time to file in any relevant jurisdiction any financing
statements and amendments thereto that contain the information required by
Article 9 of the Uniform Commercial Code of each applicable jurisdiction for the
filing of any financing statement or amendment relating to the Pledged
Collateral, including (i) whether such Pledgor is an organization, the type of
organization and any organizational identification number issued to such
Pledgor, and (ii) any financing or continuation statements or other documents
without the signature of such Pledgor where permitted by law and that describe
the Pledged Collateral in any manner as the Administrative Agent may determine,
in its reasonable discretion, as is necessary

 

8



--------------------------------------------------------------------------------

to ensure the perfection of the security interest in the collateral granted to
the Administrative Agent in connection herewith (including, without limitation,
as “all assets of the Debtor, whether now owned or hereafter acquired” or words
of similar effect or with greater detail). Each Pledgor agrees to provide all
information described in the immediately preceding sentence to the
Administrative Agent promptly upon reasonable request by the Administrative
Agent.

(b) Each Pledgor hereby ratifies its authorization for the Administrative Agent
to file in any relevant jurisdiction any financing statements relating to the
Pledged Collateral if filed prior to the date hereof.

ARTICLE III

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;

USE OF PLEDGED COLLATERAL

SECTION 3.1 Delivery of Certificated Securities Collateral. Each Pledgor
represents and warrants that all certificates, agreements or instruments
representing or evidencing the Securities Collateral in existence on the date
hereof have been delivered to the Administrative Agent in suitable form for
transfer by delivery or accompanied by duly executed instruments of transfer or
assignment in blank and that the Administrative Agent has a perfected first
priority security interest therein (subject only to Permitted Liens). Each
Pledgor hereby agrees that all certificates or instruments representing or
evidencing Securities Collateral acquired by such Pledgor after the date hereof
shall promptly (but in any event within 90 days after acquisition thereof by
such Pledgor or such longer period as may be agreed to in writing by the
Administrative Agent in its sole discretion) be delivered to and held by or on
behalf of the Administrative Agent pursuant hereto. All certificated Securities
Collateral shall be in suitable form for transfer by delivery or shall be
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance satisfactory to the Administrative Agent. The
Administrative Agent shall have the right, at any time upon the occurrence and
during the continuance of any Event of Default, to endorse, assign or otherwise
transfer to or to register in the name of the Administrative Agent or any of its
nominees or endorse for negotiation any or all of the Securities Collateral,
without any indication that such Securities Collateral is subject to the
security interest hereunder. In addition, upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent shall have the
right at any time to exchange certificates representing or evidencing Securities
Collateral for certificates of smaller or larger denominations.

SECTION 3.2 Perfection of Uncertificated Securities Collateral. Each Pledgor
represents and warrants that the Administrative Agent has a perfected first
priority security interest (subject only to Permitted Liens) in all
uncertificated Pledged Securities pledged by it hereunder that are in existence
on the date hereof under the UCC. Each Pledgor agrees that after the occurrence
and during the continuation of an Event of Default, upon request of the
Administrative Agent to (i) cause such pledge to be recorded on the equityholder
register of the books of the issuer and give the Administrative Agent the right
to transfer such Pledged Securities in the pursuit of remedies under the terms
hereof and (ii) cause such Pledged Securities to become certificated (to the
extent possible under applicable law) and delivered to the Administrative Agent
in accordance with the provisions of Section 3.1.

 

9



--------------------------------------------------------------------------------

SECTION 3.3 Financing Statements and Other Filings; Maintenance of Perfected
Security Interest. Each Pledgor represents and warrants that all financing
statements, agreements, instruments and other documents necessary to perfect the
security interest (to the extent such security interests can be perfected by
filing in each governmental, municipal or other office specified in Schedule 6
to the Perfection Certificate) granted by it to the Administrative Agent in
respect of the Pledged Collateral have been delivered to the Administrative
Agent in completed and, to the extent necessary or appropriate, duly executed in
a form for filing in each governmental, municipal or other office specified in
Schedule 6 to the Perfection Certificate. Each Pledgor agrees that at the sole
cost and expense of the Pledgors, such Pledgor will maintain the security
interest created by this Agreement in the Pledged Collateral as a perfected
first priority security interest (to the extent such security interests can be
perfected by filing in each governmental, municipal or other office specified in
Schedule 6 to the Perfection Certificate) subject only to Permitted Liens and
file all UCC-3 continuations statements necessary to continue the perfection of
the security interest created by this Agreement.

SECTION 3.4 Other Actions. In order to further ensure the attachment, perfection
and priority of, and the ability of the Administrative Agent to enforce, the
Administrative Agent’s security interest in the Pledged Collateral, each Pledgor
represents and warrants (as to itself) as follows and agrees, in each case at
such Pledgor’s own expense, to take the following actions with respect to the
following Pledged Collateral:

(a) Instruments and Tangible Chattel Paper. As of the date hereof, no amounts
payable under or in connection with any of the Pledged Collateral either (a) in
excess of $5 million individually or (b) below $5 million individually but in
excess of $20 million in the aggregate for all Pledged Collateral evidenced by
any Instrument or Tangible Chattel Paper for all Pledgors with an amount below
$5 million individually (in which event Pledged Collateral evidenced by any
Instrument or Tangible Chattel Paper with an amount below $5 million shall be
Pledged Collateral such that such aggregate amount under this clause (b) does
not exceed $20 million) are evidenced by any Instrument or Tangible Chattel
Paper other than such Instruments and Tangible Chattel Paper listed in Schedule
10 to the Perfection Certificate. Each Instrument and each item of Tangible
Chattel Paper listed in Schedule 10 to the Perfection Certificate has been
properly endorsed, assigned and delivered to the Administrative Agent,
accompanied by instruments of transfer or assignment duly executed in blank. If
any amount then payable under or in connection with any of the Pledged
Collateral shall be evidenced by any Instrument or Tangible Chattel Paper, and
such amount, together with all amounts payable evidenced by any Instrument or
Tangible Chattel Paper not previously delivered to the Administrative Agent
either (a) exceeds $5 million individually or (b) is below $5 million
individually but exceeds $20 million in the aggregate for all Pledged Collateral
evidenced by any Instrument or Tangible Chattel Paper for all Pledgors with an
amount below $5 million individually (in which event Pledged Collateral
evidenced by any Instrument or Tangible Chattel Paper with an amount below
$5 million shall be Pledged Collateral such that such aggregate amount under
this clause (b) does not exceed $20 million), the Pledgor acquiring such
Instrument or Tangible Chattel Paper shall promptly (but in any event within 90
days after acquisition thereof by such Pledgor or such longer period as may be
agreed to in writing by the Administrative Agent in its sole discretion)
endorse, assign and deliver the same to the Administrative Agent, accompanied by
such instruments of transfer or assignment duly executed in blank as the
Administrative Agent may from time to time specify.

 

10



--------------------------------------------------------------------------------

(b) Letter-of-Credit Rights. If any Pledgor is at any time a beneficiary under a
Letter of Credit that constitutes Pledged Collateral now or hereafter issued in
favor of such Pledgor for an amount either (a) in excess of $5 million
individually or (b) below $5 million individually but in excess of $20 million
in the aggregate for all Letters of Credit for all Pledgors with an amount below
$5 million individually (in which event Letters of Credit with an amount below
$5 million shall be notified hereunder such that such aggregate amount under
this clause (b) not notified does not exceed $20 million), other than a Letter
of Credit issued pursuant to the Credit Agreement, such Pledgor shall promptly
(but in any event within 90 days after issuance thereof in favor of such Pledgor
or such longer period as may be agreed to in writing by the Administrative Agent
in its sole discretion) notify the Administrative Agent thereof and such Pledgor
shall, at the request of the Administrative Agent, pursuant to an agreement in
form and substance reasonably satisfactory to the Administrative Agent, either
(i) arrange for the issuer and any confirmer of such Letter of Credit to consent
to an assignment to the Administrative Agent of the proceeds of any drawing
under the Letter of Credit or (ii) arrange for the Administrative Agent to
become the transferee beneficiary of such Letter of Credit, with the
Administrative Agent agreeing, in each case, that the proceeds of any drawing
under the Letter of Credit are to be applied as provided in the Credit
Agreement.

(c) Commercial Tort Claims. As of the date hereof, each Pledgor hereby
represents and warrants that it holds no Commercial Tort Claims that constitute
Pledged Collateral individually in excess of $5 million other than those listed
in Schedule 11 to the Perfection Certificate. If any Pledgor shall at any time
hold or acquire a Commercial Tort Claim either (a) in excess of $5 million
individually or (b) below $5 million individually but in excess of $20 million
in the aggregate for all Commercial Tort Claims for all Pledgors with an amount
below $5 million individually (in which event Commercial Tort Claims with an
amount below $5 million shall be notified hereunder such that such aggregate
amount under this clause (b) not notified does not exceed $20 million), such
Pledgor shall promptly (but in any event within 90 days after acquisition
thereof by such Pledgor or such longer period as may be agreed to in writing by
the Administrative Agent in its sole discretion) notify the Administrative Agent
in writing signed by such Pledgor of the brief details thereof and grant to the
Administrative Agent in such writing a security interest therein and in the
Proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance reasonably satisfactory to the Administrative Agent.

(d) Electronic Chattel Paper and Transferable Records. As of the date hereof, no
amount under or in connection with any of the Pledged Collateral is evidenced by
any Electronic Chattel Paper or any “transferable record” (as that term is
defined in Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act, or in Section 16 of the Uniform Electronic Transactions
Act as in effect in any relevant jurisdiction) other than such Electronic
Chattel Paper and transferable records listed in Schedule 10 to the Perfection
Certificate. If any amount payable under or in connection with any of the
Pledged Collateral shall be evidenced by any Electronic Chattel Paper or any
transferable record, the Pledgor acquiring such Electronic Chattel Paper or
transferable record shall promptly (but in any event

 

11



--------------------------------------------------------------------------------

within 90 days after acquisition thereof by such Pledgor or such longer period
as may be agreed to in writing by the Administrative Agent in its sole
discretion) notify the Administrative Agent thereof and shall take such action
as the Administrative Agent may reasonably request to vest in the Administrative
Agent control of such Electronic Chattel Paper under Section 9-105 of the UCC or
control under Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or, as the case may be, Section 16 of the Uniform
Electronic Transactions Act, as so in effect in such jurisdiction, of such
transferable record. The requirement in the preceding sentence shall not apply
to the extent that such amount, together with all amounts payable evidenced by
Electronic Chattel Paper or any transferable record in which the Administrative
Agent has not been vested control within the meaning of the statutes described
in the immediately preceding sentence, either (a) does not exceed $5 million
individually or (b) is below $5 million individually but exceeds $20 million in
the aggregate for all amounts payable evidenced by Electronic Chattel Paper or
any transferable record for all Pledgors with an amount below $5 million
individually (in which event amounts payable evidenced by Electronic Chattel
Paper or any transferable record with an amount below $5 million shall be
pledged hereunder such that such aggregate amount under this clause (b) does not
exceed $20 million). The Administrative Agent agrees with such Pledgor that the
Administrative Agent will arrange, pursuant to procedures satisfactory to the
Administrative Agent and so long as such procedures will not result in the
Administrative Agent’s loss of control, for the Pledgor to make alterations to
the Electronic Chattel Paper or transferable record permitted under
Section 9-105 of the UCC or, as the case may be, Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or Section 16 of the
Uniform Electronic Transactions Act for a party in control to allow without loss
of control, unless an Event of Default has occurred and is continuing or would
occur after taking into account any action by such Pledgor with respect to such
Electronic Chattel Paper or transferable record.

(e) Schedule 1 hereto sets forth all Equity Interests of first tier Foreign
Subsidiaries held by a Pledgor as of the date hereof.

(f) As of the date hereof, no Pledgor has any Deposit Accounts other than the
accounts listed in Schedule 13 to the Perfection Certificate. Each Grantor shall
deliver a Deposit Account Control Agreement to the Administrative Agent within
60 days of the Closing Date with respect to each Deposit Account (other than
Excluded Deposit Accounts) existing on the Closing Date, and, with respect to
any Deposit Account (other than Excluded Deposit Accounts) established or
acquired after the Closing Date, within 60 days of the date so acquired or
established (or, in each case, such later date as may be agreed to in writing by
the Administrative Agent in its sole discretion). Upon execution and delivery of
a Deposit Account Control Agreement, the Administrative Agent will have a
security interest in each such Deposit Account (other than an Excluded Deposit
Account), which security interest will be perfected by Control. Each Grantor
agrees to comply with the provisions of Sections 7.13 and 7.15 of the Credit
Agreement. Each Grantor agrees that once the Administrative Agent sends an
instruction or notice to a Bank exercising its control over any Deposit Account
subject to a Deposit Account Control Agreement, such Grantor shall not give any
instructions or orders with respect to such Deposit Account including, without
limitation, instructions for distribution or transfer of any funds in such
Deposit Account.

 

12



--------------------------------------------------------------------------------

(g) As of the date hereof, no Grantor has any Securities Accounts other than the
accounts listed in Schedule 13 to the Perfection Certificate. Each Grantor shall
deliver a Securities Account Control Agreement to the Administrative Agent
within 60 days of the Closing Date with respect to each Securities Account
(other than Excluded Securities Accounts) existing on the Closing Date, and,
with respect to any Securities Account (other than Excluded Securities Accounts)
established or acquired after the Closing Date, within 60 days of the date so
acquired or established (or such later date as may be agreed to in writing by
the Administrative Agent in its sole discretion). Each Pledgor shall take all
actions necessary to establish the Administrative Agent’s control of each such
Securities Account (other than Excluded Securities Accounts). Each Securities
Account (other than an Excluded Securities Account) shall be subject to a
Securities Account Control Agreement which shall perfect the Administrative
Agent’s security interest by control at all times after (x) with respect to
Securities Accounts maintained on the Closing Date, 60 days after the Closing
Date and (y) with respect to Securities Accounts acquired or established after
the Closing Date, 60 days after the date so acquired or established. Each
Pledgor shall be the sole account holder of each Securities Account (other than
Excluded Securities Accounts) maintained by it and shall not allow any other
Person (other than the Administrative Agent) to have control over a Securities
Account (other than Excluded Securities Accounts) or any Property deposited
therein. Each Pledgor shall promptly notify the Administrative Agent of any
opening or closing of a Securities Account (other than Excluded Securities
Accounts) and will amend Schedule 13 to the Perfection Certificate to reflect
same. Notwithstanding any other provisions contained in any Loan Documents, the
Borrower and the other Pledgors shall not open or close any Securities Account
during the occurrence of an Event of Default without the Administrative Agent’s
advance written consent. Each Pledgor hereby authorizes and directs each
securities intermediary to deliver to the Administrative Agent, upon request,
all balances in any Securities Account (other than Excluded Securities Accounts)
maintained for such Pledgor without inquiry into the authority or right of the
Administrative Agent to make such request.

SECTION 3.5 Joinder of Additional Guarantors. The Pledgors shall cause each
Subsidiary of the Borrower which, from time to time, after the date hereof shall
be required to pledge any assets to the Administrative Agent for the benefit of
the Secured Parties pursuant to the provisions of the Credit Agreement, (a) to
execute and deliver to the Administrative Agent (i) a Joinder Agreement
substantially in the form attached as Exhibit 2 hereto and (ii) a Perfection
Certificate with respect to such Subsidiary, in each case, promptly after (but
in any event within 90 days of) the date on which (i) it was acquired or created
or (ii)it became a Material Subsidiary that is required to pledge any assets to
the Administrative Agent for the benefit of the Security Parties pursuant to the
provisions of the Credit Agreement, or, in each case, such longer period as may
be agreed to in writing by the Administrative Agent in its sole discretion, and,
upon such execution and delivery, such Subsidiary shall constitute a “Guarantor”
and a “Pledgor” for all purposes hereunder and under the other Loan Documents
with the same force and effect as if originally named as a Guarantor and Pledgor
herein. The execution and delivery of such Joinder Agreement shall not require
the consent of any Pledgor hereunder or any other Loan Party. The rights and
obligations of each Pledgor hereunder and each other Loan Party under the other
Loan Documents shall remain in full force and effect notwithstanding the
addition of any new Guarantor and Pledgor as a party to this Agreement and the
Credit Agreement.

 

13



--------------------------------------------------------------------------------

SECTION 3.6 Supplements; Further Assurances. Each Pledgor shall take such
further actions, and execute and/or deliver to the Administrative Agent such
additional financing statements, amendments, assignments, agreements,
supplements, powers and instruments, as the Administrative Agent may in its
reasonable judgment deem necessary or appropriate in order to perfect, preserve
and protect the security interest in the Pledged Collateral as provided herein
and the rights and interests granted to the Administrative Agent hereunder, to
carry into effect the purposes hereof or better to assure and confirm the
validity, enforceability and priority of the Administrative Agent’s security
interest in the Pledged Collateral or permit the Administrative Agent to
exercise and enforce its rights, powers and remedies hereunder with respect to
any Pledged Collateral, including the filing of financing statements,
continuation statements and other documents (including this Agreement) under the
Uniform Commercial Code (or other similar laws) in effect in any jurisdiction
with respect to the security interest created hereby wherever required by law to
perfect, continue and maintain the validity, enforceability and priority of the
security interest in the Pledged Collateral as provided herein and to preserve
the other rights and interests granted to the Administrative Agent hereunder, as
against third parties, with respect to the Pledged Collateral. Without limiting
the generality of the foregoing, each Pledgor shall make, execute, endorse,
acknowledge, file or refile and/or deliver to the Administrative Agent from time
to time upon reasonable request by the Administrative Agent such lists,
schedules, descriptions and designations of the Pledged Collateral, as the
Administrative Agent shall reasonably request. If an Event of Default has
occurred and is continuing, the Administrative Agent may institute and maintain,
in its own name or in the name of any Pledgor, such suits and proceedings as the
Administrative Agent may be advised by counsel shall be necessary or expedient
to prevent any impairment of the security interest in or the perfection thereof
in the Pledged Collateral. All of the foregoing shall be at the sole cost and
expense of the Pledgors.

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS

Each Pledgor represents, warrants and covenants as follows:

SECTION 4.1 Title. Except for the security interest granted to the
Administrative Agent for the benefit of the Secured Parties pursuant to this
Agreement and except for Permitted Liens, such Pledgor owns or has rights, and,
as to Pledged Collateral acquired by it from time to time after the date hereof,
will own or have rights, in each item of Pledged Collateral pledged by it
hereunder, free and clear of any and all Liens.

SECTION 4.2 Validity of Security Interest. The security interest in and Lien on
the Pledged Collateral granted to the Administrative Agent for the benefit of
the Secured Parties hereunder constitutes (a) a legal and valid security
interest in all the Pledged Collateral securing the payment and performance of
the Secured Obligations, and (b) subject to the filings and other actions
described in Schedule 6 to the Perfection Certificate (to the extent required to
be listed on the schedules to the Perfection Certificate as of the date this
representation is made or deemed made), a perfected security interest in all the
Pledged Collateral, except as otherwise permitted in this Agreement and subject
to the limitations and deliveries contemplated pursuant to Sections 3.1 to 3.4
and the filings contemplated pursuant to Section 3.3. The security interest

 

14



--------------------------------------------------------------------------------

and Lien granted to the Administrative Agent for the benefit of the Secured
Parties pursuant to this Agreement in and on the Pledged Collateral, except as
otherwise provided in this Agreement and subject to the limitations set forth
herein, will at all times constitute a perfected, continuing security interest
therein (to the extent such security interests can be perfected by filing in
each governmental, municipal or other office specified in Schedule 6 to the
Perfection Certificate), prior to all other Liens on the Pledged Collateral
except for Permitted Liens. Upon the taking of possession or control by the
Administrative Agent of Pledged Collateral with respect to which a security
interest may be perfected by possession or control, the Liens created by this
Agreement shall constitute first priority perfected Liens on, and security
interests in such Pledged Collateral.

SECTION 4.3 Defense of Claims; Transferability of Pledged Collateral. Each
Pledgor shall, at its own cost and expense, defend title to the Pledged
Collateral pledged by it hereunder and the security interest therein and Lien
thereon granted to the Administrative Agent and the priority thereof against all
claims and demands of all persons, at its own cost and expense, at any time
claiming any interest therein adverse to the Administrative Agent or any other
Secured Party, other than Permitted Liens and except as to claims and demands
that if determined adversely to such Pledgor would not reasonably be expected to
have a Material Adverse Effect. Except as permitted by the Credit Agreement
(including Permitted Liens and sales or other transfers permitted by Sections
8.07 and 8.10 of the Credit Agreement), this Agreement or any other Loan
Document, there is no agreement to which any Pledgor is a party, and no Pledgor
shall enter into any agreement or take any other action, that would restrict the
transferability of any of the Pledged Collateral or otherwise impair or conflict
in any material respect with such Pledgor’s obligations or the rights of the
Administrative Agent hereunder.

SECTION 4.4 Other Financing Statements. It has not filed, nor to its knowledge
has it authorized any third party to file, any currently valid and effective
financing statement (or similar statement, instrument of registration or public
notice under the law of any jurisdiction) covering or purporting to cover any
interest of any kind in the Pledged Collateral, except such as have been filed
in favor of the Administrative Agent pursuant to this Agreement or in favor of
any holder of a Permitted Lien with respect to such Permitted Lien or financing
statements or public notices relating to the termination statements listed on
Schedule 8(b) to the Perfection Certificate. No Pledgor shall execute, authorize
or permit to be filed in any public office any financing statement (or similar
statement, instrument of registration or public notice under the law of any
jurisdiction) relating to any Pledged Collateral, except financing statements
and other statements and instruments filed or to be filed in respect of and
covering the security interests granted by such Pledgor to the holder of the
Permitted Liens.

SECTION 4.5 Due Authorization and Issuance. All of the Pledged Securities issued
by the Pledgor or a Subsidiary existing on the date hereof have been, and to the
extent any Pledged Securities issued by the Pledgor or a Subsidiary are
hereafter issued, such Pledged Securities will be, upon such issuance, duly
authorized, validly issued and fully paid and non-assessable to the extent
applicable. There is no amount or other financial obligation owing by any
Pledgor to any issuer of the Pledged Securities in exchange for or in connection
with the issuance of the Pledged Securities or any Pledgor’s status as a partner
or a member of any issuer of the Pledged Securities, except as set forth in the
organizational documents of such issuer of Pledged Securities with respect to
non-corporate issuers.

 

15



--------------------------------------------------------------------------------

SECTION 4.6 Consents, etc. In the event that, so long as an Event of Default
shall have occurred and be continuing, the Administrative Agent desires to
exercise any remedies, voting or consensual rights or attorney-in-fact powers
set forth in this Agreement and determines it necessary to obtain any approvals
or consents of any Governmental Authority or any other person therefor, then,
upon the reasonable request of the Administrative Agent, such Pledgor agrees to
use its commercially reasonable efforts to assist and aid the Administrative
Agent to obtain as soon as practicable any necessary approvals or consents for
the exercise of any such remedies, rights and powers.

SECTION 4.7 Pledged Collateral. All information set forth herein, including the
schedules hereto, and all information contained in any documents, schedules and
lists heretofore delivered to any Secured Party, including the Perfection
Certificate and the schedules thereto, in connection with this Agreement, in
each case, relating to the Pledged Collateral, is accurate and complete when set
forth or delivered, in all material respects.

SECTION 4.8 Insurance. In the event that the proceeds of any insurance claim are
paid to any Pledgor after the Administrative Agent has exercised its right to
foreclose after an Event of Default shall have occurred and be continuing, such
proceeds shall be held in trust for the benefit of the Administrative Agent and
promptly after receipt thereof shall be paid to the Administrative Agent for
application in accordance with the Credit Agreement.

ARTICLE V

CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL

SECTION 5.1 Pledge of Additional Securities Collateral. Subject to the
limitations set forth in Section 3.1 and 3.2, each Pledgor shall, upon obtaining
after the Closing Date any Pledged Securities of any person, accept the same in
trust for the benefit of the Administrative Agent and promptly (but in any event
within 90 days after receipt thereof by such Pledgor or such longer period as
may be agreed to in writing by the Administrative Agent in its sole discretion)
deliver to the Administrative Agent a pledge amendment, duly executed by such
Pledgor, in substantially the form of Exhibit 2 hereto (each, a “Pledge
Amendment”), and the certificates and other documents required under Section 3.1
and Section 3.2 hereof in respect of the additional Pledged Securities which are
to be pledged pursuant to this Agreement, and confirming the attachment of the
Lien hereby created on and in respect of such additional Pledged Securities.
Each Pledgor hereby authorizes the Administrative Agent to attach each Pledge
Amendment to this Agreement and agrees that all Pledged Securities listed on any
Pledge Amendment delivered to the Administrative Agent shall for all purposes
hereunder be considered Pledged Collateral.

SECTION 5.2 Voting Rights; Distributions; etc. So long as no Event of Default
shall have occurred and be continuing:

(i) Each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Securities Collateral or any part thereof
for any purpose not inconsistent with the terms or purposes hereof, the Credit
Agreement or any other document evidencing the Secured Obligations;

 

16



--------------------------------------------------------------------------------

provided, however, that no Pledgor shall in any event exercise such rights in
any manner which would reasonably be expected to have a Material Adverse Effect.

(ii) Each Pledgor shall be entitled to receive and retain, and to utilize free
and clear of the Lien hereof, any and all Distributions, but only if and to the
extent made in accordance with the provisions of the Credit Agreement; provided,
however, that any and all such Distributions consisting of rights or interests
in the form of certificated securities shall be promptly (but in any event
within 90 days after receipt thereof by such Pledgor or such longer period as
may be agreed to in writing by the Administrative Agent in its sole discretion)
delivered to the Administrative Agent to hold as Pledged Collateral and shall,
if received by any Pledgor, be received in trust for the benefit of the
Administrative Agent, be segregated from the other property or funds of such
Pledgor and be promptly (but in any event within 90 days after receipt thereof
by such Pledgor or such longer period as may be agreed to in writing by the
Administrative Agent in its sole discretion) delivered to the Administrative
Agent as Pledged Collateral in the same form as so received (with any necessary
endorsement).

(b) So long as no Event of Default shall have occurred and be continuing, the
Administrative Agent shall be deemed without further action or formality to have
granted to each Pledgor all necessary consents relating to voting rights and
shall, if necessary, upon written request of any Pledgor and at the sole cost
and expense of the Pledgors, from time to time execute and deliver (or cause to
be executed and delivered) to such Pledgor all such instruments as such Pledgor
may reasonably request in order to permit such Pledgor to exercise the voting
and other rights which it is entitled to exercise pursuant to Section 5.2(a)(i)
hereof and to receive the Distributions which it is authorized to receive and
retain pursuant to Section 5.2(a)(ii) hereof.

(c) Upon the occurrence and during the continuance of any Event of Default:

(i) All rights of each Pledgor to exercise the voting and other consensual
rights it would otherwise be entitled to exercise pursuant to Section 5.2(a)(i)
hereof shall immediately cease, and all such rights shall thereupon become
vested in the Administrative Agent, which shall thereupon have the sole right to
exercise such voting and other consensual rights.

(ii) All rights of each Pledgor to receive Distributions which it would
otherwise be authorized to receive and retain pursuant to Section 5.2(a)(ii)
hereof shall immediately cease and all such rights shall thereupon become vested
in the Administrative Agent, which shall thereupon have the sole right to
receive and hold as Pledged Collateral such Distributions.

(d) Each Pledgor shall, at its sole cost and expense, from time to time execute
and deliver to the Administrative Agent appropriate instruments as the
Administrative Agent may reasonably request in order to permit the
Administrative Agent to exercise the voting and other rights which it may be
entitled to exercise pursuant to Section 5.2(c)(i) hereof and to receive all
Distributions which it may be entitled to receive under Section 5.2(c)(ii)
hereof.

 

17



--------------------------------------------------------------------------------

(e) All Distributions which are received by any Pledgor contrary to the
provisions of Section 5.2(a)(ii) hereof shall be received in trust for the
benefit of the Administrative Agent, shall be segregated from other funds of
such Pledgor and shall promptly (but in any event within 90 days after receipt
thereof by such Pledgor or such longer period as may be agreed to in writing by
the Administrative Agent in its sole discretion) be paid over to the
Administrative Agent as Pledged Collateral in the same form as so received (with
any necessary endorsement).

SECTION 5.3 Defaults, etc. Each Pledgor hereby represents and warrants that such
Pledgor is not in violation of any provisions of any agreement to which such
Pledgor is a party relating to Pledged Securities pledged by it, or otherwise in
default or violation thereunder, except for such defaults or violations that
would not reasonably be expected to have a Material Adverse Effect. To the
knowledge of the Borrower, no Securities Collateral pledged by such Pledgor is
subject to any defense, offset or counterclaim, nor have any of the foregoing
been asserted or alleged against such Pledgor by any person with respect thereto
except as have been disclosed to the Administrative Agent, and as of the date
hereof, there are no certificates, instruments, documents or other writings
(other than the organizational documents and certificates representing such
Pledged Securities that have been delivered to the Administrative Agent) which
evidence any Pledged Securities of such Pledgor.

SECTION 5.4 Certain Agreements of Pledgors As Issuers and Holders of Equity
Interests.

(a) In the case of each Pledgor which is an issuer of Securities Collateral,
such Pledgor agrees to be bound by the terms of this Agreement relating to the
Securities Collateral issued by it and will comply with such terms insofar as
such terms are applicable to it.

(b) In the case of each Pledgor which is a partner, shareholder or member, as
the case may be, in a partnership, limited liability company or other entity,
such Pledgor hereby consents to the extent required by the applicable
organizational document to the pledge by each other Pledgor, pursuant to the
terms hereof, of the Pledged Securities in such partnership, limited liability
company or other entity and, upon the occurrence and during the continuance of
an Event of Default, to the transfer of such Pledged Securities to the
Administrative Agent or its nominee and to the substitution of the
Administrative Agent or its nominee as a substituted partner, shareholder or
member in such partnership, limited liability company or other entity with all
the rights, powers and duties of a general partner, limited partner, shareholder
or member, as the case may be.

 

18



--------------------------------------------------------------------------------

ARTICLE VI

CERTAIN PROVISIONS CONCERNING RECEIVABLES

SECTION 6.1 Maintenance of Records. Each Pledgor shall keep and maintain at its
own cost and expense accurate records of each Receivable in all material
respects. Each Pledgor shall, at such Pledgor’s sole cost and expense, upon the
Administrative Agent’s demand made at any time after the occurrence and during
the continuance of any Event of Default, deliver all tangible evidence of
Receivables, including all documents evidencing Receivables and any books and
records relating thereto to the Administrative Agent or to its representatives
(copies of which evidence and books and records may be retained by such
Pledgor). Upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent may transfer a full and complete copy of any
Pledgor’s books, records, credit information, reports, memoranda and all other
writings relating to the Receivables to and for the use by any person that has
acquired or is contemplating acquisition of an interest in the Receivables or
the Administrative Agent’s security interest therein without the consent of any
Pledgor.

SECTION 6.2 Modification of Terms, etc. After the occurrence of and during the
continuation of an Event of Default, Pledgor shall rescind or cancel any
obligations evidenced by any Receivable or modify any term thereof in any manner
that would adversely affect the value as Pledged Collateral or make any
adjustment with respect thereto except in the ordinary course of business
consistent with current or past business practice, or extend or renew any such
obligations except in the ordinary course of business consistent with current or
past business practice or compromise or settle any dispute, claim, suit or legal
proceeding relating thereto or sell any Receivable or interest therein except in
the ordinary course of business consistent with current or past business
practice without the prior written consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed).

SECTION 6.3 Collection. After the occurrence of and during the continuation of
an Event of Default, Pledgor shall use commercially reasonable efforts to cause
to be collected from the Account Debtor of each of the Receivables, as and when
due in the ordinary course of business and consistent with current or past
business practice (including Receivables that are delinquent, such Receivables
to be collected in accordance with current or past business practice, except
that any Pledgor may, with respect to a Receivable, allow in the ordinary course
of business (i) a refund or credit due as a result of returned or damaged or
defective merchandise and (ii) such extensions of time to pay amounts due in
respect of Receivables and such other modifications of payment terms or
settlements in respect of Receivables as shall be commercially reasonable in the
circumstances, all in accordance with such Pledgor’s ordinary course of business
consistent with its collection practices as in effect from time to time. The
reasonable and documented out-of-pocket costs and expenses (including reasonable
and documented attorneys’ fees) of collection, in any case, whether incurred by
any Pledgor, the Administrative Agent or any Secured Party, shall be paid by the
Pledgors.

 

19



--------------------------------------------------------------------------------

ARTICLE VII

TRANSFERS

SECTION 7.1 Transfers of Pledged Collateral. No Pledgor shall sell, convey,
assign or otherwise dispose of, or grant any option with respect to, any of the
Pledged Collateral pledged by it hereunder in a manner prohibited by the Credit
Agreement.

ARTICLE VIII

REMEDIES

SECTION 8.1 Remedies. Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent may from time to time exercise in
respect of the Pledged Collateral, in addition to the other rights and remedies
provided for herein or otherwise available to it, the following remedies:

(i) Personally, or by agents or attorneys, immediately take possession of the
Pledged Collateral or any part thereof, from any Pledgor or any other person who
then has possession of any part thereof, and for that purpose may enter upon any
Pledgor’s premises where any of the Pledged Collateral is located, remove such
Pledged Collateral, remain present at such premises to receive copies of all
communications and remittances relating to the Pledged Collateral and use in
connection with such removal and possession any and all services, supplies, aids
and other facilities of any Pledgor;

(ii) Demand, sue for, collect or receive any money or property at any time
payable or receivable in respect of the Pledged Collateral including instructing
the obligor or obligors on any agreement, instrument or other obligation
constituting part of the Pledged Collateral to make any payment required by the
terms of such agreement, instrument or other obligation directly to the
Administrative Agent, and in connection with any of the foregoing, compromise,
settle, extend the time for payment and make other modifications with respect
thereto; provided, however, that in the event that any such payments are made
directly to any Pledgor, prior to receipt by any such obligor of such
instruction, such Pledgor shall segregate all amounts received pursuant thereto
in trust for the benefit of the Administrative Agent and shall promptly (but in
no event later than three (3) Business Days after receipt thereof or such later
date as may be agreed to in writing by the Administrative Agent in its sole
discretion) pay such amounts to the Administrative Agent;

(iii) Sell, assign, grant a license to use or otherwise liquidate, or direct any
Pledgor to sell, assign, grant a license to use or otherwise liquidate, any and
all investments made in whole or in part with the Pledged Collateral or any part
thereof, and take possession of the proceeds of any such sale, assignment,
license or liquidation;

 

20



--------------------------------------------------------------------------------

(iv) Take possession of the Pledged Collateral or any part thereof, by directing
any Pledgor in writing to deliver the same to the Administrative Agent at any
place or places so designated by the Administrative Agent, in which event such
Pledgor shall at its own expense: (A) promptly cause the same to be moved to the
place or places designated by the Administrative Agent and therewith delivered
to the Administrative Agent, (B) store and keep any Pledged Collateral so
delivered to the Administrative Agent at such place or places pending further
action by the Administrative Agent and (C) while the Pledged Collateral shall be
so stored and kept, provide such security and maintenance services as shall be
necessary to protect the same and to preserve and maintain them in good
condition. Each Pledgor’s obligation to deliver the Pledged Collateral as
contemplated in this Section 8.1(iv) is of the essence hereof. Upon application
to a court of equity having jurisdiction, the Administrative Agent shall be
entitled to a decree requiring specific performance by any Pledgor of such
obligation;

(v) Withdraw all moneys, instruments, securities and other property in any bank,
financial securities, deposit or other account of any Pledgor constituting
Pledged Collateral for application to the Secured Obligations as provided in
Article IX hereof;

(vi) Retain and apply the Distributions to the Secured Obligations as provided
in Article IX hereof;

(vii) Exercise any and all rights as beneficial and legal owner of the Pledged
Collateral, including perfecting assignment of and exercising any and all
voting, consensual and other rights and powers with respect to any Pledged
Collateral; and

(viii) Exercise all the rights and remedies of a secured party on default under
the UCC, and the Administrative Agent may also in its sole discretion, without
notice except as specified in Section 8.2 hereof, sell, assign or grant a
license to use the Pledged Collateral or any part thereof in one or more parcels
at public or private sale, at any exchange, broker’s board or at any of the
Administrative Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and at such price or prices and upon such other terms as the
Administrative Agent may deem commercially reasonable. The Administrative Agent
or any other Secured Party or any of their respective Affiliates may be the
purchaser, licensee, assignee or recipient of the Pledged Collateral or any part
thereof at any such sale and shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Pledged Collateral sold, assigned or licensed at such sale, to use and apply any
of the Secured Obligations owed to such person as a credit on account of the
purchase price of the Pledged Collateral or any part thereof payable by such
person at such sale. Each purchaser, assignee, licensee or recipient at any such
sale shall acquire the property sold, assigned or licensed absolutely free from
any claim or right on the part of any Pledgor, and each Pledgor hereby waives,
to the

 

21



--------------------------------------------------------------------------------

fullest extent permitted by law, all rights of redemption, stay and/or appraisal
which it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted. The Administrative Agent shall not be
obligated to make any sale of the Pledged Collateral or any part thereof
regardless of notice of sale having been given. The Administrative Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.

SECTION 8.2 Notice of Sale. Each Pledgor acknowledges and agrees that, to the
extent notice of sale or other disposition of the Pledged Collateral or any part
thereof shall be required by law, ten days’ prior notice to such Pledgor of the
time and place of any public sale or of the time after which any private sale or
other intended disposition is to take place shall be commercially reasonable
notification of such matters. No notification need be given to any Pledgor if it
has signed, after the occurrence of an Event of Default, a statement renouncing
or modifying any right to notification of sale or other intended disposition.

SECTION 8.3 Waiver of Notice and Claims. Each Pledgor hereby waives, to the
fullest extent permitted by applicable law, notice or judicial hearing in
connection with the Administrative Agent’s taking possession or the
Administrative Agent’s disposition of the Pledged Collateral or any part
thereof, including any and all prior notice and hearing for any prejudgment
remedy or remedies and any such right which such Pledgor would otherwise have
under law, and each Pledgor hereby further waives, to the fullest extent
permitted by applicable law: (i) all other requirements as to the time, place
and terms of sale or other requirements with respect to the enforcement of the
Administrative Agent’s rights hereunder and (ii) all rights of redemption,
appraisal, valuation, stay, extension or moratorium now or hereafter in force
under any applicable law. Any sale of, or the grant of options to purchase, or
any other realization upon, any Pledged Collateral shall operate to divest all
right, title, interest, claim and demand, either at law or in equity, of the
applicable Pledgor therein and thereto, and shall be a perpetual bar both at law
and in equity against such Pledgor and against any and all persons claiming or
attempting to claim the Pledged Collateral so sold, optioned or realized upon,
or any part thereof, from, through or under such Pledgor.

SECTION 8.4 Certain Sales of Pledged Collateral.

(a) Each Pledgor recognizes that, by reason of certain prohibitions contained in
law, rules, regulations or orders of any Governmental Authority, the
Administrative Agent may be compelled, with respect to any sale of all or any
part of the Pledged Collateral, to limit purchasers to those who meet the
requirements of such Governmental Authority. Each Pledgor acknowledges that any
such sales may be at prices and on terms less favorable to the Administrative
Agent than those obtainable through a public sale without such restrictions,
and, notwithstanding such circumstances, agrees that any such restricted sale
shall be deemed to have been made in a commercially reasonable manner and that,
except as may be required by applicable law, the Administrative Agent shall have
no obligation to engage in public sales.

 

22



--------------------------------------------------------------------------------

(b) Each Pledgor recognizes that, by reason of certain prohibitions contained in
the Securities Act, and applicable state securities laws, the Administrative
Agent may be compelled, with respect to any sale of all or any part of the
Securities Collateral and Investment Property, to limit purchasers to persons
who will agree, among other things, to acquire such Securities Collateral or
Investment Property for their own account, for investment and not with a view to
the distribution or resale thereof. Each Pledgor acknowledges that any such
private sales may be at prices and on terms less favorable to the Administrative
Agent than those obtainable through a public sale without such restrictions
(including a public offering made pursuant to a registration statement under the
Securities Act), and, notwithstanding such circumstances, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner and that the Administrative Agent shall have no obligation to engage in
public sales and no obligation to delay the sale of any Securities Collateral or
Investment Property for the period of time necessary to permit the issuer
thereof to register it for a form of public sale requiring registration under
the Securities Act or under applicable state securities laws, even if such
issuer would agree to do so.

(c) Notwithstanding the foregoing, each Pledgor shall, upon the occurrence and
during the continuance of any Event of Default, at the reasonable request of the
Administrative Agent, for the benefit of the Administrative Agent, cause any
registration, qualification under or compliance with any Federal or state
securities law or laws to be effected with respect to all or any part of the
Securities Collateral as soon as practicable and at the sole cost and expense of
the Pledgors. Each Pledgor will use its commercially reasonable efforts to cause
such registration to be effected (and be kept effective) and will use its
commercially reasonable efforts to cause such qualification and compliance to be
effected (and be kept effective) as may be so requested and as would permit or
facilitate the sale and distribution of such Securities Collateral including
registration under the Securities Act (or any similar statute then in effect),
appropriate qualifications under applicable blue sky or other state securities
laws and appropriate compliance with all other requirements of any Governmental
Authority. Each Pledgor shall use its commercially reasonable efforts to cause
the Administrative Agent to be kept advised in writing as to the progress of
each such registration, qualification or compliance and as to the completion
thereof, shall furnish to the Administrative Agent such number of prospectuses,
offering circulars or other documents incident thereto as the Administrative
Agent from time to time may request, and shall indemnify and shall cause the
issuer of the Securities Collateral to indemnify the Administrative Agent and
all others participating in the distribution of such Securities Collateral
against all claims, losses, damages and liabilities caused by any untrue
statement (or alleged untrue statement) of a material fact contained therein (or
in any related registration statement, notification or the like) or by any
omission (or alleged omission) to state therein (or in any related registration
statement, notification or the like) a material fact required to be stated
therein or necessary to make the statements therein not misleading.

(d) If the Administrative Agent determines to exercise its right to sell any or
all of the Securities Collateral or Investment Property, upon written request,
the applicable Pledgor shall from time to time furnish to the Administrative
Agent all such information as the Administrative Agent may reasonably request in
order to determine the number of securities included in the Securities
Collateral or Investment Property which may be sold by the Administrative Agent
as exempt transactions under the Securities Act and the rules of the Securities
and Exchange Commission thereunder, as the same are from time to time in effect.

 

23



--------------------------------------------------------------------------------

(e) Each Pledgor further agrees that a breach of any of the covenants contained
in this Section 8.4 will cause irreparable injury to the Administrative Agent
and the other Secured Parties, that the Administrative Agent and the other
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section 8.4 shall
be specifically enforceable against such Pledgor, and such Pledgor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred and
is continuing.

SECTION 8.5 No Waiver; Cumulative Remedies.

(a) No failure on the part of the Administrative Agent to exercise, no course of
dealing with respect to, and no delay on the part of the Administrative Agent in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power,
privilege or remedy hereunder preclude any other or further exercise thereof or
the exercise of any other right, power, privilege or remedy; nor shall the
Administrative Agent be required to look first to, enforce or exhaust any other
security, collateral or guaranties. All rights and remedies herein provided are
cumulative and are not exclusive of any rights or remedies provided by law.

(b) In the event that the Administrative Agent shall have instituted any
proceeding to enforce any right, power, privilege or remedy under this Agreement
or any other Loan Document by foreclosure, sale, entry or otherwise, and such
proceeding shall have been discontinued or abandoned for any reason or shall
have been determined adversely to the Administrative Agent, then and in every
such case, the Pledgors, the Administrative Agent and each other Secured Party
shall be restored to their respective former positions and rights hereunder with
respect to the Pledged Collateral, and all rights, remedies, privileges and
powers of the Administrative Agent and the other Secured Parties shall continue
as if no such proceeding had been instituted.

ARTICLE IX

APPLICATION OF PROCEEDS

SECTION 9.1 Application of Proceeds. The proceeds received by the Administrative
Agent in respect of any sale of, collection from or other realization upon all
or any part of the Pledged Collateral pursuant to the exercise by the
Administrative Agent of its remedies shall be applied, together with any other
sums then held by the Administrative Agent pursuant to this Agreement, in
accordance with the Credit Agreement.

 

24



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

SECTION 10.1 Concerning Administrative Agent.

(a) The Administrative Agent has been appointed as administrative agent pursuant
to the Credit Agreement. The actions of the Administrative Agent hereunder are
subject to the provisions of the Credit Agreement. The Administrative Agent
shall have the right hereunder to make demands, to give notices, to exercise or
refrain from exercising any rights, and to take or refrain from taking action
(including the release or substitution of the Pledged Collateral), in accordance
with this Agreement and the Credit Agreement. The Administrative Agent may
employ agents and attorneys-in-fact in connection herewith and shall not be
liable for the negligence or misconduct of any such agents or attorneys-in-fact
selected by it in good faith. Each Secured Party, by its acceptance of the
benefits hereof, agrees that it shall have no right individually to realize upon
any of the Pledged Collateral hereunder, it being understood and agreed by such
Secured Party that all rights and remedies hereunder may be exercised solely by
the Administrative Agent for the ratable benefit of the Secured Parties in
accordance with the terms of this Agreement. The Administrative Agent may resign
and a successor Administrative Agent may be appointed in the manner provided in
the Credit Agreement. Upon the acceptance of any appointment as the
Administrative Agent by a successor Administrative Agent, that successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent under
this Agreement, and the retiring Administrative Agent shall thereupon be
discharged from its duties and obligations under this Agreement. After any
retiring Administrative Agent’s resignation, the provisions hereof shall inure
to its benefit as to any actions taken or omitted to be taken by it under this
Agreement while it was the Administrative Agent.

(b) The Administrative Agent shall be deemed to have exercised reasonable care
in the custody and preservation of the Pledged Collateral in its possession if
such Pledged Collateral is accorded treatment substantially equivalent to that
which the Administrative Agent, in its individual capacity, accords its own
property consisting of similar instruments or interests, it being understood
that neither the Administrative Agent nor any of the Secured Parties shall have
responsibility for (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Securities Collateral, whether or not the Administrative Agent or any other
Secured Party has or is deemed to have knowledge of such matters or (ii) taking
any necessary steps to preserve rights against any person with respect to any
Pledged Collateral.

(c) The Administrative Agent shall be entitled to rely upon any written notice,
statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person, and, with respect to all matters pertaining to this
Agreement and its duties hereunder, upon advice of counsel selected by it.

(d) If any item of Pledged Collateral also constitutes collateral granted to the
Administrative Agent under any other deed of trust, mortgage, security
agreement, pledge or instrument of any type, in the event of any conflict
between the provisions hereof and the provisions of such other deed of trust,
mortgage, security agreement, pledge or instrument of any type in respect of
such collateral, the provisions of this Agreement shall control unless the other
deed of trust, mortgage, security agreement, pledge or instrument of any type in
respect of such collateral expressly states that such document.

 

25



--------------------------------------------------------------------------------

(e) The Administrative Agent may rely on advice of counsel as to whether any or
all UCC financing statements of the Pledgors need to be amended as a result of
any of the changes described in Section 7.09 of the Credit Agreement. If any
Pledgor fails to provide information to the Administrative Agent about such
changes on a timely basis, the Administrative Agent shall not be liable or
responsible to any party for any failure to maintain a perfected security
interest in such Pledgor’s property constituting Pledged Collateral, for which
the Administrative Agent needed to have information relating to such changes.
The Administrative Agent shall have no duty to inquire about such changes if any
Pledgor does not inform the Administrative Agent of such changes, the parties
acknowledging and agreeing that it would not be feasible or practical for the
Administrative Agent to search for information on such changes if such
information is not provided by any Pledgor.

SECTION 10.2 Administrative Agent May Perform; Administrative Agent Appointed
Attorney-in-Fact. If any Pledgor shall fail to perform any covenants contained
in this Agreement in any material respect or if any representation or warranty
on the part of any Pledgor contained herein shall be breached in any material
respect, the Administrative Agent may (but shall not be obligated to) do the
same or cause it to be done or remedy any such breach, and may expend funds for
such purpose; provided, however, that the Administrative Agent shall in no event
be bound to inquire into the validity of any tax, Lien, imposition or other
obligation which such Pledgor fails to pay or perform as and when required
hereby and which such Pledgor does not contest in accordance with the provisions
of the Credit Agreement. Any and all reasonable and documented amounts so
expended by the Administrative Agent shall be paid by the Pledgors in accordance
with the provisions of Section 11.04 of the Credit Agreement. Neither the
provisions of this Section 10.2 nor any action taken by the Administrative Agent
pursuant to the provisions of this Section 10.2 shall prevent any such failure
to observe any covenant contained in this Agreement nor any breach of
representation or warranty from constituting an Event of Default. Each Pledgor
hereby appoints the Administrative Agent its attorney-in-fact, with full power
and authority in the place and stead of such Pledgor and in the name of such
Pledgor, or otherwise, from time to time in the Administrative Agent’s
discretion, to take any action and to execute any instrument consistent with the
terms of the Credit Agreement, this Agreement and the other Collateral Documents
which the Administrative Agent may deem necessary or advisable to accomplish the
purposes hereof (but the Administrative Agent shall not be obligated to and
shall have no liability to such Pledgor or any third party for failure to so do
or take action). The foregoing grant of authority is a power of attorney coupled
with an interest and such appointment shall be irrevocable for the term hereof.
Each Pledgor hereby ratifies all that such attorney shall lawfully do or cause
to be done by virtue hereof.

SECTION 10.3 Continuing Security Interest; Assignment. This Agreement shall
create a continuing security interest in the Pledged Collateral and shall (i) be
binding upon the Pledgors, their respective successors and assigns and
(ii) inure, together with the rights and remedies of the Administrative Agent
hereunder, to the benefit of the Administrative Agent and the other Secured
Parties and each of their respective successors, transferees and assigns. No
other persons (including any other creditor of any Pledgor) shall have any
interest herein or any right or benefit with respect hereto. Without limiting
the generality of the foregoing clause (ii), any Secured Party may assign or
otherwise transfer any indebtedness held by it secured by this Agreement to any
other person, and such other person shall thereupon become vested with all the
benefits in respect thereof granted to such Secured Party, herein or otherwise,
subject however, to the provisions of the Credit Agreement and, in the case of a
Secured Party that is a party to a Secured Hedge Agreement or a Secured Cash
Management Agreement, such Secured Hedge

 

26



--------------------------------------------------------------------------------

Agreement or Secured Cash Management Agreement, as applicable. Each of the
Pledgors agrees that its obligations hereunder and the security interest created
hereunder shall continue to be effective or be reinstated, as applicable, if at
any time payment, or any part thereof, of all or any part of the Secured
Obligations is rescinded or must otherwise be restored by the Secured Party upon
the bankruptcy or reorganization of any Pledgor or otherwise.

SECTION 10.4 Termination; Release. The Pledged Collateral and the Secured
Obligations of any Pledgor shall be released from the Lien of this Agreement in
accordance with the provisions of the Credit Agreement, including upon the
transfer or sale of the Pledged Collateral (to a person that is not a Loan
Party) in a manner not prohibited by the Credit Agreement. Furthermore, upon
termination of the Aggregate Revolving Commitments and payment in all of all
Obligations (other than contingent indemnification obligations) and the
expiration of termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to the Administrative Agent and the
applicable L/C Issuer shall have been made), this Agreement shall terminate.
Upon such termination of this Agreement the Pledged Collateral shall be
automatically released from the Lien of this Agreement. Upon such release or any
release of Pledged Collateral or any part thereof in accordance with the
provisions of the Credit Agreement, the Administrative Agent shall, upon the
request and at the sole cost and expense of the Pledgors, assign, transfer and
deliver to Pledgor, against receipt and without recourse to or warranty by the
Administrative Agent except as to the fact that the Administrative Agent has not
encumbered the released assets, such of the Pledged Collateral or any part
thereof to be released (in the case of a release) as may be in possession of the
Administrative Agent and as shall not have been sold or otherwise applied
pursuant to the terms hereof, and, with respect to any other Pledged Collateral,
proper documents and instruments (including UCC-3 termination financing
statements or releases) acknowledging the termination hereof or the release of
such Pledged Collateral, as the case may be.

SECTION 10.5 Modification in Writing. No amendment, modification, supplement,
termination or waiver of or to any provision hereof, nor consent to any
departure by any Pledgor therefrom, shall be effective unless the same shall be
made in accordance with the terms of the Credit Agreement and unless in writing
and signed by the Administrative Agent. Any amendment, modification or
supplement of or to any provision hereof, any waiver of any provision hereof and
any consent to any departure by any Pledgor from the terms of any provision
hereof in each case shall be effective only in the specific instance and for the
specific purpose for which made or given. Except where notice is specifically
required by this Agreement or any other document evidencing the Secured
Obligations, no notice to or demand on any Pledgor in any case shall entitle any
Pledgor to any other or further notice or demand in similar or other
circumstances.

SECTION 10.6 Notices. Unless otherwise provided herein or in the Credit
Agreement, any notice or other communication herein required or permitted to be
given shall be given in the manner and become effective as set forth in the
Credit Agreement, as to any Pledgor, addressed to it at the address of the
Borrower set forth in the Credit Agreement and as to the Administrative Agent,
addressed to it at the address set forth in the Credit Agreement, or in each
case at such other address as shall be designated by such party in a written
notice to the other party complying as to delivery with the terms of this
Section 10.6.

 

27



--------------------------------------------------------------------------------

SECTION 10.7 Governing Law, Consent to Jurisdiction and Service of Process;
Waiver of Jury Trial. Sections 11.14 and 11.15 of the Credit Agreement are
incorporated herein, mutatis mutandis, as if a part hereof.

SECTION 10.8 Severability of Provisions. Any provision hereof which is invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without invalidating the remaining provisions hereof or affecting the validity,
legality or enforceability of such provision in any other jurisdiction.

SECTION 10.9 Execution in Counterparts. This Agreement and any amendments,
waivers, consents or supplements hereto may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
such counterparts together shall constitute one and the same agreement. Delivery
of any executed counterpart of a signature page of this Agreement by facsimile
or other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Agreement.

SECTION 10.10 Business Days. In the event any time period or any date provided
in this Agreement ends or falls on a day other than a Business Day, then such
time period shall be deemed to end and such date shall be deemed to fall on the
next succeeding Business Day, and performance herein may be made on such
Business Day, with the same force and effect as if made on such other day.

SECTION 10.11 No Credit for Payment of Taxes or Imposition. Such Pledgor shall
not be entitled to any credit against the principal, premium, if any, or
interest payable under the Credit Agreement, and such Pledgor shall not be
entitled to any credit against any other sums which may become payable under the
terms thereof or hereof, by reason of the payment of any Tax on the Pledged
Collateral or any part thereof.

SECTION 10.12 No Claims Against Administrative Agent. Nothing contained in this
Agreement shall constitute any consent or request by the Administrative Agent,
express or implied, for the performance of any labor or services or the
furnishing of any materials or other property in respect of the Pledged
Collateral or any part thereof, nor as giving any Pledgor any right, power or
authority to contract for or permit the performance of any labor or services or
the furnishing of any materials or other property in such fashion as would
permit the making of any claim against the Administrative Agent in respect
thereof or any claim that any Lien based on the performance of such labor or
services or the furnishing of any such materials or other property is prior to
the Lien hereof.

SECTION 10.13 No Release. Nothing set forth in this Agreement or any other Loan
Document, nor the exercise by the Administrative Agent of any of the rights or
remedies hereunder, shall relieve any Pledgor from the performance of any term,
covenant, condition or agreement on such Pledgor’s part to be performed or
observed under or in respect of any of the Pledged Collateral or from any
liability to any person under or in respect of any of the Pledged Collateral or
shall impose any obligation on the Administrative Agent or any other Secured
Party to perform or observe any such term, covenant, condition or agreement on
such

 

28



--------------------------------------------------------------------------------

Pledgor’s part to be so performed or observed or shall impose any liability on
the Administrative Agent or any other Secured Party for any act or omission on
the part of such Pledgor relating thereto or for any breach of any
representation or warranty on the part of such Pledgor contained in this
Agreement, the Credit Agreement or the other Loan Documents, or under or in
respect of the Pledged Collateral or made in connection herewith or therewith.
Anything herein to the contrary notwithstanding, neither the Administrative
Agent nor any other Secured Party shall have any obligation or liability under
any contracts, agreements and other documents included in the Pledged Collateral
by reason of this Agreement, nor shall the Administrative Agent or any other
Secured Party be obligated to perform any of the obligations or duties of any
Pledgor thereunder or to take any action to collect or enforce any such
contract, agreement or other document included in the Pledged Collateral
hereunder. The obligations of each Pledgor contained in this Section 10.13 shall
survive the termination hereof and the discharge of such Pledgor’s other
obligations under this Agreement, the Credit Agreement and the other Loan
Documents.

SECTION 10.14 Obligations Absolute. All obligations of each Pledgor hereunder
shall be absolute and unconditional irrespective of:

(i) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any other Pledgor;

(ii) any lack of validity or enforceability of the Credit Agreement, any Secured
Hedge Agreement, any Secured Cash Management Agreement or any other Loan
Document, or any other agreement or instrument relating thereto;

(iii) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Secured Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any Secured Hedge
Agreement, any Secured Cash Management Agreement or any other Loan Document or
any other agreement or instrument relating thereto;

(iv) any pledge, exchange, release or non-perfection of any other collateral, or
any release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Secured Obligations;

(v) any exercise, non-exercise or waiver of any right, remedy, power or
privilege under or in respect hereof, the Credit Agreement, any Secured Hedge
Agreement, any Secured Cash Management Agreement or any other Loan Document
except as specifically set forth in a waiver granted pursuant to the provisions
of Section 10.5 hereof; or

(vi) any other circumstances which might otherwise constitute a defense
available to, or a discharge of, any Pledgor.

 

29



--------------------------------------------------------------------------------

SECTION 10.15 Amendment and Restatement. This Agreement is an amendment and
restatement of, and not a novation or extinguishment of, the Existing Security
Agreement and supersedes the Existing Security Agreement in its entirety. Each
party hereto acknowledges and agrees that the liens, security interests and
assignments created and granted by any Pledgor party hereto under the Existing
Security Agreement that encumbers the Pledged Collateral shall continue to exist
and remain valid and subsisting, shall not be impaired, extinguished or released
hereby, shall remain in full force and effect and are hereby ratified, renewed,
brought forward, extended and rearranged as security for the Secured
Obligations.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor and the Administrative Agent have caused this
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.

 

PLEDGORS  

R.R. DONNELLEY & SONS COMPANY,

a Delaware corporation

 

By:                                                                           

Name:

Title:

 

AMERICAN LITHOGRAPHERS, INC.

AGS CUSTOM GRAPHICS, INC.

AUTOMATED GRAPHIC SYSTEMS, LLC

BANTA CORPORATION

BANTA GLOBAL TURNKEY LLC

BRIDGETOWN PRINTING CO.

CDS PUBLICATIONS, INC.

CHAS. P. YOUNG COMPANY

CLEAR VISIONS, INC.

COLUMBIA COLOR, INC.

CONSOLIDATED CARQUEVILLE PRINTING COMPANY

CONSOLIDATED GRAPHICS INTERNATIONAL, INC.

CONSOLIDATED GRAPHICS PROPERTIES II, INC.

CONSOLIDATED GRAPHICS SERVICES, INC.

CONSOLIDATED GRAPHICS, INC.

COPY-MOR, INC.

COURIER PRINTING COMPANY

CP SOLUTIONS, INC.

DDM-DIGITAL IMAGING, DATA PROCESSING AND MAILING SERVICES, L.C.

EGT PRINTING SOLUTIONS, LLC

ELECTRIC CITY PRINTING COMPANY

EMERALD CITY GRAPHICS, INC.

FITTJE BROS. PRINTING CO.

FREDERIC PRINTING COMPANY

GARNER PRINTING COMPANY

GILLILAND PRINTING, INC.

GRAPHIC TECHNOLOGY OF MARYLAND, INC.

GSL FINE LITHOGRAPHERS

 

By                                                                           

      Name:

      Title:

[Signature page to Security Agreement]

 



--------------------------------------------------------------------------------

PLEDGORS:

  

H&N PRINTING & GRAPHICS, INC.

HICKORY PRINTING SOLUTIONS, LLC

IRONWOOD LITHOGRAPHERS, INC.

KELMSCOTT COMMUNICATIONS LLC

KEYS PRINTING COMPANY

LINCOLN PRINTING CORPORATION

MERCURY PRINTING COMPANY, LLC

METROPOLITAN PRINTING SERVICES, LLC

MOUNT VERNON PRINTING COMPANY

NIES/ARTCRAFT, INC.

OFFICETIGER HOLDINGS INC.

OFFICETIGER LLC

PBM GRAPHICS, INC.

PCA, LLC

PRECISION DIALOGUE DIRECT, INC.

PRECISION DIALOGUE MARKETING, LLC

PRECISION DIALOGUE, INC.

PRECISION LITHO, INC.

PRINTING CONTROL SERVICES INCORPORATED

RR DONNELLEY LOGISTICS SERVICES WORLDWIDE, INC.

RRD DUTCH HOLDCO, INC.

RRD WEST CALDWELL, LLC

S & S GRAPHICS, LLC

SPANGLER GRAPHICS, LLC

STORTERCHILDS PRINTING CO., INC.

TEWELL WARREN PRINTING COMPANY

THE GRAPHICS GROUP, INC.

THE HENNEGAN COMPANY

THE JACKSON GROUP LLC

THE JARVIS PRESS, INC.

THE MCKAY PRESS, INC.

THEO. DAVIS SONS, INCORPORATED

THOUSAND OAKS PRINTING & SPECIALTIES, INC.

TUCKER PRINTERS, INC.

VERITAS DOCUMENT SOLUTIONS, LLC

WATERMARK PRESS, LTD.

WENTWORTH CORPORATION

WESTLAND PRINTERS, INC.

WETZEL BROTHERS, LLC

 

By                                                               

Name:

Title:

[Signature page to Security Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

                                                                   

  Name:   Title:

 

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

PLEDGED SECURITIES

 

PLEDGOR

  

ISSUER

  

CERTIFICATE

NO(S).

  

NUMBER OF
SHARES

OR

INTERESTS

  

PERCENTAGE OF

ALL ISSUED
CAPITAL

OR OTHER
EQUITY
INTERESTS OF
ISSUER

  

PERCENTAGE
PLEDGED

 



--------------------------------------------------------------------------------

SCHEDULE 2

CASH COLLATERALIZED LETTERS OF CREDIT

 

Beneficiary

  

Lender

  

LOC

Number

  

Account Party

  

Currency

  

Stated

Amount

  

Expiration

Date

 



--------------------------------------------------------------------------------

EXHIBIT 1

[Form of]

SECURITIES PLEDGE AMENDMENT

This Securities Pledge Amendment, dated as of [                ], 20[    ] is
delivered pursuant to Section 5.1 of the Amended and Restated Security Agreement
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”; capitalized terms used but not otherwise
defined herein shall have the meanings assigned to such terms in the Security
Agreement), dated as of September 29, 2017, made by R. R. DONNELLEY & SONS
COMPANY, a Delaware corporation (the “Borrower”), the Guarantors party thereto
and BANK OF AMERICA, N.A., as administrative agent (in such capacity and
together with any successors in such capacity, the “Administrative Agent”). The
undersigned hereby agrees that this Securities Pledge Amendment may be attached
to the Security Agreement and that the Pledged Securities listed on this
Securities Pledge Amendment shall be deemed to be and shall become part of the
Pledged Collateral and shall secure all Secured Obligations.

PLEDGED SECURITIES

 

ISSUER

  

CERTIFICATE

NO(S).

  

NUMBER OF SHARES

OR

INTERESTS

  

PERCENTAGE OF

ALL ISSUED CAPITAL

OR OTHER EQUITY
INTERESTS OF ISSUER

 



--------------------------------------------------------------------------------

[   ], as Pledgor

By:

 

                                                  

    Name:     Title:

 

AGREED TO AND ACCEPTED:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:

 

 

 

Name:

 

Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT 2

[Form of]

JOINDER TO SECURITY AGREEMENT AND GUARANTY

[Name of New Pledgor]

[Address of New Pledgor]

[Date]

Ladies and Gentlemen:

Reference is made to (i) the Amended and Restated Security Agreement (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”), dated as of September 29, 2017, made by R. R.
DONNELLEY & SONS COMPANY, a Delaware corporation (the “Borrower”), and the
Guarantors party thereto, as pledgors, assignors and debtors in favor of BANK OF
AMERICA, N.A., in its capacity as administrative agent pursuant to the Credit
Agreement, as pledgee, assignee and secured party (in such capacities and
together with any successors in such capacity, the “Administrative Agent”) and
(ii) the Second Amended and Restated Credit Agreement, dated as of September 29,
2017 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the Lenders from time
to time party thereto and Bank of America, N.A., as the administrative agent.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Security Agreement or the Credit Agreement, as
applicable.

This Joinder to Security Agreement and Guaranty (this “Joinder Agreement”)
supplements the Security Agreement and the Guaranty and is delivered by the
undersigned, [                ] (the “New Pledgor”), pursuant to Section 3.5 of
the Security Agreement and Section 7.08(b) of the Credit Agreement.

The New Pledgor hereby agrees to be bound as a Pledgor party to the Security
Agreement by all of the terms, covenants and conditions set forth in the
Security Agreement to the same extent that it would have been bound if it had
been a signatory to the Security Agreement on the date of the Security
Agreement. Without limiting the generality of the foregoing, the New Pledgor
hereby grants and pledges to the Administrative Agent, as collateral security
for the full, prompt and complete payment and performance when due (whether at
stated maturity, by acceleration or otherwise) of the Secured Obligations, a
Lien on and security interest in, all of its right, title and interest in, to
and under the Pledged Collateral and expressly assumes all obligations and
liabilities of a Guarantor and Pledgor thereunder. New Pledgor makes all of the
representations and warranties in the Security Agreement as of the date hereof.



--------------------------------------------------------------------------------

The New Pledgor also hereby agrees to be bound as a Guarantor party to the
Credit Agreement and by all the terms, covenants and conditions applicable to it
including, without limitation, as set forth in Articles IV, VI, VII and VIII of
the Credit Agreement to the same extent that it would have been bound if it had
been a signatory to the Credit Agreement on the execution date of the Credit
Agreement. The New Pledgor hereby makes each of the representations and
warranties and agrees to each of the covenants applicable to the Pledgors
contained in the Credit Agreement.

Annexed hereto are supplements to each of the schedules to the Security
Agreement and the Credit Agreement, as applicable, with respect to the New
Pledgor. Such supplements shall be deemed to be part of the Security Agreement
or the Credit Agreement, as applicable.

This Joinder Agreement and any amendments, waivers, consents or supplements
hereto may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all such counterparts together shall
constitute one and the same agreement.

THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Pledgor has caused this Joinder Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

[NEW PLEDGOR] By:  

                                                          

  Name:   Title:

 

AGREED TO AND ACCEPTED:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

                                                  

  Name:   Title:

[Schedules to be attached]

 

3



--------------------------------------------------------------------------------

Exhibit 5.01(a)(xi)

FORM OF PERFECTION CERTIFICATE

______________, 2017

Reference is hereby made to (i) that certain Amended and Restated Security
Agreement, dated as of September 29, 2017 (the “Security Agreement”), among R.R.
Donnelley & Sons Company, a Delaware corporation (“Borrower”), the guarantors
party thereto and the Administrative Agent (as hereinafter defined), (ii) that
certain Pledge Agreement dated as of September 29, 2017 among the Specified
Pledgors and the Administrative Agent and (ii) that certain Second Amended and
Restated Credit Agreement dated as of September 29, 2017 (the “Credit
Agreement”) among the Borrower, guarantors party thereto (the “Guarantors”),
certain other parties thereto and Bank of America, N.A., as collateral agent and
as administrative agent (in such capacities, the “Administrative Agent”).
Capitalized terms used but not defined herein have the meanings assigned in the
Credit Agreement. Pledged Collateral has the meaning assigned to such term in
the Security Agreement. This Perfection Certificate constitutes a Perfection
Certificate (as defined in the Security Agreement).

As used herein, the term “Companies” means Borrower, each of the Guarantors and,
with respect to Sections 1(a), (b) and (c), Section 2(a), 3, 4, 5, 6 and 9, each
Specified Pledgor.

The undersigned hereby certify to the Administrative Agent as follows:

1. Names.

(a) The exact legal name of each Company, as such name appears in its respective
certificate of incorporation or any other organizational document, is set forth
in Schedule 1(a). Each Company is (i) the type of entity disclosed next to its
name in Schedule 1(a) and (ii) a registered organization except to the extent
disclosed in Schedule 1(a). Also set forth in Schedule 1(a) is the
organizational identification number, if any, of each Company that is a
registered organization and the jurisdiction of formation of each Company.

(b) Set forth in Schedule 1(b) hereto is a list of any other corporate or
organizational names each Company (or any other business or organization to
which each Company became the successor by merger, consolidation, acquisition,
change in form, nature or jurisdiction of organization or otherwise) has had in
the past five years, together with the date of the relevant change.

(c) Set forth in Schedule 1(c) is a list of all other names used by each Company
on any filings with the Internal Revenue Service at any time within the five
years preceding the date hereof. Except as set forth in Schedule 1(c), no
Company has changed its jurisdiction of organization at any time during the past
four months.



--------------------------------------------------------------------------------

2. Current Locations.

(a) The chief executive office of each Company is located at the address set
forth in Schedule 2(a) hereto.

(b) Set forth on Schedule 2(b) are all the locations where each Company
currently maintains any of its tangible personal property with a value in excess
of $100,000 that constitutes Collateral (including Goods, Inventory and
Equipment) of such Company (indicating whether such Collateral is held by such
Company or a landlord, lessor, warehouseman, bailee or a third party).

3. Extraordinary Transactions. Except for those purchases, acquisitions and
other transactions described in Schedule 3 attached hereto, or that occurred
more than five years before the date of this certificate, all of the Collateral
has been originated by each Company in the ordinary course of business or
consists of goods which have been acquired by such Company in the ordinary
course of business from a person in the business of selling goods of that kind.

4. File Search Reports. Attached hereto as Schedule 4 is a true and accurate
summary of file search reports from the Uniform Commercial Code filing offices
(i) in each jurisdiction identified in Section 1(a) or Section 2 with respect to
each legal name set forth in Section 1 and (ii) in each jurisdiction described
in Schedule 1(c) or Schedule 3 relating to any of the transactions described in
Schedule (1)(c) or Schedule 3 with respect to each legal name of the person or
entity from which each Company purchased or otherwise acquired any of the
Collateral. A true copy of each financing statement, including judgment and tax
liens, bankruptcy and pending lawsuits or other filings identified in such file
search reports has been delivered to the Administrative Agent.

5. UCC Filings. The financing statements, financing statement and amendments
(duly authorized by each Company constituting the debtor therein), including the
indications of the collateral, attached as Schedule 5 relating to the Security
Agreement, the Pledge Agreement or the applicable Mortgage, are in the
appropriate forms for filing in the filing offices in the jurisdictions
identified in Schedule 6 hereof.

6. Schedule of Filings. Attached hereto as Schedule 6 is a schedule of the
appropriate filing offices for the financing statements attached hereto as
Schedule 5.

7. Real Property. (a) Attached hereto as Schedule 7 is a list of all real
property to be encumbered by a Mortgage and fixture filing (such real property,
the “Mortgaged Property”) on the Closing Date, (ii) common names, addresses and
uses of each Mortgaged Property (stating improvements located thereon) and
(iii) other information relating thereto required by such Schedule. The
Mortgages to be delivered in accordance with the Credit Agreement will be in the
appropriate form for filing in the filing offices in the jurisdictions
identified in Schedule 7.

8. Termination Statements. Attached hereto as Schedule 8(a) are the duly
authorized termination statements in the appropriate form for filing in each
applicable jurisdiction identified in Schedule 8(b) hereto with respect to each
Lien described therein.

 

2



--------------------------------------------------------------------------------

9. Stock Ownership and Other Equity Interests. Attached hereto as Schedule 9 is
a true and correct list of each of all of the authorized, and the issued and
outstanding, stock, partnership interests, limited liability company membership
interests or other equity interest of each first tier Foreign Subsidiary and the
record and beneficial owners of such stock, partnership interests, membership
interests or other equity interests setting forth the percentage of such equity
interests pledged under the Security Agreement or the Pledge Agreement.

10. Instruments and Tangible Chattel Paper. Attached hereto as Schedule 10 is a
true and correct list of all promissory notes, instruments (other than checks to
be deposited in the ordinary course of business), tangible chattel paper,
electronic chattel paper and other evidence of indebtedness held by each Company
as of the date hereof that constitute Pledged Collateral, including all
intercompany notes between or among any two or more Companies or any of their
Subsidiaries, that constitute Pledged Collateral.

11. Commercial Tort Claims. Attached hereto as Schedule 11 is a true and correct
list of all Commercial Tort Claims that constitute Pledged Collateral. held by
each Company, including a brief description thereof and stating if such
commercial tort claims are required to be pledged under the Security Agreement.

12. Letter-of-Credit Rights. Attached hereto as Schedule 12 is a true and
correct list of all Letters of Credit issued in favor of each Company that
constitute Pledged Collateral, as beneficiary thereunder, stating if
letter-of-credit rights with respect to such Letters of Credit are required to
be subject to a control arrangement pursuant to the Security Agreement.

13. Deposit Accounts and Securities Accounts. Attached hereto as Schedule 13 is
a true and complete list of all Deposit Accounts and Securities Accounts
maintained by each Company, including the name of each institution where each
such account is held, the name/account number of each such account, the name of
each entity that holds each account and stating if such account is required to
be subject to a control agreement pursuant to the Security Agreement and the
reason for such account to be excluded from the control agreement requirement.

[The Remainder of this Page has been intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
the date first written above.

 

R.R. DONNELLEY & SONS COMPANY By  

 

  Name:   Title:

 

4



--------------------------------------------------------------------------------

AMERICAN LITHOGRAPHERS, INC. AGS CUSTOM GRAPHICS, INC. AUTOMATED GRAPHIC
SYSTEMS, LLC BANTA CORPORATION BANTA GLOBAL TURNKEY LLC BRIDGETOWN PRINTING CO.
CDS PUBLICATIONS, INC. CHAS. P. YOUNG COMPANY CLEAR VISIONS, INC. COLUMBIA
COLOR, INC. CONSOLIDATED CARQUEVILLE PRINTING COMPANY CONSOLIDATED GRAPHICS
INTERNATIONAL, INC. CONSOLIDATED GRAPHICS PROPERTIES II, INC. CONSOLIDATED
GRAPHICS SERVICES, INC. CONSOLIDATED GRAPHICS, INC. COPY-MOR, INC. COURIER
PRINTING COMPANY CP SOLUTIONS, INC. DDM-DIGITAL IMAGING, DATA PROCESSING AND
MAILING SERVICES, L.C. EGT PRINTING SOLUTIONS, LLC ELECTRIC CITY PRINTING
COMPANY EMERALD CITY GRAPHICS, INC. FITTJE BROS. PRINTING CO. FREDERIC PRINTING
COMPANY GARNER PRINTING COMPANY GILLILAND PRINTING, INC. GRAPHIC TECHNOLOGY OF
MARYLAND, INC. GSL FINE LITHOGRAPHERS H&N PRINTING & GRAPHICS, INC. HICKORY
PRINTING SOLUTIONS, LLC IRONWOOD LITHOGRAPHERS, INC. KELMSCOTT COMMUNICATIONS
LLC KEYS PRINTING COMPANY LINCOLN PRINTING CORPORATION By  

 

  Name:   Title:

 

5



--------------------------------------------------------------------------------

MERCURY PRINTING COMPANY, LLC METROPOLITAN PRINTING SERVICES, LLC MOUNT VERNON
PRINTING COMPANY NIES/ARTCRAFT, INC. OFFICETIGER HOLDINGS INC. OFFICETIGER LLC
PBM GRAPHICS, INC. PCA, LLC PRECISION DIALOGUE DIRECT, INC. PRECISION DIALOGUE
MARKETING, LLC PRECISION DIALOGUE, INC. PRECISION LITHO, INC. PRINTING CONTROL
SERVICES INCORPORATED RR DONNELLEY LOGISTICS SERVICES WORLDWIDE, INC. RRD DUTCH
HOLDCO, INC. RRD WEST CALDWELL, LLC S & S GRAPHICS, LLC SPANGLER GRAPHICS, LLC
STORTERCHILDS PRINTING CO., INC. TEWELL WARREN PRINTING COMPANY THE GRAPHICS
GROUP, INC. THE HENNEGAN COMPANY THE JACKSON GROUP LLC THE JARVIS PRESS, INC.
THE MCKAY PRESS, INC. THEO. DAVIS SONS, INCORPORATED THOUSAND OAKS PRINTING &
SPECIALTIES, INC. TUCKER PRINTERS, INC. VERITAS DOCUMENT SOLUTIONS, LLC
WATERMARK PRESS, LTD. WENTWORTH CORPORATION WESTLAND PRINTERS, INC. WETZEL
BROTHERS, LLC By  

 

  Name:   Title:

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
the date first written above.

 

RRD NETHERLANDS LLC By  

 

  Name:   Title:

 

7



--------------------------------------------------------------------------------

Schedule 1(a)

Legal Names, Etc.

 

Legal Name

   Type of Entity    Registered
Organization
(Yes/No)    Organizational
Number    State of
Formation

 

8



--------------------------------------------------------------------------------

Schedule 1(b)

Changes in Corporate Identity; Other Names

 

Company/Subsidiary

   Corporate Name of
Entity    Action    Date of
Action    State of
Formation

 

9



--------------------------------------------------------------------------------

Schedule 1(c)

Other Organizational Names on IRS Filings; Jurisdictional Changes

Changes in Jurisdiction

 

Legal Name

   Type of Entity    Prior State of
Formation    Current State
of Formation    Date of Change

 

10



--------------------------------------------------------------------------------

Schedule 2(a)

Chief Executive Offices

 

Company/Subsidiary

   Address    County    State of Organization

 

11



--------------------------------------------------------------------------------

Schedule 2(b)

Locations of Tangible Personal Property

 

Street

   City    State    Location Type

 

12



--------------------------------------------------------------------------------

Schedule 3

Transactions Other Than in the Ordinary Course of Business

 

13



--------------------------------------------------------------------------------

Schedule 4

File Search Reports

 

Name of Debtor

   Jurisdiction/
Office    Type of Search    “Through” Date

 

14



--------------------------------------------------------------------------------

Schedule 5

Copy of Financing Statements To Be Filed

 

15



--------------------------------------------------------------------------------

Schedule 6

Filings/Filing Offices

 

Type of

  Filing

   Entity    Applicable Collateral
Document    Jurisdictions

 

16



--------------------------------------------------------------------------------

Schedule 7

Real Property

 

17



--------------------------------------------------------------------------------

Schedule 8(a)

Termination Statement Filings

 

18



--------------------------------------------------------------------------------

Schedule 8(b)

Termination Statement Filings Jurisdictions

 

Debtor

   Jurisdiction    Secured
Party    Original
File Date    Original File Number

 

19



--------------------------------------------------------------------------------

Schedule 9

Equity Interests of Companies

 

Current Legal Entities

              Owned

   Record Owner    Security    No. Shares/Interest1    %
Pledged

 

1  Number of shares provided where applicable.

 

20



--------------------------------------------------------------------------------

Schedule 10

Instruments and Tangible Chattel Paper

 

  1. Promissory Notes:

 

Customer

   Principal
Amount    Date of
Issuance    Interest
Rate    Maturity
Date

 

  2. Chattel Paper:

 

21



--------------------------------------------------------------------------------

Schedule 11

Commercial Tort Claims

 

22



--------------------------------------------------------------------------------

Schedule 12

Letter of Credit Rights

 

23



--------------------------------------------------------------------------------

Schedule 13

Deposit Accounts and Securities Accounts

 

Account Holder

   Depository / Securities
Intermediary    Account Name / Number    Subject to Control Agreement
(Yes, or reason for exclusion)



--------------------------------------------------------------------------------

Exhibit 5.01(a)(xiv)

FORM OF PLEDGE AGREEMENT

[Attached]

 

 



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

 

PLEDGE AGREEMENT

By

RRD NETHERLANDS LLC,

as Pledgor

and

THE OTHER PLEDGORS PARTY HERETO

and

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

Dated as of September 29, 2017

 

 

 

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page        ARTICLE I         DEFINITIONS AND INTERPRETATION   

SECTION 1.1

     Definitions      2  

SECTION 1.2

     Interpretation      3  

SECTION 1.3

     Resolution of Drafting Ambiguities      3  

SECTION 1.4

     Perfection Certificate      4        ARTICLE II         GRANT OF SECURITY
AND SECURED OBLIGATIONS   

SECTION 2.1

     Grant of Security Interest      4  

SECTION 2.2

     Filings      5        ARTICLE III         PERFECTION; SUPPLEMENTS; FURTHER
ASSURANCES;         USE OF PLEDGED COLLATERAL   

SECTION 3.1

     Delivery of Certificated Securities Collateral      5  

SECTION 3.2

     Perfection of Uncertificated Securities Collateral      6  

SECTION 3.3

     Financing Statements and Other Filings; Maintenance of Perfected Security
Interest      6  

SECTION 3.4

     Other Actions      6  

SECTION 3.5

     Joinder of Additional Guarantors      6  

SECTION 3.6

     Supplements; Further Assurances      7        ARTICLE IV        
REPRESENTATIONS, WARRANTIES AND COVENANTS   

SECTION 4.1

     Title      7  

SECTION 4.2

     Validity of Security Interest      7  

SECTION 4.3

     Defense of Claims; Transferability of Pledged Collateral      8  

SECTION 4.4

     Other Financing Statements      8  

SECTION 4.5

     Due Authorization and Issuance      8  

SECTION 4.6

     Consents, etc.      9  

SECTION 4.7

     Pledged Collateral      9  

SECTION 4.8

     Insurance      9        ARTICLE V         CERTAIN PROVISIONS CONCERNING
SECURITIES COLLATERAL   

SECTION 5.1

     Pledge of Additional Securities Collateral      9  

SECTION 5.2

     Voting Rights; Distributions; etc.      10  

SECTION 5.3

     Defaults, etc.      11  

SECTION 5.4

     Certain Agreements of Pledgors As Issuers and Holders of Equity Interests
     11  

 

i



--------------------------------------------------------------------------------

     ARTICLE VI         CERTAIN PROVISIONS CONCERNING RECEIVABLES   

SECTION 6.1

     Maintenance of Records      12  

SECTION 6.2

     Modification of Terms, etc.      12  

SECTION 6.3

     Collection      12        ARTICLE VII         TRANSFERS   

SECTION 7.1

     Transfers of Pledged Collateral      12        ARTICLE VIII        
REMEDIES   

SECTION 8.1

     Remedies      12  

SECTION 8.2

     Notice of Sale      13  

SECTION 8.3

     Waiver of Notice and Claims      13  

SECTION 8.4

     Certain Sales of Pledged Collateral      13  

SECTION 8.5

     No Waiver; Cumulative Remedies      15        ARTICLE IX        
APPLICATION OF PROCEEDS   

SECTION 9.1

     Application of Proceeds      15        ARTICLE X         MISCELLANEOUS   

SECTION 10.1

     Concerning Administrative Agent      15  

SECTION 10.2

     Administrative Agent May Perform; Administrative Agent Appointed
Attorney-in-Fact      17  

SECTION 10.3

     Continuing Security Interest; Assignment      17  

SECTION 10.4

     Termination; Release      18  

SECTION 10.5

     Modification in Writing      18  

SECTION 10.6

     Notices      18  

SECTION 10.7

     Governing Law, Consent to Jurisdiction and Service of Process; Waiver of
Jury Trial      18  

SECTION 10.8

     Severability of Provisions      18  

SECTION 10.9

     Execution in Counterparts      19  

SECTION 10.10

     Business Days      19  

SECTION 10.11

     No Credit for Payment of Taxes or Imposition      19  

SECTION 10.12

     No Claims Against Administrative Agent      19  

SECTION 10.13

     No Release      19  

SECTION 10.14

     Obligations Absolute      20  

SECTION 10.15

     Amendment and Restatement      30  

SCHEDULE 1 Pledged Securities

EXHIBIT 1   Form of Securities Pledge Amendment

EXHIBIT 2   Form of Joinder Agreement

 

ii



--------------------------------------------------------------------------------

PLEDGE AGREEMENT

This PLEDGE AGREEMENT dated as of September 29, 2017 (as amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the provisions hereof, this “Agreement”) made by RRD NETHERLANDS LLC, a
Delaware limited liability company (“RRD Netherlands”) and each of the other
entities that becomes a party hereto pursuant to Section 3.5 or otherwise, as
pledgors, assignors and debtors (in such capacities, together with any
successors in such capacities, the “Pledgors,” and each, a “Pledgor”), in favor
of BANK OF AMERICA, N.A., in its capacity as administrative agent pursuant to
the Credit Agreement (as hereinafter defined), as pledgee, assignee and secured
party (in such capacities and together with any successors in such capacities,
the “Administrative Agent”).

R E C I T A L S:

G. R.R. Donnelley and Sons Company, a Delaware corporation (the “Borrower”), the
Administrative Agent and the lending institutions listed therein have, in
connection with the execution and delivery of this Agreement, entered into that
certain second amended and restated credit agreement, dated as of September 29,
2017 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; which term shall also include and refer to
any increase in the amount of indebtedness under the Credit Agreement and any
refinancing or replacement of the Credit Agreement (whether under a bank
facility, securities offering or otherwise) or one or more successor or
replacement facilities whether or not with a different group of agents or
lenders (whether under a bank facility, securities offering or otherwise) and
whether or not with different obligors upon the Administrative Agent’s
acknowledgment of the termination of the predecessor Credit Agreement).

H. Each Pledgor will receive substantial benefits from the execution, delivery
and performance of the obligations under the Credit Agreement and the other Loan
Documents and each is, therefore, willing to enter into this Agreement.

I. This Agreement is given by each Pledgor in favor of the Administrative Agent
for the benefit of the Secured Parties to secure the payment and performance of
all of the Secured Obligations.

J. It is a condition to (i) the obligations of the Lenders to make the Loans
under the Credit Agreement, (ii) the obligations of the L/C Issuer to issue
Letters of Credit and (iii) the performance of the obligations of the Secured
Parties under Secured Hedge Agreements and Secured Cash Management Agreements
that each Pledgor execute and deliver the applicable Loan Documents, including
this Agreement.

A G R E E M E N T :

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor and the Administrative Agent hereby agree as follows:

 



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS AND INTERPRETATION

SECTION 1.1 Definitions

(a) Unless otherwise defined herein or in the Credit Agreement, capitalized
terms used herein that are defined in the UCC shall have the meanings assigned
to them in the UCC;

(b) Terms used but not otherwise defined herein that are defined in the Credit
Agreement shall have the meanings given to them in the Credit Agreement.

(c) The following terms shall have the following meanings:

“Administrative Agent” shall have the meaning assigned to such term in the
Preamble hereof.

“Agreement” shall have the meaning assigned to such term in the Preamble hereof.

“Borrower” shall have the meaning assigned to such term in Recital A hereof.

“Credit Agreement” shall have the meaning assigned to such term in Recital A
hereof.

“Distributions” shall mean, collectively, with respect to each Pledgor, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged Securities, from time to
time received, receivable or otherwise distributed to such Pledgor in respect of
or in exchange for any or all of the Pledged Securities.

“Excluded Equity” means any Equity Interests in any first tier Foreign
Subsidiary in excess of 65% of the Equity Interest in such Issuer.

“Indenture Threshold Amount” shall have the meaning assigned to such term in
Section 2.1.

“Issuer” means each of the entities listed under the heading “Issuer” on
Schedule 1 hereto.

“Perfection Certificate” shall mean that certain perfection certificate dated as
of the date hereof, executed and delivered by each Pledgor in favor of the
Administrative Agent for the benefit of the Secured Parties, and each other
Perfection Certificate (which shall be in form and substance reasonably
acceptable to the Administrative Agent) executed and delivered by the applicable
Guarantor in favor of the Administrative Agent for the benefit of the Secured
Parties contemporaneously with the execution and delivery of each Joinder
Agreement executed in accordance with Section 3.5 hereof, in each case, as the
same may be amended, amended and restated, supplemented or otherwise modified
from time to time in accordance with the Credit Agreement or upon the request of
the Administrative Agent.

 

2



--------------------------------------------------------------------------------

“Pledge Amendment” shall have the meaning assigned to such term in Section 5.1
hereof.

“Pledged Collateral” shall have the meaning assigned to such term in Section 2.1
hereof.

“Pledged Securities” shall mean, collectively, (i) all of the Equity Interests
issued by RRD Holdings C.V., a Dutch commanditaire vennototschap other than
Excluded Equity, (ii) all of the Equity Interests of each first tier Foreign
Subsidiary, now owned or hereafter acquired, including, without limitation, the
Equity Interests set forth on Schedule 1 hereto, together with all rights,
privileges, authority and powers of such Pledgor relating to such Equity
Interests or under any organizational document of any such issuer, and the
certificates, instruments and agreements representing such Equity Interests and
any and all interest of such Pledgor in the entries on the books of any
financial intermediary pertaining to such Equity Interests, from time to time
acquired by such Pledgor in any manner and (iii) all Equity Interests issued in
respect of the Equity Interests referred to in clauses (i) and (ii) upon any
consolidation or merger of any issuer of such Equity Interests; other than, in
the case of clauses (ii) and (iii), Excluded Equity.

“Pledgor” shall have the meaning assigned to such term in the Preamble hereof.

“Restricted Property” shall have the meaning assigned to such term in
Section 2.1.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Securities Collateral” shall mean, collectively, the Pledged Securities and the
Distributions. The actions required to be taken with respect to the Securities
Collateral shall be limited by the provisions of Sections 3.1 and 3.2.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Administrative Agent’s and the Secured Parties’ security interest in any item or
portion of the Pledged Collateral is governed by the Uniform Commercial Code as
in effect in a jurisdiction other than the State of New York, the term “UCC”
shall mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions relating to such provisions.

SECTION 1.2 Interpretation. The rules of interpretation specified in the Credit
Agreement (including Section 1.02 thereof) shall be applicable to this
Agreement.

SECTION 1.3 Resolution of Drafting Ambiguities. Each Pledgor acknowledges and
agrees that it was represented by counsel in connection with the execution and
delivery hereof, that it and its counsel reviewed and participated in the
preparation and negotiation hereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party (i.e., the
Administrative Agent) shall not be employed in the interpretation hereof.

 

3



--------------------------------------------------------------------------------

SECTION 1.4 Perfection Certificate. The Administrative Agent and each Secured
Party agree that the Perfection Certificate and all descriptions of Pledged
Collateral, schedules, amendments and supplements thereto are and shall at all
times remain a part of this Agreement.

ARTICLE II

GRANT OF SECURITY AND SECURED OBLIGATIONS

SECTION 2.1 Grant of Security Interest. As collateral security for the payment
and performance in full of all the Secured Obligations, each Pledgor hereby
pledges and grants to the Administrative Agent for the benefit of the Secured
Parties, a lien on and security interest in all of the right, title and interest
of such Pledgor in, to and under the following property , in all cases wherever
located, whether now existing or hereafter arising or acquired from time to time
(collectively, the “Pledged Collateral”):

(i) all Pledged Securities;

(ii) all Distributions;

(iii) all books and records relating to the foregoing; and

(iv) all Proceeds and products of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of, each of
the foregoing, and any and all Proceeds of any insurance, indemnity, warranty or
guaranty payable to such Pledgor from time to time with respect to any of the
foregoing.

Notwithstanding any of the other provisions set forth in this Article II or
anything else contained in this Agreement or any other Loan Document, the
aggregate amount of all Secured Obligations secured under the Collateral
Documents by Principal Property (as defined in each Indenture) or any shares of
capital stock or indebtedness (as defined in each Indenture) of any Restricted
Subsidiary (as defined in each Indenture) and owned by the Borrower or any
Restricted Subsidiary (as defined in each Indenture) (collectively, the
“Restricted Property”) shall not, at any time, exceed the aggregate amount (such
amount, the “Indenture Threshold Amount”) of indebtedness (as defined in each
Indenture) that may be secured by Restricted Property under each Indenture,
determined in accordance with the terms of each Indenture, without requiring
holders of the Securities or Notes (as defined in and issued under each
applicable Indenture) to be equally and ratably secured in accordance with the
terms of such Indenture. It is understood and acknowledged by the parties hereto
(including, by its acceptance of the benefit of this Agreement, each Secured
Party) that (v) as of the Closing Date, the total amount of Secured Obligations
is in excess of the Indenture Threshold Amount as of the Closing Date, (w) from
time to time after the Closing Date, the total amount of the Secured Obligations
may be in excess of the Indenture Threshold Amount then in effect, (x) as of the
Closing Date, the Secured Obligations in excess of the Indenture Threshold
Amount are not secured by any Restricted Property hereunder or under any other
Collateral Document, (y) at any time after the

 

4



--------------------------------------------------------------------------------

Closing Date, any Secured Obligations in excess of the Indenture Threshold
Amount in effect at such time shall not be secured by any Restricted Property
hereunder or under any other Collateral Document and (z) in no event shall any
mortgage (as defined in each Indenture) on any Restricted Property in favor of
any Secured Party created hereunder or under any other Collateral Document at
any time secure any Secured Obligations in excess of the Indenture Threshold
Amount then in effect. For the avoidance of doubt, the calculation of the
Indenture Threshold Amount at any date of determination shall take into account
all outstanding Attributable Debt (as defined in each Indenture) of all Sale and
Lease-Back Transactions (as defined in each Indenture) permitted pursuant to the
last paragraph of Section 407 or 1007 of each Indenture, as applicable, as of
such date and all indebtedness (as defined in each Indenture) of the Borrower
and its Restricted Subsidiaries (as defined in each Indenture) secured by
mortgages (as defined in each Indenture) permitted pursuant to the last
paragraph of Section 406 or 1006 of each Indenture as of such date.

SECTION 2.2 Filings.

(a) Each Pledgor hereby irrevocably authorizes the Administrative Agent at any
time and from time to time to file in any relevant jurisdiction any financing
statements and amendments thereto that contain the information required by
Article 9 of the Uniform Commercial Code of each applicable jurisdiction for the
filing of any financing statement or amendment relating to the Pledged
Collateral, including (i) whether such Pledgor is an organization, the type of
organization and any organizational identification number issued to such
Pledgor, and (ii) any financing or continuation statements or other documents
without the signature of such Pledgor where permitted by law and that describe
the Pledged Collateral in any manner as the Administrative Agent may determine,
in its reasonable discretion, as is necessary to ensure the perfection of the
security interest in the collateral granted to the Administrative Agent in
connection herewith. Each Pledgor agrees to provide all information described in
the immediately preceding sentence to the Administrative Agent promptly upon
reasonable request by the Administrative Agent.

(b) Each Pledgor hereby ratifies its authorization for the Administrative Agent
to file in any relevant jurisdiction any financing statements relating to the
Pledged Collateral if filed prior to the date hereof.

ARTICLE III

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;

USE OF PLEDGED COLLATERAL

SECTION 3.1 Delivery of Certificated Securities Collateral. Each Pledgor
represents and warrants that all certificates, agreements or instruments
representing or evidencing the Securities Collateral in existence on the date
hereof have been delivered to the Administrative Agent in suitable form for
transfer by delivery or accompanied by duly executed instruments of transfer or
assignment in blank and that the Administrative Agent has a perfected first
priority security interest therein (subject only to Permitted Liens) under the
UCC. Each Pledgor hereby agrees that all certificates or instruments
representing or evidencing Securities Collateral acquired by such Pledgor after
the date hereof shall promptly (but in any event within

 

5



--------------------------------------------------------------------------------

90 days after acquisition thereof by such Pledgor or such longer period as may
be agreed to in writing by the Administrative Agent in its sole discretion) be
delivered to and held by or on behalf of the Administrative Agent pursuant
hereto. All certificated Securities Collateral shall be in suitable form for
transfer by delivery or shall be accompanied by duly executed instruments of
transfer or assignment in blank, all in form and substance satisfactory to the
Administrative Agent. The Administrative Agent shall have the right, at any time
upon the occurrence and during the continuance of any Event of Default, to
endorse, assign or otherwise transfer to or to register in the name of the
Administrative Agent or any of its nominees or endorse for negotiation any or
all of the Securities Collateral, without any indication that such Securities
Collateral is subject to the security interest hereunder. In addition, upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent shall have the right at any time to exchange certificates representing or
evidencing Securities Collateral for certificates of smaller or larger
denominations.

SECTION 3.2 Perfection of Uncertificated Securities Collateral. Each Pledgor
represents and warrants that the Administrative Agent has a perfected first
priority security interest (subject only to Permitted Liens) in all
uncertificated Pledged Securities pledged by it hereunder under the UCC that are
in existence on the date hereof. Each Pledgor agrees that after the occurrence
and during the continuation of an Event of Default, upon request of the
Administrative Agent to (i) cause such pledge to be recorded on the equityholder
register of the books of the issuer and give the Administrative Agent the right
to transfer such Pledged Securities in the pursuit of remedies under the terms
hereof and (ii) cause such Pledged Securities to become certificated (to the
extent possible under applicable law) and delivered to the Administrative Agent
in accordance with the provisions of Section 3.1.

SECTION 3.3 Financing Statements and Other Filings; Maintenance of Perfected
Security Interest. Each Pledgor represents and warrants that all financing
statements, agreements, instruments and other documents necessary to perfect the
security interest (to the extent such security interests can be perfected by
filing under the UCC) granted by it to the Administrative Agent in respect of
the Pledged Collateral have been delivered to the Administrative Agent in
completed and, to the extent necessary or appropriate, duly executed in a form
for filing in the filing offices listed on Schedule 6 to the Perfection
Certificate. Set forth on Schedule 6 to the Perfection Certificate is the
correct filing office with respect to such filings. Each Pledgor agrees that at
the sole cost and expense of the Pledgors, such Pledgor will maintain the
security interest created by this Agreement in the Pledged Collateral as a
perfected first priority security interest (to the extent such security
interests can be perfected under the UCC) subject only to Permitted Liens and
file all UCC-3 continuations statements necessary to continue the perfection of
the security interest created by this Agreement.

SECTION 3.4 [Reserved]

SECTION 3.5 Joinder of Additional Pledgors. From time to time, after the date
hereof, additional Specified Pledgors required pursuant to the provisions of the
Credit Agreement to become a Pledgor hereunder shall execute and deliver to the
Administrative Agent (i) a Joinder Agreement substantially in the form attached
as Exhibit 2 hereto and (ii) a Perfection Certificate with respect to such
Specified Pledgor, and, upon such execution and delivery, such Specified Pledgor
shall constitute a “Pledgor” for all purposes hereunder with the same force and
effect as if originally named as a Pledgor herein. The execution and delivery of
such Joinder Agreement shall not require the consent of any Pledgor hereunder.
The rights and obligations of each Pledgor hereunder shall remain in full force
and effect notwithstanding the addition of any new Pledgor as a party to this
Agreement.

 

6



--------------------------------------------------------------------------------

SECTION 3.6 Supplements; Further Assurances. Each Pledgor shall take such
further actions, and execute and/or deliver to the Administrative Agent such
additional financing statements, amendments, assignments, agreements,
supplements, powers and instruments, as the Administrative Agent may in its
reasonable judgment deem necessary or appropriate in order to perfect, preserve
and protect the security interest in the Pledged Collateral as provided herein
and the rights and interests granted to the Administrative Agent hereunder, to
carry into effect the purposes hereof or better to assure and confirm the
validity, enforceability and priority of the Administrative Agent’s security
interest in the Pledged Collateral or permit the Administrative Agent to
exercise and enforce its rights, powers and remedies hereunder with respect to
any Pledged Collateral, including the filing of financing statements,
continuation statements and other documents (including this Agreement) under the
Uniform Commercial Code (or other similar laws) in effect in any jurisdiction
with respect to the security interest created hereby wherever required by law to
perfect, continue and maintain the validity, enforceability and priority of the
security interest in the Pledged Collateral as provided herein and to preserve
the other rights and interests granted to the Administrative Agent hereunder, as
against third parties, with respect to the Pledged Collateral. Without limiting
the generality of the foregoing, each Pledgor shall make, execute, endorse,
acknowledge, file or refile and/or deliver to the Administrative Agent from time
to time upon reasonable request by the Administrative Agent such lists,
schedules, descriptions and designations of the Pledged Collateral, as the
Administrative Agent shall reasonably request. If an Event of Default has
occurred and is continuing, the Administrative Agent may institute and maintain,
in its own name or in the name of any Pledgor, such suits and proceedings as the
Administrative Agent may be advised by counsel shall be necessary or expedient
to prevent any impairment of the security interest in or the perfection thereof
in the Pledged Collateral. All of the foregoing shall be at the sole cost and
expense of the Pledgors.

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS

Each Pledgor represents, warrants and covenants as follows:

SECTION 4.1 Title. Except for the security interest granted to the
Administrative Agent for the benefit of the Secured Parties pursuant to this
Agreement and except for Permitted Liens, such Pledgor owns or has rights, and,
as to Pledged Collateral acquired by it from time to time after the date hereof,
will own or have rights, in each item of Pledged Collateral pledged by it
hereunder, free and clear of any and all Liens.

SECTION 4.2 Validity of Security Interest. The security interest in and Lien on
the Pledged Collateral granted to the Administrative Agent for the benefit of
the Secured Parties hereunder constitutes (a) a legal and valid security
interest in all the Pledged Collateral securing the payment and performance of
the Secured Obligations under the UCC, and (b)

 

7



--------------------------------------------------------------------------------

subject to the filings and other actions described in Schedule 6 to the
Perfection Certificate a perfected security interest in all the Pledged
Collateral under the UCC. The security interest and Lien granted to the
Administrative Agent for the benefit of the Secured Parties pursuant to this
Agreement in and on the Pledged Collateral, except as otherwise provided in this
Agreement and subject to the limitations set forth herein, will at all times
constitute a perfected, continuing security interest therein (to the extent such
security interests can be perfected by filing under the UCC), prior to all other
Liens on the Pledged Collateral except for Permitted Liens. Upon the taking of
possession or control by the Administrative Agent of Pledged Collateral with
respect to which a security interest may be perfected by possession or control,
the Liens created by this Agreement shall constitute first priority perfected
Liens on, and security interests in such Pledged Collateral.

SECTION 4.3 Defense of Claims; Transferability of Pledged Collateral. Each
Pledgor shall, at its own cost and expense, defend title to the Pledged
Collateral pledged by it hereunder and the security interest therein and Lien
thereon granted to the Administrative Agent and the priority thereof against all
claims and demands of all persons, at its own cost and expense, at any time
claiming any interest therein adverse to the Administrative Agent or any other
Secured Party, other than Permitted Liens and except as to claims and demands
that if determined adversely to such Pledgor would not reasonably be expected to
have a Material Adverse Effect. Except as permitted by the Credit Agreement
(including Permitted Liens and sales or other transfers permitted by Sections
8.07 and 8.10 of the Credit Agreement), this Agreement or any other Loan
Document, there is no agreement to which any Pledgor is a party, and no Pledgor
shall enter into any agreement or take any other action, that would restrict the
transferability of any of the Pledged Collateral or otherwise impair or conflict
in any material respect with such Pledgor’s obligations or the rights of the
Administrative Agent hereunder.

SECTION 4.4 Other Financing Statements. It has not filed, nor to its knowledge
has it authorized any third party to file, any currently valid and effective
financing statement (or similar statement, instrument of registration or public
notice under the law of any jurisdiction) covering or purporting to cover any
interest of any kind in the Pledged Collateral, except such as have been filed
in favor of the Administrative Agent pursuant to this Agreement or in favor of
any holder of a Permitted Lien with respect to such Permitted Lien or financing
statements. No Pledgor shall execute, authorize or permit to be filed in any
public office any financing statement (or similar statement, instrument of
registration or public notice under the law of any jurisdiction) relating to any
Pledged Collateral, except financing statements and other statements and
instruments filed or to be filed in respect of and covering the security
interests granted by such Pledgor to the holder of the Permitted Liens.

SECTION 4.5 Due Authorization and Issuance. All of the Pledged Securities issued
by a Subsidiary existing on the date hereof have been, and to the extent any
Pledged Securities issued by the Pledgor or a Subsidiary are hereafter issued,
such Pledged Securities will be, upon such issuance, duly authorized, validly
issued and fully paid and non-assessable to the extent applicable. There is no
amount or other financial obligation owing by any Pledgor to any issuer of the
Pledged Securities in exchange for or in connection with the issuance of the
Pledged Securities or any Pledgor’s status as a partner or a member of any
issuer of the Pledged Securities, except as set forth in the organizational
documents of such issuer of Pledged Securities with respect to non-corporate
issuers.

 

8



--------------------------------------------------------------------------------

SECTION 4.6 Consents, etc. In the event that, so long as an Event of Default
shall have occurred and be continuing, the Administrative Agent desires to
exercise any remedies, voting or consensual rights or attorney-in-fact powers
set forth in this Agreement and determines it necessary to obtain any approvals
or consents of any Governmental Authority or any other person therefor, then,
upon the reasonable request of the Administrative Agent, such Pledgor agrees to
use its commercially reasonable efforts to assist and aid the Administrative
Agent to obtain as soon as practicable any necessary approvals or consents for
the exercise of any such remedies, rights and powers.

SECTION 4.7 Pledged Collateral. All information set forth herein, including the
schedules hereto, and all information contained in any documents, schedules and
lists heretofore delivered to any Secured Party, including the Perfection
Certificate and the schedules thereto, in connection with this Agreement, in
each case, relating to the Pledged Collateral, is accurate and complete when set
forth or delivered, in all material respects.

SECTION 4.8 Insurance. In the event that the proceeds of any insurance claim are
paid to any Pledgor after the Administrative Agent has exercised its right to
foreclose after an Event of Default shall have occurred and be continuing, such
proceeds shall be held in trust for the benefit of the Administrative Agent and
promptly after receipt thereof shall be paid to the Administrative Agent for
application in accordance with the Credit Agreement.

SECTION 4.9 Equity Interests. Schedule 1 hereto sets forth all Equity Interests
of first tier Foreign Subsidiaries held by a Pledgor as of the date hereof.

ARTICLE V

CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL

SECTION 5.1 Pledge of Additional Securities Collateral. Subject to the
limitations set forth in Section 3.1, each Pledgor shall, upon obtaining after
the Closing Date any Pledged Securities of any person, accept the same in trust
for the benefit of the Administrative Agent and promptly (but in any event
within 90 days after receipt thereof by such Pledgor or such longer period as
may be agreed to in writing by the Administrative Agent in its sole discretion)
deliver to the Administrative Agent a pledge amendment, duly executed by such
Pledgor, in substantially the form of Exhibit 1 hereto (each, a “Pledge
Amendment”), and the certificates and other documents required under Section 3.1
hereof in respect of the additional Pledged Securities which are to be pledged
pursuant to this Agreement, and confirming the attachment of the Lien hereby
created on and in respect of such additional Pledged Securities. Each Pledgor
hereby authorizes the Administrative Agent to attach each Pledge Amendment to
this Agreement and agrees that all Pledged Securities listed on any Pledge
Amendment delivered to the Administrative Agent shall for all purposes hereunder
be considered Pledged Collateral.

 

9



--------------------------------------------------------------------------------

SECTION 5.2 Voting Rights; Distributions; etc. So long as no Event of Default
shall have occurred and be continuing:

(i) Each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Securities Collateral or any part thereof
for any purpose not inconsistent with the terms or purposes hereof, the Credit
Agreement or any other document evidencing the Secured Obligations; provided,
however, that no Pledgor shall in any event exercise such rights in any manner
which would reasonably be expected to have a Material Adverse Effect.

(ii) Each Pledgor shall be entitled to receive and retain, and to utilize free
and clear of the Lien hereof, any and all Distributions, but only if and to the
extent made in accordance with the provisions of the Credit Agreement; provided,
however, that any and all such Distributions consisting of rights or interests
in the form of certificated securities shall be promptly (but in any event
within 90 days after receipt thereof by such Pledgor or such longer period as
may be agreed to in writing by the Administrative Agent in its sole discretion)
delivered to the Administrative Agent to hold as Pledged Collateral and shall,
if received by any Pledgor, be received in trust for the benefit of the
Administrative Agent, be segregated from the other property or funds of such
Pledgor and be promptly (but in any event within 90 days after receipt thereof
by such Pledgor or such longer period as may be agreed to in writing by the
Administrative Agent in its sole discretion) delivered to the Administrative
Agent as Pledged Collateral in the same form as so received (with any necessary
endorsement).

(b) So long as no Event of Default shall have occurred and be continuing, the
Administrative Agent shall be deemed without further action or formality to have
granted to each Pledgor all necessary consents relating to voting rights and
shall, if necessary, upon written request of any Pledgor and at the sole cost
and expense of the Pledgors, from time to time execute and deliver (or cause to
be executed and delivered) to such Pledgor all such instruments as such Pledgor
may reasonably request in order to permit such Pledgor to exercise the voting
and other rights which it is entitled to exercise pursuant to Section 5.2(a)(i)
hereof and to receive the Distributions which it is authorized to receive and
retain pursuant to Section 5.2(a)(ii) hereof.

(c) Upon the occurrence and during the continuance of any Event of Default:

(i) All rights of each Pledgor to exercise the voting and other consensual
rights it would otherwise be entitled to exercise pursuant to Section 5.2(a)(i)
hereof shall immediately cease, and all such rights shall thereupon become
vested in the Administrative Agent, which shall thereupon have the sole right to
exercise such voting and other consensual rights.

(ii) All rights of each Pledgor to receive Distributions which it would
otherwise be authorized to receive and retain pursuant to Section 5.2(a)(ii)
hereof shall immediately cease and all such rights shall thereupon become vested
in the Administrative Agent, which shall thereupon have the sole right to
receive and hold as Pledged Collateral such Distributions.

 

10



--------------------------------------------------------------------------------

(d) Each Pledgor shall, at its sole cost and expense, from time to time execute
and deliver to the Administrative Agent appropriate instruments as the
Administrative Agent may reasonably request in order to permit the
Administrative Agent to exercise the voting and other rights which it may be
entitled to exercise pursuant to Section 5.2(c)(i) hereof and to receive all
Distributions which it may be entitled to receive under Section 5.2(c)(ii)
hereof.

(e) All Distributions which are received by any Pledgor contrary to the
provisions of Section 5.2(a)(ii) hereof shall be received in trust for the
benefit of the Administrative Agent, shall be segregated from other funds of
such Pledgor and shall promptly (but in any event within 90 days after receipt
thereof by such Pledgor or such longer period as may be agreed to in writing by
the Administrative Agent in its sole discretion) be paid over to the
Administrative Agent as Pledged Collateral in the same form as so received (with
any necessary endorsement).

SECTION 5.3 Defaults, etc. Each Pledgor hereby represents and warrants that such
Pledgor is not in violation of any provisions of any agreement to which such
Pledgor is a party relating to Pledged Securities pledged by it, or otherwise in
default or violation thereunder, except for such defaults or violations that
would not reasonably be expected to have a Material Adverse Effect. To the
knowledge of the Borrower, no Securities Collateral pledged by such Pledgor is
subject to any defense, offset or counterclaim, nor have any of the foregoing
been asserted or alleged against such Pledgor by any person with respect thereto
except as have been disclosed to the Administrative Agent, and as of the date
hereof, there are no certificates, instruments, documents or other writings
(other than the organizational documents and certificates representing such
Pledged Securities that have been delivered to the Administrative Agent) which
evidence any Pledged Securities of such Pledgor.

SECTION 5.4 Certain Agreements of Pledgors As Issuers and Holders of Equity
Interests.

(a) [Reserved]

(b) In the case of each Pledgor which is a partner, shareholder or member, as
the case may be, in a partnership, limited liability company or other entity,
such Pledgor hereby consents to the extent required by the applicable
organizational document to the pledge by each other Pledgor, pursuant to the
terms hereof, of the Pledged Securities in such partnership, limited liability
company or other entity and, upon the occurrence and during the continuance of
an Event of Default, to the transfer of such Pledged Securities to the
Administrative Agent or its nominee and to the substitution of the
Administrative Agent or its nominee as a substituted partner, shareholder or
member in such partnership, limited liability company or other entity with all
the rights, powers and duties of a general partner, limited partner, shareholder
or member, as the case may be.

 

11



--------------------------------------------------------------------------------

ARTICLE VI

[RESERVED]

ARTICLE VII

TRANSFERS

SECTION 7.1 Transfers of Pledged Collateral. No Pledgor shall sell, convey,
assign or otherwise dispose of, or grant any option with respect to, any of the
Pledged Collateral pledged by it hereunder in a manner prohibited by the Credit
Agreement.

ARTICLE VIII

REMEDIES

SECTION 8.1 Remedies. Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent may from time to time exercise in
respect of the Pledged Collateral, in addition to the other rights and remedies
provided for herein or otherwise available to it, the following remedies:

(i) Retain and apply the Distributions to the Secured Obligations as provided in
Article IX hereof;

(ii) Exercise any and all rights as beneficial and legal owner of the Pledged
Collateral, including perfecting assignment of and exercising any and all
voting, consensual and other rights and powers with respect to any Pledged
Collateral; and

(iii) Exercise all the rights and remedies of a secured party on default under
the UCC, and the Administrative Agent may also in its sole discretion, without
notice except as specified in Section 8.2 hereof, sell, assign or grant a
license to use the Pledged Collateral or any part thereof in one or more parcels
at public or private sale, at any exchange, broker’s board or at any of the
Administrative Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and at such price or prices and upon such other terms as the
Administrative Agent may deem commercially reasonable. The Administrative Agent
or any other Secured Party or any of their respective Affiliates may be the
purchaser, licensee, assignee or recipient of the Pledged Collateral or any part
thereof at any such sale and shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Pledged Collateral sold, assigned or licensed at such sale, to use and apply any
of the Secured Obligations owed to such person as a credit on account of the
purchase price of the Pledged Collateral or any part thereof payable by such
person at such sale. Each purchaser, assignee, licensee or recipient at any such
sale shall acquire the property sold, assigned or licensed absolutely free from
any claim or right on the part of any Pledgor, and each Pledgor hereby waives,
to the

 

12



--------------------------------------------------------------------------------

fullest extent permitted by law, all rights of redemption, stay and/or appraisal
which it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted. The Administrative Agent shall not be
obligated to make any sale of the Pledged Collateral or any part thereof
regardless of notice of sale having been given. The Administrative Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.

SECTION 8.2 Notice of Sale. Each Pledgor acknowledges and agrees that, to the
extent notice of sale or other disposition of the Pledged Collateral or any part
thereof shall be required by law, ten days’ prior notice to such Pledgor of the
time and place of any public sale or of the time after which any private sale or
other intended disposition is to take place shall be commercially reasonable
notification of such matters. No notification need be given to any Pledgor if it
has signed, after the occurrence of an Event of Default, a statement renouncing
or modifying any right to notification of sale or other intended disposition.

SECTION 8.3 Waiver of Notice and Claims. Each Pledgor hereby waives, to the
fullest extent permitted by applicable law, notice or judicial hearing in
connection with the Administrative Agent’s taking possession or the
Administrative Agent’s disposition of the Pledged Collateral or any part
thereof, including any and all prior notice and hearing for any prejudgment
remedy or remedies and any such right which such Pledgor would otherwise have
under law, and each Pledgor hereby further waives, to the fullest extent
permitted by applicable law: (i) all other requirements as to the time, place
and terms of sale or other requirements with respect to the enforcement of the
Administrative Agent’s rights hereunder and (ii) all rights of redemption,
appraisal, valuation, stay, extension or moratorium now or hereafter in force
under any applicable law. Any sale of, or the grant of options to purchase, or
any other realization upon, any Pledged Collateral shall operate to divest all
right, title, interest, claim and demand, either at law or in equity, of the
applicable Pledgor therein and thereto, and shall be a perpetual bar both at law
and in equity against such Pledgor and against any and all persons claiming or
attempting to claim the Pledged Collateral so sold, optioned or realized upon,
or any part thereof, from, through or under such Pledgor.

SECTION 8.4 Certain Sales of Pledged Collateral.

(a) Each Pledgor recognizes that, by reason of certain prohibitions contained in
law, rules, regulations or orders of any Governmental Authority, the
Administrative Agent may be compelled, with respect to any sale of all or any
part of the Pledged Collateral, to limit purchasers to those who meet the
requirements of such Governmental Authority. Each Pledgor acknowledges that any
such sales may be at prices and on terms less favorable to the Administrative
Agent than those obtainable through a public sale without such restrictions,
and, notwithstanding such circumstances, agrees that any such restricted sale
shall be deemed to have been made in a commercially reasonable manner and that,
except as may be required by applicable law, the Administrative Agent shall have
no obligation to engage in public sales.

 

13



--------------------------------------------------------------------------------

(b) Each Pledgor recognizes that, by reason of certain prohibitions contained in
the Securities Act, and applicable state securities laws, the Administrative
Agent may be compelled, with respect to any sale of all or any part of the
Pledged Collateral, to limit purchasers to persons who will agree, among other
things, to acquire such Pledged Collateral for their own account, for investment
and not with a view to the distribution or resale thereof. Each Pledgor
acknowledges that any such private sales may be at prices and on terms less
favorable to the Administrative Agent than those obtainable through a public
sale without such restrictions (including a public offering made pursuant to a
registration statement under the Securities Act), and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner and that the Administrative Agent shall
have no obligation to engage in public sales and no obligation to delay the sale
of any Pledged Collateral for the period of time necessary to permit the issuer
thereof to register it for a form of public sale requiring registration under
the Securities Act or under applicable state securities laws, even if such
issuer would agree to do so.

(c) Notwithstanding the foregoing, each Pledgor shall, upon the occurrence and
during the continuance of any Event of Default, at the reasonable request of the
Administrative Agent, for the benefit of the Administrative Agent, cause any
registration, qualification under or compliance with any Federal or state
securities law or laws to be effected with respect to all or any part of the
Pledged Collateral as soon as practicable and at the sole cost and expense of
the Pledgors. Each Pledgor will use its commercially reasonable efforts to cause
such registration to be effected (and be kept effective) and will use its
commercially reasonable efforts to cause such qualification and compliance to be
effected (and be kept effective) as may be so requested and as would permit or
facilitate the sale and distribution of such Pledged Collateral including
registration under the Securities Act (or any similar statute then in effect),
appropriate qualifications under applicable blue sky or other state securities
laws and appropriate compliance with all other requirements of any Governmental
Authority. Each Pledgor shall use its commercially reasonable efforts to cause
the Administrative Agent to be kept advised in writing as to the progress of
each such registration, qualification or compliance and as to the completion
thereof, shall furnish to the Administrative Agent such number of prospectuses,
offering circulars or other documents incident thereto as the Administrative
Agent from time to time may request, and shall indemnify and shall cause the
issuer of the Pledged Collateral to indemnify the Administrative Agent and all
others participating in the distribution of such Pledged Collateral against all
claims, losses, damages and liabilities caused by any untrue statement (or
alleged untrue statement) of a material fact contained therein (or in any
related registration statement, notification or the like) or by any omission (or
alleged omission) to state therein (or in any related registration statement,
notification or the like) a material fact required to be stated therein or
necessary to make the statements therein not misleading.

(d) If the Administrative Agent determines to exercise its right to sell any or
all of the Pledged Collateral, upon written request, the applicable Pledgor
shall from time to time furnish to the Administrative Agent all such information
as the Administrative Agent may reasonably request in order to determine the
number of securities included in the Pledged Collateral which may be sold by the
Administrative Agent as exempt transactions under the Securities Act and the
rules of the Securities and Exchange Commission thereunder, as the same are from
time to time in effect.

 

14



--------------------------------------------------------------------------------

(e) Each Pledgor further agrees that a breach of any of the covenants contained
in this Section 8.4 will cause irreparable injury to the Administrative Agent
and the other Secured Parties, that the Administrative Agent and the other
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section 8.4 shall
be specifically enforceable against such Pledgor, and such Pledgor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred and
is continuing.

SECTION 8.5 No Waiver; Cumulative Remedies.

(a) No failure on the part of the Administrative Agent to exercise, no course of
dealing with respect to, and no delay on the part of the Administrative Agent in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power,
privilege or remedy hereunder preclude any other or further exercise thereof or
the exercise of any other right, power, privilege or remedy; nor shall the
Administrative Agent be required to look first to, enforce or exhaust any other
security, collateral or guaranties. All rights and remedies herein provided are
cumulative and are not exclusive of any rights or remedies provided by law.

(b) In the event that the Administrative Agent shall have instituted any
proceeding to enforce any right, power, privilege or remedy under this Agreement
or any other Loan Document by foreclosure, sale, entry or otherwise, and such
proceeding shall have been discontinued or abandoned for any reason or shall
have been determined adversely to the Administrative Agent, then and in every
such case, the Pledgors, the Administrative Agent and each other Secured Party
shall be restored to their respective former positions and rights hereunder with
respect to the Pledged Collateral, and all rights, remedies, privileges and
powers of the Administrative Agent and the other Secured Parties shall continue
as if no such proceeding had been instituted.

ARTICLE IX

APPLICATION OF PROCEEDS

SECTION 9.1 Application of Proceeds. The proceeds received by the Administrative
Agent in respect of any sale of, collection from or other realization upon all
or any part of the Pledged Collateral pursuant to the exercise by the
Administrative Agent of its remedies shall be applied, together with any other
sums then held by the Administrative Agent pursuant to this Agreement, in
accordance with the Credit Agreement.

ARTICLE X

MISCELLANEOUS

SECTION 10.1 Concerning Administrative Agent.

(a) The Administrative Agent has been appointed as administrative agent pursuant
to the Credit Agreement. The actions of the Administrative Agent hereunder are
subject to the provisions of the Credit Agreement. The Administrative Agent
shall have the right hereunder to make demands, to give notices, to exercise or
refrain from exercising any rights,

 

15



--------------------------------------------------------------------------------

and to take or refrain from taking action (including the release or substitution
of the Pledged Collateral), in accordance with this Agreement and the Credit
Agreement. The Administrative Agent may employ agents and attorneys-in-fact in
connection herewith and shall not be liable for the negligence or misconduct of
any such agents or attorneys-in-fact selected by it in good faith. Each Secured
Party, by its acceptance of the benefits hereof, agrees that it shall have no
right individually to realize upon any of the Pledged Collateral hereunder, it
being understood and agreed by such Secured Party that all rights and remedies
hereunder may be exercised solely by the Administrative Agent for the ratable
benefit of the Secured Parties in accordance with the terms of this Agreement.
The Administrative Agent may resign and a successor Administrative Agent may be
appointed in the manner provided in the Credit Agreement. Upon the acceptance of
any appointment as the Administrative Agent by a successor Administrative Agent,
that successor Administrative Agent shall thereupon succeed to and become vested
with all the rights, powers, privileges and duties of the retiring
Administrative Agent under this Agreement, and the retiring Administrative Agent
shall thereupon be discharged from its duties and obligations under this
Agreement. After any retiring Administrative Agent’s resignation, the provisions
hereof shall inure to its benefit as to any actions taken or omitted to be taken
by it under this Agreement while it was the Administrative Agent.

(b) The Administrative Agent shall be deemed to have exercised reasonable care
in the custody and preservation of the Pledged Collateral in its possession if
such Pledged Collateral is accorded treatment substantially equivalent to that
which the Administrative Agent, in its individual capacity, accords its own
property consisting of similar instruments or interests, it being understood
that neither the Administrative Agent nor any of the Secured Parties shall have
responsibility for (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Securities Collateral, whether or not the Administrative Agent or any other
Secured Party has or is deemed to have knowledge of such matters or (ii) taking
any necessary steps to preserve rights against any person with respect to any
Pledged Collateral.

(c) The Administrative Agent shall be entitled to rely upon any written notice,
statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person, and, with respect to all matters pertaining to this
Agreement and its duties hereunder, upon advice of counsel selected by it.

(d) [Reserved]

(e) The Administrative Agent may rely on advice of counsel as to whether any or
all UCC financing statements of the Pledgors need to be amended as a result of
any of the changes described in Section 7.09 of the Credit Agreement. If any
Pledgor fails to provide information to the Administrative Agent about such
changes on a timely basis, the Administrative Agent shall not be liable or
responsible to any party for any failure to maintain a perfected security
interest in such Pledgor’s property constituting Pledged Collateral, for which
the Administrative Agent needed to have information relating to such changes.
The Administrative Agent shall have no duty to inquire about such changes if any
Pledgor does not inform the Administrative Agent of such changes, the parties
acknowledging and agreeing that it would not be feasible or practical for the
Administrative Agent to search for information on such changes if such
information is not provided by any Pledgor.

 

16



--------------------------------------------------------------------------------

SECTION 10.2 Administrative Agent May Perform; Administrative Agent Appointed
Attorney-in-Fact. If any Pledgor shall fail to perform any covenants contained
in this Agreement in any material respect or if any representation or warranty
on the part of any Pledgor contained herein shall be breached in any material
respect, the Administrative Agent may (but shall not be obligated to) do the
same or cause it to be done or remedy any such breach, and may expend funds for
such purpose; provided, however, that the Administrative Agent shall in no event
be bound to inquire into the validity of any tax, Lien, imposition or other
obligation which such Pledgor fails to pay or perform as and when required
hereby and which such Pledgor does not contest in accordance with the provisions
of the Credit Agreement. Any and all reasonable and documented amounts so
expended by the Administrative Agent shall be paid by the Pledgors in accordance
with the provisions of Section 11.04 of the Credit Agreement. Neither the
provisions of this Section 10.2 nor any action taken by the Administrative Agent
pursuant to the provisions of this Section 10.2 shall prevent any such failure
to observe any covenant contained in this Agreement nor any breach of
representation or warranty from constituting an Event of Default. Each Pledgor
hereby appoints the Administrative Agent its attorney-in-fact, with full power
and authority in the place and stead of such Pledgor and in the name of such
Pledgor, or otherwise, from time to time in the Administrative Agent’s
discretion, to take any action and to execute any instrument consistent with the
terms of the Credit Agreement, this Agreement and the other Collateral Documents
which the Administrative Agent may deem necessary or advisable to accomplish the
purposes hereof (but the Administrative Agent shall not be obligated to and
shall have no liability to such Pledgor or any third party for failure to so do
or take action). The foregoing grant of authority is a power of attorney coupled
with an interest and such appointment shall be irrevocable for the term hereof.
Each Pledgor hereby ratifies all that such attorney shall lawfully do or cause
to be done by virtue hereof.

SECTION 10.3 Continuing Security Interest; Assignment. This Agreement shall
create a continuing security interest in the Pledged Collateral and shall (i) be
binding upon the Pledgors, their respective successors and assigns and
(ii) inure, together with the rights and remedies of the Administrative Agent
hereunder, to the benefit of the Administrative Agent and the other Secured
Parties and each of their respective successors, transferees and assigns. No
other persons (including any other creditor of any Pledgor) shall have any
interest herein or any right or benefit with respect hereto. Without limiting
the generality of the foregoing clause (ii), any Secured Party may assign or
otherwise transfer any indebtedness held by it secured by this Agreement to any
other person, and such other person shall thereupon become vested with all the
benefits in respect thereof granted to such Secured Party, herein or otherwise,
subject however, to the provisions of the Credit Agreement and, in the case of a
Secured Party that is a party to a Secured Hedge Agreement or a Secured Cash
Management Agreement, such Secured Hedge Agreement or Secured Cash Management
Agreement, as applicable. Each of the Pledgors agrees that its obligations
hereunder and the security interest created hereunder shall continue to be
effective or be reinstated, as applicable, if at any time payment, or any part
thereof, of all or any part of the Secured Obligations is rescinded or must
otherwise be restored by the Secured Party upon the bankruptcy or reorganization
of any Pledgor or otherwise.

 

17



--------------------------------------------------------------------------------

SECTION 10.4 Termination; Release. The Pledged Collateral and the Secured
Obligations of any Pledgor shall be released from the Lien of this Agreement in
accordance with the provisions of the Credit Agreement, including upon the
transfer or sale of the Pledged Collateral (to a person that is not a Loan
Party) in a manner not prohibited by the Credit Agreement. Furthermore, upon
termination of the Aggregate Revolving Commitments and payment in all of all
Obligations (other than contingent indemnification obligations) and the
expiration of termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to the Administrative Agent and the
applicable L/C Issuer shall have been made), this Agreement shall terminate.
Upon such termination of this Agreement the Pledged Collateral shall be
automatically released from the Lien of this Agreement. Upon such release or any
release of Pledged Collateral or any part thereof in accordance with the
provisions of the Credit Agreement, the Administrative Agent shall, upon the
request and at the sole cost and expense of the Pledgors, assign, transfer and
deliver to Pledgor, against receipt and without recourse to or warranty by the
Administrative Agent except as to the fact that the Administrative Agent has not
encumbered the released assets, such of the Pledged Collateral or any part
thereof to be released (in the case of a release) as may be in possession of the
Administrative Agent and as shall not have been sold or otherwise applied
pursuant to the terms hereof, and, with respect to any other Pledged Collateral,
proper documents and instruments (including UCC-3 termination financing
statements or releases) acknowledging the termination hereof or the release of
such Pledged Collateral, as the case may be.

SECTION 10.5 Modification in Writing. No amendment, modification, supplement,
termination or waiver of or to any provision hereof, nor consent to any
departure by any Pledgor therefrom, shall be effective unless the same shall be
made in accordance with the terms of the Credit Agreement and unless in writing
and signed by the Administrative Agent. Any amendment, modification or
supplement of or to any provision hereof, any waiver of any provision hereof and
any consent to any departure by any Pledgor from the terms of any provision
hereof in each case shall be effective only in the specific instance and for the
specific purpose for which made or given. Except where notice is specifically
required by this Agreement or any other document evidencing the Secured
Obligations, no notice to or demand on any Pledgor in any case shall entitle any
Pledgor to any other or further notice or demand in similar or other
circumstances.

SECTION 10.6 Notices. Unless otherwise provided herein or in the Credit
Agreement, any notice or other communication herein required or permitted to be
given shall be given in the manner and become effective as set forth in the
Credit Agreement, as to any Pledgor, addressed to it at the address of the
Borrower set forth in the Credit Agreement and as to the Administrative Agent,
addressed to it at the address set forth in the Credit Agreement, or in each
case at such other address as shall be designated by such party in a written
notice to the other party complying as to delivery with the terms of this
Section 10.6.

SECTION 10.7 Governing Law, Consent to Jurisdiction and Service of Process;
Waiver of Jury Trial. Sections 11.14 and 11.15 of the Credit Agreement are
incorporated herein, mutatis mutandis, as if a part hereof.

SECTION 10.8 Severability of Provisions. Any provision hereof which is invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without invalidating the remaining provisions hereof or affecting the validity,
legality or enforceability of such provision in any other jurisdiction.

 

18



--------------------------------------------------------------------------------

SECTION 10.9 Execution in Counterparts. This Agreement and any amendments,
waivers, consents or supplements hereto may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
such counterparts together shall constitute one and the same agreement. Delivery
of any executed counterpart of a signature page of this Agreement by facsimile
or other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Agreement.

SECTION 10.10 Business Days. In the event any time period or any date provided
in this Agreement ends or falls on a day other than a Business Day, then such
time period shall be deemed to end and such date shall be deemed to fall on the
next succeeding Business Day, and performance herein may be made on such
Business Day, with the same force and effect as if made on such other day.

SECTION 10.11 No Credit for Payment of Taxes or Imposition. Such Pledgor shall
not be entitled to any credit against the principal, premium, if any, or
interest payable under the Credit Agreement, and such Pledgor shall not be
entitled to any credit against any other sums which may become payable under the
terms thereof or hereof, by reason of the payment of any Tax on the Pledged
Collateral or any part thereof.

SECTION 10.12 No Claims Against Administrative Agent. Nothing contained in this
Agreement shall constitute any consent or request by the Administrative Agent,
express or implied, for the performance of any labor or services or the
furnishing of any materials or other property in respect of the Pledged
Collateral or any part thereof, nor as giving any Pledgor any right, power or
authority to contract for or permit the performance of any labor or services or
the furnishing of any materials or other property in such fashion as would
permit the making of any claim against the Administrative Agent in respect
thereof or any claim that any Lien based on the performance of such labor or
services or the furnishing of any such materials or other property is prior to
the Lien hereof.

SECTION 10.13 No Release. Nothing set forth in this Agreement or any other Loan
Document, nor the exercise by the Administrative Agent of any of the rights or
remedies hereunder, shall relieve any Pledgor from the performance of any term,
covenant, condition or agreement on such Pledgor’s part to be performed or
observed under or in respect of any of the Pledged Collateral or from any
liability to any person under or in respect of any of the Pledged Collateral or
shall impose any obligation on the Administrative Agent or any other Secured
Party to perform or observe any such term, covenant, condition or agreement on
such Pledgor’s part to be so performed or observed or shall impose any liability
on the Administrative Agent or any other Secured Party for any act or omission
on the part of such Pledgor relating thereto or for any breach of any
representation or warranty on the part of such Pledgor contained in this
Agreement, the Credit Agreement or the other Loan Documents, or under or in
respect of the Pledged Collateral or made in connection herewith or therewith.
Anything herein to the contrary notwithstanding, neither the Administrative
Agent nor any other Secured Party shall

 

19



--------------------------------------------------------------------------------

have any obligation or liability under any contracts, agreements and other
documents included in the Pledged Collateral by reason of this Agreement, nor
shall the Administrative Agent or any other Secured Party be obligated to
perform any of the obligations or duties of any Pledgor thereunder or to take
any action to collect or enforce any such contract, agreement or other document
included in the Pledged Collateral hereunder. The obligations of each Pledgor
contained in this Section 10.13 shall survive the termination hereof and the
discharge of such Pledgor’s other obligations under this Agreement, the Credit
Agreement and the other Loan Documents.

SECTION 10.14 Obligations Absolute. All obligations of each Pledgor hereunder
shall be absolute and unconditional irrespective of:

(i) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any other Pledgor;

(ii) any lack of validity or enforceability of the Credit Agreement, any Secured
Hedge Agreement, any Secured Cash Management Agreement or any other Loan
Document, or any other agreement or instrument relating thereto;

(iii) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Secured Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any Secured Hedge
Agreement, any Secured Cash Management Agreement or any other Loan Document or
any other agreement or instrument relating thereto;

(iv) any pledge, exchange, release or non-perfection of any other collateral, or
any release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Secured Obligations;

(v) any exercise, non-exercise or waiver of any right, remedy, power or
privilege under or in respect hereof, the Credit Agreement, any Secured Hedge
Agreement, any Secured Cash Management Agreement or any other Loan Document
except as specifically set forth in a waiver granted pursuant to the provisions
of Section 10.5 hereof; or

(vi) any other circumstances which might otherwise constitute a defense
available to, or a discharge of, any Pledgor.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor and the Administrative Agent have caused this
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.

 

RRD NETHERLANDS LLC, as Pledgor By:  

                                                          

  Name:   Title:

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

                                                      

  Name:   Title:

[Signature Page to Pledge Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

PLEDGED SECURITIES

 

PLEDGOR

   ISSUER    CERTIFICATE
NO(S).    NUMBER OF SHARES
OR
INTERESTS    PERCENTAGE OF
ALL ISSUED
CAPITAL
OR OTHER EQUITY
INTERESTS OF
ISSUER    PERCENTAGE
PLEDGED



--------------------------------------------------------------------------------

EXHIBIT 1

[Form of]

SECURITIES PLEDGE AMENDMENT

This Securities Pledge Amendment, dated as of [                ], 20[    ] is
delivered pursuant to Section 5.1 of the Pledge Agreement (as amended, amended
and restated, supplemented or otherwise modified from time to time, the “Pledge
Agreement”; capitalized terms used but not otherwise defined herein shall have
the meanings assigned to such terms in the Pledge Agreement), dated as of
September 29, 2017, made by RRD NETHERLANDS LLC, a Delaware limited liability
company, the other Pledgors party thereto and BANK OF AMERICA, N.A., in its
capacity as administrative agent pursuant to the Credit Agreement, as pledgee,
assignee and secured party (in such capacities and together with any successors
in such capacities, the “Administrative Agent”). The undersigned hereby agrees
that this Securities Pledge Amendment may be attached to the Pledge Agreement
and that the Pledged Securities listed on this Securities Pledge Amendment shall
be deemed to be and shall become part of the Pledged Collateral and shall secure
all Secured Obligations.

PLEDGED SECURITIES

 

ISSUER


  

CERTIFICATE

NO(S).

  

NUMBER OF

SHARES

OR

INTERESTS

  

PERCENTAGE OF

ALL ISSUED CAPITAL

OR OTHER EQUITY
INTERESTS OF ISSUER



--------------------------------------------------------------------------------

[   ], as Pledgor By:  

                                                      

  Name:   Title:

 

AGREED TO AND ACCEPTED:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

                                                  

  Name:   Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT 2

[Form of]

JOINDER AMENDMENT

[Name of New Pledgor]

[Address of New Pledgor]

[Date]

Ladies and Gentlemen:

Reference is made to the Pledge Agreement (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Pledge Agreement;”
capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Pledge Agreement), dated as of September 29, 2017,
made by RRD NETHERLANDS LLC, a Delaware limited liability company and each of
the other entities that becomes a party thereto, as pledgors, assignors and
debtors (in such capacities, together with any successors in such capacities,
the “Pledgors,” and each, a “Pledgor”), in favor of BANK OF AMERICA, N.A., in
its capacity as administrative agent pursuant to the Credit Agreement, as
pledgee, assignee and secured party (in such capacities and together with any
successors in such capacity, the “Administrative Agent”).

This Joinder Agreement supplements the Pledge Agreement and is delivered by the
undersigned, [                ] (the “New Pledgor”), pursuant to Section 3.5 of
the Pledge Agreement. The New Pledgor hereby agrees to be bound as a Pledgor
party to the Pledge Agreement by all of the terms, covenants and conditions set
forth in the Pledge Agreement to the same extent that it would have been bound
if it had been a signatory to the Pledge Agreement on the date of the Pledge
Agreement. Without limiting the generality of the foregoing, the New Pledgor
hereby grants and pledges to the Administrative Agent, as collateral security
for the full, prompt and complete payment and performance when due (whether at
stated maturity, by acceleration or otherwise) of the Secured Obligations, a
Lien on and security interest in, all of its right, title and interest in, to
and under the Pledged Collateral and expressly assumes all obligations and
liabilities of a Pledgor thereunder. The New Pledgor makes all of the
representations and warranties in the Pledge Agreement as of the date hereof.

Annexed hereto are supplements to each of the schedules to the Pledge Agreement
with respect to the New Pledgor. Such supplements shall be deemed to be part of
the Pledge Agreement.



--------------------------------------------------------------------------------

This Joinder Agreement and any amendments, waivers, consents or supplements
hereto may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all such counterparts together shall
constitute one and the same agreement.

THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Pledgor has caused this Joinder Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

[NEW PLEDGOR] By:  

                                                      

  Name:   Title:

 

AGREED TO AND ACCEPTED:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

                                                      

  Name:   Title:

[Schedules to be attached]

 

3



--------------------------------------------------------------------------------

Exhibit 7.02(c)

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                 , 20        

 

To: Bank of America, N.A., as Administrative Agent

 

  Re: Second Amended and Restated Credit Agreement, dated as of September 29,
2017 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among R.R. DONNELLEY & SONS COMPANY, a Delaware
corporation (the “Company”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent.

Ladies and Gentlemen:

The undersigned Responsible Officer hereby certifies as of the date hereof that
[he/she] is the                      of the Company, and that, in [his/her]
capacity as such, [he/she] is authorized to execute and deliver this Certificate
to the Administrative Agent on behalf of the Company, and that:

[Use following paragraph 1 for the fiscal year-end financial statements:]

[1. Attached hereto as Schedule 1 is the Company’s Annual Report on Form 10-K
required by Section 7.02(b) of the Credit Agreement for the fiscal year of the
Company ended as of the above date.]

[Use following paragraph 1 for fiscal quarter-end financial statements:]

[1. Attached hereto as Schedule 1 is the Company’s Quarterly Report on Form 10-Q
required by Section 7.02(a) of the Credit Agreement for the fiscal quarter of
the Company ended as of the above date]

2. A review of the activities of the Company during such fiscal period has been
made under the supervision of the undersigned, and

[select one:]

[to the best knowledge of the undersigned as of the date hereof, no Default or
Event of Default exists.]

[or:]

[the following is a list of Defaults or Events of Default existing on the date
hereof, the details of such Defaults or Events of Default and the actions the
Company is taking with respect thereto:]

3. Set forth on Schedule 2 are calculations of the Fixed Charge Coverage Ratio
as of the Financial Statement Date set forth above and such calculations are
true and accurate.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                , 20    .

 

By:

 

                                                              

Name:

Title:

 

2



--------------------------------------------------------------------------------

Schedule 1 to Exhibit 7.02(c)

[Annual/Quarterly] Financial Statements

 

3



--------------------------------------------------------------------------------

Schedule 2 to Exhibit 7.02(c)

Attachment to Officer’s Certificate

Computation of Fixed Charge Coverage Ratio

 

Fixed Charge Coverage Ratio (a)    Consolidated EBITDA for the most recent four
quarter period,       less cash income taxes and Capital Expenditures (except
those financed with Debt other than Loans):    $______________ (b)    the sum
of:      

(i) Consolidated Interest Expense paid or payable in cash:

 

plus

   $______________   

(ii) scheduled principal payments made on debt (excluding principal payments at
maturity or paid with the proceeds of Debt (other than Loans)):

 

plus

   $______________   

(iii) cash dividends and other distributions on account of Equity Interests:

 

plus

   $______________    (iv) cash pension contributions to the extent not deducted
in calculating Consolidated Net Income for the most recent four quarter period:
   $______________    The sum of (b)(i) through (b)(iv):    $______________ (c)
   Fixed Charge Coverage Ratio    _________ to 1.0    [(a) / (b)]         
Minimum of 1.0 to 1.0 while a Covenant Trigger Period is in effect

 

4



--------------------------------------------------------------------------------

Exhibit 7.02(g)

FORM OF PERFECTION CERTIFICATE SUPPLEMENT

This Perfection Certificate Supplement, dated as of [    ], 20[    ], is
delivered pursuant to Section 7.02(g) of that certain Second Amended and
Restated Credit Agreement dated as of September 29, 2017 (the “Credit
Agreement”) among R.R. Donnelley & Sons Company, a Delaware corporation
(“Borrower”), guarantors party thereto (the “Guarantors”), certain other parties
thereto and Bank of America, N.A., as collateral agent and as administrative
agent (in such capacities, the “Administrative Agent”). Capitalized terms used
but not defined herein have the meanings assigned in the Credit Agreement.

As used herein, the term “Companies” means Borrower, each of the Guarantors and,
with respect to Sections 1(a), (b) and (c), Section 2(a), 3, 4, 5, 6 and 9, each
Specified Pledgor.

The undersigned, the [        ] of the Borrower, hereby certify (in their
capacity as [    ] and not in their individual capacity) to the Administrative
Agent and each of the other Secured Parties that, as of the date hereof, there
has been no change in the information described in the Perfection Certificate
delivered on the Closing Date (as supplemented by any perfection certificate
supplements delivered prior to the date hereof, the “Prior Perfection
Certificate”), other than as follows:

1. Names.

(a) Except as listed in Schedule 1(a) attached hereto and made a part hereof,
(x) Schedule 1(a) to the Prior Perfection Certificate sets for the exact legal
name of each Company, as such name appears in its respective certificate of
incorporation or any other organizational document; (y) each Company is (i) the
type of entity disclosed next to its name in Schedule 1(a) to the Prior
Perfection Certificate and (ii) a registered organization except to the extent
disclosed in Schedule 1(a) to the Prior Perfection Certificate and (z) set forth
in Schedule 1(a) to the Prior Perfection Certificate is the organizational
identification number, if any, of each Company that is a registered organization
and the jurisdiction of formation of each Company.

2. Current Locations.

(a) Except as listed in Schedule 2(a) attached hereto and made a part hereof,
the chief executive office of each Company is located at the address set forth
in Schedule 2(a) of the Prior Perfection Certificate.

(b) Except as set forth in Schedule 2(b) attached hereto and made a part hereof,
all the locations where each Company currently maintains any of its tangible
personal property with a value in excess of $100,000 that constitutes Collateral
(including Goods, Inventory and Equipment) of such Company (indicating whether
such Collateral is held by such Company or a landlord, lessor, warehouseman,
bailee or a third party) are set forth in Schedule 2(b) of the Prior Perfection
Certificate.



--------------------------------------------------------------------------------

3. Extraordinary Transactions. Except for those purchases, acquisitions and
other transactions described in Schedule 3 attached hereto and made a part
hereof and in Schedule 3 to the Prior Perfection Certificate, or that occurred
more than five years before the Closing Date, all of the Collateral has been
originated by each Company in the ordinary course of business or consists of
goods which have been acquired by such Company in the ordinary course of
business from a person in the business of selling goods of that kind.

4. [Intentionally omitted].

5. UCC Filings. Except as listed in Schedule 5 attached hereto and made a part
hereof, the financing statements, financing statement and amendments (duly
authorized by each Company constituting the debtor therein), including the
indications of the collateral relating to the Security Agreement, the Pledge
Agreement or the applicable Mortgage, are set forth in Schedule 5 of the Prior
Perfection Certificate and are in the appropriate forms for filing in the filing
offices in the jurisdictions identified in Schedule 6 hereto and thereto.

6. Schedule of Filings. Except as listed Schedule 6 attached hereto and made a
part hereof, attached to the Prior Perfection Certificate as Schedule 6 is a
schedule of the appropriate filing offices for the financing statements attached
hereto and thereto as Schedule 5.

7. Real Property. (a) Except as listed in Schedule 7 attached hereto and made a
part hereof, Schedule 7 to the Prior Perfection Certificate is a list of (i) all
real property to be encumbered by a Mortgage and fixture filing (such real
property, the “Mortgaged Property”), (ii) common names, addresses and uses of
each Mortgaged Property (stating improvements located thereon) and (iii) other
information relating thereto required by such Schedule.

8. [Intentionally omitted].

9. Stock Ownership and Other Equity Interests. Except as listed in Schedule 9
attached hereto and made a part hereof, Schedule 9(a) to the Prior Perfection
Certificate is a true and correct list of each of all of the authorized, and the
issued and outstanding, stock, partnership interests, limited liability company
membership interests or other equity interest of each first tier Foreign
Subsidiary and the record and beneficial owners of such stock, partnership
interests, membership interests or other equity interests setting forth the
percentage of such equity interests pledged under the Security Agreement or the
Pledge Agreement.

10. Instruments and Tangible Chattel Paper. Except as listed in Schedule 10
attached hereto and made a part hereof, Schedule 10 to the Prior Perfection
Certificate is a true and correct list of all promissory notes, instruments
(other than checks to be deposited in the ordinary course of business), tangible
chattel paper, electronic chattel paper and other evidence of indebtedness held
by each Company as of [    ], 20[    ] that constitute Pledged Collateral,
including all intercompany notes between or among any two or more Companies or
any of their Subsidiaries, that constitute Pledged Collateral.

11. Commercial Tort Claims. Except as listed in Schedule 11 attached hereto and
made a part hereof, attached to the Prior Perfection Certificate as Schedule 11
is a true and correct list of all Commercial Tort Claims that constitute Pledged
Collateral held by each Company, including a brief description thereof and
stating if such commercial tort claims are required to be pledged under the
Security Agreement.



--------------------------------------------------------------------------------

12. Letter-of-Credit Rights. Except as listed in Schedule 12 attached hereto and
made a part hereof, attached to the Prior Perfection Certificate as Schedule 12
is a true and correct list of all Letters of Credit issued in favor of each
Company that constitute Pledged Collateral, as beneficiary thereunder, stating
if letter-of-credit rights with respect to such Letters of Credit are required
to be subject to a control arrangement pursuant to the Security Agreement.

13. Deposit Accounts and Securities Accounts. Excepted as listed in Schedule 13
attached hereto and made a part hereof, attached to the Prior Perfection
Certificate as Schedule 13 is a true and complete list of all Deposit Accounts
and Securities Accounts maintained by each Company, including the name of each
institution where each such account is held, the name/account number of each
such account, the name of each entity that holds each account and stating if
such account is required to be subject to a control agreement pursuant to the
Security Agreement and the reason for such account to be excluded from the
control agreement requirement.

[The Remainder of this Page has been intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
the date first written above.

 

R.R. DONNELLEY & SONS COMPANY

By  

 

  Name:   Title:



--------------------------------------------------------------------------------

[GUARANTORS]

        By

 

 

 

Name:

 

Title:



--------------------------------------------------------------------------------

Schedule 1(a)

Legal Names, Etc.

 

Legal Name

   Type of Entity    Registered
Organization
(Yes/No)    Organizational
Number    Federal
Taxpayer
Identification
Number    State of
Formation



--------------------------------------------------------------------------------

Schedule 1(b)

Prior Organizational Names

 

Company/Subsidiary

   Corporate Name of Entity    Action    Date of
Action    State of
Formation



--------------------------------------------------------------------------------

Schedule 1(c)

Other Names on IRS Filings; Changes in Jurisdiction

 

Company/Subsidiary

  

List of All Other Names Used on Any Filings
with the Internal Revenue Service During
Past Five Years

   Prior Jurisdiction of
Organization



--------------------------------------------------------------------------------

Schedule 2(a)

Chief Executive Offices

 

Company/Subsidiary

   Address    County    State of Organization



--------------------------------------------------------------------------------

Schedule 2(b)

Locations of Tangible Personal Property

 

Company

   Address    Holder of Collateral



--------------------------------------------------------------------------------

Schedule 3

Transactions Other Than in the Ordinary Course of Business

 

Company/Subsidiary

   Description of Transaction Including Parties Thereto    Date of Transaction



--------------------------------------------------------------------------------

Schedule 5

Copy of Financing Statements To Be Filed



--------------------------------------------------------------------------------

Schedule 6

Filings/Filing Offices

 

Type of

Filing

   Entity    Applicable Collateral
Document
[Security Agreement or
Other]    Jurisdictions



--------------------------------------------------------------------------------

Schedule 7

Real Property

Owned Real Property

 

Entity of Record

   Common Name
and Address    Purpose/
Use    Improvements
Located on Real
Property    Approximate
Square
Footage    To be Encumbered
by Mortgage and
Fixture
Filing    Jurisdiction
and
Filing Office
(if
applicable)



--------------------------------------------------------------------------------

Schedule 9

Equity Interests of Companies

 

Current Legal Entities Owned

   Record Owner    Certificate
No.    Security    No. Shares/Interest1    Percent
Pledged

 

1  Number of shares provided where applicable.



--------------------------------------------------------------------------------

Schedule 10

Instruments and Tangible Chattel Paper

1. Intercompany Notes:

 

Lender

   Borrower    Currency    Amount    USD
equivalent    Pledged

2. Promissory Notes:

 

Holder

   Maker    Principal
Amount ($)    Date of
Issuance    Interest
Rate    Maturity
Date    Pledged
(Yes/No)

3. Chattel Paper:



--------------------------------------------------------------------------------

Schedule 11

Commercial Tort Claims



--------------------------------------------------------------------------------

Schedule 12

Letter of Credit Rights



--------------------------------------------------------------------------------

Schedule 13

Deposit Accounts

 

Owner

   Type Of
Account    Bank    Account
Numbers    Subject to
control
agreement?
[Yes/No]    Reason for
Exclusion
from Control
Requirement

Securities Accounts

 

Owner

   Type Of
Account    Intermediary    Account
Numbers    Subject to
control
agreement?
[Yes/No]    Reason for
Exclusion
from Control
Requirement



--------------------------------------------------------------------------------

Exhibit 7.12

FORM OF BORROWING BASE REPORT

[Attached]



--------------------------------------------------------------------------------

Exhibit 11.06(b)

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]5 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]6 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]7 hereunder are several and not joint.]8
Capitalized terms used but not defined herein shall have the meanings given to
them in the Second Amended and Restated Credit Agreement identified below (the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and Swing Line Loans included in such facilities9) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

5  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

6  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

7  Select as appropriate.

8  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

9  Include all applicable subfacilities.



--------------------------------------------------------------------------------

1.        Assignor[s]:  

 

       

 

   2.    Assignee[s]:  

 

       

 

      [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]] 3.    Borrower(s):  

 

   4.    Administrative Agent: Bank of America, N.A., as the administrative
agent under the Credit Agreement 5.    Credit Agreement: Second Amended and
Restated Credit Agreement, dated as of September 29, 2017, among R.R.
Donnelley & Sons Company, the Guarantors from time to time party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Assignor[s]10

   Assignee[s]11      Facility
Assigned12      Aggregate
Amount of
Commitment/Loans
for all Lenders13      Amount of
Commitment/
Loans
Assigned      Percentage
Assigned of
Commitment/
Loans14     CUSIP
Number           _________      $ ________________      $ _________       
____________ %            _________      $ ________________      $ _________  
     ____________ %            _________      $ ________________      $
_________        ____________ %   

 

[7. Trade Date: __________________]15

Effective Date:                 , 20         [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

                                                  

  Title:

 

10  List each Assignor, as appropriate.

11  List each Assignee, as appropriate.

12  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment”, etc.).

13  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

14  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

15  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

ASSIGNEE [NAME OF ASSIGNEE] By:  

                                                              

  Title:

[Consented to and]16 Accepted:

BANK OF AMERICA, N.A.,

as Administrative Agent

 

By:       Title: [Consented to:]17 By:  

 

  Title:

 

16  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

17  To be added only if the consent of the Borrower and/or other parties (e.g.
the L/C Issuer and the Swing Line Lender) is required by the terms of the Credit
Agreement.



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.06(b) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 11.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to
Section 7.02 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.